i
i
i
|
]
i
i
|
|

TITRE I - DISPOSITIONS GENERALES

TABLE DES MATIERES

ARTICLE 1 DEFINITIONS ET INTERPRETATION ..
11 Définitions..
12 Interprétation
ARTICLE 2. NATURE JURIDIQUE ET OBJET DU CONTRAT
ARTICLE 3. DATE D’ENTREE EN VIGUEUR ET DUREE DU CONTRAT-— CONDITION
RESOLUTOIRE . woe 25
3.1 Entrée en viguew) 25
3.2 Durée... 26
3.3 Condition résolutoire 26
3.4 Fin anticipée ... 26
3.5 Effets..... 27
ARTICLE 4. CHAMP D'APPLICATION ET E’ 27
41 Champ d'application du Contra 27
42 Droits conférés... 27
43 Application du Contrat.
ARTICLE 5. DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS
PETROLIERES
5.1 Droit exclusif de conduire les Opérations Pétroliéres dans les Zones
Contractuelles...
5.2 Droits du Contractan 28
5.3 Droits complémentaires. 29
5.4 Autorisation de Transport Lntérieur 30
ARTICLE 6. OBLIGATIONS GENERALES DU CONTRACTANT DANS LA CONDUITE DES
OPERATIONS PETROLIERES,
6.1 Respect des lois et réglements
6.2 Conduite des Opérations Pétroliéres. 30
63 Diligence day Ja conduite des Opérations 31
6.4 31
6.5 32
ARTICLE 7. OBLIGATIONS DEL'ETAT 33
71 Délivrance des Autorisation: 33
72 Obligation d'assistance de I" 33
73 Conventions Internationales .. 34
74 Rémunération du Contractant 34
15 Stabilisation 34
76 Transport di Hydrocarbures par canalisations 34
17 Communication des données préexistantes 34
TITRE I- DE LA RECHERCHE 35
ARTICLE 8. DE L'ATTRIBUTION, DE LA DUREE ET DU RENOUVELLEMENT DE
L'AUTORISATION EXCLUSIVE DE RECHERCHE.
8.1 Attribution...
8.2 Renouvellement
83 Terme de I'Autorisation Exclusive de Recherche ..
ARTICLE 9. DU PROGRAMME DE TRAVAIL MINIMUM,
91 Période Initiale ...

9.3

ipul
présenté par le Contractant pour chacune des Années Civiles relevant de la Période Initiale.
Période de Renouvellement...

Un Programme ‘Annuel de’ Travaux cont!

Modification du Programme de "Travail Minimum
ARTICLE 10.
10.1
10.2
10.3
10.4
10.5

ARTICLE 11.

TITRE Il - DE L'EXPLOITATION....
ARTICLE 12.

12.1
12.2
12.3
12.4
12.5
12.6
12.7

ARTICLE 13.

13.1
13.2
13.3
13.4
13.5

ARTICLE 14.

14.1
142
143
14.4
14.5
14.6

ARTICLE 15.

15.1
15.2
15.3
15.4

ARTICLE 16.

16.1
16.2
16.3

ARTICLE 17.
ARTICLE 18.

18.1
18.2

* Demande d'Autorisation Exclusive d'Exploitation

Satisfaction de ligation de Forage
Travaux par anticipatio:
Représentant de I'Etat...
DE LA DECOUVERTE DHYDROCARBURE:
Découverte d'Hydrocarbures.
Etude de Faisabilité
Prorogation de la validité de I'Autorisation Exclusive de Recherche ..
Déclaration de commercialité .
Retrait du Périmétre d'Evaluation.....

DELA DIVISION DE L’AUTORISATION EXCLUSIVE DE RECHE!]
Demande de division.....
Recevabilité de Ja demand
Avenant de Division...
Arrété autorisant la division

SBSSFSSSSCSSROON

DEL'ATTRIBUTION, DE LA DUREE ET DU RENOUVELLEMENT D'UNE
AUTORISATION EXCLUSIVE DEXPLOITATION ..
Autorisation Exclusive d'Exploitation

Certificat de dépét.
Instruction de la demande
Notification de la décision de recevabilité.
Attribution de I'Autorisation Exclusive d'Exploitation
Renouvellement de I'Autorisation Exclusive d'Exploitatio:
DE L'UNITISATION.
Principe......
Accord d'Unitisation...... 47
Défaut d'accord entre les Titulaires
Gisement s'étendant hors du territoire national
Extension de Ja Zone Contractuelle...
DELA PARTICIPATION DE L'ETAT DANS L'AUTORISATION EXCLUSIVE
D'EXPLOITATION..
Niveau de la Participation Publiqu
Notification de prise de participation
Cession de la Participation Publique...
Modalités de cession de la Participation Publique
Avances ......
Contrat d'Association
DES OPERATIONS DE D! E PRODUCTION
Commencement des Opérations de Développement
Obligations d'exploitation........
Programmes Annuels de Production.
Registres d'exploitation ....
DU GAZ NATUREL ASSOCIB
Utilisation du Gaz Associé pour les Opérations Pétroliére:
Excédent commercial...
Torchage du Gaz Naturel associé excédentaire.
DU GAZ NATUREL NON ASSOCEE .....
DU MESURAGE ET DU TRANSFERT DE LA PROPRIETE DES
HYDROCARBURES......

Propriété indivise a Ja téte des Puits de Développement ou de Production
Point de Mesurage.

18.3
18.4
18.5
18.6
18.7
ARTICLE 19.
191
19.2

Convention de Transport...

19.3
19.4
19.5

d’Exploitation.....

ARTICLE 20.
20.1
20.2
20.3
20.4
20.5
20.6

Transfert de propriété...
Mesurage aux Points de Livraison ..
Equipements et instruments de mesurage
Pertes d'Hydrocarbures ....
Enlévement des Hydrocarbures
DU TRANSPORT DES HYDROCARBURES
Droit au transport des Hydrocarbures par Canalisation:
Attribution de l’Autorisation de Transport Intérieur et signature de

Tarif de Transpor'
Occupation des terrains.
Canalisations construites 4 l’intérieur d’une Autorisation Exclusive

DE L'OBLIGATION D'APPROVISIONNEMENT DU MARCHE INTERIEUR. 58
Obligation d'approvisionnement du marché intérieur. 58
Notification des besoins 4 couvrir...
Répartition de l'obligation d'approvisionnement
Substitution....
Conditions de vente..
Paiement.....

TITRE IV — DISPOSITIONS COMMUNES A LA RECHERCHE ET A L'EXPLOITATION.60

ARTICLE 21. CONTRATS D'ASSOCIATION
21.1 Principe......
212 Modification des Contrats d'Association .
213 Procédure d'approbation ..

ARTICLE 22. DE L'OPERATEUR..
22.1 Désignation .......
22.2 Missions de l'Opérateur.

ARTICLE 23. DES COMITES DE GESTION...
23.1 Création des Comités de Gestion
23.2 Composition du Comité de Gestion
23.3 Compétenc
23.4 Réunions.....
23.5 Présidence et secrétariat.
23.6 Procés-verbaux.....
23.7 Décision sans réunion
23.8 Auditeurs externes .

ARTICLE 24, DU PROGRAMME ANNUEL DE TRAVAUX.
24, Préparation des Programmes Annuels de Travaux et des Budgets
correspondants . 1 64
24.2 Contenu du Programme Annuel de Travaux et
3 Adoption...
24.4 Exécution du Programme Annuel de Travaux et du Budget.
24.5 Recours 4 une procédure d'appel d'offres
24.6 Préférence aux entreprises tchadiennes...

ARTICLE 25. DES OBLIGATIONS D'INFORMATION ET DES RAPPORT!
25.1 Représentant du Contractant .... 67
25.2 Données Pétroliéres... 68
25.3 Notification du début des Opérations Pétroliéres . 68
25.4 Travaux de Forage.. 68
25.5 Traitement des Données Pétrol 70
25.6 Stockage des données..... 70
25.7 Exemplaires 4 remettre a l'Etat.. 70
25.8 Rapports périodiques..... 70
25.9 Personnel tchadien et formation.
25.10 Contrat avec les Sous-Traitan'
25.11 Mesures d'allégement
ARTICLE 26. DU PERSONNEL...
261 Priorité au personnel qualifié national. 73
26.2 Formation du personnel national ... 73
26.3 Personnel étranger..... B
ARTICLE 27. DES PRATIQUES DE FORAG!
271 Respect des normes et pratiques en vigueur dans l'industrie pétroliére
internationale ....
27.2 Identification des Puits ..
27.3 Forage hors de la Zone Contractuell
ARTICLE 28. DE LA PROPRIETE DES BIENS MOBILIERS ET IMMOBILIERS
28.1 Transfert de propriété...
28.2 Utilisation des biens transférés par le Contractant
28.3 Cession des biens transférés
28.4 Siiretés constituées sur les biens
28.5 Biens non transférés......
28.6 Puits de Développement ou de Production ..
28.7 Sondages....
28.8 Poursuite de I'exploitation.
28.9 Subrogation de I'Etat
ARTICLE 29. DES ASSURANCES
29.1 Principe...
29.2 Risques couverts..
ARTICLE 30. DES ARCHIVES ..
ARTICLE 31. DE LA CONFIDENTIALITE.
311 Obligation de confidentialité 4 la charge de I'Etat
312 Obligation de confidentialité 4 la charge du Contractant
313 Exceptions...
ARTICLE 32, DES CESSIONS ET DES CHANGEMENTS DE CONTROLE
32.1 Cession soumises 4 approbation
32.2 Procédure....
32.3 Cessions entre Sociétés Affiliées et entre en'
ARTICLE 33. DELA RENONCIATION .
33.1 Principe.
33.2 Renonciation d'une entité composant le Contractant..
33.3 Approbation de la renonciation
33.4 Date d'Effet

SECURITE

ARTICLE 34.

ARTICLE 35.
35.1
35.2
35.3
35.4

ARTICLE 36.
36.1
36.2
36.3
36.4
36.5
36.6

DISPOSITIONS GENERALES.
DU PLAN DE GESTION DES DECHETS

Préparation du plan de gestion des déchets 82,
Procédure d'approbation 83
Information du public... 83

Manquements du Contractan'
DE L’ETUDE D* IMPACT SUR
Engagement relatif a Ja réalisation d'Etudes d'Impact sur ?Environnement.84
Intervention d'un expert. 84
Contenu de I'Etude d'Impact sur I’Environnement 84
Procédure d'approbation 86
Information du publi 86
Contréle 86

37.4

TITRE VI : DISPOSITIONS ECONOMIQUES ET FISCALES
ARTICLE 38.

38.1
38.2
38.3
38.4
38.5

ARTICLE 39.

39.1
39.2

ARTICLE 40.
ARTICLE 41.

41.1
412

ARTICLE 42,

42.1
422

ARTICLE 43.

43.1
43.2
43.3
43.4
43.5
43.6

ARTICLE 44.

44.1
44.2

ARTICLE 45.

45.1
45.2

ARTICLE 46.

46.1
46.2
46.3
46.4
46.5

ARTICLE 47.

Obligations complémentaire:
Pollution préexistante ....
Périmétres classés ou protégés
DES TRAVAUX D’ABANDON.
Obligations de remise en état des site:
Programme de Travaux d'Abandon .
Provision pour Travaux d'Abandon .
Exécution des Travaux d'Abandon ....

DU BONUS DE SIGNATURE ET DU BONUS D’ATTIRIBUTION D’UNE
AUTORISATION EXCLUSIVE D’EXPLOITATION — HONORAIRES DU
CONSELL..
Bonus de Signature
Bonus d’Attribution d’une Autorisation d’Exploitation
Paiement.
Traitement fiscal du Bonus de Signature.
Honoraires du Conseil...
DELA VALORISATION ‘DES HYDROCARB
Prix du Marché Départ Champ.
Prix du Marché ...
DELA REDEVANCE ‘SUR LA PRODUCTION
DELA RECUPERATION DES COUTS PETROLIERS
Financement des Coiits Pétroliers......
Remboursement des Cofits Pétroliers
DU PARTAGE DE LA PRODUCTION.
Profit Oil
Régles de partage du
DE LA LIQUIDATION ET DU PAIEMENT DE L.
PRODUCTION ET DE LA PART DE PROFIT OIL REVENANT ALETAT.
Méthode de paiement de la Redevance sur la Production et du Tax Oil
Relevé de la production mensuelle ...

Paiement en espéces de la Redevance si surla Production etdu Tax ce)
Paiement en nature de la Redevance sur la Production et du Tax Oil.
Relevé Trimestriel
Remplissage ...
DES ENGAGEMENTS LIES A LA FORMATION DES AGENTS DU MINISTERE
CHARGE DES HYDROCARBURES ET A LA PROMOTION DEL'EMPLOI...99
Contribution du Contractant 4 la formation et au perfectionnement. 99
Modalités de contribution ......
DELA REDEVANCE SUPERFICIAIRE
Baréme de Ja taxe superficiaii
Liquidation et recouvrement..
DU PRELEVEMENT EXCEPTIONNEL SUR LES
D'ELEMENTS D'ACTIFS
Principe de I'impositio
Cessions taxable:
Détermination de la plus-valu
Liquidation du prélévemen'
Cessions entre Sociétés A ffiliées.
AUTRES DISPOSITIONS FISCALES
Exonération générale d'imposition...
Impét sur les bénéfices....
Taxes sur le chiffre d'affaires
Retenue 4 la source .....

ARTICLE 48.
48.1
48.2
48.3
48.4
48.5
48.6
48.7
48.8
48.9
48.10
48.11
48.12
ARTICLE 49.
49.1
49.2
ARTICLE 50.
50.1
50.2
50.3
50.4
ARTICLE 51.

TITRE VII - DISPOSITIONS DIVERSE

ARTICLE 52.

52.1
financier
52.2
52.3
52.4
52.5
ARTICLE 53.
53.1
53.2

ARTICLE 56.
56.1
56.2

ARTICLE 57.
57.1
57.2
57.3

DISPOSITIONS DOUANIERES .....
Exonérations dans le cadre d'une Autorisation Exclusive de Recherche .
Exonérations dans le cadre d'une Autorisation Exclusive d'Exploitation
Stocks de piéces détachées
Liste...
Régime d’admission temporaire
Bénéfice de I' exonération..
Formalités douaniéres.
Mise a la consommatio:
Personnel expatrié..
Régime applicable aux Hydrocarbure:
Régime de droit commun...
Facilitation des procédures d'importation et d'exportatio
DELA COMPTABILITE
Procédure comptable
Comptabilité en Dollars.
DU REGIME DES CHANGES..
Application de la réglementation des change:
Dérogations a la réglementation des changes applicable au Contractant.
Garanties de change au profit du personnel étranger
Obligations déclaratives ......
DISPOSITIONS PARTICULIERES AUX SOUS-TRAITANTS ..

DE LA SURVEILLANCE ADMINISTRATIVE ET TECHNIQUE ET DU
CONTROLE FINANCIER...
Exercice du droit de surveillance administrative et technique et de contréle
lll

Domaine de la surveillance administrative...
Droits des agents et Auditeurs
Procédures de contrdle....
Notification en cas d'accident..
DE LA FORCE MAJEURE
Principe.....
Notion de Force Majeure.
Procédure.....
Extension des délais ..
Fin du Contrat
Litiges....

DES SANCTIONS ET DE LA RESILIATION DU CONTRAT
Défaillance du Contractant
Cas de Manquement:
Notification ..
Retrait
Effets de la Résiliation
Réglement des différends.
Sanctions......
DE LA SOLIDARITE,
DROIT APPLICABLE ET
Droit applicable.
Stabilisation ...
DU REGLEMENT DES DIFFERENDS
Réglement amiable...
Procédure d'Expertise
Procédure de Conciliation

CONDITIONS

57.4 Procédure d'Arbitrage.... a
57.5 Effets des procédures de conciliation et d'arbitrage sur I'exécution des
obligations contractuelles des Parties. 123
ARTICLE 58. NOTIFICATIONS . 123
58.1 Mode de transmission.
58.2 Adresses
58.3 Calcul des délais
58.4 Pouvoirs .......
ARTICLE 59. DES DOCUMENTS CONTRACTUELS, DE LA LANGUE ET DELA MONNAIE
DU CONTRAT 124
59.1 124
59.2 124
59.3 Interprétation 124
59.4 Monnaie de compte et révision 125

Annexe A.
Annexe B.
Annexe C.
Annexe D.

Annexe E.

Annexe F.

LISTE DES ANNEXES

Délimitation de la Zone Contractuelle de Recherche

Procédure comptable

Plans prévisionnels de travaux de recherche pour la Période Initiale

Principes du Contrat d'Association

Liste des fournitures de biens et de prestations de services pouvant bénéficier des
exonérations de taxe sur le chiffre d'affaires en vertu de l'Article 47 du Contrat et
des droits de douane en vertu de l’Article 48

Régime du Transport des Hydrocarbures par Canalisations
CE CONTRAT EST CONCLU ENTRE LES SOUSSIGNES :

1 LA REPUBLIQUE DU TCHAD, représentée aux présentes par, Monsieur TABE
EUGENE N’GAOULAM, Ministre du Pétrole et de 1’Energie, agissant aux présentes en
vertu des pouvoirs qui lui sont conférés par l'article 9 de la loi n°006/PR/2007 du 2 mai
2007,

Ci-aprés désignée "Etat",
D'une part,

ET

2. GRIFFITHS ENERGY (CHAD) LTD (en abrégé "GRIFFITHS", société de droit
bermudien, ayant son siége social dans la ville de Hamilton, 25 Church Street
représentée aux présentes par Monsieur BRADLEY GRIFFITHS, en sa qualité de
Chairman of the Board,

Ci-aprés désignée le "Contractant"

D’autre part,

L'Btat et le Contractant étant désignés collectivement les "Parties", ou individuellement la “Partie”.
IL A ETE PREALABLEMENT EXPOSE CE QUI SUIT :

Tous les Gisements d'Hydrocarbures solides, liquides ou gazeux dont recéle le sol ou le sous-sol du
territoire de la République du Tchad sont et demeurent la propriété exclusive de I'Btat.

L’ordonnance n°001/PR/2010 du 30 septembre 2010 portant approbation du contrat type de partage
de production régissant les activités de recherche et d’exploitation des hydrocarbures liquides ou
gazeux en République du Tchad et modifiant et complétant la loi n°006/PR/2007 du 02 mai 2007
relative aux hydrocarbures (ci-aprés désignée I’“Ordonnance”, |’Ordonnance et Ja Joi susvisée étant
désignés conjointement sous l’expression la “Loi Pétroliére”) autorise le Gouvernement de la
République du Tchad 4 attribuer aux Sociétés Pétroliéres ou aux consortiums justifiant des capacités
techniques et financiéres en vue de la réalisation de telles opérations, une autorisation exclusive de
recherche d'Hydrocarbures et, en oas de découverte d'une quantité d'Hydrocarbures
commercialement exploitable, une autorisation exclusive d'exploitation des Hydrocarbures
découverts, sous réserve de la conclusion avec |'Etat d'un contrat de partage de production.

Le Contractant s'est déclaré désireux d'entreprendre des Opérations de Recherche d'Hydrocarbures
et, en cas de Découverte d'un Gisement Commercial, des Opérations ‘Exploitation et, le cas .
échéant, des Opérations de Transport. Il a formé a cet effet une demande conforme aux dispositions
du décret n°796/PR/PM/MPE/2010 du 30 septembre 2010 pris pour l’application de la Loi
Pétroliére (“Le Déoret d’Application”) et cette demande a été jugée recevable.

Les Parties se sont dés lors rapprochées en vue de I'élaboration du présent Contrat.

EN CONSEQUENCE DE QUOI, IL A ETE CONVENU CE QUI SUIT:

i
Vi

TITRE I- DISPOSITIONS GENERALES

Article 1. DEFINITIONS ET INTERPRETATION

Définitions

Les termes et expressions visés ci-aprés ont, lorsqu'ils sont précédés d'une lettre
majuscule, la signification qui leur est donnée ci-aprés pour les besoins de I'interprétation
et de I'exécution de ce Contrat :

Accord d’Unitisation : désigne l’accord visé a l’Article 13, par lequel le Contractant et
les Titulaires de Permis ou d’Autorisations portant sur le méme Gisement Commercial,
conviennent de la désignation d’un Opérateur unique pour le Gisement, des conditions de
financement des dépenses et des modalités de partage des produits résultant du
développement et de l’exploitation du Gisement ;

Accords Internationaux de Transport : désignent les accords et conventions conclus
entre l'Etat et les états sur les territoires desquels sera construit et exploité tout Systéme de
Transport des Hydrocarbures par Canalisations appelé a traverser le territoire d’un ou de
plusieurs pays tiers, afin d'organiser cette construction et cette exploitation et de définir le
statut de 'ouvrage et du Contractant Transport ;

Actionnaire ; désigne toute personne qui détient :

. une ou plusieurs actions ou parts sociales ou des titres sociaux, tels que définis par
Pacte uniforme OHADA relatif au droit des sociétés commerciales et du
groupement d’intérét économique, émis par toute société composant le"
Contractant ;

. des obligations ou des créances convertibles en actions d’une société composant le
Contractant ;

Activités Connexes : désignent les activités et travaux suivants, entrepris pour permettre
la réalisation des Opérations Pétroliéres :

. L'établissement et I’exploitation de centrales, postes et lignes électriques ;

. la construction ou 1a mise en place de systémes de télécommunication ;

. la réalisation d’ouvrages de secours ;

. L’établissement et I’exploitation d’installations de stockage et de mise en dépét des
matériaux, équipements, produits et déchets, ainsi que la réalisation et
Pexploitation d’ installations destinges au ballastage et a I’élimination de la

pollution ;

. les adductions d’eau, forages, canalisations et tous autres ouvrages destinés 4
V-approvisionnement en eau des Opérations Pétroliéres et du personnel ;

. les constructions destinées au logement, aux loisirs, 4 l’hygiéne, aux soins et 4
Linstruction du personnel et de leur famille ;

12
. L’établissement ou l’amélioration de toutes voies de communication et notamment _
Jes routes, ponts, chemins de fer, rigoles, canaux, ports fluviaux, terrains
d’atterrissage ;

. Létablissement de bones repéres et de bornes de délimitation ;

Année Civile: désigne la période de douze (12) mois consécutifs commengant le I*
janvier et se terminant le 31 décembre de la méme année ;

Annexe : désigne toute annexe jointe au présent acte ;

Arrét de Service et Mise en Sécurité: désigne les opérations comprenant le
déplacement des matiéres et fournitures consommables utilisables pour les Opérations
Pétroliéres, la vidange et le nettoyage des systémes de traitement, la fermeture par phases
des services généraux et des systémes de sécurité avec pour objectif de sécuriser
Linstallation et de la préparer au Démantélement ;

Arrété d’Attribution: désigne Varrété qui délivrera l'Autorisation Exclusive de
Recherche conformément aux dispositions du Contrat et de la Législation Pétroliére ; .

Assemblée Nationale : désigne le législateur en République du Tchad ;
ATS : désigne l’admission temporaire spéciale ;

Auditeur : a le sens donné a ce terme au Paragraphe 52.1 ;
Autorisation : désigne,

. au singulier, l’Autorisation Exclusive de Recherche ou une Autorisation Exclusive
d’Exploitation attribuée au Contractant,

. au pluriel, au moins deux de ces autorisations prises conjointement ;

Autorisation Exclusive de Recherche : désigne Pautorisation exclusive de recherche,
attribuée au Contractant et l’autorisant  entreprendre des Opérations de Recherche
d’Hydrocarbures dans la Zone Contractuelle de Recherche dont le périmétre est défini 4 °
Annexe A;

Autorisation Exclusive d’Exploitation: désigne toute autorisation exclusive
@exploitation attribuée au Contractant et l'autorisant A entreprendre des Opérations de
Développement et d'Exploitation d'Hydrocarbures dans la Zone Contractuelle
d Exploitation correspondante ;

Autorisation de Transport Intérieur : désigne toute autorisation de transport intérieur
autorisant son Titulaire 4 construire et a exploiter un Systéme de Transport des
Hydrocarbures par Canalisations sur le territoire de la République du Tchad ;

Autorisation Visée : a le sens donné a ce terme au Paragraphe 54.1 ;

Autorité Publique : désigne, suivant le cas, le Gouvernement de la République du Tchad
pris collectivement, I’un quelconque de ses membres compétent pour intervenir dans les
matigres concemées par la stipulation contractuelle faisant référence a LAutorité
Publique, tout ministére, autorité judiciaire, représentant légal de ’Organisme Public ou -
personne habilité 4 engager l’Organisme Public, émanation de I'Etat ou représentant légal
ou autorité compétente de toute émanation de I’Etat (que ce soit au niveau national,

13
régional, départemental ou communal) ou des collectivités territoriales ou de toute autre
personne morale de droit public ;

Bail Emphytéotique : désigne le bail conclu entre le Contractant et I’Etat ou toute autre
personne morale de droit public en application des dispositions combinées des articles 8
de P’Ordonnance et 22 de la loi n°67-23 du 22 juillet 1967 portant statut des biens
domaniaux, en vue de l’occupation des dépendances de leur domaine privé nécessaires
aux Opérations Pétroliéres et Activités Connexes ;

Baril : signifie le volume de Pétrole Brut égal a 158,9 litres aux conditions normales de :
température et de pression ;

Bonus de Signature : désigne la somme due par le Contractant dont le montant et les
modalités de paiement sont fixés & TArticle 38 ; .

Bonus d’Attribution d’une Autorisation Exclusive d’Exploitation : désigne la somme
due par le Contractant dont le montant et les modalités de paiement sont fixés a I’Article
38;

Budget : désigne |’estimation détaillée de Cofits Pétroliers prévisionnels ;
Cédant : a le sens donné ce terme au Paragraphe 46.1 ;

Cessation Définitive de l’Exploitation du Gisement : désigne les étapes terminales de
la gestion du Gisement, la fermeture par phase, Pobturation des Puits, la dépressurisation
et le drainage des systémes de traitement et l’isolement des systémes d’évacuation ;

Cessions d'Eléments d'Actif : a le sens donné a ce terme au Paragraphe 46.2 ;

Cessionnaire: désigne toute personne ayant acquis de toute entité composant le
Contractant des droits et obligations résultant de son Autorisation Exclusive de
Recherche, ou d’une ou plusieurs Autorisation(s) Exclusive(s) d@’Exploitation, y compris
les personnes ayant acquis lesdits droits suite 4 la réalisation d’une sireté ou par
subrogation ou de substitution de Préteur ;

Cessionnaire Affilié : a le sens donné a ce terme au Paragraphe 46.5 ;

Comité de Gestion: désigne le comité dont la constitution, les attributions et les
modalités de fonctionnement sont fixées a1’ Article 23 ;

Consortium: désigne, 4 tout moment, le groupement de sociétés ou autres entités
juridiques formé, le cas échéant, postérieurement a la conclusion. du Contrat, dont les
membres sont conjointement titulaires de |’ Autorisation Exclusive de Recherche ou le cas
échéant dune Autorisation Exclusive d’Exploitation, étant précisé que tout Cessionnaire .
succédant en tout ou partie aux droits et obligations de I’une des sociétés ou autres entités
susmentionnées dans I’Autorisation Exclusive de Recherche ou dans toute Autorisation
Exclusive d’Exploitation devient partie intégrante du Consortium. Le terme Consortium
n’est utilisé dans le Contrat que dans un souci de commodité et ne saurait en aucun cas
indiquer une intention quelconque de la part des sociétés et personnes morales constituant
le Consortium, de former entre elles une entité dotée de la personnalité juridique d’aprés
les lois de quelque Etat ou juridiction que ce soit ;

14
Contractant : désigne, 4 tout moment la société pétroliére ou le Consortium titulaire, 4
titre individuel s’agissant de la société et en l’absence Consortium ou dans le cadre d’une
indivision 4 compter de la constitution d’un Consortium, de l’ensemble des droits et
obligations résultant de 1’Autorisation Exclusive de Recherche et des Autorisations
Exclusives d’Exploitation, ladite société pétroliére ou ledit Consortium acquérant, de ce
fait, la qualité de Partie au Contrat. Etant précisé que: i) A la date de la conclusion du
Contrat et jusqu’a la premiére opération de cession réalisée conformément aux
stipulations de l’article 32 ci-aprés, le terme Contractant désigne GRIFFITHS ; ii) 4
compter de la premiére opération de cession, le terme Contractant désigne le Consortium
formé postérieurement 4 la conclusion du présent Contrat ou tout Cessionnaire titulaire, a
un moment donné, de l’ensemble des droits et obligations résultant de 1’Autorisation
Exclusive de Recherche et des Autorisation Exclusive d’Exploitation et, de ce fait, Partie
au Contrat avec I’Etat. Lorsqu’il est fait mention de toute entité composant le Contractant
dans le présent Contrat, l’on se référe a toute entité prise individuellement en sa qualité de
membre du Consortium ou, en l’absence de Consortium, au Contractant lui-méme tel que
défini ci-dessus ;

Contractant Transport : désigne tout Titulaire d’une ou de plusieurs Autorisations de
Transport Intérieur octroyées en vue du transport des Hydrocarbures produits sur une
Zone Contractuelle d’Exploitation, et signataire avec I'Etat d'une Convention de
Transport ;

Contrat : désigne le présent acte et ses annexes ainsi que tout amendement, substitution,
extension ou renouvellement intervenu aux présentes en vertu de la convention des
Parties. Toutefois, lorsqu’il est fait référence au Contrat dans une Annexe, ce terme
désigne uniquement le présent acte ;

Contrat d’Association : désigne le contrat qui régit le fonctionnement du Consortium et
Jes relations entre les entités qui en sont membres ;

Contrat d’Occupation du Domaine Public: désigne le ‘contrat élaboré suivant le
modéle figurant en annexe I, conclu entre le Contractant et |’Etat ou toute autre personne
morale de droit public en application des dispositions combinées des articles 7 de
VOrdonnance et 22 de la loi n°67-23 du 22 juillet 1967 portant statut des biens -
domaniaux, en vue de l’occupation des dépendances du domaine public nécessaires aux
Opérations Pétroliéres et aux Activités Connexes ;

Contréle : signifie,

(a) soit la détention directe ou indirecte, par une personne physique ou morale, d’un
pourcentage d’actions ou de parts sociales ou de tout autre titre donnant lieu a la
majorité des droits de vote aux assemblées générales d’une entité ou permettant
Vexercice d’un pouvoir déterminant dans la direction de ladite entité, étant
précisé qu’au sens du Contrat, une personne est présumée exercer un pouvoir
déterminant dans la direction d’une entité lorsqu’en raison de circonstances de
droit ou de fait, elle est en mesure de faire prévaloir son point de vue dans les
prises de décision de cette entité ;

(b) soit la minorité de blocage des décisions de l’assemblée générale d’une entité,
déterminée, en ce qui concerné les sociétés, dans les conditions prévues par
Pacte uniforme OHADA sur le droit des sociétés commerciales et le groupement -
d’intérét économique ou par la loi du lieu du sige social de la société
concernée, si celle-ci s’avére plus pertinente pour Vappréciation de’ cette
minorité de blocage ;

15
(c) soit l’exercice du pouvoir déterminant de décision mentionné ci-dessus en vertu
daccords ou de pactes, statutaires ou non, conclus entre actionnaires ou
associés ;

Convention de Transport : désigne le contrat attaché 4 une Autorisation de Transport
Intérieur délivrée dans les conditions prévues par la Législation Pétroliére, la
Réglementation Pétroliére et les dispositions de l'Annexe F ; .

Cost Oil: désigne la part de la production totale d’Hydrocarbures d’une Zone
Contractuelle d’Exploitation, nette de la Redevance sur la Production, affectée au
remboursement des Cotits Pétroliers effectivement supportés par le Contractant pour la
réalisation des Opérations Pétroliéres ;

Cost Stop : désigne le pourcentage maximum de la production totale d’Hydrocarbures
d'une Zone Contractuelle d’Exploitation, nette de la Redevance sur Ja Production, qui
peut étre affecté au remboursement des Coiits Pétroliers au titre d@un Exercice Fiscal,
conformément aux stipulations de l’Article 41 ;

Co-Titulaire : désigne toute entité Titulaire avec d’autres de I’Autorisation Exclusive de
Recherche et, le cas échéant, d’une Autorisation Exclusive d’Exploitation ;

Coiits de Transport : a Je sens donné a ce terme au Paragraphe 39.1.4 ;

Coiits Pétroliers : désigne l’ensemble des cofits, charges et dépenses encourus par le |
Contractant en vue ou dans le cadre de l’exécution des Opérations Pétroliéres prévues au
Contrat, et caloulés selon les modalités de la procédure comptable objet de Annexe B du
Contrat. Ils se décomposent selon la procédure comptable objet de l’Annexe B du Contrat
en:

(a) cofits des Opérations de Recherche,

(b) cofits des Opérations de Développement,

(©) cofits des Opérations d’Exploitation,

@) les provisions pour la couverture et les cofits des Travaux d@’Abandon ;

Date d'Entrée en Vigueur : désigne Ja date de prise d’effet du Contrat telle que fixée a
PArticle 3 ;

Découverte : signifie (i) la découverte par le Contractant, au cours de ses Opérations de
Recherche, d’Hydrocarbures dont l’existence était inconnue jusque la et (ii) désigne *
également les Hydrocarbures découverts avant la date de signature du Contrat que le
Contractant décide de traiter comme une découverte ;

Décret d’Application : a Ja signification qui Ini est donnée dans le préambule du Contrat

Décret de Promulgation: désigne le décret présidentiel promulguant la Loi
d’Approbation ;

Décret d’Octroi : désigne le décret octroyant au Contractant une Autorisation Exclusive
d'Exploitation ;

Délai de Commencement : désigne le délai dans lequel le Contractant est tenu de
commencer les Opérations de Développement, tel que ce délai est prévu al'Article 15 ;

16
Délai de Remédiation : a le sens donné a ce terme au Paragraphe 54.3 ;

Demande d’Occupation des Terrains : désigne la demande formée par le Titulaire en
vue de l’occupation des terrains nécessaires aux Opérations Pétroliéres ;

Démantélement : désigne l’opération consistant 4 procéder au dégagement permanent
dune Zone Contractuelle et 4 la récupération des tuyauteries, cables de connexion,
accessoires et autres équipements affectés aux Opérations Pétroliéres ;

Dollar : désigne la monnaie ayant cours légal aux Etats-Unis d’Amérique ;

Données Pétroliéres : signifie toutes informations et données géologiques, géophysiques
et géochimiques obtenues par le Contractant  l’occasion des Opérations Pétroliéres et
notamment les diagraphies, cartes, études, rapports d’études, déblais de Forage, carottes,
échantillons, résultats d’analyses, résultats de tests, mesures sur les Puits de *
Développement ou de Production, évolution des pressions ;

Environnement : désigne l’ensemble des éléments physiques, chimiques et biologiques,
des facteurs sociaux et des relations dynamiques entretenues entre ces différentes
composantes ;

Etablissements Classés: désigne les installations classées pour la protection de
environnement au sens des dispositions de la loi n°014/PR/98 du 17 aofit 1998
définissant les principes généraux de la protection de l’environnement, c’est-d-dire toute
installation ou établissement exploité ou détenu par le Contractant, qui peut présenter des
dangers ou des inconvénients, soit pour la commodité du voisinage, soit pour la santé, la
sécurité, la salubrité publique, soit pour l’agriculture, soit pour la péche, soit pour la
protection de la nature et de environnement, soit pour la conservation des sites et des
monuments et qui est visée dans la nomenclature des installations classées pour la
protection de I’environnement établie par un texte d’approche ;

Etat : désigne la personne morale de droit public Partie au Contrat avec le Contractant, *
tant précisé que cette derniére se porte fort du respect par toutes autres personnes
morales de droit public tchadien des engagements souscrits par elle dans le cadre de ce
Contrat. Partout od il est fait mention de I’Etat au Contrat sans indication expresse de
Vautorité habilitée 4 agir en son nom, il conviendra de se reporter, pour identification de
cette autorité, suivant le cas, 4 la Législation Pétroligre ou aux Lois en Vigueur ;

Etude de Faisabilité : désigne I’évaluation et la délimitation d’un Gisement a l’intérieur
dune Zone Contractuelle ainsi que toute étude économique et technique permettant
@’établir le caract8re Commercial ou non du Gisement, telle que plus amplement décrite
au Paragraphe 10.2 ;

Etude d’Impact sur |’Environnement : désigne l'étude que le Contractant est tenu de
réaliser aux termes de I'Article 36 ;

Exercice Fiscal : désigne la période correspondant a l’Année Civile, qui sert notamment
de base a la détermination du Cost Oil et du Profit Oil fixés au Contrat ;

Facteur-R : désigne le ratio déterminé conformément aux stipulations de I’Article 42 et
servant de base au calcul de la part de Profit Oil revenant aux Parties ;

Forage : désigne l’ensemble des techniques permettant de creuser un Puits en vue de la
recherche, de I’évaluation ou de I’extraction des Hydrocarbures ;

7
Fournisseur: désigne toute personne physique ou morale qui livre des biens au
Contractant sans accomplir une Opération Pétrolire et dont les fournitures ne se
rattachent pas A un contrat d’entreprise comportant pour l’essentiel des obligations de
faire. La proportion des obligations de livrer emportant qualification du contrat en contrat
de fourniture est déterminée conformément aux dispositions de I’acte uniforme OHADA .
sur le droit commercial général relatives 4 la vente commerciale ;

Force Majeure : signifie tout événement ou circonstance tel que défini a I’Article 53 ;
Franc CFA : désigne la monnaie ayant cours Iégal en République du Tchad ;

Gaz Naturel : désigne le gaz sec ou le gaz humide, produits isolément ou en association
avec le Pétrole Brut ainsi que tous autres constituants gazeux extraits des Puits ;

Gaz Naturel Associé: désigne le gaz sec ou humide existant dans un Réservoir en
solution avec le Pétrole Brut, ou sous forme de "gas-cap" en contact avec le Pétrole Brut,
et produit ou pouvant étre produit en association avec le Pétrole Brut ;

Gaz Naturel Non Associé: désigne tout produit ayant le caractére de Gaz Naturel au
sens du présent Article, 4 1’exclusion du Gaz Naturel Associé ;

Gisement : désigne une structure géologique imprégnée d'Hydrocarbures ;

Gisement ‘Commercial: désigne un Gisement dont la rentabilité économique et la
faisabilité technique ont été mises en évidence par une Etude de Faisabilité, et qui peut
selon le Contractant, étre développé et exploité dans des conditions économiques,
conformément aux régles en usage dans l'industrie pétroliére internationale ;

Hydrocarbures : désigne le Pétrole Brut et le Gaz Naturel ;

Ingénierie : signifie les travaux préparatoires associés notamment 4 la sélection des
différentes options, l’observation du déroulement des opérations, V identification et la
gestion des risques et responsabilités, les études préliminaires et détaillées 4 ’appui de
chaque phase des opérations, les études de sécurité, les études conduites pour la
réalisation d’installations industrielles, les Etudes d’Impact sur VEnvironnement, la
préparation de la documentation exigée par la 1égislation et la réglementation en vigueur,
Ja mise en ceuvre des processus de consultation, la vérification et I’évaluation par des tiers
indépendants commis par le Contractant ;

Jour : désigne toute période continue de 24 heures commengant  zéro (0) heure et se
terminant a vingt trois (23) heures et cinquante neuf (59) minutes sur Je fuseau horaire de
la République du Tchad ou sur tout autre fuseau horaire arrété d’un commun accord par
les Parties ;

Jour Ouvrable: désigne tout Jour considéré comme ouvrable au sens des Lois en
Vigueur ;

Journal Officiel : désigne le Journal Officiel de la République du Tchad ;
Législation Pétroliére : désigne l’ensemble des textes applicables en matiére pétroliére

en République du Tchad, 4 la Date d’Entrée en Vigueur, et, en particulier, la Loi
Pétroliére, le Décret d’ Application et l’Ordonnance ;

18
Loi d’Approbation : désigne suivant le cas, soit |’ordonnance prise par le Président de la
République en application de l’article 129 de la Constitution et portant approbation du
Contrat (étant précisé que cette ordonnance a valeur législative en application des
dispositions de article 129 susvisé), soit la loi adoptée par "Assemblée Nationale en
vue de l’approbation du Contrat ;

Loi Pétroliére : la loi n°006/PR/2007 du 20 avril 2007 relative aux Hydrocarbures,
modifiée et complétée par l’Ordonnance ;

Lois en Vigueur : désigne toute loi, tout acte administratif 4 caractére réglementaire ou
individuel, toute jurisprudence en vigueur en République du Tchad a la Date d’Entrée en
Vigueur, non contraire 4 la Législation Pétroliére ou au Contrat, auquel le Contractant
demeure soumis pour toutes les matiéres non régies par la Législation Pétroliére ou le -
Contrat ;

Manquement : a le sens donné ce terme au Paragraphe 54.1 ;

OHADA: désigne l’Organisation pour I’Harmonisation du Droit des Affaires en
Afrique ;

Opérateur : désigne la Société Pétroliére Co-Titulaire de l’Autorisation Exclusive de
Recherche ou d’une Autorisation Exclusive d’Exploitation, 4 laquelle est confiée la
charge de la conduite et de lexéoution des Opérations Pétroliéres conformément aux
stipulations du Contrat d’ Association et dans le respect des stipulations du Contrat ;

Opérations de Développement : désigne ’ensemble des opérations et des réalisations
entreprises par le Contractant en cas de Découverte d’un Gisement Commercial et aprés
la délivrance d’une Autorisation Exclusive d’Exploitation en vue de la mise en production
de ce Gisement et de tout autre Gisement contenu dans la Zone Contractuelle
d’Exploitation. Ces opérations comprennent notamment la préparation du Plan de .
Développement et d’Exploitation, le Forage de Puits de Développement ou de Production,
la construction d’installations et équipements, conduites de collecte, canalisations, usines
et autres aménagements nécessaires 4 la production, au stockage et au transport des
Hydrocarbures jusqu’au point de raccordement au Systéme de Transport des
Hydrocarbures par Canalisations, ainsi que les travaux préliminaires et tests de production
réalisés avant le début de la production commerciale des Hydrocarbures ;

Opérations d’Exploitation : désigne les activités d’exploitation, les activités liées &
J’extraction et au traitement des Hydrocarbures a des fins commerciales, notamment les
opérations de production, de stockage et d’évacuation des Hydrocarbures jusqu’au point
de raccordement au Systéme de Transport des Hydrocarbures par Canalisations, ainsi que
les activités connexes telles que l’abandon des Gisements et des installations de surface et
de fond, 4 l’exception des Opérations de Développement, réalisées en vertu de
PAutorisation Exclusive d’Exploitation et suivant les modalités prévues au Contrat ;

Opérations Pétroliéres: signifie les Opérations de Recherche, les Opérations de
Développement, les Opérations d’Exploitation, les Travaux d’Abandon, y compris les .
activités de construction et d’exploitation de syst8mes de transport a l'intérieur de toute
Zone Contractuelle ou entre Zones Contractuelles d'Exploitation ou entre les périmétres
@exploitation des différents Gisements appartenant 4 une méme Zone Contractuelle
dExploitation, et y compris les Activités Connexes, entreprises en vertu du Contrat, 4
Lexclusion :

(a) des activités de raffinage des Hydrocarbures, de stockage et de distribution des
Produits Pétroliers ; et

19
(b) de la construction et de l'exploitation du Systéme de Transport des
Hydrocarbures par Canalisations qui seront entreprises, le cas échéant, en vertu
d'une Autorisation de Transport Intérieur et d'une Convention de Transport
octroyée et conclue avec le Contractant Transport ; ;

Opérations de Recherche: désigne les activités de recherches d’Hydrocarbures,
notamment les levées géologiques, géochimiques ou géophysiques de sondage et de
forage visant 4 mettre en évidence la présence de Gisement, réalisées en vertu de
l’Autorisation Exclusive de Recherche et suivant les modalités prévues au Contrat ;

Opérations de Transport : désigne toutes les opérations afférentes au(x) Systéme(s) de
Transport des Hydrocarbures par Canalisations, notamment les activités de conception,
dassemblage, de construction, d'exploitation, de fonctionnement, de gestion, de
maintenance, de réparation et d’amélioration ;

Ordonnance : a la signification qui lui est donnée dans le préambule du Contrat ;

Organisme Public : désigne la Société des Hydrocarbures du Tchad (SHT) ou tout autre
entreprise constituée dans le but de réaliser des Opérations Pétroliéres et a laquelle l’Etat
délégue expressément des compétences en la matiére ;

Participation Publique : ale sens donné a ce terme 4 1’Article 14 ;

Périmétre d’Evaluation : désigne le périmétre de la Zone Contractuelle de Recherche
sur lequel le Contractant envisage de réaliser une Etude de Faisabilité permettant d’établir
le caractére commercial ou non de tout Gisement découvert dans ladite Zone
Contractuelle ;

Période Initiale : désigne la premiére période de recherche définie au Paragraphe 8.1 ;

Permis : désigne tout permis de recherche ou permis d’exploitation d’Hydrocarbures
attribué par |’Etat ;

Période Intermédiaire : a le sens donné a ce terme au Paragraphe 15.1;

Pétrole Brut: désigne V’huile minérale brute, |’asphalte, Pozokérite et tous autres
Hydrocarbures liquides a l'état naturel ou obtenus du Gaz Naturel par condensation ou
extraction, y compris les condensas et les liquides de Gaz Naturel ; .

Plan de Développement et d’Exploitation : désigne le plan présenté par le Contractant
conforméinent aux stipulations de l’Article 12 ;

Point de Livraison: désigne tout point de transfert, par le Contractant a ses acheteurs, de
la propriété des Hydrocarbures, fixé d’un commun accord entre les Parties soit au point
de chargement F.O.B. au port d’embarquement sur la céte maritime, soit 4 tout autre point
situé a l'intérieur ou 4 I'extérieur de la République du Tchad ;

Point de Mesurage : désigne Je point servant de base 4 la mesure des Hydrocarbures
extraits d’un Gisement Commercial, tel que défini au Paragraphe 18.2, soit a la bride de
sortie du réservoir de stockage, soit a la sortie des usines de traitement et de séparation ;

Préteurs: désigne Jes personnes participant au financement ou au refinancement,
lorsqu’il ne s’agit pas d’apport en capital, des Opérations Pétroliéres, y compris tout
garant ou assureur des préts souscrits 4 cet effet par le Contractant et tous cessionnaires,
représentants, fiduciaires ou sociétés affiliées auxdites personnes ; :

20
Prix du Marché : désigne le prix de vente, au Point de Livraison, du Pétrole Brut de
toute Zone Contractuelle d’Exploitation, déterminé conformément aux stipulations du
Paragraphe 39.2 5

Prix du Marché Départ Champ: désigne le prix du Pétrole Brut de toute Zone
Contractuelle d’Exploitation, au Point de Mesurage, déterminé conformément aux
stipulations du Paragraphe 39.1 ;

Procédure d’Arbitrage : désigne la procédure décrite au Paragraphe 57.4 ;
Procédure de Conciliation : désigne la procédure écrite au Paragraphe 57.3 ;

Procédure d’Expertise: désigne la procédure décrite au Paragraphe 57.2 pour la
résolution des différends de nature technique ;

Production Nette: désigne la production totale d’Hydrocarbures d’une Zone
Contractuelle d’Exploitation diminuée de toutes eaux, de tous sédiments produits, de
toutes quantités d’Hydrocarbures réinjectées dans le Gisement ou les Gisements, utilisées
ou perdues au cours des Opérations Pétroliéres ;

Produits Pétroliers : désigne tous les produits résultant des opérations de raffinage,
notamment les carburants automobiles, les carburants aviation, les soutes maritimes et le
pétrole lampant ;

Programme Annuel de Travaux: désigne le document descriptif des Opérations
Pétroliéres que le Contractant s’engage a réaliser av cours dune Année Civile,
notamment sur la base du Programme de Travail Minimum. Le Programme Annuel de
Travaux est établi conformément aux stipulations de l’Article 24 ;

Programme de Travail Minimum : désigne les travaux et dépenses minimum prévus &
l’Article 9 pour chaque période de recherche et que le Contractant s’engage a réaliser ;

Puits : désigne l’ouverture pratiquée dans le sous-sol en vue de exploration ou de
Lexploitation des Hydrocarbures, ainsi que tout appareillage y afférent ;

Puits d’Exploration: désigne tout Puits foré pour rechercher un Gisement
d’Hydrocarbures ;

Puits d’Evaluation : désigne tout Puits foré pour évaluer une Découverte ;

Puits de Développement ou de Production : désigne tout Puits foré conformément 4 un
Plan de Développement et d’Exploitation ou un Programme Annuel de Travaux, en vue
de la production d’Hydrocarbures, y compris les Forages d’injection d’eau ou de gaz
destinés & maintenir la pression ou a remettre le Gisement en pression ;

Redevance sur la Production : a le sens donné a ce terme 4 ]’Article 40 ;
Remboursement complet : a Je sens donné a ce terme aP Article 14;

Réservoir : désigne la partie de la formation géologique poreuse et perméable contenant
une accumulation distincte d’Hydrocarbures, caractérisée par un systéme de pression
unique telle que la production d’Hydrocarbures d’une partie de Ja formation affecte la
pression de la formation toute entiére ;

Secteur Pétrolier Aval: désigne les activités de raffinage des Hydrocarbures, de
transport, de stockage et de distribution des Produits Pétroliers ;

21
Société Affiliée : signifie,

(a) dune part, toute société ou autre personne morale ayant directement ou
indirectement le Contréle d’une entité composant le Contractant ou étant
directement ou indirectement sous le Contréle d’une entité composant le
Contractant ;

(b) @autre part, toute société ou autre personne imorale directement ou
indirectement sous le Contréle d’une société ou autre personne morale ayant
directement ou indirectement le Contréle d’une société composant le
Contractant, étant rappelé que la notion de Contréle 4 prendre en compte pour la
définition de la Société Affiliée est celle définie au présent Article ;

Société Pétroliére : désigne l’Organisme Public ou la société commerciale justifiant des
capacités techniques et financiéres pour mener & bien tout ou partie des Opérations
Pétroliéres, y compris la construction ou l’exploitation d’un Systéme de Transport des
‘Hydrocarbures par Canalisations conformément 4 la Législation Pétroliére ;

Sous-traitant: désigne toute personne autre qu’un Fournisseur, y compris les ©
Actionnaires et Sociétés Affiliées du Contractant, qui, lie par un contrat signé avec le
Contractant, entreprend des travaux, fournit des biens ou assure des services relatifs aux
Opérations Pétroliéres faisant l’objet du Contrat ;

SPC : ale sens donné a ce terme en entéte du Contrat ;

Substances Connexes : désigne les substances extraites a l’occasion des Opérations de
Recherche, de Développement et d’Exploitation des Hydrocarbures, 4 Pexception des
Hydrocarbures eux-mémes et des substances relevant du code minier de la République du
Tchad ;

Systéme de Transport des Hydrocarbures par Canalisations: désigne les
canalisations et installations affectées au transport des Hydrocarbures, y compris les
stations de pompage, les systémes de télécommunication, les installations de stockage, de
traitement et de chargement des Hydrocarbures ainsi que tous équipements accessoires,
extensions, modifications et ajouts 4 venir, construits sur ou traversant le territoire de la
République du Tchad, a partir du Point de Mesurage jusqu’au(x) Point(s) de Livraison ~
inclus et a l’exclusion :

a) d’une part, des installations de collectes et de dessertes, enterrées ou aériennes,
permettant d’acheminer les Hydrocarbures (et ou des substances produites avec
les Hydrocarbures) a l’intérieur d’une Zone Contractuelle, entre les Puits et
toutes installations de traitement et de stockage situés dans ladite Zone
Contractuelle, ou d’acheminer des fluides entre les installations et Puits de
réinjection et les puits injecteurs d’une méme Zone Contractuelle ;

b) d’autre part, les installations de collectes et de dessertes de méme nature que
celles visées a l’alinéa (a) ci-dessus et destinées au transport des Hydrocarbures
ou des fluides pour les mémes fins que celles mentionnées 4 Palinéa (a), entre les
périmétres d’exploitation des différents Gisements appartenant Aune méme Zone
Contractuelle d’Exploitation ou entre Zones Contractuelles d’Exploitation ;

22
Taux de Référence : désigne le taux Libor Dollars 4 3 mois (flottant), tel qu'il apparait
sur I'écran Télérate 4 11 heures (heure de Londres) deux jours ouvrables (place de
Londres) avant le premier jour de la période considérée. L’écran Télérate désigne la page
3750 du Dow Jones Telerate Monitor Service ou tout autre page qui remplacerait la page
3750 pour les dépéts en Dollars; lorsqu'il est fait mention du Taux de Référence
augmenté de x%, le taux d'intérét est calculé par addition du taux Libor et du montant
indiqué ; lorsqu'il est précisé que le Taux de Référence est auginenté de x points de base,
le taux d'intérét est caloulé par addition du taux Libor et des points de base, étant précisé
que 100 points de base correspondent a 1% ; :

Tax Oil: signifie la part de 1’Etat au titre du Profit Oil a l’exception de celle qui lui
revient ou qui revient a l’Organisme Public en sa qualité d’entité membre du Contractant ;

TCI: désigne la taxe communautaire d’intégration ;

Terme : désigne la date a laquelle le Contrat arrive a expiration et cesse de produire ses
effets. Cette date est déterminée suivant les modalités fixées a |’ Article 3 ;

Tiers: désigne toute personne autre que le Contractant, un Actionnaire, une Société
Affiliée, un Cessionnaire ou toute autre personne subrogée dans les droits du Contractant.
Les Sous-traitants dépourvus de la qualité d’Actionnaire, de Société Affiliée ou de
Cessionnaire ont également la qualité de Tiers au sens du Contrat ;

Titulaire : désigne soit le Contractant pris collectiveinent, soit tout autre titulaire d’un
Permis, ou d’une a autorisation délivrée par l’Etat ;

Travaux d’Abandon : signifie la gestion, le controle et l’exécution des opérations
aboutissant a la Cessation Définitive de l’Exploitation d’un Gisement et des Puits
correspondants, en tout ou partie, a l’Arrét de Service et la Mise en Sécurité de tout ou
partie de la Zone Contractuelle concemée, asi qu’a la remise en état des sites
notamment par le Démantélement des installations. Les Travaux d’Abandon comprennent
notamment la préparation et la inise 4 jour du plan d’abandon, la cessation définitive des
opérations de production, l’arrét de service des unités de traitement, le Démantélement, le
transport et le dépét du matériel ainsi que I’Ingénierie lige 4 Vexécution de ces
opérations ;

Trimestre : désigne toute période de trois (3) mois conséoutifs commengant le premier
Jour de janvier, d'avril, de juillet et d’octobre de chaque Année Civile ;

Volume de Remplissage : a le sens donné a ce terme au Paragraphe 43.6 ;

Zone Contractuelle : désigne, i) au singulier, la Zone Contractuelle de Recherche ou une
Zone Contractuelle d’Exploitation, suivant les cas, et ii) au pluriel, au moins deux de ces .
Zones Contractuelles prises conjointement ;

Zone Contractuelle de Recherche : signifie 4 tout moment la superficie  |’intérieur de
Ll’Autorisation Exclusive de Recherche, aprés déduction, le cas échéant, des surfaces
rendues par le Contractant ;

Zone Contractuelle d’Exploitation : signifie 4 tout moment, la superficie a l’intérieur
dune Autorisation Exclusive d’Exploitation.

23
12

Les termes utilisés dans le Contrat et n'ayant pas fait !objet d'une définition au présent
Axsticle, ont le sens qui leur est conféré par la Législation Pétroliére ou, a défaut :

(a) celui qui leur est conféré par Jes Lois en Vigueur, non contraires au présent
Contrat ou a la Législation Pétroliére ;

(b) et, dans le silence des Lois en Vigueur, celui qui découle des usages
généralement admis dans l'industrie pétroliére internationale.

Interprétation

(a) ‘Le préambule du Contrat a la méme autorité que les clauses et conditions qui y
sont stipulés et lie Jes Parties quant a l’application et l’interprétation du Contrat.

(b) Les références aux Articles, Paragraphes et Annexes ‘sont des références aux
articles, paragraphes et annexes de ce Contrat 4 moins qu'il n'en soit précisé
autrement. .

(©) Les Annexes a ce Contrat ont Ja méme valeur juridique que le Contrat lui-méme

dont elles font partie intégrante. Toutefois, en cas de contradiction entre les
stipulations du Contrat lui-méme et celles de ses Annexes, les premiéres
prévalent.

(d) Les titres utilisés dans ce Contrat (Titres, Articles et Paragraphes) le sont
uniquement pour des raisons pratiques et ne peuvent étre interprétés comme
ayant une signification queleonque ni comme indiquant que toutes les
dispositions du Contrat qui traitent d'un sujet particulier se trouvent dans un
Titre, un Article ou un Paragraphe particulier.

(e) Toute référence au singulier ou au pluriel doit étre prise dans son contexte
suivant la signification que lui confére ledit contexte.

() Le mot "personne" vise toute personne physique ou toute personne morale de
droit privé ou public. :

(g) Le mot "entité" vise toute personne morale de droit privé ou public ainsi que tout

groupement de personnes morales autre que le Consortium. I] ne comprend pas
dans son acceptation de personnes physiques ni de groupement comprenant des
personnes physiques.

() Les termes "octroi", "attribution", "délivrance" lorsqu'ils s'appliquent 4 une
autorisation, un permis ou tout autre acte administratif (y compris une
Autorisation) désignent le moment of J'autorisation, le permis ou I'acte
administratif a été valablement délivré ou pris par I'Autorité Publique
compétente, qu'il a été notifié au bénéficiaire dans les formes prévues par les
Lois en Vigueur, la Législation Pétroliére ou le Contrat et lorsqu'il s‘agit d'un
acte de nature réglementaire, qu'il a été publié au Journal Officiel ou selon les
autres modes requis, le cas échéant, par les Lois en Vigueur. Les arrétés
ministériels ou interministériels octroyant les Autorisations, les décrets et les lois
du Tchad doivent, en particulier, étre publiés au Journal Officiel. Toutefois, les
actes administratifs unilatéraux mentionnés ci-dessus, ayant le caractére d’actes -
administratifs individuels en ce qu’ils ne sont créateurs de droits ou
@ obligations qu’a l’égard de leur destinataire, sont opposables a ce dernier dés
Jeur notification audit destinataire dans les formes par les Lois en Vigueur, la

24
34

Législation Pétroliére ou le Contrat, quand bien méme cette notification serait
antérieure a la publication de l’acte au Journal officiel.

@ Lorsqu'une approbation ou un avis doit étre donné par une Partie ou, en ce qui
concerne I'Etat, par une Autorité Publique, pour les besoins de I'exécution de ce |
Contrat, il est convenu que la Partie concernée répondra avec diligence 4 la
demande d'approbation ou d'avis et dans un délai n'excédant pas trente (30)
Jours quand le Contrat ne contient pas de précisions A cet effet et que le refus de
délivrer I'approbation ou I'avis doit étre écrit et motivé par de justes motifs.

Article 2. NATURE JURIDIQUE ET OBJET DU CONTRAT
Le présent Contrat est un Contrat de Partage de Production. Il fixe :

(a) d'une part, les conditions dans lesquelles le Contractant réalisera, pour le compte
de I'Etat et aux seuls risques et périls du Contractant, les Opérations de
Recherche @ I'intérieur de la Zone Contractuelle de Recherche et, en cas de
découverte d'un Gisement Commercial, les Opérations de Développement et
d' Exploitation a I'mtérieur de toute Zone Contractuelle dExploitation ;

(b) dautre part, les modalités de partage entre I'Etat et le Contractant, de la
production issue de tout Gisement Commercial découvert 4 l'intérieur de la Zone
Contractuelle ; et

(c) enfin, les conditions relatives 4 la délivrance d'une ou plusieurs Autorisations de
Transport Intérieur et 4 la conclusion entre le Contractant Transport et I’Etat
dune ou plusieurs Conventions de Transport, en cas de découverte d'un

Gisement Commercial, sans préjudice des Lois en Vigueur relatives au transport
des Hydrocarbures par canalisations. .

Article 3. DATE D’ENTREE EN VIGUEUR ET DUREE DU CONTRAT -
CONDITION RESOLUTOIRE

Entrée en vigueur

Le présent Contrat entrera en vigueur le premier Jour Ouvrable ot l'ensemble des
conditions suivantes auront été réalisées (la "Date d’Entrée en Vigueur"):

(a) signature de I’ensemble du Contrat par les Parties ;
(b) adoption de la Loi d’Approbation ;

(c) attribution au Contractant de I'Autorisation Exclusive de Recherche par Arrété
d’ Attribution ;

(d) publication au Journal Officiel de la Loi d’Approbation ;

Toutefois, les dispositions de I'Article 8 (relatives & Yattribution de l'Autorisation

Exclusive de Recherche), celles relatives au droit pour le Contractant d'avoir accés aux

Données Pétroliéres et celles de I'Article 38 (relatives au Bonus de Signature) entrent en
vigueur au Jour de la signature du Contrat.

25
3.2

3.3

3.4

Durée

Le Contrat restera en vigueur pour toute la durée de I'Autorisation Exclusive de
Recherche (y compris ses éventuels renouvellements et prorogation) et de toute
Autorisation Exclusive d'Exploitation (y compris ses éventuels renouvellements) résultant
de la Découverte d'un ou de plusieurs Gisements Commerciaux a I’intérieur de la Zone
Contractuelle de Recherche. Chaque renouvellement d’une Autorisation Exclusive
@ Exploitation donnera lieu 4 un avenant modifiant en tout ou partie les termes du Contrat
et qui devra étre approuvé par voie législative.

Condition résolutoire

Le Contrat sera résolu de plein droit en cas d'inexécution par le Contractant de tout ou
partie de ses obligations relatives au paiement du Bonus de Signature et des honoraires du
conseil (ci-aprés désignés les "Honoraires du Conseil") stipulés 4 |’Article 38 et, en
particulier :

(a) a défaut de paiement de l’acompte sur Bonus de Signature d’un montant de vingt
millions (20 000 000) de Dollars stipulé 4 l’Article 38.1.2 et de la totalité des
Honoraires du Conseil dont le montant s*éléve a trois millions deux cent mille
(3 200 000) de Dollars, au plus tard dans un délai de 30 jours 4 compter de la
transmission au Contractant de la Loi d’Approbation conformément aux
stipulations du Paragraphe 58.1 ;

(b) et a défaut de paiement du solde des sommes dues au titre du Bonus de
Signature, soit de la somme de vingt millions (20 000 000) de Dollars, dans un
délai maximum de trente jours 4 compter de la derniére des deux dates
suivantes :

© la date de publication de la Loi d’Approbation au Journal Officiel ;

¢ Ja date de la notification au Contractant de 1’Arrété d’Attribution
conformément aux stipulations du Paragraphe 58.1.

Fin anticipée
Il ne peut étre mis fin de facon anticipée au présent Contrat que dans les cas suivants :
(a) par consentement mutuel des Parties ;

(b) en cas de renonciation par le Contractant a la totalité des droits et obligations
résultant de I'Autorisation Exclusive de Recherche et, le cas échéant, de
l'ensemble des Autorisations Exclusives d'Exploitation ; B

() en cas de retrait de I'Autorisation Exclusive de Recherche ou de l'ensemble des
Autorisations Exclusives d'Exploitation pour les causes et suivant les modalités
prévues a I'Article 54, étant précisé que, conformément aux stipulations de
}'Article 54 susmentionné, le retrait de I'Autorisation Exclusive de Recherche ou
d'une Autorisation Exclusive d'Exploitation n'entraine la résiliation anticipée du
présent Contrat que pour I'Autorisation et la Zone Contractuelle concemées.

26
3.5

Effets

La fin du présent Contrat pour les causes prévues aux Paragraphes 3.2 et 3.3, n'aura pas
pour effet de décharger les Parties de leurs obligations ou de les priver des droits nés
antérieurement a J'arrivée du Terme, notamment le droit d'obtenir la résolution de tous .
différends nés du Contrat dans les conditions prévues a I'Article 57, l'obligation de verser
les sommes dues ou payables 4 I'Btat ou au Contractant en vertu du Contrat et se
rapportant 4 la période antérieure a l'arrivée du Terme, ainsi que les obligations
concernant les Travaux d'Abandon et Ja fourniture a I'Etat des rapports et informations
prévus a I'Article 25.

Article 4. CHAMP D'APPLICATION ET ETENDUE DU CONTRAT

41

42

43.3

Champ d'application du Contrat

Les stipulations du présent Contrat régissent l'ensemble des Opérations Pétroliéres
réalisées :

(a) a l'intérieur de la Zone Contractuelle de Recherche,

(b) et, 4 compter de la Découverte d'un ou de plusieurs Gisements Commerciaux, a -
l'intérieur de la Zone Contractuelle d'Exploitation de chacune des Autorisations
Exclusives d'Exploitation attribuées en vue de l'exploitation desdits Gisements
ainsi qu’a 'extérieur de la Zone Contractuelle d'Exploitation pour les besoins des
Opérations de Développement et des Opérations d’Exploitation desdits
Gisements, ainsi que pour les Activités Connexes.

Droits conférés

Le Contrat ne confére au Contractant aucun droit sur Je sol ou le sous-sol ni sur les
ressources naturelles des Zones Contractuelles concernées, autres que ceux qu'il prévoit
expressément.

Application du Contrat
Les stipulations du Contrat s'appliquent également 4 tout Cessionnaire.

Les Actionnaires, Sociétés Affiliées, Sous-traitants, Fournisseurs, Préteurs, et les -
employés du Contractant, des Sous-traitants et des Fournisseurs bénéficient, pour leurs
activités liées aux Opérations Pétroligres et dans les conditions prévues au présent
Contrat, des droits et garanties dont il est expressément précis au présent Contrat qu’ils
Jeur sont respectivement étendus.

La suspension, Ja dénonciation, I'extinction ou la déchéance des droits et avantages.
accordés au Contractant en vertu du présent Contrat emporte, de plein droit et dans les
mémes conditions, suspension, dénonciation, extinction ou déchéance de l'extension
desdits droits et avantages aux personnes mentionnées au Paragraphe précédent.

27
Article 5. DROITS DU CONTRACTANT DANS LA CONDUITE DES

5.1

5.2

OPERATIONS PETROLIERES
Droit exclusif de conduire les Opérations Pétroliéres dans les Zones Contractuelles

Sous réserve de la délivrance de I'Autorisation Exclusive de Recherche ou, selon le cas,
de chaque Autorisation Exclusive d'Exploitation, le Contractant bénéficie du droit
exclusif d'entreprendre, a ses seuls risques et périls et pendant toute la durée du Contrat,
les Opérations Pétroliéres dans la Zone Contractuelle de Recherche et, selon le cas, dans
Ja ou les Zone(s) Contractuelle(s) d'Exploitation.

L'Etat garantit 4 cet égard au Contractant que la Zone Contractuelle de Recherche est (eta
compter de leur octroi, les Zones Contractuelles d'Exploitation seront) libre(s) de tout’,
droit, demande ou réclamation de Tiers relativement aux Opérations Pétroliéres dans
ladite zone.

L'Etat confirme également qu'il n'a pas été consenti de droits sur les substances minérales
a T'intérieur de la Zone Contractuelle de Recherche et que dans I'hypothése d'une telle
délivrance a une date ultérieure, les activités miniéres devront étre entreprises de maniére
A ne pas géner ou entraver de quelque maniére que ce soit les activités du Contractant.
Elles ne pourront étre entreprises en tout état de cause dans le voisinage immédiat des
installations sises a l'intérieur des Zones Contractuelles d'Exploitation affectées 4 la
réalisation des Opérations Pétroliéres.

Droits du Contractant

Pour I'application du Paragraphe 5.1, le Contractant a le droit, dans les limites et suivant
les modalités prévues par la Législation Pétroliére et dans le présent Contrat et sous
réserve du respect des Lois en Vigueur auxquelles le Contractant demeure soumis pour
toutes les matiéres non régies par la Législation Pétroliére ou le Contrat :

(a) de bénéficier de I'Autorisation Exclusive de Recherche et de réaliser des
Opérations de Recherche a I'intérieur de la Zone Contractuelle de Recherche ;

() de bénéficier d'une Autorisation Exclusive d'Exploitation pour chaque
Découverte d'un Gisement Commercial 4 I'intérieur de la Zone Contractuelle de
Recherche ;

[) sous réserve de J'attribution de I'Autorisation Exclusive d'Exploitation y

afférente, d'exploiter les Hydrocarbures extraits de tout Gisement situé dans les
limites de [Autorisation Exclusive d’Exploitation ainsi que les Substances
Connexes, notamment A travers la réalisation d'Opérations de Développement et
dExploitation, ainsi qu'a travers la séparation, le traitement primaire, la
liquéfaction, le stockage, le transport, la vente, la cession et I'exportation de ces
Hydrocarbures et Substances Connexes. Le raffinage proprement dit est exclu, a
Yexception de celui strictement nécessaire 4 la réalisation des Opérations:
Pétroligres et sous réserve de l'approbation préalable du Ministre chargé des
Hydrocarbures ; .

(d) en cas d'attribution d'une Autorisation Exclusive d'Exploitation, dobtenir, pour
le Contractant Transport, une Autorisation de Transport Intérieur et la signature
@une Convention de Transport entre I’Etat et le Contractant Transport
conformément a la Législation Pétroliére et aux stipulations de |’Annexe F ;

@) d'accéder librement et de donner accés toute personne de son choix aux Zones
Contractuelles affectées la réalisation des Opérations Pétroliéres ;

28
5.3

®

@

h)

@

de décider librement de la maniére de conduire les Opérations Pétroliéres,
dentreprendre toutes études et travaux d'Ingénierie, d'accomplir tous actes
juridiques et opérations administratives, de construire et d'exploiter toutes
installations et aménagements et de réaliser tous travaux nécessaires aux |
Opérations Pétroliéres, notamment les Puits, les installations de transport, de
stockage, de mise en dép6t des matériaux, équipements, produits et déchets,
ainsi que les installations destinges au ballastage et 4 I'élimination de la
pollution, le tout conformément aux régles de l'art de l'industrie pétroliére
internationale ;

d'emprunter toutes sommes et de recourir A tous financements nécessaires a la
réalisation des Opérations Pétroliéres ;

de recevoir, le cas échéant, et en pleine propriété, une part de la production
d'Hydrocarbures issue de la ou des Zone(s) Contractuelle(s) d'Exploitation, pour
Je remboursement de ses Coiits Pétroliers et a titre de rémunération ;

de disposer librement de la part des Hydrocarbures lui revenant en pleine
propriété suivant les termes du présent Contrat, étant précisé que chaque entité
composant le Contractant sera propriétaire d'une quote-part des Hydrocarbures
extraits suivant la répartition prévue au présent Contrat, et pourra en disposer _
librement.

Droits complémentaires

Dans les conditions et limites prévues par la Législation Pétroliére et par les Lois en
Vigueur, le Contractant pourra également :

@)

)

utiliser les installations publiques utiles aux Opérations Pétroliéres, y compris
les aéroports, routes, chantiers et autres installations similaires, moyennant le
paiement des redevances dues, le cas échéant, pour une telle utilisation ;

occuper les terrains nécessaires a la réalisation des Opérations Pétroliéres,
conformément aux dispositions de l’Ordonnance et du Décret d’Application
relatives 4 occupation des terrains, étant rappelé que I'Etat est tenu d'accéder
aux Demandes d'Occupation des Terrains régulitrement formulées par le
Contractant pour les parcelles relevant de sa Zone Contractuelle de Recherche
ou Exploitation, sous réserve qu'il ne pourra étre fait de travaux de surface a
moins de cinquante (50) métres autour des agglomérations, terrains de culture, .
plantations, points d’eau, sites archéologiques, lieux culturels et lieux de
sépulture sauf autorisation délivrée par un arrété conjoint pris par le Ministre
chargé des domaines, le Ministre chargé de ’environnement et le Ministre
chargé des Hydrocarbures ;

procéder ou faire procéder, sur lesdits terrains, a tous travaux de construction et
d'iinfrastructures nécessaires ou utiles aux Opérations Pétroliéres, y compris
Tétablissement de bores repéres et de bornes de délimitation, la construction
diinstallations nécessaires au stockage et 4 la mise en dép6t des matériaux,
équipements, produits et déchets, au ballastage et 4 I'élimination de Ja pollution
ainsi qu'au transport du matériel, des équipements et des produits extraits, sans
préjudice du respect des régles relatives 4 la réalisation de travaux de
construction et d'infrastructures applicables dans les périmétres de protection qui
pourraient étre institués autour des agglomérations, terrains de culture,
plantations, points d’eau, sites archéologiques, lieux culturels et lieux de
sépulture ;

29
(d) utiliser l'eau nécessaire aux Opérations Pétroliéres et exécuter ou faire exécuter
les sondages et travaux requis pour I'approvisionnement en eau des Opérations
Pétroligres et du personnel, ainsi que les ouvrages de dérivation des cours d'eau
et tous autres ouvrages modifiant le cours des eaux dont la construction aura été ©
diiment autorisée par les autorités compétentes, sous réserve de ne pas porter
atteinte 4 I'approvisionnement en eau des personnes, du bétail, de la faune et de
Ja flore ;

() utiliser les pierres, le sable, I'argile, le gypse, la chaux et toutes autres substances
similaires nécessaires 4 la conduite des Opérations Pétroliéres ;

@® utiliser gratuitement les Puits forés par les précédents titulaires sur la Zone
Contractuelle concernée ainsi que les équipements qui leur sont associés. La
responsabilité des Travaux d’Abandon afférents aux Puits et équipements
associés utilisés par le Contractant en vertu du présent alinéa 5.3.f, incombe 4 ce

dernier.

5.4 Autorisation de Transport Intérieur
Les Opérations de Transport et les droits du Contractant Transport a ce titre seront définis
dans les Autorisations de Transport Intérieur et dans les Conventions de Transport et, le -
cas échéant, dans les Accords Internationaux de Transport.

Article 6. OBLIGATIONS GENERALES DU CONTRACTANT DANS LA

CONDUITE DES OPERATIONS PETROLIERES

6.1 Respect des lois et réglements
Le Contractant devra se conformer scrupuleusement a I'ensemble des stipulations du
présent Contrat et des dispositions de la Législation Pétroliére. Le Contractant se.
conformera aux standards de I'industrie pétroliére internationale. Le Contractant est
également tenu de se conformer aux Lois en Vigueur, non contraires au présent Contrat
ou a la Législation Pétroliére et pour les matiéres non traitées dans le Contrat ou la
Législation Pétroliére.

6.2 Conduite des: Opérations Pétroliéres

Le Contractant a l'obligation de mener les Opérations Pétroliéres dans le respect des
usages généralement admis dans l'industrie pétroliére internationale et des dispositions de
la Législation Pétroliére. En particulier, le Contractant fait de son mieux pour respecter
les prescriptions suivantes, sans que cette liste ne soit limitative :

(a) veiller 4 ce que tous les matériaux, fournitures, installations et équipements que
Jui-méme ou ses Sous-traitants utilisent dans le cadre des Opérations Pétroliéres
soient conformes aux normes généralement admises dans l'industrie pétroliére
internationale, et demeurent en bon état d'utilisation ;

(b) utiliser de la fagon la plus rationnelle possible, les ressources disponibles dans
Jes Zones Contractuelles comme I'eau, le sable, le gravier et le bois ;

(c) s'assurer que les Hydrocarbures découverts ne s'échappent pas, ni ne se
gaspillent ;

30
63

6.4
6.4.1

@

©

(63)

@
(a)
@
0)
®

ce)
(@)

@)

placer les rebuts et déchets dans des réceptacles construits 4 cet effet, qui
doivent étre suffisamment éloignés de tout réservoir, puits d'eau ou installation
de stockage, et disposer lesdits rebuts et déchets conformément aux normes et
pratiques généralement admises dans l'industrie pétroliére internationale ;

prendre toutes mesures usuelles dans l'industrie, pétroliére imternationale afin
d'éviter des dommages aux formations en exploitation ;

prévenir les dommages aux formations contenant des Hydrocarbures ou aux”
ressources aquiféres sous-jacentes aux formations en production, et prévenir
Jintroduction d'eau dans les strates contenant des Hydrocarbures, a l'exception
des quantités d'eau produites aux fins d'utilisation 'de méthodes d'injection pour
la récupération assistée ou pour tout autre motif compatible avec les normes et
pratiques généralement admises dans l'industrie pétroliére internationale ;

surveiller au mieux et continuellement le Réservoir pendant l'exploitation. A ces
fins, le Contractant mesure ou détermine réguligrement la pression et les
caractéristiques d'écoulement des fluides ;

stocker les Hydrocarbures produits conformément aux normes et pratiques en
usage dans I'dustrie pétroliére internationale ;

mettre en place un systéme d'écoulement des Hydrocarbures utilisés pour les
Opérations Pétroliéres et les eaux sauméatres ;

s'assurer que ses Sous-traitants se conforment, dans leurs domaines respectifs, ”
aux notmes et pratiques généralement admises dans l'industrie pétroliére
internationale et aux Lois en Vigueur ;

se conformer aux décisions du Comité de Gestion dans les domaines relevant de
sa compétence ;

régler a la bonne date, les dépenses relatives aux Opérations Pétroliéres ;

acquérir ou obtenir tous permis, consentements, approbations, autorisations et
droits de passage ou d'occupation qui seraient nécessaires pour la conduite des
Opérations Pétroliéres, en vertu des dispositions de la Législation Pétroliére et
des Lois en Vigueur non contraires 4 ladite législation ;

payer a qui de droit, tous impéts, droits, taxes et autres paiements divers prévus
par le Contrat.

Diligence dans la conduite des Opérations Pétroliéres

Le Contractant devra effectuer tous les travaux nécessaires a la réalisation des Opérations
Pétroligres avec diligence et selon les régles de I'art en usage dans I'industrie pétroliére
internationale.

Responsabilité

Dans les limites et suivant les modalités prévues par les stipulations du Contrat relatives 4
la responsabilité du Contractant et au réglement des différends, le Contractant devra
indemniser I'Etat de tout dommage direct causé a |'Etat par la faute du Contractant, ses
dirigeants, ses employés, préposés ou agents ainsi que les personnes qu'il se serait
substituées en vue de l'exécution du Contrat.

31.
6.4.2

6.4.3

65
6.5.1

Le Contractant sera seul responsable des dommages directs causés aux Tiers du fait des
Opérations Pétroliéres ou par le fait de ses préposés, agents ou employés ou de toute autre
personne qu'il se sera substituée dans I'exécution du Contrat et dans tous les cas,
uniquement dans la mesure od ils sont imputables 4 une faute du Contractant, ses
dirigeants, ses employés, préposés ou agents ou de toute autre personne dont le
Contractant doit répondre en vertu du Contrat. Pour I'application de ce Paragraphe, l'Etat
est considéré comme un Tiers en ce qui concerne les dommages causés aux ouvrages
publics, batiments et autres construction relevant du domaine public ou de son domaine
privé.

Cette stipulation est également applicable aux dommages directs 4 l'Environnement dés
lors que ces dommages excédent le niveau d'atteinte 4 l'Environnement généralement
admis dans l'industrie pétroliére internationale et par la Législation Pétroliére. .

Il est convenu que les dispositions du présent Paragraphe doivent s’interpréter
conformément aux régles fixées par la jurisprudence frangaise relative 4 la responsabilité
du fait des choses ou 4 la responsabilité du fait d’autrui, suivant le cas, sous réserve que
ladite jurisprudence ne soit pas contraire aux Lois en Vigueur.

En cas de prise de participation de I’Etat ou de l’Organisme Public dans une Autorisation
Exclusive d’Exploitation conformément aux stipulations de 1’Article 14 ci-aprés, la
responsabilité encourue par le Contractant en application des stipulations du présent
Paragraphe 6.4 sera supportée par l’Etat ou l’Organisme Public en proportion de sa
participation dans |’Autorisation Exclusive d’Exploitation concemée, dans les conditions
prévues par le Contrat d’Association conclue pour les besoins de la Participation de 1’Etat.
Les stipulations du présent Paragraphe 6.4.2 sont sans préjudice des actions récursoires
que 1’Etat ou l’Organisme Public pourra intenter, le cas échéant, 4 l’encontre de
VOpérateur, dans les conditions prévues au Contrat d’Association.

Contentieux

Le Contractant gére tout contentieux ou litige avec les Tiers découlant des Opérations
Pétroligres dans le cadre des Budgets autre que les contentieux ou litiges qui pourraient
survenir entre les Parties, et informe le Comité de Gestion du réglement de toute
réclamation fondée ou de toute somme due en vertu d'une décision juridictionnelle
devenue définitive. Le cas échéant, il soumet au Comité de Gestion le réglement de ces
réclamations pour approbation lorsqu'ils excédent les plafonds budgétaires fixés au
Paragraphe 24.3.

Si un contentieux en rapport avec les Opérations Pétroliéres ou pouvant avoir un impact
sur celles-ci survient entre I'Etat et un Tiers et si la responsabilité du Contractant pourrait
étre mise en cause au titre des stipulations de ce Contrat en relation avec ce contentieux,
I'Etat en informe le Contractant dans les plus brefs délais. Le Contractant est alors tenu :

@ soit d'intervenir a I'instance aux cétés de I'Etat afin de faire valoir les .
moyens de défense qu'il pourrait opposer aux prétentions du Tiers,
sans préjudice des réserves éventuelles qu'il pourrait avoir concernant
sa mise en cause par I'Etat au titre du Contrat,

(b) soit d’accéder a la demande, sous réserve d'en informer préalablement
le Comité de Gestion. 7

32.
Les sommes payées par le Contractant en application des Paragraphes 6.4 et 6.5 sont
imputables aux Cofts Pétroliers sauf en cas de faute du Contractant, de ses dirigeants, ses
employés, préposés ou agents ou de toute autre personne dont le Contractant doit
répondre en vertu du Contrat.

Article 7. OBLIGATIONS DE L'ETAT

TA

7.2

7.21

7.22

Délivrance des Autorisations

L'Etat s'engage dans les conditions et délais prévus par le Contrat et la Législation
Pétroligre @ délivrer au Contractant I'Autorisation Exclusive de Recherche et le cas
échéant les Autorisations Exclusives d'Exploitation.

Obligation d'assistance de I'Etat

L Etat est tenu de prendre toutes mesures nécessaires, ou raisonnablement requises par le
Contractant, @ l'effet de faciliter le bon déroulement des Opérations Pétroliéres et
d'apporter son assistance au Contractant ainsi qu'a ses Sociétés Affiliées, Sous-traitants,
Fournisseurs, Préteurs, et employés pour leurs activités liées aux Opérations Pétroliéres,
dans les limites fixées au présent Contrat et par les Lois en Vigueur.

Lobligation d'assistance mentionnée au Paragraphe 7.2.1, porte notamment sur les
domaines suivants, sans que cette liste ne soit exhaustive :

(a) Ja conclusion avec le Contractant d’un Contrat d’Occupation du Domaine Public
ou d’un Bail Emphytéotique aux fins d'occupation des terrains nécessaires a la
réalisation des Opérations Pétroliéres et Activités Connexes, aux conditions et
suivants les modalités prévues par la Législation Pétroliére et les Lois en
Vigueur ; .

(b) Yattribution de toutes autorisations ou attestations requises en matiére de
changes, de douane et d'import export y compris notamment, Iattribution des _
certificats d'exonération en matiéres fiscale et douaniére, prévus respectivement
aux Articles 47 et 48 ;

(c) Yattribution de visas, permis de travail, cartes de séjour et de tous autres
documents nécessaires a l'entrée, au travail, au séjour et 4 la circulation en
République du Tchad du personnel expatrié employé par le Contractant et les
membres de leurs familles ;

(d) Tattribution des autorisations requises, le cas échéant, pour l'expédition &
T'étranger des documents, données ou échantillons aux fins d'analyse ou de
traitement pour les besoins des Opérations Pétroliéres ;

(e) Ja facilitation des relations avec l'administration et les autorités administratives ;

@® toute autre assistance de nature 4 faciliter et 4 sécuriser la réalisation des
Opérations Pétroliéres, notamment en matiére d'ordre et de sécurité publique.

33
73

74

75

76

17

Conventions Internationales

L'Etat accordera sans discrimination au Contractant tous les avantages résultant des
conventions passées entre la République du Tchad et d'autres états et ayant pour objet de
permettre ou de faciliter le transport par canalisations des Hydrocarbures 4 travers lesdits
états.

Rémunération du Contractant

L'Etat est tenu de rémunérer le Contractant dans les conditions prévues au Titre VI du
présent Contrat.

Stabilisation

L'Etat garantit au Contractant la stabilité du régime juridique, économique, fiscal,
douanier, financier et en matiére de contréle des changes applicable au Contrat et aux
Opérations Pétroliéres dans les conditions fixées 4 |’ Article 56 du présent Contrat.

Transport des Hydrocarbures par canalisations

Le transport par canalisations des Hydrocarbures jusqu'aux Points de Livraison est un
élément essentiel a I'exécution du Contrat en cas de Découverte Commerciale.

Dans les meilleurs délais suivant une demande d'octroi de chaque Autorisation Exclusive
d'Exploitation pour laquelle le Contractant anticipe le besoin d'un Systéme de Transport
des Hydrocarbures par Canalisations, I'Etat, conformément 4 I'Annexe F, (a) signera avec
le Contractant Transport une Convention de Transport et (b) délivrera au Contractant
Transport une Autorisation de Transport Intérieur, sous réserve que ce dernier en ait fait la
demande dans les conditions prévues a Annexe F.

_L'Etat déclare et garantit que, 4 compter de la délivrance d'une Autorisation de Transport

Intérieur et de la signature d'une Convention de Transport pour un Systéme de Transport
des Hydrocarbures par Canalisations donné, le Contractant Transport aura le droit de
conduire des Opérations de Transport relativement 4 un tel Systéme de Transport des
Hydrocarbures par Canalisations sans avoir besoin d'aucune autre convention avec I’Etat. -
L’Etat garantit, par ailleurs, au Contractant Transport l’octroi, dans les meilleurs délais de
toutes les autorisations dont il pourrait avoir besoin, sous réserve du respect par le
Contractant Transport des formalités et conditions prévues a cet effet par la Législation en
Vigueur et tout retard de I'Etat dans loctroi desdites autorisations prorogera la Période
Intermédiaire de la durée du retard.

Communication des données préexistantes

LEtat communiquera immédiatement au Contractant toutes les données dont il dispose
concernant la Zone Contractuelle de Recherche, y compris toute information géologique,
géophysique et géochimique, et, en particulier, tous diagraphies, cartes, études, rapports
d’études, déblais de forage, carottes, échantillons, résultats d’analyses, résultats de tests,
mesures sur les Puits existants et évolution des pressions. L’Etat s’engage 4 adresser 4
tout Tiers en possession des données visées ci-dessus, une lettre autorisant et demandant
la transmission de ces données au Contractant (“Lettre de Données”). Copie de cette lettre
sera fournie au Contractant.

Sauf en cas de mauvaise foi, la responsabilité contractuelle de Etat ne pourra pas étre
recherchée dans le cadre de l’application de cette disposition.

34
TITRE Il- DE LA RECHERCHE

Article 8. DE L'ATTRIBUTION, DE LA DUREE ET DU RENOUVELLEMENT

8.1

8.2
8.2.1

8.2.2

8.2.3

8.2.4

DE L'AUTORISATION EXCLUSIVE DE RECHERCHE
Attribution

L'Etat octroiera au Contractant I'Autorisation Exclusive de Recherche par arrété du
Ministre chargé des Hydrocarbures, dans un délai de trente (30) Jours suivant la date de
publication au Journal Officiel du Décret de Promulgation.

L'Autorisation Exclusive de Recherche est octroyée pour une durée de cing (5) années a .
compter de la date d'octroi, c'est-4-dire de la date de publication au Journal Officiel de
TArrété d'Attribution (la "Période Initiale").

Renouvellement

L'Autorisation Exclusive de Recherche sera renouvelée, 4 la demande du Contractant, a
une reprise au maximum et pour la durée demandée par le Contractant dans sa demande
de renouvellement sous réserve :

(a) que la durée du renouvellement ne peut excéder trois (3) ans ;

(b) que la durée totale de validité de I'Autorisation Exclusive de Recherche résultant
du cumul de la Période Initiale et de la période de renouvellement n'excéde pas
huit (8) ans, sans préjudice d’une éventuelle prorogation conformément aux
dispositions du Paragraphe 10.3.

Le renouvellement de I'Autorisation Exclusive de Recherche est de droit sous réserve du _
respect par le Contractant de son Programme de Travail Minimum et que les obligations
légales, réglementaires et contractuelles résultant de T'Autorisation Exclusive de
Recherche aient été remplies. Tout rejet de la demande de renouvellement de
Y'Autorisation Exclusive de Recherche doit donc étre diment motivé et notifié au
Contractant au plus tard trente (30) Jours avant la date d'expiration de la période de
validité en cours. A défaut de rejet dans les conditions ci-avant, le renouvellement est de
droit et le Ministre chargé des Hydrocarbures octroie le renouvellement de l'Autorisation
dans les meilleurs délais.

Lorsque le droit 4 ’octroi du renouvellement est acquis au profit du Contractant
conformément au Paragraphe 8.2.2, celui-ci conserve l’intégralité de ses droits 4
lintérieur de la Zone Contractuelle de Recherche et demeure assujetti 4 l’intégralité des
obligations qui en découlent, dans la limite du périmétre objet de sa demande, jusqu’a
Lintervention formelle de la décision du Ministre chargé des Hydrocarbures octroyant le
renouvellement. Cette disposition n’impose pas toutefois au Contractant d’entreprendre ou
de poursuivre des travaux de recherche tant que le renouvellement n’a pas été
formellement octroyé.

La demande de renouvellement de I'Autorisation Exclusive de Recherche est adressée par
le Contractant au Ministre chargé des Hydrocarbures au moins cent vingt (120) Jours
avant la date d'expiration de la période de validité en cours, et comporte les éléments
suivants :

35
8.2.5

8.2.6

8.3

(a) les informations nécessaires a I'identification de l'Autorisation Exclusive de
Recherche dont le renouvellement est demandé ;

(b) la carte géographique 4 I'échelle 1/200 000e du périmétre que le Contractant
souhaite conserver, précisant la superficie, les sommets et les limites dudit .
périmétre, ainsi que les limites des Permis et des Autorisations distants de moins
de cent (100) kilométres du périmétre visé par la demande ;

(c) un mémoire géologique détaillé qui expose les travaux déja exécutés et leurs
résultats, précise dans quelle mesure les objectifs indiqués dans la demande
initiale ont été atteints ou modifiés ;

(@) la durée du renouvellement sollicité ;

() l'état de réalisation, 4 la date de la demande de renouvellement, du Programme
de Travail Mimimum souscrit pour la période de validité en cours ;

(63) une garantie bancaire établie dans les conditions prévues au Paragraphe 9.5 ;

(g) une quittance attestant le versement au Ministére Chargé des Hydrocarbures des
droits fixes pour le renouvellement de l'Autorisation Exclusive de Recherche ;

@) la durée, le programme général et I'échelonnement des Opérations de Recherche ,
que le Contractant se propose d'exécuter pendant la durée du renouvellement
sollicité.

Le Contractant est tenu d'indiquer dans sa demande de renouvellement le périmétre qu'il
choisit de conserver, lequel ne peut pas excéder cinquante pour cent (50%) de la superficie
de l'Autorisation Exclusive de Recherche telle que fixée au début de la période en cours
d'achévement, mais déduction faite des Zones Contractuelles ayant fait l'objet d’une
Autorisation Exclusive d’Exploitation 4 la date d’expiration de la période en cours
d’achévement.

En cas de renouvellement de I'Autorisation Exclusive de Recherche, les surfaces faisant
Yobjet d'une demande d'attribution d'une Autorisation Exclusive d'Exploitation déclarée
recevable font automatiquement partie de la Zone Contractuelle de Recherche renouvelée.

Le renouvelleinent de l'Autorisation Exclusive de Recherche est octroyé au Contractant
par arrété du Ministre chargé des Hydrocarbures notifié au Contractant dans un délai de
quinze (15) Jours 4 compter de la date de signature de cet arrété. L'arrété de®
renouvellement précise la durée de validité de l'Autorisation Exclusive de Recherche
renouvelée.

Terme de l'Autorisation Exclusive de Recherche

Sous réserve des stipulations du Paragraphe 8.2.3, 4 l'arrivée du terme de I'Autorisation
Exclusive de Recherche pour quelque raison que ce soit et notamment du fait de la
renonciation totale, du retrait ou de I'expiration de la période de validité de ladite
Autorisation, renouvelée et prorogée le cas échéant, le Contractant procédera au rendu de
Ja totalité de la Zone Contractuelle, 4 l'exclusion de toutes surfaces déja couvertes par des
Autorisations Exclusives d'Exploitation ou par des demandes relevant de I'Article 12 ci-
dessous.

36
Article 9. DU PROGRAMME DE TRAVAIL MINIMUM

91

9.2

93

9.4

Période Initiale

Pendant Ja Période Initiale, le Contractant s'engage 4 effectuer un Programme de Travail
Minimum dont les obligations de travaux sont évaluées 4 Ja somme de cinquante millions
(50 000 000) de Dollars. Le Contractant présentera au Comité de Gestion, pour le restant
de Année Civile en cours, un Programme Annuel de Travaux dont Je contenu sera
conforme aux stipulations ‘du Paragraphe 24.2, dans un délai de quatre vingt dix (90)
Jours 4 compter de Ja plus lointaine des deux dates suivantes :

e Ja Date d’Entrée en Vigueur ;
Ja date de Ja transmission au Contractant d’une copie de la Lettre de Donnée dans les
conditions prévues au Paragraphe 58.1.

Un Programme Annuel de Travaux conforme aux stipulations de |’Article 24 sera
présenté par le Contractant pour chacune des Années Civiles relevant de la Période
Initiale.

Période de Renouvellement

Pendant la période de renouvellement de I'Autorisation Exclusive de Recherche Je
Contractant s'engage a effectuer un Programme de Travail Minimum dont les obligations
de travaux sont évaluées 4 la somme de cing millions (5 000 000) de Dollars. Un
Programme Annuel des Travaux conforme aux stipulations du Paragraphe 24.2 ci-aprés
sera présenté par Je Contractant, dans les délais stipulés au Paragraphe 24.1.2, pour
chacune des Années Civiles relevant de la Période de Renouvellement.

Modification du Programme de Travail Minimum

En fonction du résultat des travaux de recherche entrepris lors de la Période Initiale, le
Contractant pourra proposer & |’Etat Ja modification du Programme de Travail Minimum
pour la période suivante. Cette modification prendra, notamment, en considération la
réduction de la Zone Contractuelle de Recherche du fait, le cas échéant, de la demande ou
de Y'octroi d'une ou plusieurs Autorisations Exclusives d'Exploitation. :

Conformément 4 la Législation Pétroliére, une modification du Programme de Travail
Minimum ne peut intervenir que par voie d’avenant au Contrat approuvé par I’Assemblée
Nationale.

Pénalités

Si au terme de Ja Période Initiale ou de Ja période de renouvellement, accordée, le cas
échéant, au Contractant, ou si du fait de Ja renonciation totale ou du retrait de .
L’Autorisation Exclusive de Recherche au cours desdites périodes, les travaux n'ont pas ©
atteint les engagements minima relatifs 4 la période concernée tels que stipulés dans les
Paragraphes 9.1 et 9.2, le Contractant versera 4 I'Etat, dans les trente (30) Jours suivant la
fin de Ja période concernée, la date de prise d’effet de Ja renonciation totale ou Ja date du
retrait de l'Autorisation Exclusive de Recherche, a titre d'indemnité forfaitaire, une
pénalité égale a 50% de Ja valeur des travaux prévus au Programme Minimum de Travail
qui n’auront pas été réalisés.

Le paiement de ces pénalités forfaitaires pour non exécution du Programme de Travail

Minimum n'exonére pas le Contractant de I'exéoution des obligations autres que celles du
Programme de Travail Minimum 4 Ja charge du Contractant au terme du Contrat.

37
9.5

9.6
9.6.1

9.6.2

9.7

Garantie

Le Contractant fournit 4 Etat, avant le début de la période de renouvellement, une .
garantie bancaire, dont le montant correspondra 4 50% de la valeur des travaux relevant
du Programme de Travail Minimum afférent a ladite période de renouvellement. Au fur et
A mesure de la réalisation du Programme de Travail Minimum stipulé ci-dessus, le
montant de Ja garantie bancaire sera, 4 la demande du Contractant, diminué de maniére a
couvrir 50% de la valeur des travaux restant a réaliser dans Je cadre du Programme de
Travail Minimum de Ja période considérée.

Satisfaction de I' obligation de Forage

obligation de Forage pour un Puits donné sera considérée comme satisfaite lorsque ce
Puits aura atteint son objectif de profondeur contractuel ou si des Hydrocarbures en
quantités potentiellement commerciales ont été trouvés avant d'atteindre cet objectif de
profondeur.

Un Forage sera réputé avoir atteint l'objectif de profondeur contractuel si, le Forage ayant
été exécuté selon les régles de l'art généralement admises dans l'industrie pétroliére
internationale, J'arrét est notamment justifié par 'une des raisons suivantes : .

(a) Ja formation visée est rencontrée 4 une profondeur inférieure 4 la profondeur
contractuelle ; dans ce cas, le Comité de Gestion sera saisi en vue de décider si
Ja poursuite du Forage présente un intérét ;

(b) rencontre de couches sur pressurisées ou perte de circulation que le Contractant
n'est pas parvenu a surmonter en dépit de tentatives raisonnables ;

(c) des formations rocheuses sont rencontrées, dont la dureté ne permet pas la
poursuite du Forage avec des équipements habituels ;

(@ des formations pétroliféres sont rencontrées, dont la traversée nécessite, pour
leur protection, Ja pose de tubes ne permettant pas d'atteindre la profondeur
contractuelle ; ou

(e) d@autres circonstances techniques non imputables au Contractant sont
rencontrées qui ne permettent pas la poursuite du Forage avec des équipements _
habituels.

Le Forage arrété pour les raisons oi-dessus est réputé avoir été foré a la profondeur
contractuelle 4 condition que les raisons invoquées aient été aussitét portées a la
connaissance du Comité de Gestion. Les différends y afférents intervenus entre les Parties
sont, 4 défaut de conciliation, soumis a la Procédure d'Expertise.

Travaux par anticipation

Si, au cours de la Période Initiale, le Contractant réalise, en sus du Programme de Travail
Minimum prévu au titre de ladite période, des travaux de recherche dont T'exécution fait
partie du Programme de Travail Mmimum de Ja période de renouvellement de
T'Autorisation Exclusive de Recherche, les travaux supplémentaires ainsi réalisés
yiendront en déduction de ses obligations contractuelles prévues pour la période
suivantes, sous réserve que ces travaux aient été réalisés conforméiment aux normes et
pratiques généralement adinises dans I'industrie pétroliére internationale.

38
98

Si le Programme de Travail Minimum afférent 4 la période de renouvellement a été
réalisé en totalité durant la Période Initiale, le Contractant s'engage néanmoins 4 exécuter
A Vintérieur de la Zone Contractuelle de Recherche et durant la période de
renouvellement, le Forage d’au moins un (1) Puits d’Exploration.

Représentant de l'Etat

Un représentant de I'Btat sera associé aux travaux de recherche prévus au présent Article
et effectués sur le territoire de la République du Tchad. Tous les éléments de
rémunération de ce représentant resteront a la charge de I'Btat. Toutefois, les frais associés
A cette participation seront 4 la charge du Contractant. Un protocole sera établi entre les -
Parties pour préciser les frais & prendre en considération.

Les frais supportés par le Contractant en application des stipulations du présent
Paragraphe 9.8 constituent un Coiit Pétrolier récupérable.

Article 10. DE LA DECOUVERTE D'HYDROCARBURES

10.1

10.2
10.2.1

10.2.2

10.2.3

Découverte d'Hydrocarbures

Le Contractant est tenu de notifier a I'Etat toute Découverte effectuée a l'intérieur de la
Zone Contractuelle de Recherche, le plus t6t possible et au plus tard dans les deux (2)
Jours Ouvrables de ladite découverte. Dans Jes trente (30) Jours qui suivent la
Découverte, le Contractant transmet au Comité de Gestion un rapport concernant ladite
Découverte et contenant toutes les informations disponibles au sujet de cette Découverte.

Etude de Faisabilité

Au plus tard dans les quatre vingt dix (90) Jours qui suivent la notification de la
Découverte et si le Contractant estime que ladite Découverte mérite d'étre évaluée, il

. transmet au Comité de Gestion le programme envisagé pour I'Btude de Faisabilité et le

Budget correspondant.

Le programme envisagé pour I'Etude de Faisabilité mentionné ci-dessus doit inclure une

indication du lieu de la Découverte, sa nature et la désignation du Périmétre d’Evaluation

ainsi qu'une estimation des réserves, y compris des réserves possibles. Ce programme doit
également indiquer les évaluations, essais et Forages 4 conduire sur le Périmétre
@Evaluation ainsi que les études économiques et techniques liées 4 la récupération, au
traitement et au transport des Hydrocarbures jusqu'au Point de Livraison a préparer par le
Contractant.

Un membre du Comité de Gestion peut soumettre par écrit une demande de correction 4
apporter au programme envisagé pour I'Etude de Faisabilité au plus tard dans les dix (10)
Jours qui suivent la transmission du programme envisagé conformément au présent *
Paragraphe 10.2. Dans ce cas, les corrections proposées doivent étre conformes aux
pratiques couramment utilisées dans l'industrie pétroliére internationale. Le Comité de
Gestion se réunira dans les quinze (15) Jours au plus, suivant l'expiration du délai de dix
(10) Jours mentionné ci-avant pour statuer sur les corrections éventuelles 4 apporter au
programme envisagé pour I'Etude de Faisabilité et adopter le programme définitif de
TEtude de Faisabilité et le Budget correspondant.

39
10.2.4

10.2.5

10.2.6

10.3
10.3.1

10.3.2

Aprés l'adoption par le Comité de Gestion du programme de I'Etude de Faisabilité et du.
Budget correspondant, le Contractant poursuivra diligemment son évaluation de la
Découverte jusqu'a ce qu'il détermine si ladite découverte révéle I'existence d'un Gisement
Commercial ou non. Il peut toutefois, sur approbation du Comité de Gestion, interrompre
YEtude de Faisabilité, dés lors que le programme de délinéation de la Découverte ne
confirme pas l'intérét de cette demiére.

Dans les trente (30) Jours qui suivent I'achévement de I'Etude de Faisabilité, et dans tous
les cas, avant l'expiration de I'Autorisation Exclusive de Recherche, prorogée le cas
échéant, le Contractant présentera, pour information, au Comité de Gestion, le rapport
d'Etude de Faisabilité.

Si le Comité de Gestion décide de ne pas autoriser la réalisation d’une Etude de
Faisabilité, le Contractant peut décider soit de boucher et d'abandonner le Puits, soit de
reporter la-décision d'entreprendre d'autres travaux sur le Puits et sur le Gisement.

Prorogation de la validité de I'Autorisation Exclusive de Recherche

La durée de validité de I'Autorisation Exclusive de Recherche sera prorogée d'une durée .
supplémentaire de deux (2) années, sur demande du Contractant, afin de lui permettre de
finaliser une Etude de Faisabilité.

Le Contractant dépose a cet effet auprés du Ministre chargé des Hydrocarbures, une
demande, au moins cent vingt (120) Jours avant la date d'expiration de la période de
validité en cours. Cette demande de prorogation de la période de validité de I'Autorisation
Exclusive de Recherche inclut :

(a) les renseignements nécessaires & I'identification de I'Autorisation Exclusive de
Recherche ;

(b) la carte géographique a I'échelle 1/200 000e de la zone que le Contractant
souhaite conserver a titre de Périmétre d'Evaluation, précisant les sommets et les
limites dudit périmétre, ainsi que les limites des Autorisations et Permis dont le
Contractant est informé qu'ils sont distants de moins de cent (100) kilométres du
périmétre visé par la demande de prorogation ;

(ce) un mémoire géologique détaillé qui expose notamment les travaux déja exécutés
au cours de l'ensemble de la période de validité de I'Autorisation, y compris, les
périodes de renouvellement obtenues, le cas échéant, conformément aux
stipulations de I'Article 8 du Contrat, les résultats de ces travaux et notamment
les modalités suivant lesquelles les objectifs indiqués dans la demande initiale
ont été atteints ou modifiés, ainsi que les raisons économiques ou techniques
justifiant Je besoin d'obtenir une prorogation. Le mémoire devra notamment
contenir I'évaluation des Découvertes d'Hydrocarbures faites 4 l'issue des

travaux de Forage ;
(@ le programme envisagé pour I'Etude de Faisabilité ;
(e) Ja durée de la prorogation sollicitée ;
(f) l'état de réalisation, 4 la date de la demande de prorogation, du Programme de

Travail Minimum souscrit pour la période en cours ;

(g) une quittance attestant le versement au Ministére chargé des Hydrocarbures des
droits fixes pour la prorogation de I'Autorisation Exclusive de Recherche ;

40 ©
10.3.3

10.3.4

10.4

10.5
10.5.1

10.5.2

6) le programme général échelonné des travaux supplémentaires nécessaires 4 la
finalisation de I'Etude de Faisabilité.

Aux fins d'accorder la prorogation, le Ministre peut faire rectifier ou compléter le dossier
de demande de prorogation par le Contractant, s'il y a lieu.

La prorogation de I'Autorisation Exclusive de Recherche est accordée par arrété du
Ministre chargé des Hydrocarbures et notifiée au Contractant dans un délai de quinze (15)
Jours 4 compter de la date de signature de l'arrété. Le rejet de la demande de prorogation *
doit étre diiment motivé et notifié au Contractant au plus tard trente (30) Jours avant la
date d'expiration de la période de validité en cours. A défaut de rejet dans les conditions
ci-avant, le renouvellement est de droit et le Ministre chargé des Hydrocarbures octroie le
renouvellement de l'Autorisation dans les meilleurs délais.

Lorsque le droit a la prorogation est acquis au profit du Contractant conformément aux
stipulations du présent Paragraphe 10.3, celui-ci conserve l’intégralité de ses droits a
Lintérieur de la Zone Contractuelle de Recherche et demeure assujetti 4 l’intégralité des
obligations qui en découlent jusqu’a l’intervention formelle de la décision du Ministre
chargé des Hydrocarbures octroyant la prorogation. Cette disposition n’impose pas
toutefois au Contractant d’entreprendre ou de poursuivre des travaux de recherche tant
que la prorogation n’a pas été formellement octroyée.

Déclaration de commercialité

A l'issue de I'Etude de Faisabilité, la décision de procéder 4 des Opérations de
Développement du Gisement découvert, qui tient lieu de déclaration confirmant -
I'existence d'un Gisement Commercial, est prise en Comité de Gestion par le Contractant
uniquement.

Retrait du Périmétre d'Evaluation

Sauf cas de Force Majeure, le Ministre chargé des Hydrocarbures peut retirer le Périmétre
d'Evaluation de Ja Zone Contractuelle de Recherche au Contractant, dans les conditions et
formes prévues 4 I'Article 54 et dans les cas suivants limitativement énumérés :

(a) si le Contractant n'a pas soumis au Comité de Gestion le programme envisagé
pour I'Etude de Faisabilité dans les quatre-vingt-dix (90) Jours 4 compter de la
date de la notification de la Découverte ;

(b) si le Contractant n'a pas cominencé I'Etude de Faisabilité dans un délai de cent
vingt (120) Jours 4 compter de I'adoption par le Comité de Gestion du
programme définitif de I'Etude de Faisabilité et du Budget correspondant
conformément aux stipulations du présent Article ; :

(c) Tissue d'un délai de dix-huit (18) mois aprés l'achévement de I'Etude de
Faisabilité si, le Contractant ne déclare pas la Découverte comme étant
Commerciale. Ce délai de dix-huit (18) mois doit cependant étre étendu de toute
période destinge 4 permettre au Contractant de vérifier la préfaisabilité de la
construction d'un Systéme de Transport des Hydrocarbures par Canalisations
dans le voisinage du Périmétre d'Evaluation de la Découverte jusqu'au Point de
Livraison des Hydrocarbures.

La décision de retrait du Périmétre d'Evaluation ne peut intervenir qu'aprés une mise en

demeure de remédier aux manquements ci-dessus identifiés dans les délais prescrits par
cette mise en demeure qui ne peuvent étre inférieurs 4 soixante (60) Jours.

Al
10.5.3 Les délais mentionnés au présent Paragraphe 10.5 sont stipulés sans préjudice des
dispositions de la Législation Pétrolitre et du présent Contrat concernant la durée
maximale de la période de validité de 'Autorisation Exclusive de Recherche, prorogée le
cas échéant.

10.5.4 Toute surface rendue en application du présent Paragraphe 10.5 viendra en déduction des
surfaces 4 rendre au titre du Paragraphe 8.2.5 et le Contractant perdra tout droit sur les
Hydrocarbures qui pourraient étre extraits 4 partir de ladite Découverte.

Article 11. DE LA DIVISION DE L’AUTORISATION EXCLUSIVE DE

RECHERCHE

U1 Demande de division
Le Contractant pourra, 4 tout moment, demander Ia division de I'Autorisation Exclusive -
de Recherche. A cet effet, il dépose auprés du Mimistre chargé des Hydrocarbures, une
demande d'autorisation de division comportant :

(a) les renseignements nécessaires 4 l'identification de I'Autorisation Exclusive de
Recherche ;

(b) Ja carte géographique a I'échelle 1/200 000e des périmétres résultants de Ja
division, précisant les superficies, sommets et limites desdits périmétres, ainsi
que les limites des Permis et Autorisations distants de moins de cent (100)
kilométres des périmétres visés par la demande ;

(©) une quittance attestant le versement au Ministére chargé des Hydrocarbures des
droits fixes pour la division de ]'Autorisation Exclusive de Recherche ;

(d) les raisons, notamment d'ordre technique ou financier, qui motivent la demande
de division ;

(e) Je Programme de Travail Minimum qui sera réalisé par les Titulaires pour
chacune des Autorisations résultant de la division ; les Programmes de Travail
Minimum 4 réaliser pour chacune des Autorisations résultant de la division
correspondront 4 la division du Programme de Travail Minimum restant &
effectuer pour la période en cours par le Titulaire de I'Autorisation faisant l'objet
de la division ;

@® Tengagement de présenter 4 I'Etat, dans les trente (30) Jours qui suivent la date
de Ja notification de I'arrété autorisant la division et pour chacune des
Autorisations Exclusives de Recherche résultant de Ja division, le programme de
travail du reste de I'Année Civile en cours et, avant le 31 octobre de chaque
année, le programme de I'Année Civile suivante.

11.2 Recevabilité de la demande ~

L'Etat fait rectifier ou compléter le dossier de la demande par le Contractant, s'il y a lieu.
Le Contractant est notifié de la recevabilité de sa demande de division. Tout refus est .
motivé et doit étre fondé sur de justes motifs. Le défaut de refus motivé dans un délai de
trente (30) Jours est réputé constituer une approbation de la division.

42
11.4

Avenant de Division

La division donne lieu a I'établissement d'un projet d'avenant au présent Contrat qui doit
étre signé par le Ministre chargé des Hydrocarbures et le Contractant puis approuvé par
LAssemblée Nationale dans les soixante (60) Jours suivant la date de la décision de
recevabilité de la demande d'autorisation de division ou, selon le cas, de la date
dexpiration du délai de trente (30) Jours visé ci-dessus. :

Arrété autorisant la division
La division de I'Autorisation Exclusive de Recherche est accordée par arrété du Ministre
chargé des Hydrocarbures dans les trente (30) Jours suivant la promulgation de la loi

approuvant l’avenant mentionné au Paragraphe 11.3. Notification en est faite dans les
meilleurs délais au Contractant.

TITRE I - DE L'EXPLOITATION

Article 12. DE L'ATTRIBUTION, DE LA DUREE ET DU RENOUVELLEMENT :

12.1

12.2

D'UNE AUTORISATION EXCLUSIVE D'EXPLOITATION

Autorisation Exclusive d'Exploitation

Si le Contractant conclut dans les formes prévues au Paragraphe 10.4, qu'un Gisement est
un Gisement Commercial, ou que plusieurs Gisements sont des Gisements Commerciaux,
ce dernier pourra faire une demande pour, et aura droit d'obtenir séparément pour chaque
Gisement Commercial ou collectivement pour plus d'un desdits Gisernents Commerciaux,
au choix du Contractant, une Autorisation Exclusive d'Exploitation.

Toutefois, nonobstant toute disposition contraire et sans préjudice des dispositions du
Paragraphe 13.5.2, tout Gisement Commercial découvert sur la Zone Contractuelle de
Recherche postérieureinent a l’octroi d’une Autorisation Exclusive d’Exploitation et qui
n'est pas contenu en partie dans la zone délimitée par les perpendiculaires indéfiniment
prolongées en profondeur du périmétre d’une Zone Contractuelle d'Exploitation, ne
pourra pas étre rattaché a une Autorisation Exclusive d’Exploitation existante et devra
faire Dobjet d’une demande d’attribution d’une nouvelle Autorisation Exclusive °
d’Exploitation.

Demande d'Autorisation Exclusive d'Exploitation

La demande d'octroi est adressée au Ministre chargé des Hydrocarbures par le Contractant
et comporte, outre les documents et informations exigés de tout demandeur d'une
Autorisation conformément aux dispositions du Décret d’Application, les renseignements
suivants :

(a) les coordonnées et la superficie du périmétre sollicité ainsi que les
circonscriptions administratives intéressées ;

43
)

©)

@

©)

®

la carte géographique a I'échelle 1/200 000e du périmétre concerné, précisant les
sommets et les limites dudit périmétre, ainsi que les limites des Autorisations et
Permis distants de inoins de cent (100) kilométres du périmétre visé par la
demande ;

un plan de la Zone Contractuelle d’Exploitation demandée en double
exemplaire, a l'échelle de 1/20 000e ou de 1/50 000e, indiquant tous les Puits de
Développement ou de Production proposés, auquel est annexé un méinoire
technique justifiant la délimitation du périmétre de la Zone Contractuelle
@’Exploitation demandée. Les perpendiculaires indéfiniment prolongées en
profondeur de ce périmétre doivent inclure uniquement le Gisement objet de la
demande d'Autorisation Exclusive d'Exploitation ainsi que le périmétre
raisonnableiment nécessaire pour développer et exploiter ledit Gisement. Lorsque
la demande d’Autorisation Exclusive d’Exploitation est formulée pour plusieurs |
Gisements, le périmétre de la Zone Contractuelle d’Exploitation demandée sera
constitué des périmétres de chaque Gisement déterminé conformément aux
dispositions du présent alinéa (c) aimsi que du périmétre raisonnablement
nécessaire pour développer et exploiter lesdits Gisements ;

la durée de I'Autorisation Exclusive d'Exploitation sollicitée qui ne peut étre
supérieure 4 vingt-cing (25) ans ;

engagement de présenter au Ministre chargé des Hydrocarbures, dans les
soixante (60) Jours qui suivent Toctroi de |'Autorisation Exclusive
dExploitation, le programme de travail du reste de I'Année Civile en cours et,
avant le 31 octobre de chaque année, le Programme Annuel de Travaux de
l'Année Civile suivante ;

un rapport d'Etude de Faisabilité, accompagné de tous les documents,
informations et analyses qui démontrent qu'un Gisement est un Gisement
Commercial ou que plusieurs Gisements sont des Gisements Commerciaux. Le _
rapport d'Etude de Faisabilité comprend les données techniques et économiques
du ou des Gisement(s) concerné(s), leurs évaluations, interprétations, analyses
et, notamment :

° les données géophysiques, géochimiques et géologiques ;

° T'épaisseur et étendue des strates productives ;

° les propriétés pétrophysiques des formations contenant des Réservoirs
naturels ;

° les données Pression-Volume-Température ; .

° les indices de productivité des Réservoirs pour les Puits testés a plusieurs
taux d'écoulement, de perméabilité et de porosité des formations
contenant des Réservoirs naturels ;

° les caractéristiques et qualités des Hydrocarbures découverts ;

° les évaluations du Réservoir et les estimations de réserves
d'Hydrocarbures récupérables (y compris les réserves possibles),
assorties des probabilités correspondantes en matiére de profil de
production ; .

o _Ténumération des autres caractéristiques et propriétés importantes des
Réservoirs et des fluides qu'ils contiennent ;
12.3

12.4

o un plan de développement et d'exploitation du ou des Gisement(s)
concerné(s) par la demande (le "Plan de Développement et
d'Exploitation) et le Budget correspondant, que le Contractant s'engage
& suivre. Ce plan comprend les informations suivantes :

. Testimation détaillée des cofits d'exploitation ; :
= des propositions détaillées relatives a la conception, la construction
et la mise en service des installations destinées aux Opérations

Pétroliéres ;

les programmes de Forage ;

le nombre et le type de Puits ;

Ja distance séparant les Puits ;

le profil prévisionnel de production pendant la durée de

Texploitation envisagée ;

. le plan d'utilisation du Gaz Naturel Associé ;

. le schéma et le calendrier de développement du ou des
Gisement(s) ;

* la description des mesures de sécurité prévues pendant la
réalisation des Opérations Pétroliéres ;

“ les scénarios de développement possibles envisagés par le
Contractant ;

. le schéma envisagé pour les Travaux d'Abandon ;

. les projections financiéres complétes pour la période -
d'exploitation ;

. un mémoire indiquant les résultats de tous les travaux effectués

- pour la Découverte des Gisements et leur délimitation ;

. Jes conclusions et recommandations quant a la faisabilité
économique et le calendrier arrété pour Ja mise en route de la
production commerciale, en tenant compte des points énumérés ci-
dessus.

(g) un rapport d'Etude d'lmpact sur I’Environnement établi selon les modalités et les
formes prévues 4 I'Article 36 ci-dessous ;

(bh) une Demande d'Occupation des Terrains portant sur les terrains nécessaires a la
réalisation des Opérations Pétroliéres établie dans la forme prévue par le Décret
d'Application ;

(i) une quittance attestant le versement au Ministére chargé des Hydrocarbures des
droits fixes pour I'attribution de I'Autorisation Exclusive d'Exploitation. :

Certificat de dépét

Le dép6t de la demande diattribution d'une Autorisation Exclusive dExploitation donne
lieu a la délivrance au Contractant d'un certificat de dépét.

Instruction de Ja demande

Dans le cadre de I'instruction de sa demande, le Ministre chargé des Hydrocarbures peut
faire demander au Contractant de rectifier ou compléter le dossier de la demande par le
Contractant, s'il y a lieu. Le défaut de refus motivé dans un délai de trente (30) Jours
suivant le dépét de la demande est réputé constituer une décision de recevabilité
conformément au présent Contrat. Pour étre valable, tout refus d'accorder I'Autorisation
Exclusive d'Exploitation doit étre diment justifié, par écrit, sur la base de fondements
suffisamment documentés et corroborés, que les Gisements concernés ne sont pas des

45
12.5

12.6

12.7
12.7.1

12.7.2

12.7.3

12.74

Gisements Commerciaux. Le défaut d'un tel refus valable dans un délai de trente (30)
Jours suivant le dépat de la demande est réputé constituer une acceptation de la demande.

Notification de Ja décision de recevabilité

Notification est faite au Contractant de la recevabilité ou de la non-recevabilité de sa
demande dans les quinze (15) Jours qui suivent la décision de recevabilité ou de non-
recevabilité. :

Attribution de l'Autorisation Exclusive d'Exploitation

L'Autorisation Exclusive d'Exploitation est attribuée, par décret pris en Conseil des
Ministres, pour la durée demandée par le Contractant, durée qui ne peut excéder vingt-
cing (25) ans 4 compter de sa date d'octroi. L'attribution intervient dans un délai de trente
(30) Jours au plus suivant la décision de recevabilité (effective ou tacite).

Renouvellement de J'Autorisation Exclusive d'Exploitation

A Tissue de la période de validité initiale de I'Autorisation Exclusive d'Exploitation, le
Contractant pourra demander, au moins un (1) an avant la date d'expiration de son
Autorisation Exclusive d'Exploitation, le renouvellement de ladite autorisation pour une
durée maximum de dix (10) ans.

L'Autorisation Exclusive d'Exploitation est renouvelée si le Contractant a respecté ses
obligations contractuelles d'une maniére générale et s'il démontre le caractére
commercialement exploitable du Gisement concerné au-dela de la période initiale. Les
Parties s'engagent, 4 la demande de I'Etat, 4 renégocier de bonne foi les termes et
conditions du Contrat et les modifications convenues, le cas échéant, font l'objet d'un
avenant au Contrat.

Tout rejet d'une demande de renouvellement d'une Autorisation Exclusive d'Exploitation
doit étre diment motivée et notifiée au Contractant un (1) an au moins avant la date
d'expiration de I'Autorisation Exclusive d'Exploitation concernée.

Si I Autorisation Exclusive d'Exploitation vient 4 expiration avant qu'il ne soit statué sur la
demande de renouvellement d'une Autorisation Exclusive d'Exploitation formée par le
Contractant, celui-ci conserve I'intégralité de ses droits et demeure assujetti 4 lintégralité
des obligations qui en découlent, dans la limite du périmétre objet de sa demande, et ce
jusqu’a I'intervention de la décision du Conseil des Ministres. Cette disposition n'impose
pas toutefois au Contractant de poursuivre les opérations d'exploitation tant que le
renouvellement n'a pas été formellement octroyé.

Article 13. DE L'UNITISATION

13.1

Principe

Lorsque les limites d'un Gisement Commercial découvert a 'intérieur de la Zone
Contractuelle de Recherche conformément aux stipulations du présent Contrat, s'étendent
au-dela de celles de I'Autorisation Exclusive de Recherche et se trouvent 4 cheval sur
d'autres permis de recherche et/ou autorisations exclusives de recherche, le Contractant
doit soumettre sa demande d'attribution d'une Autorisation Exclusive d'Exploitation,
concomitamment avec les autres Titulaires de Permis et/ou d'Autorisations concernés.

46
13.2

Accord d'Unitisation

La demande formée par chacun des Titulaires conformément aux stipulations du .
Paragraphe 13.1 ci-dessus, doit comporter l'ensemble des documents et informations visés
au Paragraphe 12.2.

Le Contractant doit, par ailleurs, annexer 4 sa demande un projet d'Accord d'Unitisation
préparé avec les Titulaires des Permis et/ou des Autorisations concernés et soumis 4
Vapprobation de I’Etat. Le projet d'Accord d'Unitisation comporte, au minimum, des
clauses relatives :

(a) a la désignation d'un Opérateur unique pour le Gisement ;

(b) aux obligations de !Opérateur, notamment dans le cadre de Ja représentation des
Titulaires. des différents Permis d'Exploitation et/ou Autorisations Exclusives
d'Exploitation ;

(©) a la répartition des compétences en matiére de commercialisation des

Hydrocarbures extraits du Gisement concerné ;

(d) aux droits et obligations des parties notamment en ce qui concerne :
° leur part dans la production ;
° T'audit des cotits de l'association ;
° Je processus des dépenses ;
@ au processus de prise de décision et notamment, a travers la mise en place d'un

Comité d'Association ("CA") :

la direction de I'exécution des Opérations Pétroliéres ;

les prérogatives du CA ;

le suivi des directives du CA ;

la préparation et la soumission des programmes et Budgets au CA ;
Y'autorisation des dépenses ;

le processus d'appels de fonds ;

eo00000

@é aux obligations des parties prenantes : notamment en matiére de financement des _
Opérations Pétroliéres ;

(g) aux stipulations relatives 4 Ja tenue des comptabilités des différents Titulaires,
qui doivent étre conformes aux différentes procédures comptables annexées &
leurs Contrats Pétroliers.

Défaut d'accord entre Jes Titulaires

Si le Contractant ne parvient pas A s'entendre avec les Titulaires des Permis et/ou des
Autorisations concernés par le projet d'Accord d'Unitisation ou lorsque |’Etat n’approuve
pas le projet proposé par les Titulaires concernés, I'Etat en fait préparer un pour tous les
Titulaires sur la base des pratiques habituelles en cette matiére. Si les Titulaires
n'acceptent pas le projet d'Accord d’Unitisation préparé par I'Etat, le différend est soumis
a Ja Procédure d'Expertise.

47
13.4

13.4.1

13.4.2

13.5

13.5.1

13.5.2

Gisement s'étendant hors du territoire national

Lorsque certaines limites d'un Gisement Commercial découvert a I'intérieur de la Zone
Contractuelle de Recherche se situent hors du territoire de la République du Tchad, et que
TEtat juge qu'il est préférable que ce Gisement soit exploité comme une seule unité par le
Contractant en coopération avec toutes les autres personnes y ayant un intérét commun, il
peut a tout moment et aprés consultation des intéressés, donner des instructions au
Contractant quant 4 la maniére selon laquelle ses droits sur le Gisement devraient étre
exercés.

Dans le cas visé au Paragraphe 13.4.1, le Contractant demeure soumis 4 I'obligation de °
formuler une demande d'attribution d'une Autorisation Exclusive d'Exploitation dans les
conditions prévues 4 I'Article 12 du présent Contrat.

Extension de la Zone Contractuelle

Au cas oi un Gisement Commercial s'étend au-dela de la Zone Contractuelle de
Recherche et sur une zone non encore couverte par des droits exclusifs de recherche ou
d'exploitation, I'Etat inclura, 4 la demande du Contractant, ladite zone dans la Zone
Contractuelle d'Exploitation relative audit Gisement.

Si, A Vintérieur des frontigres d'origine de la Zone Contractuelle de Recherche, il est

détermingé qu'un Gisement Commercial s'étend au-dela de la Zone Contractuelle

dExploitation sur un périmétre qui ne fait pas encore l'objet d'une Autorisation Exclusive

d'Exploitation, l'Etat, 4 la demande du Contractant, inclura ladite zone dans la Zone

Contractuelle’ d'Exploitation relative audit Gisement. L'ensemble des Cofits Pétroliers

relatifs aux Opérations de Recherche, liés ou associés cette détermination, deviendront

des Coits Pétroliers récupérables au titre de ladite Zone Contractuelle d'Exploitation °
étendue.

Article 14, DE LA PARTICIPATION DE L'ETAT DANS L'AUTORISATION

14.1

14.2

EXCLUSIVE D'EXPLOITATION
Niveau de la Participation Publique

L'Etat a le droit, lors de I'attribution de toute Autorisation Exclusive d'Exploitation,
dexiger la cession d'une participation d'un montant maximal de vingt cing pour cent
(25%) dans les droits et obligations attachés 4 cette Autorisation Exclusive d'Exploitation
soit directement, soit par l'intermédiaire d'un Organisme Public (la "Participation
Publique").

Notification de prise de participation

LEtat indique au Contractant, dans le cadre de Ia notification de recevabilité qu'il est tenu
de lui adresser conformément aux stipulations du Paragraphe 12.5, le pourcentage qu'il .
souhaite acquérir dans I'Autorisation Exclusive d'Exploitation concernée (dans a limite
du montant maximum visé au Paragraphe 14.1 ci-dessus) et, le cas échéant, l'identité de
YOrganisme Public qui détiendra ladite participation. Le Contractant est tenu d'aceéder &
la demande de I'Etat conformément aux dispositions de I'article 65 du Code Pétrolier. A
défaut de notification de I'Etat dans les conditions ci-dessus, I'Etat et l'Organisme Public
sont réputés avoir définitivement renoncé a la prise d'une Participation Publique.

48
143

143.1

14.3.2

14.3.3

14.4

14.5
14.5.1

14.5.2

Cession de la Participation Publique

Préalablement a J’octroi de |’Autorisation Exclusive d’Exploitation ’Etat ou I'Organisme
Public mentionné au Paragraphe 14.2 signe, avec le Contractant, un Contrat d’ Association
ou le cas échéant, un avenant au Contrat d’Association, agréant 1’Etat ou l'Organisme .
Public comme entité composant le Contractant.

L’avenant au Contrat d’Association ou le nouveau Contrat d’Association signé par l’Etat
ou l'Organisme Public d’une part, et le Contractant d’autre part, entre en vigueur a
Lattribution de I’ Autorisation Exclusive d’Exploitation.

A la date d’attribution de |’Autorisation Exclusive d’Exploitation, |’Etat ou 1’Organisme
Public en devient Co-Titulaire 4 hauteur du pourcentage mentionné au Paragraphe 14.2.
La participation de chacun des co-associés de |’Etat ou de l’Organisme Public dans ladite
Autorisation correspond a sa participation dans ]’Autorisation Exclusive de Recherche
dont est issue 1’Autorisation Exclusive d’Exploitation concernée, diminuée en proportion
du pourcentage de la participation transféré a "Etat ou a l’Organisme Public.

Modalités de cession de la Participation Publique

Si I'Etat décide de prendre une participation dans I'Autorisation Exclusive d'Exploitation
conformément aux dispositions des Paragraphes 14.1 et 14.2, I'Etat est tenu, 4 hauteur de
sa participation dans l'Autorisation Exclusive d'Exploitation, sous réserve des stipulations
du Paragraphe 14.5, de:

(a) procéder au remboursement, sans intéréts, de sa part proportionnelle des Cotits
Pétroliers afférents aux Opérations de Recherche ; et

(b) contribuer au méme titre que les autres Co-Titulaires de l'Autorisation au .
financement des Cofits Pétroliers afférents aux Opérations de Développement,
d'Exploitation et des Travaux d'Abandon 4 compter de la date d'attribution de
l'Autorisation Exclusive d'Exploitation.

Le remboursement et le financement au titre des alinéas (a) et (b) du présent Paragraphe
14.4 ne commenceront qu’a compter de la date de production de la premiére tonne
d’Eydrocarbures a partir de la Zone Contractuelle d’Exploitation concernée.

Lorsque la cession entre I'Etat et les Co-Titulaires de I'Autorisation Exclusive
d'Exploitation est réalisée, I'Etat ou 'Organisme Public bénéficie des droits et assume les
obligations afférents  I'Autorisation Exclusive d'Exploitation rétroactivement a partir de
la date de J'attribution de I'Autorisation Exclusive d'Exploitation, sous réserve des
stipulations de Valinéa (a) du présent Paragraphe 14.4 et du Paragraphe 14.5,
conformément aux dispositions du Contrat et du Contrat d'Association.

Avances

Le financement et le remboursement prévus au Paragraphe 14.4 seront assurés par des
avances (les "Avances") des Co-Titulaires autres que l’Etat ou l’Organisme Public @
hauteur de la Participation Publique.

Ltat doit rembourser les Avances au titre de la Participation Publique, y compris les
intéréts y afférents, sous réserve des dispositions de l’alinéa (a) du Paragraphe 14.4,
calculés conformément aux dispositions du Paragraphe 14.5.5. A ce titre, L'Etat
rembourse tout' d'abord le solde des Avances puis, aprés paiement complet du solde des
Avances, paye tous les intéréts échus.

49
14.5.3

14.5.4

14.5.5

14.5.6

14.5.7

14.6
14.6.1

Les Avances portent intérét au Taux de Référence, applicable le premier Jour Ouvrable
avant la date d'échéance du paiement et, par Ja suite, le premier Jour Ouvrable de chaque
Trimestre suivant. Si le taux mentionné ci-dessus est contraire 4 n'importe quelle loi
applicable sur l'usure, le taux d'intérét 4 appliquer est le taux maximum permis par cette
loi applicable. L'intérét doit étre calculé 4 compter du Jour od les Avances sont supportées
par les Co-Titulaires de I'Autorisation Exclusive d'Exploitation et jusqu'au jour du
remboursement intégral des Avances et des Intéréts (le "Remboursement Complet") par
TEtat.

En cas de production d'Hydrocarbures, I'Etat accepte, par avance et 4 titre irrévocable
jusqu'au Remboursement Complet, de remettre aux Co-Titulaires de l'Autorisation
Exclusive d'Exploitation, 4 compter du Début de la Production et jusqu'au
Remboursement Complet, les volumes d'Hydrocarbures dont I'Etat a le droit et I'obligation
de prendre livraison au titre du Cost Oil afférent a la Participation Publique en vertu des
termes du Contrat et du Contrat d'Association. Pour les besoins de la détermination des
sommes remboursées ou payées par I'Etat aux Co-Titulaires de l'Autorisation’ Exclusive
d Exploitation, la quote-part de I'Etat est valorisée au Prix du Marché Départ Champs.

Les Avances au titre de la Participation Publique seront remboursées conformément au
Paragraphe 14.5.4 précédent par affectation des volumes d'Hydrocarbures dont I'Etat a le
droit au titre du Cost Oil selon l’ordre des catégories indiqué ci-aprés :

(a) affectation au remboursement de la Participation Publique au titre des Coiits
Pétroliers d’Exploitation de la période en cours ; puis,

(b) affectation au remboursement de la Participation Publique au titre des Coiits
Pétroliers pour les Opérations de Développement et pour les Opérations
d’Exploitation enregistrés dans le Compte-Avance, tel que défini dans |’Annxe
B ; puis,

©) affectation au remboursement de la Participation Publique au titre des Cofits
Pétroliers pour les Opérations Recherche enregistrés dans le Compte-Avance.

Si le Cost Oil afférent a la Participation Publique au titre d'une Année Civile est inférieur
au montant des Avances restant 4 rembourser, le reliquat des Avances est reporté sur
Année Civile suivante sans limitation de délai jusqu'a Remboursement Complet. Si le
Cost Oil susmentionné est supérieur au montant des Avances restant 4 rembourser, le
reliquat de ce Cost Oil est attribué a I'Etat conformément aux dispositions du Contrat et du
Contrat d'Association.

Au cas oi Texploitation du Gisement couvert par une Autorisation Exclusive
dExploitation n'a pas permis 4 I'Etat ou 4 l'Organisme Public de rembourser,
conformément aux stipulations de cet Article, tout ou partie des Avances, les engagements
de remboursement de I'Etat ou de l'Organisme Public au titre des Avances relatives a cette
Autorisation Exclusive d'Exploitation deviennent caducs.

Contrat d'Association

Préalablement a I’octroi de I’Autorisation Exclusive d’Exploitation 1’Etat ou l'Organisme
Public mentionné au Paragraphe 14.2, signe avec le Contractant, un Contrat d’ Association
sur la base des principes visés en Annexe D, ou un avenant au Contrat d’Association s’il
en existe déja un, agréant I’Etat ou l'Organisme Public comme entité composant le
Contractant.

50
14.6.2

14.63

14.6.4

L’avenant au Contrat d’Association ou le nouveau Contrat d’Association signé par l’Etat
ou T'Organisme Public d’une part, et le Contractant d’autre part, entre en vigueur 4
Vattribution de I’ Autorisation Exclusive d’Exploitation.

A la date d’attribution de I’Autorisation Exclusive d’Exploitation, si les Co-Titulaires de
T'Autorisation Exclusive d'Exploitation sont liés par un Contrat d'Association, I'Etat ou
!Organisme Public,

(a) deviendra partie & ce Contrat d'Association, au jour du transfert de la
Participation Publique a I'Etat ou 4 !'Organisme Public ; et

(b) bénéficiera des droits et assumera les obligations liés 4 son pourcentage d'intérét
dans I'Autorisation Exclusive d'Exploitation, dans les conditions et selon les
modalités prévues dans ledit Contrat d'Association, sous réserve des dispositions
du Paragraphe 14. i

principes visés en Ann

Il est expressément convenu que I'Btat ou l’Organisme Public, en ce qui concerne la
Participation Publique, ne pourra se voir affecter ou payer aucun crédit aux comptes
communs constitués dans le cadre du Contrat d'Association, mener des opérations :
exclusives, céder ou transférer sa Participation Publique (4 moins que ce ne soit 4 une
entité publique) ou se retirer du Contrat de quelque maniére que ce soit, avant le
Remboursement Complet. Par ailleurs, Etat ou I’Organisme Public ne pourra pas étre
désigné Opérateur dans le cadre du Contrat d'Association.

Article 15. DES OPERATIONS DE DEVELOPPEMENT ET DE PRODUCTION

15.1

15.1.1

15.1.2

15.1.3

Commencement des Opérations de Développement

Le Contractant aura le droit de réaliser des Opérations de Développement relativement &
chacun des, et & tous les, Gisements contenus 4 I'intérieur de la Zone Contractuelle
d'Exploitation. Le Contractant est tenu de commencer les Opérations de Développement .
dans le délai de cent quatre-vingt (180) Jours suivant la publication au Journal Officiel du
Décret d'Octroi ou, s'il est plus long, dans un délai conforme a celui prévu dans le Plan de
Développement et d'Exploitation présenté 4 l'appui de sa demande datiribution de
TAutorisation Exclusive d'Exploitation afférent au Gisement concerné et approuvé dans
les conditions prévues au présent Contrat (le "Délai de Commencement").

Sauf cas de Force Majeure, le non respect du délai mentionné au Paragraphe 15.1.1, peut
entrainer le retrait de T'Autorisation Exclusive d'Exploitation conformément aux
stipulations de I'Article 54 si I'Etat considére qu'il s'agit d'une violation grave. Dans un tel
cas, le Contractant pourra se prévaloir de l'ensemble des droits et moyens de défense dont
il dispose au titre du présent Contrat et selon les Lois en Vigueur.

Zl est convenu entre les Parties que le Délai de Commencement ci-dessus sera
automatiquement étendu d'un délai égal a toute période (la "Période Intermédiaire")
nécessaire :

(a) 4 l'octroi des Autorisations de Transport Intérieur et 4 I'entrée en vigueur de la ,
Convention de Transport ;

(b) A Toctroi d'une ou plusieurs Concessions Immobiliéres pour les terrains
nécessaires ou utiles a I'exécution des Opérations de Transport ; et

51

n_que ce Contrat d'Association icorpore les
15.2

15.3

15.3.1

15.3.2

15.4

(c) dans le cas ot le Plan de Développement et ‘Exploitation concerné prévoit la
réalisation d'un Systéme de Transport des Hydrocarbures par Canalisations
appelé A traverser le territoire d’un pays tiers, 4 la finalisation des Accords
Internationaux de Transport et a l'obtention de toutes les autorisations, permis,
concessions ou autres droits (y compris les droits d'occupation des terrains)
nécessaires a I'établissement, la construction, I'exploitation et la maintenance
dudit systéme dans le ou les Etats concernés. .

Si la Période Intermédiaire est d'une durée supérieure & cent quatre-vingt (180) Jours, la
durée de validité de 1’Autorisation Exclusive d’Exploitation telle que fixée par le Décret
d’Octroi ne commencera a courir qu’a compter de la fin de la Période Intermédiaire.

Obligations d'exploitation

A compter de la mise en production de chaque Gisement Commercial, le Contractant
s'engage 4 produire les Hydrocarbures en quantités raisonnables selon les normes en
usage dans J'industrie pétroliére internationale, en considérant principalement les régles de
bonne conservation du Gisement et la récupération optimale des réserves d'Hydrocarbures
dans des conditions économiques. Le Contractant pourra réaliser des Opérations
d'Exploitation relativement 4 chacun des, et 4 tous les, Gisements contenus 4 I'intérieur de
Ja Zone Contractuelle d'Exploitation.

Programmes Annuels de Production

Au plus tard le 30 septembre de chaque année suivant la mise en production d'un
Gisement Commercial, le Contractant devra soumettre pour approbation au Comité de
Gestion, le programme de production de chaque Gisement Commercial et le Budget
correspondant établis pour l'Année Civile suivante. L'approbation est de droit lorsque le
programme de production est conforme aux exigences du Paragraphe 15.2. Toute
difficulté a cet égard peut étre soumise 4 la Procédure d'Expertise.

Le Contractant s'efforcera de produire, durant chaque Année Civile et dans le respect des
stipulations du Paragraphe 15.2, les quantités estimées dans Ie programme de production
ci-dessus mentionné.

Registres d'exploitation

Pendant les Opérations d'Exploitation, le Contractant tient, par type d'Hydrocarbures et
par Gisement, un registre d'extraction, un registre de vente, un registre de stockage et un -
registre d'exportation des Hydrocarbures. Lesdits registres sont cotés et paraphés par un
agent habilité de l'Etat.

Article 16. DU GAZ NATUREL ASSOCIE

16.1

Utilisation du Gaz Associé pour les Opérations Pétroliéres

Le Contractant aura le droit d'utiliser le Gaz Naturel Associé pour les besoins des
Opérations Pétroliéres, y compris pour sa réinjection dans les Gisements Commerciaux.

52
16.2
16.2.1

16.2.2

16.2.3

16.2.4

16.2.5

Excédent commercial

Le Contractant précisera dans le rapport d'Etude de Faisabilité prévu au Paragraphe 12.2,
si la production de Gaz Naturel Associé (aprés traitement dudit gaz afin de le séparer des
Hydrocarbures pouvant étre considérés comme Pétrole Brut) est susceptible d'excéder les
quantités nécessaires aux besoins des Opérations Pétroliéres relatives 4 la production de
Pétrole Brut (y compris les opérations de réinjection) et s'il considére que cet excédent est
susceptible d'étre produit en quantités commerciales.

Si le rapport d'Etude de Faisabilité révéle l'existence d'une quantité de Gaz Naturel
Associé susceptible d'une exploitation commerciale dans les conditions prévues dans ce
Paragraphe 16.2, le Contractant évaluera, avec l'assistance du Comité de, Gestion, les
débouchés possibles pour cet excédent de Gaz Naturel, a la fois sur le marché local et &
Texportation, (y compris la possibilité d'une commercialisation conjointe de leurs parts de _
production de cet excédent de Gaz Naturel au cas oii cet excédent ne serait pas autrement
exploitable commercialement), ainsi que les moyens nécessaires sa commercialisation.

Si, 4 Tissue de I'examen mentionné au Paragraphe 16.2.2, le Contractant convient que
Yexploitation de I'excédent de Gaz Naturel Associé est justifiée, les Parties devront se
concerter dés que possible en vue de parvenir 4 un accord concemant le traitement et la
vente dudit Gaz.

Dans ce cas, le Contractant :

(a) indiquera dans le Plan de Développement et d'Exploitation visé a l’alinéa (f) du
Paragraphe 12.2, les installations supplémentaires nécessaires au développement
et a l'exploitation de l'excédent de Gaz Naturel Associé susmentionné et son
estimation des coiits y afférents ; et

(b) sera en droit de procéder au développement et a I'exploitation de cet excédent,
conformément au Plan de Développement et d'Exploitation approuvé dans les
conditions prévues a I'Article 12. .

Une procédure similaire 4 celle prévue aux Paragraphes 16.2.1 4 16.2.3 sera applicable si
Ja vente ou la commercialisation du Gaz Naturel Associé est décidée en cours
d'exploitation du Gisement.

Dans le cas ot le Contractant ne souhaite pas procéder a I'exploitation de l'excédent de
Gaz Naturel et si I'Etat désire I'utiliser, il en avise le Contractant qui est dés lors tenu de
mettre gratuitement a la disposition de I'Etat, a la sortie des installations de séparation du
Pétrole Brut et du Gaz Naturel, la part de I'excédent que I'Etat souhaite enlever.

(a) L'Etat sera alors responsable de la collecte, du traitement, de la compression et
du transport de cet excédent, a partir des installations de séparation susvisées, et
supportera tous les coiits supplémentaires y afférents.

(b) La construction des installations nécessaires aux opérations visées 4 I'alinéa
précédent, ainsi que I'enlévement de I'excédent de Gaz Naturel Associé par I'Etat
seront effectués conformément aux régles de l'art en usage dans l'industrie *
pétroligre internationale et de maniére 4 ne pas entraver la production,
Tenlévement et le transport du Pétrole Brut par le Contractant.

53
16.3
16.3.1

16.3.2

16.3.3

Torchage du Gaz Naturel associé excédentaire

Tout excédent de Gaz Naturel associé qui ne serait pas utilisé dans le cadre du Paragraphe
16.2 ci-dessus, devra étre réinjecté par le Contractant. Toutefois, celui-ci aura le droit de
braler a la torche ledit gaz, conformément aux régles de l'art de l'mdustrie pétroliére *
internationale, sous réserve de l'approbation préalable par I'Etat d'un rapport démontrant
que ce gaz ne peut pas étre économiquement utilisé pour améliorer le taux de récupération
du Pétrole Brut par réinjection ou réinjecté dans un Gisement de Gaz Naturel Non
Associé. Les conclusions de ce rapport ne pourront étre rejetées par Etat que pour un
juste motif. A défaut de rejet motivé dans un délai de soixante (60) Jours suivant la remise
du rapport, ce dernier sera réputé approuvé a I'expiration de ce délai. Toute difficulté en la
matiére est soumise a la Procédure d'Expertise.

Le Contractant devra adresser 4 I’Etat pour approbation le rapport mentionné au
Paragraphe 16.3.1, au moins quatre-vingt dix (90) Jours a I'avance, accompagné de toutes
informations et piéces justificatives mettant en évidence le caractére non économique de
lutilisation de tout ou partie du Gaz Naturel Associé.

Les stipulations des Paragraphes 16.3.1 et 16.3.2 ne seront pas applicables en cas de
torchage de Gaz Naturel au cours des tests de puits ou en cas d'urgence.

Article 17. DU GAZ NATUREL NON ASSOCIE

En cas de Découverte composée de Gaz Naturel Non Associé, les dispositions du
Paragraphe 16.2 s'appliqueront dans toute la mesure du possible.

Article 18. DU MESURAGE ET DU TRANSFERT DE LA PROPRIETE DES

18.1

18.2

HYDROCARBURES

Propriété indivise a la téte des Puits de Développement ou de Production

Les Hydrocarbures produits deviennent la propriété indivise de I'Etat et du Contractant au
passage de la téte des Puits de Développement ou de Production.

Point de Mesurage

Le Contractant devra mesurer les Hydrocarbures pour chaque Autorisation Exclusive
d@’Exploitation :

(a) soit a la sortie de ’usine de traitement ou des installations de séparation ou de
traitement en ce qui concerne le Gaz Naturel;

(b) soit a la bride de sortie de tout réservoir de stockage de I’Autorisation Exclusive
d’Exploitation concernée en ce qui concerne le Pétrole Brut.

Tous les Hydrocarbures extraits seront mesurés aprés extraction de l'eau et des Substances

Connexes, en utilisant des appareils et procédures de mesure diment approuvés par |’Etat
et conformes aux méthodes en usage dans I'industrie pétroliére internationale.

54
18.3

18.4

18.5

18.5.1

18.5.2

18.5.3

18.5.4

18.5.5

18.5.6

Transfert de propriété

La propriété indivise des Hydrocarbures cesse au moment of la part revenant
respectivement a I'Etat et 4 chacune des entités membres du Contractant est individualisée
et transférée A chacun d'eux en accord avec le Contrat, au Pomt de Mesurage tel que
défmi au Paragraphe 18.2 ou au Point de Livraison, selon le cas.

Mesurage aux Points de Livraison

Outre le mesurage prévu au Point de Mesurage visé au Paragraphe 18.2, le Contractant
devra mesurer, ou s'assurer que soient mesurés, tous les Hydrocarbures livrés aux Points
de Livraison et provenant des Autorisations Exclusives d'Exploitation en utilisant des
appareils et procédures de mesure diment approuvés par I’Btat et conformes aux"
méthodes en usage dans l'industrie pétroligre internationale. Toutefois, les opérations de
mesurage effectuées au Point de Livraison n’ont pas pour effet de fixer Je Point de
Mesurage au niveau du Point de Livraison.

Equipements et instruments de mesurage

Le Contractant est tenu de fournir, utiliser et entretenir, conforméinent aux régles de l'art
en usage dans l'industrie pétroligre internationale, les équipements et instruments de
mesurage du volume, de la gravité, de la densité, de la température, de la pression et de
tous autres paramétres des quantités d'Hydrocarbures produites et récupérées en vertu du
présent Contrat. Avant leur mise en service, ces équipements, instruments de mesurage,
ainsi que la marge admise d'erreur de mesurage et la composition du stock de piéces de
rechange sont approuvés par I'Etat.

Le Contractant informe’ I'Etat, au moins quinze (15) Jours 4 I'avance, de son intention de

procéder aux opérations de calibrage de I'équipement de mesurage. Un représentant de

V'Etat, diment habilité, peut assister et superviser lesdites opérations, s'il Testime *
nécessaire.

LBtat peut, 4 tout moment dans la limite de deux (2) mspections par an, faire mspecter les
équipements et instruments de mesurage. Ces inspections sont menées de fagon 4 ne pas
entraver ni géner l'utilisation normale desdits équipements et instruments de mesurage ni
la bonne conduite des Opérations Pétroliéres et des Opérations de Transport.

Lorsqu'une inspection réalisée conformément aux dispositions du Paragraphe 18.5.3
révéle que les équipements, instruments de mesurage et les procédures de mesurage
utilisés sont inexacts et dépassent la marge admise d'erreur de mesurage approuvée par
TEtat et 4 condition que les résultats de cette inspection soient confirmés par un expert |
indépendant désigné conjomtement par I'Etat et le Contractant, Timexactitude constatée est
réputée exister depuis la derniére opération de calibrage ou la demiére inspection
précédent celle qui I'a révélée et un ajustement approprié sera réalisé pour la période
correspondante.

Les corrections nécessaires sont apportées dans les quinze (15) Jours qui suivent les
résultats de I'inspection ayant constaté l'inexactitude des équipements, instruments et
procédures de mesurage.

Si en cours d'exploitation, le Contractant désire modifier les appareils ou les procédures de
mesures prévus au présent Paragraphe 18.5, il devra obtenir Tapprobation préalable de
I'Btat, sauf cas d'urgence diiment justifié. L'Etat peut exiger qu'aucune modification ne soit
faite avant l'expiration d'un préavis de cing (5) Jours suivant réception d'une notification
invitant a assister aux travaux en question.

55
18.6
18.6.1

18.6.2

Pertes d'Hydrocarbures

Si des pertes exceptionnelles d'Hydrocarbures ont eu lieu, entre le Point de Mesurage et
les Points de Livraison, le Contractant soumettra un rapport 4 l'Etat, spécifiant les
circonstances de ces pertes et leur quantité, si celle-ci peut étre estimée. Les Parties se
concerteront ensuite en vue de réduire ou d'éliminer lesdites pertes.

En cas de pertes d'Hydrocarbures dues au non-respect par le Contractant des pratiques
généralement acceptées par l'industrie pétroliére internationale, le Contractant en sera
responsable.

Enlévement des Hydrocarbures

Chacune des entités composant le Contractant, d'une part et, le cas échéant, I'Etat, d'autre
part, enlévent leurs parts respectives de Pétrole Brut sur une base aussi réguliére que
possible, étant entendu que chacune d'elles peut, dans des limites raisonnables, enlever
plus ou moins que la part lui revenant au Jour de I'enlévement, 4 condition toutefois qu'un
tel sur-enlévement ou sous-enlévement ne porte pas atteinte aux droits des autres entités.
Les Parties se concertent réguligrement pour établir un programme prévisionnel
d'enlévement sur la base des principes ci-dessus. Avant le début de toute production
commerciale, les Parties arréteront et conviendront, d'une procédure d'enlévement fixant
les modalités d'application du présent Paragraphe conformément au modéle de
1'Association of International Petroleum Negotiators. Les difficultés entre les Parties
relativement a I'établissement de cette procédure peuvent étre soumises a la Procédure
dExpertise. .

* Article 19. DU TRANSPORT DES HYDROCARBURES

19.1

Droit au transport des Hydrocarbures par Canalisations

L’Autorisation Exclusive d’Exploitation octroyée au Contractant confére 4 ce dernier le
droit de transporter ou de faire transporter sa part des produits de 1’ exploitation vers les
points de stockage, de traitement, de chargement ou de grosse consommation ou jusqu'aux
Points de Livraison, y compris, notamment, le droit de conduire des Opérations de
Transport. Lorsque le Contractant détermine qu'un tel transport nécessite la construction et

_ Pexploitation par le Contractant Transport d’un ou plusieurs Systemes de Transport des

Hydrocarbures par Canalisations, I'Btat devra, suivant les modalités prévues 4 |’Annexe
F:

© signer une Convention de Transport avec le Contractant Transport ; et
* — attribuer au Contractant Transport une Autorisation de Transport Intérieur.

La signature de la Convention de Transport et l’octroi de l’Autorisation de Transport
Intérieur sont de droit au bénéfice du Contractant Transport dés lors que le Systéme de
Transport des Hydrocarbures par Canalisations dont la construction est envisagée permet
le transport des Hydrocarbures extraits dans des conditions techniques et financiéres
satisfaisantes. Tout refus a ce titre doit étre diment justifié. Tout différend quant au
caractére satisfaisant des conditions techniques et financiéres du projet sera soumis a la
Procédure d’Expertise prévue a l’Article 57.

56
19.2

19.3

19.4

19.5

19.6

Attribution de l’Autorisation de Transport Intérieur et signature de Ja Convention
de Transport

La demande d’attribution d’une Autorisation de Transport Intérieur est adressée au
Ministre chargé des Hydrocarbures et doit comporter l’ensemble des piéces mentionnées
au paragraphe 2.2 de l’Annexe F. L’Autorisation de Transport Intérieur est octroyée au
Contractant Transport par décret pris en Conseil des Ministres dans les conditions, formes
et délais prévus a |’Annexe F.

A attribution au Contractant Transport d’une Autorisation de Transport Intérieur, celui-
ci procéde a la signature d’une Convention de Transport conformément aux stipulations °
de |'Annexe F. Cette Convention de Transport reprendra et complétera l’ensemble des
dispositions concernant |’Autorisation de Transport Intérieur prévues par la Législation
Pétroliére et a |'Annexe F et fixera le régime juridique, fiscal, comptable et douanier des
Opérations Transport ainsi que le statut du Contractant Transport, conformément 4 la
Législation Pétroliére et 4 ‘Annexe F.

Tarif de Transport

Le tarif de transport afférent 4 un Systéme de Transport des Hydrocarbures par
Canalisations devra étre agréé entre le Contractant Transport et I'Etat. Ce tarif devra en
particulier :

© comprendre un coefficient d'utilisation des installations ;

¢  tenir compte des cofits d'exploitation dudit Systéme de Transport des Hydrocarbures
par Canalisations ;

© tenir compte de I'amortissement des installations et pipelines ;

e  tenir compte des distances ;

© permettre au Contractant Transport de disposer d’un taux de rentabilité interne (TRI)
de 11% concernant ledit Syst8me de Transport des Hydrocarbures par Canalisations
sur l’ensemble de la durée des Opérations de Transport y relatives.

Occupation des terrains

Pour l’occupation des terrains nécessaires aux Opérations de Transport, |’Etat consent &
étendre au Contractant Transport le bénéfice des dispositions de l’Ordonnance relatives 4
occupation des terrains nécessaires aux Opérations Pétroliéres. Le Contractant se porte
fort de la souscription par le Contractant Transport 4 l’ensemble des obligations résultant
des dispositions susvisées de ]’Ordonnance.

Canalisations construites 4 Pintérieur d’une Autorisation Exclusive d’Exploitation

Les dispositions du présent Article ne s’appliquent pas aux installations et canalisations
qui ne font pas partie d’un Systéme de Transport des Hydrocarbures par Canalisations.

Transport des Hydrocarbures sur les Systemes de Transport des Hydrocarbures par
Canalisations exploités par des tiers

L’Etat fera ses meilleurs efforts aux fins d’assister le Contractant, en cas de besoin, en vue
du transport des Hydrocarbures extraits de toute Zone Contractuelle d’Exploitation sur
tout Systéme de Transport des Hydrocarbures par Canalisations exploité par un Tiers. Les
engagements souscrits par |’Etat en application des stipulations du présent Paragraphe
19.6 constituent une obligation de moyens et non de résultat.

57
Article 20. DE L'IOBLIGATION D'APPROVISIONNEMENT DU MARCHE -

20.1

20.2

20.3

20.4

20.5

INTERIEUR
Obligation d'approvisionnement du marché intérieur

Dans le cas ot I'Etat ne peut satisfaire les besoins de la consommation intérieure en
Pétrole Brut de la République du Tchad a partir de la part qui lui revient dans toutes les
quantités de Pétroles Bruts produits sur le territoire de la République du Tchad, le
Contractant s'engage, sur la part de production de Pétrole Brut lui revenant, 4 vendre a
V'Btat la part nécessaire A la satisfaction des besoins de la consommation intérieure du

pays.
Notification des besoins 4 couvrir

L'Btat notifie au Contractant, au moins six (6) mois 4 I'avance, sa volonté d'acheter les
quantités de Pétrole Brut revenant au Contractant, en précisant les quantités nécessaires
pour couvrir les besoins de la consommation intérieure du pays pendant les six (6) mois 4
venir suivant lexpiration du préavis de six (6) mois. Cette notification constitue un
engagement ferme d'achat par I'Etat des quantités ainsi notifiées pour chacun des mois ©
considérés.

Répartition de l'obligation d'approvisionnement

Les quantités d'Hydrocarbures que le Contractant peut étre tenu d'affecter aux besoins du
marché intérieur tchadien en vertu du présent Article n'excédent pas le total des besoins
du marché intérieur tchadien, diminué du total de la production d'Hydrocarbures qui
revient A la République du Tchad en vertu de ses différents Contrats Pétroliers (y compris
au titre de Redevance sur la Production), le tout multiplié par une fraction dont le
numérateur est constitué par la part de production des Hydrocarbures revenant au
Contractant, et dont le dénominateur est constitué par la production totale des
Hydrocarbures extraits du territoire tchadien. Le calcul susvisé est effectué chaque
Trimestre.

Substitution

Sous réserve d'une autorisation écrite de I'Etat, le Contractant peut satisfaire 4 son"
obligation de pourvoir aux besoins du marché local tchadien en achetant des
Hydrocarbures produits en République du Tchad ou 4 I'étranger, aprés avoir effectué les
ajustements de quantités et de prix nécessaires afin de tenir compte des cotits de transport
ainsi que des écarts de qualité, gravité et conditions de vente.

Conditions de vente

Le Pétrole Brut vendu a I'Btat en application du présent Article sera payé en Dollars. Le
prix du Baril sera le Prix du Marché Départ Champ en vigueur a la date de vente.

Le Pétrole Brut vendu a I’Etat en application du présent Article sera délivré a I'Etat au
Point de Mesurage. Le Contractant est tenu d'assurer gratuitement le stockage du Pétrole
Brut susmentionné au Point de Mesurage pendant une durée d'au moins trente (30) Jours
et aux frais de I"Btat au-dela de cette période de trente (30) Jours. Les livraisons seront
effectuées, aux frais de I'Etat, selon des modalités fixées en accord avec les Parties.

58
20.6

Paiement

Au début de chaque mois, le Contractant facturera a I'Etat le prix des livraisons effectuées
au cours du mois précédent, les quantités dont le stockage a dépassé le délai de trente (30)
Jours au cours du mois sont réputées, pour les besoins du paiement, livrées au cours de ce
mois. Ce prix sera réglé par I'Etat dans les trente (30) Jours suivant la date de facturation.
A défaut de paiement passé ce délai, les sommes dues portent intérét au Taux de
Référence. Le Contractant sera néanmoins tenu de poursuivre les livraisons afférentes ala _
période de six (6) mois concernée, les coiits correspondant étant imputables aux Coiits
Pétroliers.

59 -
TITRE IV — DISPOSITIONS COMMUNES A LA RECHERCHE ET A L'EXPLOITATION

Article 21. CONTRATS D'ASSOCIATION

211

212

213
21.3.1

21.3.2

Principe
Si le Contractant devient composé de plusieurs entités formant un Consortium, le Contrat

d'Association conclu entre elles est soumis pour approbation a I'Etat. Le Contrat
d'Association doit comporter au minimum, les clauses relatives a :

«la durée de l’accord ;
e la désignation de l’Opérateur ;
¢ les obligations de 1’Opérateur, notamment dans le cadre de la représentation des
membres du Consortium ;
¢ la répartition des compétences en matiére de commercialisation des Hydrocarbures ”
extraits 5
© les droits et obligations des parties notamment en ce qui concerne :
= leur part dans la production ;
= Pandit des cofits de l’association ;
= le processus des dépenses ;
* le processus de prise de décision et, notamment, a travers la mise en place d’un
comité d’association (CA) :
= la direction de l’exécution des travaux ;
= les prérogatives du CA ;
» — le suivi des directives du CA ;
» la préparation et l’examen des programmes et budgets par le CA ;
= Pautorisation des dépenses ;
= le processus d’appels de fonds ;
les obligations des parties prenantes notamment en matiére de financement ;
les stipulations relatives a la tenue de la comptabilité, qui doivent étre conformes 4
Paccord comptable annexé au Contrat Pétrolier ;
* le processus de séparation (sortie de l’association).

Modification des Contrats d'Association

Tout projet de modification du Contrat d’Association est soumis au Ministre chargé des
Hydrocarbures pour approbation accompagné d’une note succincte expliquant les
motivations de la modification envisagée.

Procédure d'approbation

Tout rejet, par le Ministre chargé des Hydrocarbures, d’un projet de Contrat d'Association
ou de modification d’un Contrat d’Association existant doit étre expressément motivé et
notifié par écrit 4 la personne désignée par le Contractant pour recevoir les notifications
destinées au Consortium.

A défaut de réponse du Ministre chargé des Hydrocarbures la demande d'approbation ou

de modification, dans un délai de trente (30) Jours 4 compter de sa réception, le projet de _
Contrat d’ Association ou sa modification, selon le cas, est considéré comme approuvé.

60
Article 22. DE L'OPERATEUR

22.1

22.2

Désignation

Dans le cas visé au Paragraphe 21.1, les Opérations Pétroliéres seront réalisées au nom et
pour le compte du Contractant par une des entités composant celui-ci et dénommée
’Opérateur. L’Opérateur désigné par le Contractant, le cas échéant, doit étre une Société .
Pétroliére justifiant d’une expérience dans la conduite d'Opérations Pétroliéres et en
matiére de protection de I’environnement, dans des zones et conditions comparables a la
Zone Contractuelle.

Missions de I'Opérateur
Pour le compte du Contractant, l’Opérateur a notamment pour tache de :

(a) préparer et soumettre au Comité de Gestion les projets de Programme Annuels
de Travaux, les Budgets correspondants et leurs modifications éventuelles tel
que cela est précisé a I’Article 24 ci-dessous ;

(b) préparer et soumettre au Comité de Gestion ou 4 l’Etat, l’ensemble des
informations et rapports visés au présent Contrat ;

(c) diriger, dans les limites des Programmes Annuels de Travaux et des Budgets
approuvés conformément aux stipulations de l’ Article 24 ci-dessous, |’exécution .
des Opérations Pétroliéres ;

@ sous réserve de l’application des stipulations des Paragraphes 24.5 et 24.6, ci-
dessous, négocier et conclure avec tous tiers les contrats relatifs 4 l’exécution
des Opérations Pétroliéres ;

(e) tenir la comptabilité des Opérations Pétroligres, préparer et soumettre a I’ Etat les
comptes et les rapports, conformément aux dispositions de la procédure
comptable faisant I’ objet de l’ Annexe B ;

ica) conduire les Opérations Pétroligres de maniére appropriée et, d’une fagon
générale, dans les conditions prévues par le Contrat.

Article 23. DES COMITES DE GESTION

23.1

23.2

23.2.1

Création des Comités de Gestion

Dans les trente (30) Jours suivant la Date d’Entrée en Vigueur, il sera constitué un Comité
de Gestion pour cette Autorisation Exclusive de Recherche. De méme dans les (30) Jours
suivant l'octroi d’une Autorisation Exclusive d’Exploitation, il sera constitué un Comité
de Gestion pour cette Autorisation Exclusive d'Exploitation.

Composition du Comité de Gestion
Chaque Comité de Gestion est composé de I'Etat d'une part et du Contractant d'autre part.

L'ensemble des entités composant le Contractant est représenté au Comité de Gestion par
une seule personne.

61
23.2.2

23.2.3

233
23.3.1

23.3.2

Chaque membre du Comité de Gestion y désigne un (1) représentant et un (1) suppléant.
Le suppléant nommé par une Partie agira seulement au cas od le représentant désigné par
cette Partie ne serait pas disponible. Chaque Partie a le droit de remplacer 4 tout moment
son représentant ou son suppléant en avisant par écrit l'autre Partie de ce remplacement.

L"Btat et le Contractant peuvent faire participer aux réunions du Comité de Gestion un
nombre raisonnable de membres de leur personnel, sans toutefois pouvoir excéder dix
(10) personnes. Toutefois, seules les personnes désignées en qualité de représentant de
!'Etat et du Contractant ou, en leur absence, leurs suppléants, ont voix délibérative au sein
du Comité de Gestion. Chaque représentant titulaire ou, en I'absence d'un représentant
titulaire, son suppléant, dispose d'une voix et est réputé autorisé a représenter et 4 engager
la Partie qui I'a mandaté sur tout sujet relevant de la compétence du Comité de Gestion.
Toutes les personnes participant aux réunions du Comité de Gestion sont tenues 4 une
stricte obligation de confidentialité concernant les débats, les questions évoquées et les |
informations divulguées, sans préjudice du droit pour les représentants de I'Etat et du
Contractant de rendre compte des débats et des questions évoqués a leurs mandants
respectifs.

Compétence

Le Comité de Gestion examine toutes questions inscrites 4 son ordre du jour relatives &

Yorientation, 4 la programmation et au contréle de la réalisation des Opérations
Pétroliéres. Dans ce cadre :

(a) il approuve les Programmes Annuels de Travaux et les Budgets, ainsi que les
révisions qui peuvent y étre apportées ;

(b) il contréle l'exécution desdits programmes et budgets ; et

(©) il se prononce sur les questions dont il est expressément prévu par le Contrat

qu'elles lui sont soumises.

Le Comité de Gestion est un organe collégial qui prend des décisions conformément a la
procédure décrite ci-aprés dans les matiéres visés aux points (a), (b) et (c) ci-dessus, a
Pexception, pour les matiéres visées au point (c), des cas oi il est expressément prévu au
Contrat qu’il n’a qu’un réle consultatif :

(a) Le Contractant présente au Comité de Gestion ses propositions concernant (i) les
Programmes Annuels de Travaux et les Budgets, (ii) les révisions 4 apporter aux
Programmes Annuels de Travaux et aux Budgets et (iii) les questions visées 4
Palinéa (c) du Paragraphe 23.3.1.

Les membres du Comité de Gestion se concertent sur les questions qui lui sont
soumises en vertu des points (i), (ii) et Gii) ci-dessus pour parvenir 4 une
décision unanime.

(b) Si une question ne peut recueillir ’unanimité au cours d’une réunion du Comité
de Gestion, l’examen de cette question est reporté 4 une prochaine réunion du
Comité de Gestion qui se tiendra, sur convocation du Contractant; dix (10) Jours *
au moins aprés la date de la premiére réunion. Pendant ce délai, les Parties se
concerteront et le Contractant fournira toutes informations et explications qui lui
sont demandées par I’Etat en sa qualité de membre du-Comité de Gestion. Il est
entendu que si au cours de la réunion subséquente, les membres du Comité de
Gestion ne parvenaient pas a un accord sur la décision 4 prendre, la proposition

62
23.5

23.6

23.6.1

23.6.2

du Contractant sera considérée comme adoptée tant que la production
commerciale du Gisement concerné n'aura pas démarré.

Aprés cette date (mais seulement en ce qui concerne I'Autorisation pour laquelle
la production commerciale a commencé), a défaut d'accord du Comité de.
Gestion sur les Programmes Annuels de Travaux et les Budgets ou les révisions
proposées, (i) les Programmes Annuels de Travaux et les Budgets ou les
révisions proposées en discussion pourront étre soumis a la Procédure
d'Expertise et (ii) le Contractant pourra, 4 titre conservatoire, exécuter les
Programmes Annuels de Travaux et les Budgets ou les révisions qu'il estime
nécessaires ou utiles pour la poursuite et la préservation des Opérations
Pétroligres, selon les pratiques en vigueur dans l'industrie pétroliére

internationale. _.

(c) Les décisions du Comité de Gestion ne doivent pas avoir pour objet ou pour
effet de porter atteinte aux droits et obligations du Contractant résultant du
présent Contrat.

Réunions 7

Le Comité de Gestion se réunit A tout moment a la demande de l'un quelconque de ses
membres et au moins deux (2) fois par Année Civile. Les convocations au Comité de.
Gestion sont adressées aux membres dudit Comité par I'entité ayant pris l'initiative de la
réunion, au moins quinze (15) Jours avant la date prévue pour la réunion. Chaque
convocation contient l'indication de la date, de I'heure et du lieu de la réunion envisagée.
Lorsque I'initiative de la réunion émane du Contractant celui-ci fait parvenir 4 |’Etat en sa
qualité de membre du Comité de Gestion, dans un délai de huit (8) Jours au moins avant
la date prévue pour la réunion, l'ensemble des éléments d'information nécessaires ala
prise de décision au cours de cette réunion. Chaque entité membre du Comité de Gestion
sera libre d'ajouter des sujets a l'ordre du jour sous réserve d’en donner notification 4
Tautre membre du Comité de Gestion au moins sept (7) Jours avant la date prévue pour la
réunion. Aucune décision ne peut étre prise au cours d'une réunion du Comité de Gestion
sur un sujet qui n'a pas été inscrit préalablement a I'ordre du jour de cette séance, sauf
décision contraire unanime des représentants des Parties.

Présidence et secrétariat

Les réunions du Comité de Gestion sont présidées par le représentant de I'Etat. Le
Contractant en assure le secrétariat.

Procés-verbaux

Le Contractant établit, signe et soumet a la signature du représentant de I'Btat, 4 la fin de
chaque réunion du Comité de Gestion, une liste des questions ayant fait l'objet d'une
décision et un résumé des positions adoptées a cette occasion par les Parties.

Le Contractant prépare un procés-verbal écrit de chaque réunion et en envoie copie 4 l'Etat
dans les quinze (15) Jours suivant la date de la réunion, pour approbation ou remarques.
L'Btat est tenu de formuler ses remarques dans un délai de quinze (15) Jours 4 compter de
Ja date de réception. A défaut, le procés-verbal est réputé accepté.

63
23.7

23.7.1

23.7.2

23.8

Décision sans réunion

Toute question peut étre soumise a la décision du Comité de Gestion sans donner lieu &
une réunion formelle dudit Comité, notamment en cas d'urgence, a condition, que la Partie
qui en a I'initiative la transmette par écrit a l'autre. Dans ce cas, chacune des Parties doit
communiquer son vote & l'autre Partie dans les dix (10) Jours suivant réception de ladite
question, 4 moins que Ia question soumise au vote ne requiére une décision dans un délai
plus bref, qui, sauf urgence, ne pourra pas étre inférieur 4 quarante huit (48) heures.
L'absence de réponse d'une Partie sur la question en discussion est considérée comme un
vote négatif.

Toute décision adoptée par les Parties suivant les modalités prévues au Paragraphe 23.7.1,
ala méme valeur qu'une décision adoptée dans le cadre d'une réunion formelle du Comité
de Gestion.

Auditeurs externes

Le Comité de Gestion peut décider d'entendre toute personne dont I'audition est demandée
par I'une des Parties. Chaque Partie peut en outre, a ses frais, se faire assister aux réunions
du Comité de Gestion par des spécialistes extérieurs de son choix, 4 condition d'obtenir un
engagement de confidentialité desdits spécialistes, étant entendu que les spécialistes
assistant I'Etat ne doivent avoir aucun lien avec des entités, personnes ou sociétés
concurrentes de I'une des entités composant Je Contractant.

Article 24. DU PROGRAMME ANNUEL DE TRAVAUX

24.1

24.1.1

24.1.2

24.1.3

24.1.4

Préparation des Programmes Annuels de Travaux et des Budgets correspondants

Le Contractant présentera au Comité de Gestion, pour le restant de |’Année Civile en
cours, un Programme Annuel de Travaux et le budget correspondant le tout appuyé d’une
documentation détaillée, dans un délai de quatre vingt dix (90) Jours 4 compter de Ja plus
Jointaine des deux dates suivantes : :

e la Date d’Entrée en Vigueur ;
© Ja date de Ja transmission au Contractant d’une copie de la Lettre de Donnée dans les
conditions prévues au Paragraphe 58.1.

Avant le 30 septembre de chaque année, le Contractant soumet au Comité de Gestion une
proposition de Programme Annuel de Travaux et de Budget pour I'Année Civile suivante.
Ledit programme est présenté sur une base mensuelle et trimestrielle et contient un
descriptif technique des Opérations Pétroliéres projetées. Le Contractant présente
également, sous une forme moins détaillée, un programme de travaux et un Budget pour
les deux années civiles suivantes.

Les Budgets mentionnés aux Paragraphes 24.1.1 et 24.1.2 sont établis en Dollars.
Le Comité de Gestion examine le Programme Annuel de Travaux et le Budget

correspondant proposés par le Contractant, dans un délai de trente (30) Jours 4 compter de
la date de réception desdits programme et budget.
242

Contenu du Programme Annuel de Travaux et du Budget

Le Programme Annuel de Travaux et le Budget correspondant comprennent, sans que *
cette liste ne soit exhaustive :

(a) pour la phase de recherche :

0000

les études géologiques, géophysiques ou géochimiques ;

les travaux de géologie de terrain ;

les travaux d'acquisition sismique, gravimétrique ou magnétométrique ;
les traitements et retraitements des données sismiques ainsi que leur

interprétation subséquente ;

° les analyses de laboratoire ;

° les travaux de Forage (en nombre de Puits, mois par appareil, métres
forés et valeurs) ;

° Je soutien logistique (en valeur) ;

(b) pour la phase d'exploitation :

00000

0000

aux fins des Opérations de Développement :

les études d'avant projet de développement ;

les Forages ;

les outillages et équipements ;

le dimensionnement des structures et autres installations ;

un programme de recrutement, par niveau de responsabilité, du
personnel de nationalité tchadienne, ainsi que le budget
correspondant ;

un programme détaillé de formation du personnel tchadien, par
niveau de responsabilité, ainsi que les budgets y relatifs ;

aux fins des Opérations d’Exploitation :

Jes études envisagées ;

les complétions des Forages et reconditionnement de Puits de -
Développement ou de Production ;

les infrastructures de production ;

Jes équipements de production ;

les travaux d'entretien ;

un état détaillé des cofits des Opérations d'Exploitation
prévisionnels ;

les quantités et qualités des Hydrocarbures 4 produire 4 partir de
toute Zone Contractuelle ;

toutes les cartes, planches et rapports techniques supportant le
Programme de Travaux envisagé ;

un programme de recrutement, par niveau de responsabilité, du
personnel de nationalité tchadienne, ainsi que le budget
correspondant ;

un programme détaillé de formation du personnel tchadien, par
niveau de responsabilité, ainsi que les budgets y relatifs.

65
24.3

Les informations fournies en vertu du présent Paragraphe seront commentées et mettent
en évidence les principales hypothéses retenues. Pour chaque phase contractuelle
(recherche, développement, exploitation), une note de synthése récapitulant l'ensemble de
ces informations sera transmise par le Contractant.

Adoption

Aprés examen, révision et complément s'il y a lieu, et le 30 novembre au plus tard, le
Programme Annuel de Travaux défimitif et le Budget correspondant pour I'Année Civile
suivante sont adoptés par le Comité de Gestion, conformément aux stipulations du
Paragraphe 23.3 ci-dessus. Le programme de travaux prévisionnel pour les deux Années
Civiles suivantes et le Budget correspondant feront l’objet d’un examen par le Comité de
Gestion, sans vote ni adoption définitive.

Exécution du Programme Annuel de Travaux et du Budget

Le Contractant doit exécuter chaque Programme Annuel de Travaux dans les limites du
Budget correspondant et ne peut entreprendre aucune opération qui ne soit pas comprise
dans un Programme Annuel de Travaux diment approuvé (et éventuellement révisé), ni
engager aucune dépense excédant les montants inscrits au Budget (éventuellement
révisé), sous réserve de ce qui suit :

(a) si cela s'avére nécessaire pour I'exécution d'un Programme Annuel de Travaux
dfiment approuvé, le Contractant est autorisé a faire des dépenses excédant le
Budget adopté, dans la limite de dix pour cent (10%) du montant d'un poste
quelconque du Budget ou de cing pour cent (5%) du montant global du Budget.
Le Contractant doit rendre compte de cet excédent de dépenses a la plus |
prochaine réunion du Comité de Gestion ;

(b) au cours de chaque Année Civile, le Contractant est autorisé a effectuer, dans le
cadre d'Opérations Pétroliéres, des dépenses imprévues non incluses dans un
Programme Annuel de Travaux et non inscrites dans le Budget correspondant,
mais liées 4 la réalisation du Programme Annuel de Travaux, dans la limite d'un
montant total de trois millions (3 000 000) de Dollars ou de la contre-valeur de
ce montant dans une autre monnaie. Toutefois, ces dépenses ne doivent pas étre
faites pour atteindre des objectifs jusqu’alors expressément refusés par le Comité
de Gestion. Le Contractant doit, le cas échéant, présenter dans les plus brefs
délais un rapport y relatif au Comité de Gestion.

L'approbation des dépenses mentionnées aux alinéas (a) et (b) du présent
Paragraphe par le Comité de Gestion ouvre droit, au bénéfice du Contractant, a
la possibilité d'effectuer de nouvelles dépenses imprévues dans les limites et aux
conditions fixées aux alinéas (a) et (b) du présent Paragraphe, c'est-a-dire dans la
limite d'un montant maximum de dépenses imprévues égal 4 trois millions _
(3 000 000) de Dollars ou de Ja contre-valeur de ce montant dans une autre
monnaie.

(c) en cas d'urgence dans le cadre des Opérations Pétroliéres, le Contractant peut
engager les dépenses immédiates qu'il juge nécessaires pour la protection des
vies, des biens et de l'Environnement, et doit adresser au Comité de Gestion,
dans un délai raisonnable, un rapport sur les circonstances ayant justifié ces
dépenses.

66
24.5

24.5.1

24.6

Recours A une procédure d'appel d'offres

Sauf dispense accordée par le Comité de Gestion, le Contractant devra faire des appels
d'offres pour les achats de matériels et fournitures de services dont le cout estimé est
supérieur 4 un million (1 000 000) de Dollars pour les Opérations de Recherche, et 4 deux
millions (2 000 000) de Dollars pour les Opérations de Développement et d'Exploitation.
Les entités composant le Contractant pourront soumissionner dans le cadre de ces appels
d'offres. Les procédures d'appel d'ofires devront étre transparentes et garantir l'égalité des
soumissionnaires.

Les appels d'offres passés par le Contractant ne sont pas soumis 4 la procédure de
passation des marchés publics et ce, quand bien méme le Contractant comprendrait en son
sein des entités dont le capital est détenu, en tout ou partie, par une personne morale de
droit public.

Par dérogation aux stipulations du Paragraphe 24.5.1 ci-dessus, ne sont pas soumis 4
procédure d'appel d'offres les contrats relatifs aux études géologiques et géophysiques, 4
la corrélation et I'interprétation des données sismiques, aux simulations et études de
Gisements, a I'analyse des Puits, a I'analyse des roches méres, a I'analyse pétro physique et
géochimique, 4 la supervision et a I'Ingénierie des Opérations Pétroliéres, a l'acquisition
de logiciels et aux travaux nécessitant I'accés 4 des informations confidentielles, pour
Jesquels le Contractant a la possibilité de fournir les prestations 4 partir de ses moyens
propres ou de ceux de ses Sociétés Affiliées.

Préférence aux entreprises tchadiennes

Le Contractant ainsi que ses Sous-traitants accordent la préférence aux entreprises
tchadiennes pour les contrats de construction, de fourniture et de prestation de services, 4
conditions équivalentes de qualité, prix, quantité, délais de livraison, conditions de
paiement, garanties présentées et services aprés vente.

Article 25. DES OBLIGATIONS D'INFORMATION ET DES RAPPORTS

25.1

25.1.1

25.1.2

Représentant du Contractant

Le Contractant est tenu de faire connaitre a l'Etat le nom, les qualifications, le curriculum
vitae et l'expérience de la personne ayant les pouvoirs nécessaires pour :

(a) recevoir toutes les notifications ou significations qui lui sont adressées, et

(b) Je représenter auprés de I'Etat.

Le Contractant doit informer I'Etat du remplacement de Ja personne mentionnée au
Paragraphe 25.1.1, au plus tard trente (30) Jours avant la date de prise d'effet de ce
remplacement. Cette information reprend les éléments précisés au Paragraphe 25.1.1

concernant le nom, les qualifications, le curriculum vitae et I'expérience du remplagant
désigné.

67
25.2

25.3
25.3.1

25.3.2

25.4
25.4.1

25.4.2

Données Pétroliéres

Les Données Pétroliéres sont la propriété de I'Etat et doivent lui étre transmises dans les
meilleurs délais suivant leur obtention, acquisition, préparation ou traitement. Elles ne
peuvent étre publiées, reproduites ou faire l'objet de transaction sans I'approbation
préalable écrite de I'Etat. Le Contractant a le droit cependant de conserver, pour les
besoins des Opérations Pétroligres, copies des documents constituant les Données
Pétroligres. Il pourra également, avec l'autorisation de I'Etat qui ne sera pas refusée ou |
retardée sans raison valable, conserver pour les besoins des Opérations Pétroliéres les
documents originaux constituant les Données Pétroliéres, 4 condition, pour les documents
reproductibles, que des copies aient été fournies a I'Etat.

Notification du début des Opérations Pétroliéres

Avant le début des Opérations Pétroliéres sur le terrain ou lorsque celles-ci sont
interrompues pour une période excédant quatre-vingt dix (90) Jours, le Contractant
communique 4 Etat, au plus tard sept (7) Jours a l'avance, son intention de commencer ou
de reprendre lesdites opérations. Le Contractant indique dans cette communication, le
nom, les qualifications, le curriculum vitae et l'expérience de la personne responsable de
Ja réalisation des Opérations Pétroliéres.

Le Contractant doit informer I'Etat du remplacement de la personne mentionnée au
Paragraphe 25.3.1 au plus tard trente (30) Jours avant la date de prise d'effet de ce
remplacement. Cette information reprend les éléments précisés au Paragraphe 25.3.1
concernant le nom, les qualifications, le curriculum vitae et l'expérience du remplagant
désigné. ,

Travaux de Forage
Au plus tard sept (7) Jours avant la date prévue pour le début des travaux de tout Puits a

Tintérieur de toute Zone Contractuelle, le Contractant communique 4 I'Etat, un rapport
‘implantation contenant les informations suivantes :

(a) le nom et le numéro du Puits ;

(b) une description de l'emplacement exact du Puits ainsi que ses coordonnées
géographiques et UTM ;

(c) un rapport technique détaillé du programme de Forage, une estimation des délais

de réalisation des travaux de Forage, l'objectif de profondeur visé, les
équipements utilisés et les mesures de sécurité prévues ;

(d) un résumé des données géologiques, géophysiques, géochimiques et de leurs °
interprétations, sur lesquelles le Contractant fonde ses travaux de Forage 4
Templacement envisagé ;

(e) les différentes diagraphies envisagées ;

(6a) les intervalles proposés pour les tests de production.

Le Contractant fournit a I'Etat des rapports quotidiens de Forage qui décrivent le progrés
et les résultats des différentes opérations de Forage.

68
25.4.3

25.4.4

25.4.5

25.4.6

25.4.7

Lorsque les travaux de Forage d'un Puits sont interrompus pour une période susceptible
d'excéder trente (30) Jours, le Contractant en informe J'Etat dans les sept (7) Jours qui
suivent cette interruption.

Lorsque les travaux de Forage d'un Puits sont interrompus pour une période supérieure &
trente (30) Jours mais inférieure 4 quatre-vingt dix (90) Jours, le Contractant informe
YEtat de son intention de les reprendre quarante-huit (48) heures au moins avant la date
envisagée pour la reprise des travaux.

Lorsque les travaux de Forage d'un Puits sont interrompus pendant une période supérieure
A quatre-vingt dix (90) Jours, le Contractant informe I'Etat de son intention de les
reprendre au moins sept (7) Jours avant la date prévue pour la reprise des travaux. Cette
information reprend I'ensemble des informations mentionnées au Paragraphe 25.3,
concernant la personne responsable de Ja réalisation des Opérations Pétroliéres.

Dans les cent quatre-vingt (180) Jours qui suivent la fin d'une opération de Forage ou
d'une campagne de prospection géophysique, le Contractant fournit 4 I'Etat les données
brutes et, sous réserve que la phase principale d'exploitation des données soit achevée
dans ce délai, le résultat de leur exploitation. Au cas oi) la phase principale d'exploitation
des données mentionnée ci-dessus ne serait pas achevée 4 l'expiration de ce délai de cent
quatre-vingt (180) Jours, les résultats devront étre transmis 4 I'Etat dés l'achévement de
Yexploitation de ces données.

Les résultats mentionnés au Paragraphe 25.4.6, doivent dans la mesure du possible étre
accompagnés des éléments d'information dont la liste suit, présentés sous format papier et
numérique, sauf stipulation contraire du présent Paragraphe25.4.7 :

(a) les données géologiques :

o __l'intégralité des mesures diagraphiques réalisées dans le Puits ;

° le rapport de fin de sondage, comprenant entre autres :
. le plan de position du Forage et les cartes des principaux horizons ;
. le log fondamental habillé ;
. les logs de chantier ;
. linterprétation lithologique et sédimentologique ;
. les coupes stratigraphiques ;

° la description des niveaux des réservoirs ;

° les rapports et notes concernant les mesures réalisées dans le Puits ainsi
que les études de laboratoire ;

(b) les données géophysiques ;
©) les données topographiques :

les plans de position ;

le rapport d'acquisition ;

les documents de terrain ;

les données brutes uniquement sous forme numérique, compactée et
traitée.

oo0o0o

69
25.5

25.6

25.7

25.8
25.8.1

25.8.2

Traitement des Données Pétroligres-a I'étranger

Les exemplaires originaux des enregistrements, bandes magnétiques et autres données,
qui doivent étre traités ou analysés 4 I'étranger, peuvent étre exportés par le Contractant,
aprés en avoir informé I'Etat et 4 condition qu'une copie desdits documents soit conservée
en République du Tchad. Les documents et données exportés sont rapatriés en République
du Tchad dans un délai raisonnable. .

Stockage des données

Le Contractant est tenu de s'assurer que les modalités de stockage des données sujettes 4
dégradation et non reproductibles, telles que les carottes et échantillons fluides, en
garantissent la bonne conservation, l'intégrité et I'accessibilité afin de permettre leur
exploitation pendant toute la durée des Opérations Pétroliéres.

Exemplaires a remettre  I'Etat

Toutes les cartes, sections, profils et tous autres documents géophysiques ou géologiques
seront fournis  I'Etat en trois (3) exemplaires sous format numérique ainsi que sur un
support transparent adéquat pour la reproduction ultérieure.

Rapports périodiques

Le Contractant remet a I'Etat, au plus tard le 30 septembre de chaque année, un rapport
semestriel couvrant la période de janvier 4 juin de I'Année Civile en cours et, au plus tard
le 31 mars de chaque année, un rapport annuel couvrant la derniére Année Civile, ainsi
qu'un rapport semestriel couvrant la période de juillet 4 décembre de la derniére Année
Civile.

Ces rapports comportent les informations suivantes :

(a) une description des résultats des Opérations Pétroliéres réalisées par le
Contractant ;
(b) un résumé des travaux géologiques et géophysiques réalisés par le Contractant, y

compris les activités de Forage ;
(c) toutes les informations résultant des Opérations Pétroliéres et notamment :

© les données géologiques, géophysiques, géochimiques, pétrophysiques et
d'Ingénierie ; .

° les données de sondage de Puits ;

° les données de production ;

° les rapports périodiques d'achévement des travaux ;

@ une liste des cartes, rapports et autres données géologiques, géochimiques et
géophysiques relatives 4 la période considérée ;

(©) Implantation des Puits forés par le Contractant pendant la période considérée ;

® Je volume brut et la qualité des Hydrocarbures et des Substances Connexes

produits, récupérés, commercialisés ou torchées le cas échéant a partir de toute
Zone Contractuelle, la contrepartie regue par le Contractant pour lesdits
Hydrocarbures et Substances Connexes, I'identité des personnes auxquelles ces

70
25.8.3

25.8.4

25.9

25.9.1

Hydrocarbures et Substances Connexes ont été livrés et les quantités restantes 4
Tissue de la période considérée ;

(g) Je nombre des personnes affectées aux Opérations d'Exploitation sur le territoire
du Tchad a Ja fin de la période en question, réparties entre ressortissants
tchadiens et personnel expatrié ;

(h) les investissements effectués en République du Tchad et a l'étranger aux fins des
Opérations Pétroliéres ;
(3) un compte rendu de Ja fagon dont ont été exécutés le Programme Annuel de

Travaux et le Budget afférents 4 la période écoulée et, le cas échéant, la
justification des principaux écarts ;

g) Jes informations pertinentes que le Contractant aura réunies pendant la période
concernée, y compris les rapports, analyses, interprétations, cartes et évaluations
préparés par le Contractant et ses Sociétés Affiliées, leurs Sous-traitants,
consultants ou conseils ;

() les estimations des réserves d'Hydrocarbures récupérables 4 l'issue de la période
considérée ;
a) emplacement et le tracé des canalisations et autres installations permanentes.

Lorsque_ les montants précis des sommes mentionnées au Paragraphe 25.8.2 ne sont pas
connus a la date de préparation du rapport visé au Paragraphe 25.8.1, des estimations sont
fournies a I'Etat par le Contractant.

Le Contractant s’engage 4 présenter aux représentants officiels de ]’Etat, en tout lieu

choisi par accord mutuel, le rapport annuel visé au Paragraphe 25.8.1 ci-dessus.

Nonobstant le lieu choisi par Jes Parties pour la présentation de ce rapport annuel, le |
Contractant supportera, pour la couverture des frais afférents 4 la participation des
représentants de "Etat 4 la réunion de présentation, un montant forfaitaire global de

soixante quinze mille (75000) Dollars. Ce montant constitue un Coit Pétrolier

récupérable.

Personnel tchadien et formation

Avant le 31 octobre de chaque année, Je Contractant présente 4 I'Etat pour I'Année Civile
suivante :

(a) un programme de recrutement, par niveau de responsabilité, du personnel de
nationalité tchadienne ; '
(b) un programme détaillé de formation, par niveau de responsabilité, du personnel

de nationalité tchadienne employé par le Contractant, indiquant les budgets qui y
sont affectés. Sauf accord contraire des deux parties, les budgets annuels
consacrés a la formation seront au maximum de cent mille (100 000) Dollars _
pour I’Autorisation Exclusive de Recherche. Ce montant sera porté, pendant la
période d'Exploitation, 4 un pour cent (1%) de la masse salariale (hors prime et
avantages) de l’Opérateur versée au titre des Opérations Pétroliéres relatives 4
cette autorisation et portée dans les Cofits Pétroliers y relatifs.

mat
25.9.2

25.9.3

25.9.4

25.9.5

25.9.6

25.10

L'Etat dispose d'un délai de trente (30) Jours pour se prononcer sur les programmes
mentionnés au Paragraphe 25.9.1. En cas de rejet desdits programmes, I'Etat doit motiver
sa décision.

A l'expiration du délai de trente (30) Jours susmentionné, le silence gardé par I'Etat sur les -
programmes de recrutement et de formation présentés par le Contractant vaut approbation
desdits programmes.

Au plus tard dans les quatre-vingt dix (90) Jours qui suivent la fin de I'Année Civile, le
Contractant présente a I'Etat, pour I'Année Civile écoulée :

(a) un rapport sur les recrutements de personnel de nationalité tchadienne, par
niveau de responsabilité. Le Contractant justifie les éventuels écarts avec le
programine de recrutement approuvé conformément aux stipulations du
Paragraphe 25.9.2 ; -

(b) un rapport mdiquant, par niveau de responsabilité, la nature et les cofits de
formation dont a bénéficié le personnel de nationalité tchadienne employé par le
Contractant. Le Contractant justifie les éventuels écarts avec le programme de
formation approuvé conformément aux stipulations du Paragraphe 25.9.2.

En cas de non respect par le Contractant du programme de recrutement approuvé -
conformément aux stipulations du Paragraphe 25.9.2, le Ministre chargé des

Hydrocarbures lui adresse une mise en demeure de s’y conformer dans un délai qui ne

peut étre mnférieur 4 soixante (60) Jours.

Si a l’expiration des délais impartis, la mise en demeure n’est pas suivie d’effets, sauf
motif légitime (y compris le cas ot le Contractant peut démontrer qu'il a pris toutes les
mesures raisonnables pour recruter du personnel tchadien), le Contractant encourt une
sanction financiére dont le montant est égal a cinq (5) fois le salaire annuel du personnel
dont le recrutement était approuvé mais qui n’a pas été embauché.

En cas de non respect par le Contractant du programme de forination de son personnel de
nationalité tchadienne approuvé par 1’Etat conformément aux stipulations du Paragraphe
25.9.2, le Ministre chargé des Hydrocarbures lui adresse une mise en demeure de réaliser
le programme litigiewx pendant l’Année Civile en cours, en sus du programme de
formation de cette méme année.

Si a l’expiration de l’Année Civile en cours, l’ensemble des obligations de formation 4 la .
charge du Contractant pour ladite Année Civile n’a pas été respectée, y compris celles
afférentes au programme de forination litigieux, le Contractant encourt une sanction
financiére dont le montant est égal 4 cing (5) fois les cofits des formations approuvées et
non effectuées.

Les dépenses supportées par le Contractant en application des stipulations du Paragraphe
25.9 constituent des Coiits Pétroliers récupérables.

Contrat avec les Sous-Traitants
Le Contractant communique au Mimistre chargé des Hydrocarbures, avant le début de

’exécution du contrat concerné, tout contrat d’un montant supérieur 4 cing cent mille
(500 000) Dollars signé avec un Sous-traitant.

72
25.11

Mesures d'allégement

L'intention des Parties n'est pas d'appliquer les stipulations du présent Article de fagon 4
surcharger anormalement I'administration du Contractant. Au cas ot, selon le Contractant,
l'application de l'une quelconque des dispositions du présent Article aurait cet effet, les
Parties se réuniront pour se mettre d'accord sur un allégement approprié de I'obligation
concernée.

Article 26. DU PERSONNEL

26.1

26.2

26.3

Priorité au personnel qualifié national

Le Contractant devra employer en priorité et 4 qualification égale, du personnel qualifié
de nationalité tchadienne.

Formation du personnel national

Dés le début des Opérations Pétroliéres, le Contractant établit et finance un programme de
formation de son personnel de nationalité tchadienne dans les conditions visées au
Paragraphe 25.9 ci-dessus, afin de permettre l'accession de ce personnel a tous emplois
d'ouvriers qualifiés, d'agents de maitrise, de cadres et de directeurs.

Personnel étranger

Le personnel étranger employé par le Contractant, ses Sociétés Affiliées, Sous-traitants et
Fournisseurs, pour les besoins des Opérations Pétroliéres est autorisé 4 entrer en
République du Tchad. L’Etat facilitera la délivrance et le renouvellement des piéces
administratives nécessaires 4 l'entrée et au séjour en République du Tchad des membres
du personnel étranger et de leurs familles d'une part, et l'emploi dudit personnel d'autre -
part. Les personnels en question devront néanmoins accomplir les formalités requises par
les Lois en Vigueur pour I'entrée, le séjour et 'emploi des personnes étrangéres au Tchad.

Article 27. DES PRATIQUES DE FORAGE

271

27.2

27.3

27.3.1

Respect des normes et pratiques en vigueur dans I'industrie pétroliére internationale

Le Contractant s'assure que la conception des Puits et les opérations de Forage, y compris
les tubages, la cimentation, l'espacement et I'obturation des Puits, sont effectués
conformément aux normes et pratiques en vigueur dans l'industrie pétroliére
internationale.

Identification des Puits

Tout Puits est identifié par un nom géographique, un nuinéro, des coordonnées
géographiques et UTM qui figurent sur des cartes, plans et autres documents que le *
Contractant est tenu de conserver. En cas de modification du non d'un Puits, I'Etat en est
informé dans les quinze (15) Jours qui suivent cette modification.

Forage hors de la Zone Contractuelle

Le Contractant peut solliciter auprés du Ministre chargé des Hydrocarbures, I'autorisation

de réaliser, dans une limite de mille (1 000) métres en dehors des limites d’une Zone
Contractuelle, un Forage dont I'objectif est situé a I'intérieur de ladite Zone Contractuelle.

3
27.3.2

273.3

Lorsque les surfaces concernées par la demande mentionnée au Paragraphe 27.3.1 et
situées en dehors des limites de toute Zone Contractuelle du Contractant, sont comprises
dans la zone contractuelle d'un Permis ou d'une Autorisation octroyé 4 un Tiers, I'Etat ©
invite le Contractant et l'ensemble des Titulaires concernés a s'entendre sur les modalités
de cette opération. L'accord y afférent est soumis a I'approbation préalable de I'Btat.

A défaut d'accord entre les Titulaires concernés, le différend est soumis a la Procédure
d'Expertise.

Article 28. DE LA PROPRIETE DES BIENS MOBILIERS ET IMMOBILIERS

28.1
28.1.1

28.1.2

28.1.3

28.2

28.3
28.3.1

28.3.2

Transfert de propriété

La propriété de tous biens, meubles ou immeubles, acquis par le Contractant en vue de la
réalisation des Opérations Pétroliéres, sera transférée 4 1’ Etat, a titre gratuit, dés complet
remboursement au Contractant des Colts Pétroliers récupérables y afférents.

Pour chacun des biens mentionnés au Paragraphe 28.1.1, la date du transfert de propriété ,
interviendra au Jour od les Cofits Pétroliers récupérables y afférents auront été
complétement remboursés au Contractant.

La propriété des biens mentionnés au Paragraphe 28.1.1 sera également transférée a |’Etat
A expiration, pour quelque cause que ce soit, de l’Autorisation Exclusive de Recherche
ou de l’Autorisation Exclusive d’Exploitation octroyée au Contractant pour les biens dont
les Coiits Pétroliers ont été affectés 4 ladite Autorisation et ce, quand bien méme lesdits
cofits n’auraient pas été intégralement remboursés a la date d’expiration de l’Autorisation
concernée.

Utilisation des biens transférés par le Contractant

Nonobstant les stipulations du Paragraphe 28.1, le Contractant pourra continuer a utiliser
gratuitement et de maniére exclusive, les biens mobiliers et immobiliers transférés 4 PEtat
en vertu du présent Article, qui demeurent nécessaires 4 1a poursuite de la réalisation des
Opérations Pétroligres au titre des Zones Contractuelles encore couvertes par le Contrat,
et ce pendant toute la durée du Contrat.

Cession des biens transférés

Les biens transférés 4 l'Etat conformément aux stipulations du Paragraphe 28.1 pourront
étre cédés par le Contractant sous réserve que la cession ait été préalablement autorisée
par le Comité de Gestion. En cas de refus d'autorisation, le Contractant peut, a son option,
remettre a la disposition de I'Etat le bien dont il n'a plus I'usage. En cas de cession ou de
vente des biens ainsi transférés, les produits obtenus seront en totalité versés a l’Etat.
Toute cession réalisée conformément aux stipulations du présent Paragraphe 28.3.1 est
exonérée de droits d’enregistrement.

L’Etat peut décider de ne pas prendre possession des biens mobiliers ou immobiliers qui
Jui sont transférés en vertu du présent Article. Dans ce cas, i] adresse au Contractant, avant
la fin de J’Autorisation concernée pour quelque cause que ce soit, une demande tendant &
ce qu’il soit procédé, aux frais du Contractant, et conformément aux dispositions de
L’Article 37, a !’enlévement de ces biens de la Zone Contractuelle concernée.

74
28.4

28.5

28.6

28.7

28.8

Siretés constituées sur les biens

Dans le cas ot des biens mentionnés au présent Article font l’objet de siiretés et autres
garanties consenties 4 des Tiers dans le cadre du financement des Opérations Pétroliéres,
Je Contractant remboursera lesdits Tiers avant la date de transfert de la propriété de ces
biens a l’Etat, telle que prévue dans cet Article.

Biens non transférés

Il est précisé que les stipulations de cet Article relatives au transfert de propriété des biens
au profit de I'Etat ne sont pas applicables, notamment : .

(@ aux équipements appartenant a des Tiers et loués au Contractant ;

(b) aux biens mobiliers et immobiliers acquis par le Contractant pour des opérations
autres que les Opérations Pétroliéres.

Puits de Développement ou de Production

Dans les soixante (60) Jours qui suivent la fin de toute Autorisation Exclusive
@Exploitation pour quelque cause que ce soit, le Contractant devra remetire 4 |’Etat, a
titre gratuit tous les Puits de Développement ou de Production réalisés par Jui a 'intérieur
de la Zone Contractuelle d’Exploitation de |’Autorisation concernée, en bon état de
marche pour la poursuite de l'exploitation (compte tenu de leur usure normale), sauf si
VP’ Etat exige que le Contractant réalise les Travaux d’Abandon de ces Puits ou si ces Puits
ont déja été abandonnés dans les conditions prévues par le présent Contrat.

Sondages

Pendant la durée de validité de |’Autorisation Exclusive de Recherche et des
Autorisations Exclusives d’Exploitation, les sondages reconnus, d'un commun accord
entre les Parties, inaptes la poursuite des Opérations Pétroliéres pourront étre repris,
titre gratuit, par Etat pour étre convertis en puits 4 eau. Le’ Contractant sera tenu de
laisser en place les tubages sur la hauteur demandée ainsi qu’éventuellement la téte de
puits, et d'effectuer, 4 sa charge, a l'occasion des opérations d'abandon du sondage
concemé et dans la mesure du possible du point de vue technique et économique, la
complétion du sondage dans la zone a eau qui lui sera demandée.

Poursuite de J'exploitation

Lors du retour, pour quelque cause que ce soit, de tout ou partie d’une Zone Contractuelle
dans le domaine public, ou en cas de Travaux d’Abandon envisagés pour des motifs
techniques ou économiques, si I'Etat souhaite que I'exploitation de la Zone Contractuelle
concernée se poursuive, il pourra demander au Contractant au moins quatre-vingt-dix (90)
Jours avant la date de retour ou celle prévue pour le début des Travaux d’Abandon, d’en *
poursuivre l’exploitation, au nom, pour le compte et aux seuls frais de I'Btat, pour une
période maximum de quatre-vingt dix (90) Jours 4 compter de ladite date. Au-dela de
cette période de quatre-vingt dix (90) Jours, 1’Etat assumera seul la poursuite de la
réalisation des Opérations Pétroliéres.

Pendant la période de quatre-vingt dix (90) Jours mentionnée ci-dessus, "Etat assumera
tous les risques et responsabilités liés aux Opérations Pétroliéres réalisées, pour son
compte, par le Contractant. Le Contractant sera néanmoins tenu de respecter, dans la
conduite des Opérations Pétroliéres, les régles et pratiques généralement admises dans
Vindustrie pétroliére internationale.

75
28.9

Subrogation de I'Etat

Sauf stipulation contraire du présent Contrat, |’Etat sera subrogé dans tous les droits
relatifs aux biens et équipements acquis par le Contractant auprés des Tiers, aux contrats
d’assurances et garanties y afférents. A cet effet, le Contractant notifiera aux Tiers
concernés, qu’il s’agisse de personnes physiques ou morales de nationalité tchadienne ou
étrangére, la subrogation consentie au bénéfice de |’Etat. L'Etat s'oblige a respecter et
exécuter les obligations résultant des contrats conclus par le Contractant et relatives aux
biens objet du présent Paragraphe 28.9. Le Contractant est tenu d’apurer toutes ses dettes
envers les Tiers concernant les biens mobiliers et immobiliers objet du présent Contrat
préalablement a la date de transfert de ces biens 4 |’Etat dans les conditions fixées dans le
présent Paragraphe 28.9. Les stipulations du présent Paragraphe 28.9 s’appliquent
également aux biens acquis auprés de toute personne dépourvue de la qualité de Tiers au
sens donné 41’ Article premier du Contrat.

Article 29. DES ASSURANCES

29.1
29.1.1

29.1.2

29.2

Principe

Le Contractant et ses Sous-traitants souscrivent les polices d'assurances nécessaires 4 la
réalisation des Opérations Pétroliéres, dont la couverture et le montant sont conformes aux
Lois en Vigueur, ainsi qu'aux normes et pratiques généralement admises dans l'industrie
pétroliére internationale.

Le Contractant fournira a I'Etat les justificatifs qui attestent que ces polices ont été
souscrites et sont en cours de validité. Le Contractant est autorisé 4 souscrire ces polices
auprés de compagnies d'assurance non installées ou représentées au Tchad, sans préjudice
du respect des dispositions du Paragraphe 24.6.

Risques converts

Les polices d'assurances souscrites par le Contractant et ses Sous-traitants couvrent au
minimum les risques suivants :

(a) les pertes ou dommages causés aux installations, équipements et autres éléments
utilisés aux fins des Opérations Pétroliéres; Lorsque pour une raison quelconque,
le Contractant n’a pas assuré ces installations, équipements et autres éléments, il
est tenu de les reinplacer en cas de perte ou de les réparer en cas de dommage ;

(b) les dommages causés 4 l’Environnement du fait des Opérations Pétroliéres dont
le Contractant, ses préposés et Sous-traitants ou |’Etat seraient tenus pour
responsables ;

(c) les blessures, les pertes et les dominages subis par les Tiers pendant la

réalisation des Opérations Pétroliéres ou assimilées, dont le Contractant, ses
préposés et Sous-traitants ou |’Etat seraient tenus pour responsables ;

(d) les blessures et dommages subis par le personnel du Contractant dans la
réalisation des Opérations Pétroliéres ou assimilées, et par les ingénieurs et
agents mandatés, commis dans le cadre de la surveillance administrative et
technique desdites Opérations ; .

() Je coiit d’abandon des installations et structures endommagées suite a un sinistre
et leur valeur de remplacement selon le cas.

' 16
Les montants couverts sont déterminés par le Contractant conformément aux pratiques
habituelles de l'industrie pétroliére internationale en cette matiére.

Article 30. DES ARCHIVES

Le Contractant conserve et met 4 jour au lieu du siége social du Contractant ou de son
principal établissement : .

(a) une copie des Données Pétroliéres et des rapports fournis dans le cadre des
stipulations de J'Article 25 du Contrat ;

(b) les registres et livres de comptes ainsi que toute la documentation justificative y
afférente conformément aux Lois en Vigueur.

Article 31. DE LA CONFIDENTIALITE

311

31.1.1

31.1.2

312

313

313.1

Obligation de confidentialité a la charge de I'Etat

L’Etat préserve la confidentialité du présent Contrat ainsi que celle de tous documents,
rapports, relevés, plans, données, échantillons et autres informations transmis par le
Contractant en vertu ou 4 l’occasion de I’exécution du présent Contrat. L’Etat préserve
également la confidentialité de tout autre document transmis par le Contractant et portant _
Ja mention "Confidentiel".

Sauf accord écrit du Contractant, ces-informations ne peuvent pas étre communiquées &
un tiers par I’Etat tant que leur caractére confidentiel persiste.

Le caractére confidentiel des documents, rapports, relevés, plans, données et informations
visés au Paragraphe 31.1.1, persiste jusqu’a l’extinction, pour quelque cause que ce soit,
des droits et obligations résultant d'une Autorisation sur la partie de la Zone Contractuelle
concernée par ces données et informations.

A Vexpiration du caractére confidentiel des documents, rapports, relevés, plans, données
et informations visés ci-dessus, ceux-ci sont réputés faire partie du domaine public.

Obligation de confidentialité 4 la charge du Contractant

Le Contractant ne peut divulguer a des Tiers, les rapports, relevés, plans, données et
autres informations visés au Paragraphe 31.1, sans accord préalable et écrit de 1’Etat.

Les dispositions du premier alinéa du présent Paragraphe 31.2 cesseront de s’appliquer
aux documents, rapports, relevés, plans, données et informations incorporés dans le

domaine public de Etat en application du Paragraphe 31.1.2ci-dessus ou autrement sans
qu'il y ait eu violation de 1a part du Contractant.

Exceptions
Nonobstant les dispositions des Paragraphes 31.1 431.2 :

(a) les cartes géologiques de surface et leurs interprétations peuvent étre utilisées
par l’Etat 4 tout moment aux fins d'incorporation dans la cartographie officielle ;

771°
(b) les informations statistiques annuelles peuvent étre publiées par l’Etat 4
condition que ne soient pas divulguées les données issues des Opérations
Pétroliéres du Contractant ;

(c) LEtat peut utiliser les documents visés au Paragraphe 31.1, dés leur obtention et
sans aucune restriction, a des fins strictement et exclusivement internes ;

(d) Etat ou le Contractant peut, 4 tout moment et sous réserve d’en informer |’autre
Partie, transmettre les rapports, relevés, plans, données et autres informations,
visés au Paragraphe 31.1, a tout expert international désigné notamment en vertu
des stipulations du présent Contrat relatives au réglement des différends, a des
consultants professionnels, conseillers juridiques, experts comptables, assureurs,
préteurs, sociétés affiliées et aux organismes d’Etat a qui de telles informations
seraient nécessaires ou qui sont en droit d’en faire la demande ;

(e) Je Contractant peut également communiquer les informations aux Sociétés -
Affiliées, Tiers, Fournisseurs, Sous-traitants, Préteurs intervenant dans le cadre
du Contrat, 4 condition toutefois que de telles communications soient
nécessaires pour la réalisation des Opérations Pétroliéres.

Toute divulgation, a un tiers, des informations visées au présent Paragraphe 31.3.1 n’est
faite qu’a condition que les destinataires s’engagent par écrit a traiter les informations
regues comme confidentielles. Une copie de l’engagement pris 4 cet effet a l’égard de la
Partie ayant communiqué |’information est transmise par celle-ci 4 l’autre Partie.

Toute entité composant le Contractant peut également communiquer des informations 4
des Tiers en vue d'une cession diintéréts pour autant que ces Tiers souscrivent un
engagement de confidentialité dont copie sera communiquée a |’Etat.

31.3.2 L’obligation de confidentialité prévue au présent Article ne s’applique pas aux éléments
d'information dont la divulgation est requise par les lois et réglements en vigueur, ou aux
décisions a caractére juridictionnel prises par une juridiction compétente.

Article 32. DES CESSIONS ET DES CHANGEMENTS DE CONTROLE

32.1 Cession soumises 4 approbation

Le Contractant pourra, 4 tout moment, céder tout ou partie des droits et obligations
résultant de son Autorisation Exclusive de Recherche et, le cas échéant, de ses
Autorisations Exclusives d’Exploitation et des droits contractuels relatifs a ces
Autorisations, sous réserve de l’approbation de 1’Etat. De méme, tout projet de
changement du Contréle d’une entité composant le Contractant, notamment au moyen
d’une nouvelle répartition des titres sociaux, doit étre approuvé par |’Etat. Les stipulations
du présent Article relatives aux changements de Contréle ne sont pas applicables aux
changements de Contréle consécutives a des opérations réalisées sur un marché boursier
réglementé.

Le présent Contrat ayant pour objet exclusif d’organiser les modalités d’exercice par le
Contractant des droits et obligations résultant de ses Autorisations, il est entendu que les °
droits contractuels qui en résultent sont des droits attachés 4 une ou plusieurs
Autorisations et résultant de ces Autorisations. Toute cession de droits et obligations dans
une Autorisation emporte de plein droit cession des droits contractuels y afférents.
Jnversement, toute cession dans les droits contractuels relatifs 4 une Autorisation emporte

78
32.2
32.2.1

32.2.2

32:2.3

32.2.4

32.3

de ple droit cession des droits et obligations correspondant dans cette Autorisation et
confére au Cessionnaire la qualité de Co-Titulaire de ladite Autorisation.

Procédure
La demande d'approbation mentionnée au Paragraphe 32.1 fournit ou mdique :

(a) les renseignements nécessaires a l'identification de 1’Autorisation Exclusive de
Recherche ou de l’Autorisation Exclusive d’Exploitation concemée ;

(b) pour chaque Cessionnaire proposé, l’ensemble des informations visées a l’article
10 du Décret d’Application ;

(©) les documents qui attestent de la capacité fmanciére et technique du ou des
Cessionnaire (s) proposé (s) en vue d’exécuter les obligations de travaux et les
autres engagements pris en vertu du présent Contrat afférent a ladite
autorisation ;

qd) un exemplaire de toutes les conventions conclues entre le cédant et le ou les
Cessionnaire (s) concernant ladite autorisation ;

(e) Tengagement inconditionnel et écrit du Cessionnaire d’assumer toutes les
obligations qui lui sont dévolues en vertu du présent Contrat ;

@® une quittance attestant le versement au Ministére chargé des Hydrocarbures des
droits fixes pour la cession de tout ou partie des droits et obligations résultant de
ladite autorisation.

L’Etat fait rectifier ou compléter le dossier de la demande par le candidat a la cession ou
au changement de Contréle, s’il est complet.

La cession ou Je changement de Contréle est approuvé par |’Etat dans les conditions
prévues par le Décret d’Application. Notification en est faite au demandeur.

Tout rejet d'une demande d'approbation de la cession ou du changement de Contréle
faisant l'objet du présent Article doit étre diiment motivé et notifié au Contractant dans un
délai de soixante (60) Jours 4 compter de ladite demande. Il est expressément convenu
cet égard que les motifs de refus de la cession ou du changement de Contréle doivent étre
fondés sur des raisons majeures (politiques, juridiques, techniques ou financiéres) et que
la décision d'approbation ne sera pas assortie d'obligations supplémentaires par rapport a
celles prévues dans le Contrat. .

Cessions entre Sociétés Affiliées et entre entités composant le Contractant

Les cessions entre Sociétés Affiliées et entre entités composant le Contractant sont
soumises aux mémes procédures que les cessions a des Tiers, mais l’approbation de |’Etat
est réputée étre accordée de plein droit. Les changements de Contréle intervenus entre
Sociétés Affiliées sont de méme soumis aux mémes procédures que les prises de Contréle
effectuées par des Tiers, mais l’approbation de l’Etat est réputée accordée de plein droit.

79
Article 33. DE LA RENONCIATION

33.1

33.2

Principe

Le Contractant peut renoncer, a tout moment, a tout ou partie de la Zone Contractuelle de
Recherche et, le cas échéant, a tout ou partie de toute Zone Contractuelle d’Exploitation
sous réserve que le Contractant adresse une demande dans ce sens a |’Etat soixante (60)
Jours au moins avant la date proposée pour la renonciation.

La demande doit fournir ou indiquer :

(a) les renseignements nécessaires a I'identification de I'Autorisation Exclusive de
Recherche ou de l’Autorisation Exclusive d’Exploitation concernée ;

(b) le bilan des Opérations Pétroliéres effectuées a la date de dépét de la demande ;

(c) l’état des engagements et obligations du Contractant déja remplis, et ceux restant
a satisfaire ;

(d) les raisons, notamment d'ordre technique ou financier, qui motivent la demande

de renonciation ;

(e) engagement de satisfaire a toutes les obligations restant 4 accomplir au titre des
Opérations Pétroliéres, en vertu de la Législation Pétroliére et du présent Contrat
et, notamment, les obligations liées 4 la non-exécution de tout ou partie du
Programme de Travail Minimum, aux Travaux d’Abandon, 4 la protection de
Environnement et la sécurisation des personnes et des biens ;

@é en cas de renonciation partielle :

° la carte géographique a I’échelle 1/200 000e du périmétre que le
Contractant souhaite conserver, précisant les superficies, les sommets et *
les limites dudit périmétre, les limites des Autorisations et Permis
distants de moins de cent (100) kilométres du périmétre visé par la
demande ;

° un mémoire géologique détaillé qui expose les travaux déja exécutés et
leurs résultats, précise dans quelle mesure les objectifs indiqués dans la
demande initiale ont été atteints ou modifiés, et justifie le choix du ou
des périmétres que le Contractant demande a conserver.

Renonciation d'une entité composant le Contractant

Une entité composant le Contractant peut renoncer, 4 tout moment, a tout ou partie de la

Zone Contractuelle de Recherche ou a toute Zone Contractuelle d'Exploitation, dans les

mémes formes et selon la méme procédure que celle indiquée au Paragraphe 33.1, a

Texception du document mentionné 4 l’alinéa (e) du Paragraphe 33.1 qui sera remplacé

par une déclaration par laquelle les autres entités membres du Contractant spécifient

expressément qu'elles acceptent de reprendre 4 leur compte les engagements et les”
obligations de I'entité qui se retire. Dans ce cas, les autres entités composant le

Contractant sont tenues de produire :

(a) tous les documents de nature a justifier de la capacité de la ou des entités
restantes, tant d’un point de vue technique que financier, 4 poursuivre seule(s)
les travaux a l’intérieur de la Zone Contractuelle concernée et a reprendre les
obligations stipulées dans le Contrat ;

80
33.3

33.4

(b) Je cas échéant, toutes les conventions conclues entre les entités restantes en vue
de Ja poursuite des Opérations Pétroliéres,

En absence des éléments mentionnés aux alinéas (a) et (b) du présent Paragraphe 33.2
ou si cevx-ci ne sont pas jugés satisfaisants par 1’Etat, Ja renonciation sera considérée ©
comme émanant du Contractant pris collectivement et sera soumise au régime préve par
Je Contrat dans un tel cas.

Approbation de la renonciation

Toute demande de renonciation doit étre approuvée par arrété du Ministre chargé des
Hydrocarbures dans un délai de trente (30) Jours 4 compter de sa réception par ce dernier.
Le silence gardé par le Ministre des Hydrocarbures  l’expiration de ce délai vaut
approbation de Ja renonciation, qui prend effet dans les conditions précisées au
Paragraphe 33.4,

Le Ministre chargé des Hydrocarbures peut faire compléter ou rectifier Ja demande de
renonciation, sil y a lieu, 4 condition d’adresser au Contractant ou 4 l’entité concernée,
une demande dans ce sens dans le délai de trente (30) Jours mentionné ci-dessus. La
demande de rectification ou d’information complémentaire adressée au Contractant par le
Ministre chargé des Hydrocarbures interrompt le délai de trente (30) Jours susmentionné, *
qui ne recommence 4 courir qu’4 compter de la réception par le Ministre de la demande
de renonciation diment rectifiée ou complétée.

Date d'Effet

La renonciation prend effet a la fin du préavis de soixante (60) Jours, 4 compter de son
approbation par le Ministre chargé des Hydrocarbures.

81
TITRE V - DE LA PROTECTION DE L’ENVIRONNEMENT ET DES MESURES DE

Article 34,

Conformément aux Lois en Vigueur et aux pratiques généralement admises dans
Vindustrie pétroliére internationale, le Contractant prend les mesures suivantes en vue de
préserver I’Environnement dans le cadre de l’exécution des Opérations Pétroliéres :

Article 35.

35.1

35.1.1

@

(b)

©

@

@)

(3)

SECURITE

DISPOSITIONS GENERALES

obtention des autorisations préalables requises par les Lois en Vigueur pour le
fonctionnement des Etablissements Classés ; .

fourniture des Etudes d’Impact sur l’Environnement requises par le présent
Contrat et la Législation Pétroliére ;

mise en place d’un systéme rigoureux de prévention et de contréle de la
pollution résultant des Opérations Pétroliéres, notamment a travers le traitement,
et le contréle des émissions de substances toxiques issues des Opérations
Pétroliéres, susceptibles de causer des dommages aux personnes, aux biens ou &
PEnvironnement ;

mise en place d’un systéme de prévention des accidents, et de plans d’urgence 4
mettre en oeuvre en cas de sinistre ou de menace de sinistre présentant un danger
pour l'Environnement, le personnel ou la sécurité des populations et des biens ;

installation d'un systéme de collecte des déchets et du matériel usagé issus des
Opérations Pétroliéres ;

toutes autres mesures habituelles tendant a prévenir, éviter ou minimiser les
dommages causés a l’Environnement par les Opérations Pétroliéres.

DU PLAN DE GESTION DES DECHETS

Préparation du plan de gestion des déchets

Au plus tard le 31 octobre de chaque année, le Contractant soumet a |’Etat, pour l’Année
Civile a venir, un plan de gestion des déchets conforme aux dispositions de la loi
n°014/PR/98 du 17 aoft 1998 définissant les principes généraux de la protection de
environnement, de ses textes d’application et des Lois en Vigueur, comportant
notamment la mise en place d'un systéme intégré de collecte, transport, stockage, tri,
traitement des déchets et permettant :

@)

@)

@une part, la récupération des éléments et matériaux réutilisables ou de |
Pénergie ;

@autre part, le dépét ou le rejet dans le milieu naturel de tous autres produits
dans des conditions propres a éviter les nuisances au sol, la flore, 4 la faune, 4
Tensemble de l’écosystéme ou aux populations, y compris les nuisances sonores
et olfactives. Les modalités de rejet des déchets dans le milieu naturel doivent
notamment étre conformes aux normes de rejet des déchets naturels fixés par les
réglements en vigueur.

82
35.1.2

35.2
35.2.1

35.2.2

35.2.3

35.3

35.4

Les déchets couverts par le plan de gestion des déchets comprennent notamment :
(a) les déblais de Forage ;

(b) les boues de Forage a base d’huile, d'eau et de tout autre fluide ;

(c) les eaux usées et les sédiments issus des Opérations Pétroliéres ;

(d) les produits chimiques, les déchets sanitaires et de drain ;

(e) les fumées et autres émissions de gaz de toutes natures ;

® Jes déchets classés dangereux selon la législation et la réglementation en

vigueur, notamment et sans que cette énumération soit exhaustive, les déchets
inflammables, corrosifs, réactifs, toxiques ou radioactifs ;

(g) les déchets ménagers produits pendant la réalisation des Opérations Pétroliéres ;
(h) les huiles usagées.
Procédure d'approbation

L'Btat dispose d'un délai de trente (30) Jours pour se prononcer sur le plan de gestion des
déchets proposé par le Contractant. Si I'Etat reléve des insuffisances dans ledit plan, il
notifie dans le délai de trente (30) Jours mentionné ci-dessus les msuffisances relevées. Le
Contractant propose un plan modifié pour tenir compte des observations de I'Btat et la
procédure ci-dessus décrite s‘applique 4 nouveau en ce qui conceme ce plan modifié.

Les mesures requises en vertu du Paragraphe 35.2.1 sont décidées en concertation entre le
Contractant et I'Etat, et prennent en compte les normes internationales applicables dans
des circonstances semblables, ainsi que I'Etude d'Impact sur |’Environnement réalisée en
vertu des dispositions du présent Contrat. Une fois finalisées, ces mesures sont notifiées
au Contractant. Elles sont révisées lorsque les circonstances l'exigent.

En cas de silence gardé par I'Etat 4 I'expiration du délai de trente (30) Jours mentionné au
Paragraphe 35.2.1, le plan de gestion des déchets présenté par le Contractant est considéré -
comme accepté.

Information du public

Le plan de gestion des déchets fera l’objet d’une large diffusion auprés des populations
des zones couvertes par I’Autorisation Exclusive de Recherche et le cas échéant par les
Autorisations Exclusives d’Exploitation. Cette diffusion est 4 la charge du Contractant et
est réalisée en collaboration avec les services compétents de 1’Etat.

Manquements du Contractant

Lorsque le Contractant ne se conforme pas aux dispositions du présent Article et qu’il en
résulte des dommages aux personnes, aux biens ou a l’Environnement, il prend toutes les
mesures nécessaires et adéquates afin d'y remédier immédiatement et assume les
responsabilités qui pourraient en découler le cas échéant. Le cofit y afférent ne sera pas
récupérable en tant que Cofit Pétrolier.

83
Article 36. DE L’ETUDE D’ IMPACT SUR L’ ENVIRONNEMENT

36.1

36.2

36.3
36.3.1

Engagement relatif 4 la réalisation d'Etudes d'Impact sur "Environnement

Le Contractant s’engage a réaliser une Etude d’Impact sur Environnement pour
Vobtention de l’agrément visé a l’article 82, alinéa 2, de la loi n°014/PR/98 du 17 aoiit
1998 définissant les principes généraux de gestion de l’environnement :

(a) dans les six (6) mois qui suivent l’octroi de l’Autorisation Exclusive de
Recherche ;

(b) en vue de Poctroi d’une Autorisation Exclusive d’Exploitation ;

(c) en cas de modification substantielle ou de construction de nouveaux

équipements et installations sur un périmétre ayant déja fait 1’ objet d’une Etude
d’Impact sur "Environnement.

Une modification est considérée comme substantielle au sens du présent Article si elle a
pour objet ou pour effet de changer la destination des lieux, de modifier de maniére
significative la consistance ou les spécifications techniques des travaux et installations ou
des mesures de sécurité 4 prendre pour la protection des personnes, des biens et de
Y’Environnement. Les solutions de rechange ou les éventuelles variantes de réalisation du
projet envisagé par le Contractant, présentées par celui-ci dans |’Etude d’Impact sur
Environnement initial ne constituent pas une modification substantielle au sens du
présent Paragraphe.

Intervention d'un expert

Le Contractant peut commettre un expert aux fins de réalisation de 1’Etude d’Impact sur
l'Environnement, sous réserve que cet expert soit agréé par I’Etat. Les conclusions de
expert et, notamment, le rapport d’Etude d’Impact sur "Environnement élaboré par
celui-ci, sont imputées au Contractant qui demeure, aux yeux de I’Etat et des Tiers, le seul
auteur du rapport d’Etude d’Impact sur l’Environnement.

Contenu de I'Etude d'Impact sur Environnement

L’Etude d’Impact sur l’Environnement doit étre réalisée conformément aux Lois en
Vigueur et aux pratiques internationales en la matiére. Le rapport d’Etude d’Impact sur
Environnement doit comporter les mentions mimimales suivantes :

(a) un résumé non technique des renseignements fournis au titre de chacun des
points ci-dessous, comprenant les principaux résultats et recommandations, étant
précisé que ce résumé succinct peut étre contenu dans un document distinct du
document servant de support au rapport ;

(b) une description compléte du projet incluant les informations relatives 4 son site
et aux critéres utilisés pour sa sélection, 4 sa conception et 4 ses dinensions, les
objectifs visés, la justification du projet, les différentes phases du projet
(recherche, développement et exploitation) et les projets annexes, le cas
échéant ;

(c) analyse de I’état initial du périmétre couvert par |’Autorisation, des terrains
nécessaires a la réalisation des Activités Connexes, et de leur environnement,
étant précisé que cette analyse doit notamment porter sur les espéces, les
paysages, ressources et milieux naturels, les équilibres biologiques, le
patrimoine culturel et, s’il y a lieu, sur la commodité du voisinage (bruits,

84
36.3.2

@
©
@
@

@)

@

@

vibrations, odeurs, émissions lumineuses), ou sur l’hygiéne et la salubrité
publique ; .

Jes raisons du choix du site ;
Tavis des populations concernées, le cas échéant ;
une description du cadre juridique de "Etude d’Impact sur l’Environnement ;

Videntification des impacts environnementaux et des dommages qui résulteront
de la réalisation des Opérations Pétroliéres et des Activités Connexes, sur le
périmétre concerné, y compris l’analyse des risques toxicologiques et des
risques d’ accident technologique, le cas échéant ;

Pénoncé des mesures envisagées par le Contractant pour supprimer ou
compenser les conséquences dommageables des Opérations Pétroliéres sur
YEnvironnement, l’estimation des dépenses correspondantes et le calendrier
prévisionnel d’accomplissement ,desdites mesures, de méme que les mesures
d’urgence en cas d’accident, s’il y a lieu ;

la présentation des autres solutions possibles et des raisons pour lesquelles, du
point de vue de la protection de Environnement, l’option ou la solution
proposée par le Contractant a été retenue ;

un plan de surveillance et de suivi de "Environnement.

Le rapport d'Etude d'Impact sur 1’Environnement contient notamment, au titre des
propositions de directives 4 suivre afin de minimiser les dommages 4 I'Environnement,
lesquelles couvrent notamment, selon la nature des Opérations Pétroliéres envisagées, les

points suivants :

(a) le stockage et la manipulation des Hydrocarbures ;
(b) Putilisation d'explosifs ;

(c) Jes zones de campement et de chantier ;

(d) le traitement des déchets solides et liquides ;

(e) les sites archéologiques et culturels ;

@® la sélection des sites de Forage ;

(g) la stabilisation du terrain ;

() la protection des nappes phréatiques ;

@ Je plan de prévention en cas d’accident ;

@ le brfllage a la torche durant les tests et 4 l'achévement des Puits ;
& le traitement des eaux de rejet ;

a les Travaux d’Abandon ;

85
36.3.3

36.4
36.4.1

36.4.2

36.4.3

36.4.4

36.5

36.6

36.7

(m) la réhabilitation du site ;
(a) le contréle des niveaux de bruit.

Le rapport d’Etude d’Impact sur Environnement et les documents qui y sont annexés
doivent étre entigrement rédigés en frangais et présentés en six (6) exemplaires adressés au
Ministre des Hydrocarbures.

Procédure d'approbation

L’administration chargée de I’Environnement approuve le rapport d’Etude sur
Environnement dans le délai stipulé au Paragraphe 36.4.3 ci-aprés, sur avis conforme du
Ministére chargé des Hydrocarbures et aprés une contre-expertise dont la durée ne peut
excéder vingt (20) jours.

L’Etat dispose d'un délai de vingt-huit (28) Jours, @ compter de la date de réception du
rapport d’Etude d’Impact sur l’Environnement pour approuver I’Etude d’Impact sur
LEnvironnement. Cette approbation peut étre assortie de recommandations.

Dans tous les cas, le silence gardé par I’Etat sur le projet de rapport d’Etude d’Impact sur
Environnement présenté par le Contractant, a l’expiration du délai de vingt huit (28)
Jours mentionné au Paragraphe 36.4.1, vaut approbation dudit rapport et agrément du
projet concerné,

Le Contractant est tenu de prendre en considération les recommandations et observations
de I'Etat, lorsque celles-ci ont été formulées dans le délai mentionné au Paragraphe 36.4.1 ”
ci-dessus dés lors qu’elles sont justifiées.

Information du public

Le rapport d’Etude d’Impact sur I’Environnement jugé recevable par l’administration
chargée de I’Environnement dans les conditions prévues par les Lois en Vigueur est
ouvert a la consultation du public pendant quarante cing jour 4 compter de la décision du
Ministre chargé de l'Environnement portant sur la recevabilité dudit rapport. Pendant
cette période, l’administration chargée de l’Environnement tient 4 la disposition du public

Contréle
L’Etat se réserve le droit d’apprécier, 4 l’occasion des opérations de surveillance
administrative prévues par la Législation Pétroliére et le présent Contrat, le respect par le

Contractant des recommandations et observations qu’il a formulées et de prononcer, le
cas échéant, les sanctions prévues par la réglementation en vigueur.

Obligations complémentaires

Le Contractant doit s'assurer que :

(a) ses employés et Sous-traitants ont une connaissance adéquate des mesures de
protection de I’Environnement qu’il conviendra de mettre en couvre pendant la
réalisation des Opérations Pétroliéres ;

(b) les contrats qu’il passe avec ses Sous-traitants pour les besoins des Opérations

Pétroligres contiennent les mesures prévues dans |’Etude d’Impact sur
Environnement.

86°
"36.8

36.9

Pollution préexistante

L'Etat garantit au Contractant qu'il n'encourra ni ne pourra étre tenu d'aucune
responsabilité ni obligation au titre des dommages 4 'Environnement et des pollutions
résultant d'activités menées dans toute Zone Contractuelle avant la date de délivrance de
l'Autorisation Exclusive de Recherche.

Périmétres classés ou protégés

La Zone Contractuelle de Recherche ne contient pas de périmétre faisant l'objet d'un
classement ou d'une protection particuligre, au niveau national ou international. L'Etat
s'abstiendra de créer de tels périmétres sur les Zones Contractuelles pendant la durée du
Contrat.

Article 37. DES TRAVAUX D’ABANDON

37.1

37.2

37.2.1

37.2.2

37.2.3

Obligations de remise en état des sites

Sauf décision contraire de |’Etat, le Contractant s’engage, lors du retour, pour quelque
cause que ce soit, de tout ou partie de toute Zone Contractuelle dans le domaine public,
ou en cas de Travaux d’Abandon réalisés pour des motifs techniques ou économiques :

(a) & retirer de la partie concernée de ladite Zone Contractuelle, selon les
dispositions d’un Plan d’Abandon, les équipements, installations, structures et
canalisations utilisés pour les Opérations Pétroligres, 4 l’exception de ceux
nécessaires au Contractant pour la réalisation d’'Opérations Pétroliéres afférentes
A tout autre Permis ou Autorisation délivré conformément 4 la Législation
Pétroliére ;

()  exéouter les travaux de réhabilitation du site sur la partie concernée de la Zone
Contractuelle sur laquelle les Opérations Pétroligres du Contractant ont porté,
conformément 4 la réglementation en vigueur et aux normes et pratiques en”
vigueur dans I’industrie pétroliére internationale. I prend 4 cet effet, les mesures
nécessaires afin de prévenir les dommages a la vie humaine, aux biens et 4
l'Environnement.

Programme de Travaux d'Abandon

Lorsque le Contractant estime qu’au total, cinquante pour cent (50%) des réserves
prouvées d’une Autorisation Exclusive d’Exploitation devraient avoir été produites au
cours de I’Année Civile qui suivra, il soumet 4 I’Etat, au plus tard le 31 aoit de l’Année
Civile en cours, le programme de Travaux d’Abandon qu'il se propose de réaliser &
Lintérieur de la Zone Contractuelle d’Exploitation afférente 4 |’Autorisation Exclusive
d@’Exploitation concernée, avec un plan de remise en état du site, un calendrier des travaux
prévus et une estimation détaillée de l’ensemble des coiits liés 4 ces Travaux d’Abandon.

Au plus tard le 31 aofit de chacune des Années Civiles suivantes, le Contractant présente 4
VEtat les modifications qu’il convient d’apporter a l’estimation des réserves restant &
exploiter et au cotit des Travaux d’ Abandon envisagés. .

L’Etat dispose d’un délai de soixante (60) Jours pour transmettre ses recommandations ou
observations au Contractant.

87
37.3
37.3.1

37.3.2

37.4

374.1

374.2

Le silence gardé par I’Etat sur le projet de programme de Travaux d’Abandon présenté
par le Contractant, a l’expiration d’un délai de soixante (60) Jours 4 compter de sa
réception, vaut approbation dudit programme.

Le Contractant est tenu de prendre en considération les recommandations et observations
formulées, le cas échéant, par I'Etat, dans le cadre de la réalisation du programme des .
Travaux d'Abandon, dans la mesure of lesdites recommandations et observations
correspondent aux pratiques généralement appliquées par l'industrie pétroliére
internationale.

Provision pour Travaux d'Abandon
Le montant annuel de la provision pour Travaux d’Abandon doté par le Contractant a la

fin d’une Année Civile au titre de chaque Zone Contractuelle d’Exploitation est égal au
rapport entre :

(a) au numérateur+
° Je cofit estimé des Travaux d’Abandon, révisé conformément au
Paragraphe 37.2,
° diminué du cumul des dotations aux provisions pour Travaux d’ Abandon

afférents 4 la méme Autorisation Exclusive d’Exploitation et effectuées
au cours des Années Civiles précédent celle pour laquelle la dotation est -
calculée,

° le tout (coft estimé moins cumul des dotations) multiplié par la
production totale d’Hydrocarbures de la Zone Contractuelle
@’ Exploitation de ladite Année Civile ;

(b) au dénominateur, le montant des réserves prouvées développées et restant a
produire au début de ladite Année Civile sur la Zone Contractuelle
@ Exploitation concernée.

Les provisions pour Travaux d’Abandon d’une Année Civile sont versées par le
Contractant, au plus tard le 31 mars de 1’Année Civile qui suit, sur un compte ouvert au
nom du Contractant et de I'Etat, en Dollars auprés de la Banque des Etats de l’Afrique
Centrale, dans le cadre d’une convention de séquestre. Les intéréts produits par ce compte
a la fin d’une Année Civile, viendront en diminution des dotations aux provisions
annuelles ultérieures au titre des Travaux d’Abandon de la Zone Contractuelle concernée.

Exécution des Travaux d'Abandon

Le Contractant informe |’Etat de son intention de procéder aux Travaux d’Abandon sur
tout ou partie de toute Zone Contractuelle, au moins soixante (60) Jours avant la date
prévue pour le début desdits travaux. Cette information est accompagnée du programme
des Travaux d’Abandon concernés.

Lorsque les Travaux d'Abandon concernent des Puits de Développement ou de
Production, ces travaux comprennent trois phases principales :

(a) Pisolement du Réservoir de la surface et des différentes couches productrices ;
(b) Je traitement des annulaires entre les trains de cuvelage ;
(c) la découpe et le retrait des parties supérieures des trains de cuvelage.

88
37.4.3

37.4.4

Le Contractant s'engage  conduire les Travaux d’Abandon du Puits de maniére 4
satisfaire les points suivants :

@
)
©
@
©)

Je contréle de l’écoulement et de 1’échappement des Hydrocarbures ;
Ja prévention de tout dommage aux strates avoisinantes ;

Visolement des formations perméables, les unes des autres ;

la prévention des possibilités de flux entre Réservoirs ;

la prévention de la contamination des nappes aquiféres.

L’Etat peut demander au Contractant d’interrompre les Travaux d’Abandon d’un Puits, .
pour permettre la réintroduction d’un train de sonde dans la téte du Puits. Une telle
demande est faite au Contractant par notification en temps utile de I’Etat qui fixe
Pétendue d’une zone de sécurité autour du Puits. A l’achévement de l’opération, le Puits
concerné devient la propriété de l’Etat qui en assume la responsabilité.

89
TITRE VI : DISPOSITIONS ECONOMIQUES ET FISCALES

Article 38. DU BONUS DE SIGNATURE et DU BONUS D’ATTRIBUTION D’UNE
AUTORISATION EXCLUSIVE D’EXPLOITATION — HONORAIRES
DU CONSEIL
Bonus de Signature

38.2

38.3

Le Contractant est tenu de verser a |'Etat un Bonus de Signature dont Je montant s'éléve @
quarante millions (40 000 000) de Dollars.

Le Bonus de Signature sera payé a l’Etat conformément au calendrier suivant :

(a) Un acompte d’un montant de vingt millions (20 000 000) de Dollars sera payé
par le Contractant par virement bancaire au profit du Trésor Public dans les
conditions prévues au Paragraphe 38.3 ci-aprés au plus tard dans un délai de 30
jours 4 compter de la transmission au Contractant de la Loi d’Approbation
conformément 58.1 ;

(b) Le solde du Bonus de Signature, dont le montant s’éléve 4 la somme de vingt
millions (20 000 000) de Dollars, sera payé dans un délai maximum de trente
jours 4 compter de la derniére des deux dates suivantes :

. La date de la publication de la Loi d’Approbation au Journal
Officiel ;

.— La date de la notification au Contractant de 1’Arrété
d’Attribution conformément aux stipulations de 1’Article
58.1.

Bonus d’ Attribution d’une Autorisation d’Exploitation

Le Contractant est tenu de verser 4 1’Etat un Bonus de d’Attribution d’une Autorisation
d’Exploitation dont le montant s’éléve 4 deux millions (2 000 000) de Dollars lors de
attribution de chaque Autorisation d’Exploitation.

Le Bonus d’ Attribution d’une Autorisation d’Exploitation sera payé cing (5) Jours aprés la
publication au Journal Officiel du Décret d’Octroi relatif 4 ladite Autorisation Exclusive
d’Exploitation.

Paiement

Le paiement du Bonus de Signature et des Bonus d’Attribution d’une Autorisation
Exclusive d’Exploitation est effectué en Dollars sur le compte du Trésor Public ouvert
auprés de la BEAC dont les coordonnées seront données par I'Etat au Contractant, en
temps utile, et au plus tard huit (8) Jours Ouvrables avant la date a laquelle doit étre faite
le paiement.

90
38.4

38.4.1

38.4.2

38.5
38.5.1

38.5.2

Traitement fiscal du Bonus de Signature

Le Bonus de Signature, le Bonus d’Attribution d’une Autorisation Exclusive
@Exploitation et leur paiement sont exempts de toute taxe (y compris de taxe sur le
chiffre d'affaires) et droits au Tchad.

Le Bonus de Signature constitue un Coit Pétrolier récupérable dans la limite de 25% de
son montant total, soit dans la limite de dix millions (10 000 000) de Dollars. Le Bonus
d’Attribution d’une Autorisation Exclusive d’Exploitation ne constitue pas un Coit
Pétrolier récupérable.

Honoraires du Conseil av amuse WsFORL ANS: real

Le Contractant s’engage a payer, pour le compte de l’Etat, les Honoraires du Conseil dont
le montant s’éléve a la somme/de trois millions deux cent mille (3 200 000) Dollars,
conformément aux stipulations/du contrat conclu entre I’Etat et le Groupement constitué
par les cabinets = POMMMME (ci-aprés désigné le “Conseil”) et annexé au
Contrat.

Les Honoraires du Conseil seront payés dans un délai de 30 jours 4 compter de la
transmission au Contractant de la Loi d’Approbation conformément 58.1 par virement de
la somme stipulée ci-dessus sur le compte bancaire qui sera indiqué par le Conseil dans
une correspondance annexée au Contrat. Les Honoraires du Conseil constituent une
condition résolutoire du Contrat, conformément aux stipulations du Paragraphe 3.3. Les
Honoraires du Conseil constituent un Cofit Pétrolier récupérable.

Article 39, DE LA VALORISATION DES HYDROCARBURES

39.1
39.1.1

39.1.2

Prix du Marché Départ Champ

Pour la détermination du prix de vente du Pétrole Brut pris en considération pour
déterminer la valeur de la Redevance sur la Production, la valeur du Cost Oil et la valeur
du Profit Oil, un "Prix du Marché Départ Champ" sera calculé pour chaque Trimestre et
pour chaque Point de Livraison.

La détermination du Prix du Marché Départ Champ est effectuée par le Contractant de la
maniére suivante :

(a) il déterminera en premier lieu, en retenant le Prix du Marché, la valeur des
quantités totales du Pétrole Brut de la Zone Contractuelle d'Exploitation vendues
au Point de Livraison donné par le Contractant au cours du Trimestre concerné ;

(b) il en soustraira les cofits supportés par le Contractant, au cours dudit Trimestre
pour le transport des quantités mentionnées 4 I'alinéa (a) du présent Paragraphe
39.1.2 au titre des Coiits de Transport, entre les Points de Mesurage et le Point
de Livraison donné ;

(c) il divisera le résultat ainsi obtenu par Jes quantités totales du Pétrole Brut de la

Zone Contractuelle d'Exploitation vendues par le Contractant au Point de
Livraison donné, au cours du Trimestre concerné.

91
39.1.3

39.1.4

39.1.5

39.2
39.2.1

39.2.2

Le Prix du Marché Départ Champ applicable aux opérations réalisées au cours d'un
Trimestre donné devra étre communiqué 4 I'Etat dans un délai de quinze (15) Jours @
compter de la fixation du Prix du Marché se rapportant au Trimestre concerné. Le Prix du ,
Marché est fixé comme indiqué au Paragraphe 39.2.

Les cofits de transport dont il est fait référence ci-dessus (les "Cofits de Transport")
comprendront tous frais de transport, de manutention, de stockage, de chargement et, le
cas échéant, de traitement, ainsi que tous autres frais, tarifs, taxes et autres charges, de
quelque nature quiils soient, supportés par le Contractant 4 l'occasion du transport du
Pétrole Brut depuis les Pomts de Mesurage jusqu'aux Points de Livraison, y compris les
frais exposés a l'occasion du transport & travers des états étrangers lorsque les Points de
Livraison sont situés 4 I'extérieur de Ja République du Tchad, et a l'exception des frais de
commercialisation du Pétrole Brut.

En cas de commercialisation de Gaz Naturel, I'Etat et le Contractant se concerteront pour
fixer le prix du Gaz Naturel conformément aux stipulations des Articles 16 et 17.

Prix du Marché

Le Prix du Marché est le prix de vente unitaire du Pétrole Brut au Point de Livraison *
exprimé en Dollars par Baril déterminé conformément aux dispositions du présent
Paragraphe 39.2. Un Prix du Marché commun 4 l'ensemble des entités composant le
Contractant sera déterminé pour chaque Trimestre et pour chaque Autorisation Exclusive
dExploitation, pour chaque Point de Livraison.

En ce qui concerne les ventes 4 un Point de Livraison, les dispositions suivantes
s'appliquent :

Dans le cas oi les ventes 4 des acheteurs indépendants représentent cinquante pour cent
(50%) ou plus des quantités de Pétrole Brut de la Zone Contractuelle dExploitation
vendues par le Contractant au cours d'un Trimestre considéré 4 un Point de Livraison
donné, le Prix du Marché applicable au cours de ce Trimestre sera égal 4 la moyenne
pondérée des prix obtenus au cours dudit Trimestre par le Contractant pour le Pétrole Brut
de la Zone Contractuelle dans les contrats de vente @ des acheteurs indépendants audit
Point de Livraison.

Si les ventes 4 des acheteurs indépendants représentent moins de cinquante pour cent °
(50%) des quantités de Pétrole Brut de la Zone Contractuelle d'Exploitation, vendus par le
Contractant au cours d'un Trimestre considéré 4 un Point de Livraison donné, le Prix du
Marché applicable au cours de ce Trimestre sera la moyenne pondérée :

(a) de la moyenne pondérée des prix obtenus auprés d'acheteurs indépendants au
cours du Trimestre en question, si au cours de ce Trimestre audit Point de
Livraison des ventes de Pétrole Brut de la Zone Contractuelle d'Exploitation
concernée ont effectivement été réalisées au profit d'acheteurs indépendants ;

(b) et de la moyenne des prix auxquels des Pétroles Bruts, de densité et de qualité
similaires a celles du Pétrole Brut de la Zone Contractuelle d'Exploitation, ont
été vendus au cours du Trimestre en question, dans des conditions commerciales
comparables aux ventes entre acheteurs et vendeurs indépendants. Les prix des
Pétroles Bruts de référence seront ajustés pour tenir compte des différences de
qualité, quantité, transport et conditions commerciales.

92
39.2.3

39.2.4

Pour les besos du calcul de la moyenne pondérée mentionnée au début du présent
Paragraphe 39.2.2 le poids proportionnel de chacune des moyennes mentionnées aux
points (a) et (b) ci-dessus est déterminée comme suit :

© poids proportionnel de la moyenne visée au point (a): le pourcentage en volume
que représentent les ventes faites au titre du point (a) dans le total des ventes du
Pétrole Brut de la Zone Contractuelle pour le Trimestre en question audit Point de
Livraison ;

© poids proportionnel de la moyenne visée au point (b): un (1) moins le poids
proportionnel de la moyenne visée au point (a).

‘A défaut de vente a des acheteurs indépendants au Point de Livraison donné, le Prix du
Marché applicable au cours du Trimestre audit Point de Livraison sera calculé uniquement
sur la base de la moyenne prévue au point (b) du présent Paragraphe 39.2.2.

‘Au sens du présent Article, les ventes 4 des acheteurs indépendants excluent les
transactions suivantes :

(a) Jes ventes dans lesquelles I'acheteur est une Société Affiliée au vendeur, ainsi
que les ventes entre les entités composant le Contractant ;

(b) Jes ventes sur le marché intérieur tchadien, y compris celles destinées a satisfaire
les besoins de la consommation intérieure en Pétrole Brut dans les conditions
prévues a I'Article 20 du présent Contrat ;

(c) les ventes comportant une contrepartie autre qu'un paiement en devises, tels que
contrats d'échange, ventes d'Etat a Etat, et ventes motivées, en tout ou partie, par
des considérations autres que les pratiques économiques usuelles dans les ventes
de Pétrole Brut sur le marché international.

Le Prix du Marché est déterminé paritairement par le Contractant et I'Etat pour chaque
Trimestre et Point de Livraison, suivant les modalités prévues ci-aprés :

(a) Dans les trente (30) Jours qui suivent la fin de chaque Trimestre, I'Etat et le
Contractant se rencontrent afin de déterminer d'un commun accord et pour
chaque qualité de Pétrole Brut produit, le Prix du Marché pour le Trimestre
écoulé pour un Point de Livraison donné. A cette occasion, chaque Partie
soumet a l'autre toute information et tout élément pertinents se rapportant :

° d'une part et de maniére générale, a la situation et I'évolution
des prix de vente de l'ensemble des Pétroles Bruts vendus sur
les marchés internationaux ;

. d'autre part et de maniére spécifique, 4 la situation et _
I'évolution des prix pratiqués sur ces marchés pour les
Pétroles Brut de qualités similaires au Pétrole Brut de la
Zone Contractuelle.

(b) Si, au cours de cette réunion, un accord unanime ne peut étre obtenu, les Parties
se rencontrent 4 nouveau en apportant toute information complémentaire utile
relative A l'évolution des prix des Pétroles Bruts de qualités similaires, afin
dobtenir une décision unanime avant la fin du deuxiéme mois suivant la fin du
Trimestre considéré. :

93
39.2.5

(©) En cas de désaccord persistant des Parties sur la détermination du Prix du
Marché dans les quatre-vingt-dix (90) Jours suivant la fin du Trimestre, le
différend sera considéré comme un différend de nature technique que les Parties
pourront soumettre a la Procédure d'Expertise. L'expert devra déterminer le Prix
du Marché conformément aux stipulations de ce Paragraphe 39.2 et dans un
délai de trente (30) Jours 4 compter de sa nomination.

Pour les besoins de la gestion du Contrat, le Contractant utilisera en tant que de besoin un
Prix du Marché provisoire, qui sera le Prix du Marché le plus récent déterminé
paritairement pour chaque qualité de Pétrole Brut et qu'il appliquera jusqu’a la
détermination du Prix du Marché pour le Trimestre et le Point de Livraison concernés. Ce
prix provisoire est porté 4 la connaissance de I'Etat.

Article 40. DE LA REDEVANCE SUR LA PRODUCTION

Le Contractant est tenu de verser a I'Etat une redevance sur la Production Nette des
Hydrocarbures dite "Redevance sur Ja Production", a un taux de:

(a) Quatorze virgule vingt cing pour cent (14,25%) dans le cas du Pétrole Brut ; et

(b) cing pour cent (5%) dans le cas du Gaz Naturel.

Article 41. DE LA RECUPERATION DES COUTS PETROLIERS

41.1

41.2

41.2.1

41.2.2

41.23

Financement des Cofits Pétroliers

Le Contractant assurera le financement de I'intégralité des Cofits Pétroliers.
Remboursement des Coiits Pétroliers

A Peffet du remboursement des Coiits Pétroliers, dés le démarrage de la production de
Pétrole Brut sur Pune quelconque des Zones Contractuelles d'Exploitation, le Contractant
aura le droit de récupérer les Coiits Pétroliers de l’ensemble des Zones Contractuelles en
recevant, chaque Année Civile, une quantité d'Hydrocarbures appelée "Cost Oil" dont la
valeur sera au plus égale a soixante-dix pour cent (70%) de: la Production Nette
d'Hydrocarbures nette de la Redevance sur la Production de l’ensemble des Zones
Contractuelles d’Exploitation résultant de la Zone Contractuelle de Recherche. La valeur
maximale du Cost Oil sera ci-aprés dénommée le Cost Stop de la Zone Contractuelle de
Recherche.

Si au cours d'une Année Civile, les Coits Pétroliers non encore récupérés par le
Contractant dépassent Ja valeur de la quantité d'Hydrocarbures pouvant étre retenue par
celui-ci telle qu'indiquée au Paragraphe 41.2.1, le surplus ne pouvant étre récupéré dans
T'Année Civile sera reporté sur les Années Civiles suivantes jusqu'a récupération totale ou
expiration du présent Contrat.

Les valeurs du Cost Oil seront déterminées en utilisant le Prix du Marché Départ Champ
pour chaque qualité d'Hydrocarbures.

94
412.4 Le remboursement des Coats Pétroliers pour chaque Année Civile au titre de chaque Zone

Contractuelle d'Exploitation s'effectuera selon l'ordre de priorité des catégories suivantes :

(a) les cofits des Opérations d'Exploitation ;

(b) les cofits des Opérations de Développement ;

(c) les cofits des Opérations de Recherche de la Zone Contractuelle de Recherche 4
condition qu'ils n'aient pas été inclus expressément dans les Coiits Pétroliers en
rapport avec une autre Zone Contractuelle d'Exploitation, étant précisé que ces
cotits incluent le Bonus de Signature dans la limite de vingt cinq pour cent
(25%) de son montant conformément aux stipulations du Paragraphe 38.4.2 et le
montant total des Honoraires des Conseils ;

(d@) les Provisions décidées pour la couverture des Travaux d'Abandon ou les colts
effectivement supportés par le Contractant 4 l’occasion de l’exécution des
Travaux d’Abandon, dans la mesure oi ces cofits ne sont pas couverts par la
provision pour Travaux d’Abandon récupérée au titre des Cofits Pétroliers en
application des stipulations du présent Article.

41.2.5 Dans chaque catégorie, les cofits seront récupérés selon la méthode du "premier entré,
premier sorti".

Article 42. DU PARTAGE DE LA PRODUCTION

42.1 Profit Oil

La Production Nette d'Hydrocarbures de chaque Zone Contractuelle d'Exploitation,

mesurée au Point de Livraison déduction faite de la Redevance sur la Production et de la

part prélevée au titre du Cost Oil déterminée conformément aux stipulations de J'Article

41 est appelée "Profit Oil" dans ce Contrat. Le Profit Oil est partagé entre I'Etat et le

Contractant conformément aux stipulations du Paragraphe 42.2.

422 Régles de partage du Profit Oil
42.2.1 La détermination de la part revenant 4 chacune des Parties au titre du Profit Oil est

effectuée chaque Trimestre. Afin de déterminer cette part pour un Trimestre considéré, le
Contractant détermine, au plus tard trente (30) Jours 4 compter du début de ce Trimestre, _
pour chaque Zone Contractuelle d'Exploitation, la valeur du Facteur-R dudit trimestre.
Cette valeur du Facteur-R correspond au rapport entre :

(a) d'une part, au numérateur :

. le cumul de Ja valeur, au Prix du Marché Départ Champ applicable pour
chaque Trimestre depuis Je début de la production, de la part de Pétrole
Brut et, le cas échéant, de la valeur de la part de Gaz Naturel revenant au
Contractant au titre du Cost-Oil et du Profit-Oil du Trimestre considéré,
depuis la date d'attribution de I'Autorisation Exclusive d' Exploitation
jusqu'au demier Jour du Trimestre précédent le Trimestre pour lequel le
Facteur-R est déterminé ;

95
. diminuée du cumul des coats des Opérations d'Exploitation exposés par le
Contractant depuis la date d'attribution de l'Autorisation Exclusive
d' Exploitation jusqu'au dernier Jour du Trimestre précédent le Trimestre
pour lequel le Facteur-R est déterminé ;

(b) d'autre part, au dénominateur :

. Je cumul des colts des Opérations de Développement de la Zone
Contractuelle d'Exploitation concernée, exposés par le Contractant depuis
Ja date d'attribution de l'Autorisation Exclusive d'Exploitation jusqu'au
dernier Jour du Trimestre précédent le Trimestre pour lequel le Factewr-R
est déterminé ;

. augmenté du cumul des cofits des Opérations de Recherche affectés,
conformément a I'Article 41 ci-dessus, 4 ladite Zone Contractuelle
d’Exploitation.

Pour le premier Trimestre 4 compter de la date de la production de la premiére tonne
d'Hydrocarbures, le Facteur-R sera considéré comme inférieur ou égal a 1.

42.2.2 Le partage du Profit Oil entre I'Etat et le Contractant pour un Trimestre donné varie dans
les conditions décrites au tableau ci-dessous, en fonction de la valeur du Facteur-R
calculée conformément aux stipulations du Paragraphe 42.2.1 et communiquée a I'Etat au
plus tard trente (30) Jours aprés le début dudit Trimestre :

Facteur-R Inférieur ou | Compris entre | Supérieur 43 1
égal 42,25 2,25 et 3
Part du Contractant 60% 50% 40%
dans le Profit Oil
Part de |’Etat dans le 40% 50% 60%
Profit Oil
Article 43. DE LA LIQUIDATION ET DU PAJEMENT DE LA REDEVANCE SUR
LA PRODUCTION ET DE LA PART DE PROFIT ODL REVENANT A
L'ETAT

43.1 Méthode de paiement de Ja Redevance sur la Production et du Tax Oil

La Redevance sur la Production et le Tax Oil seront payables, pour tout ou partie, soit en ©
espéces, soit en nature.

Le choix du mode de paiement de la Redevance sur la Production et du Tax Oil est notifié

au Contractant par I'Etat, au moins quatre-vingt-dix (90) Jours avant la date de la
production de la premiére tonne d'Hydrocarbures.

96
43.2

43.3

43.3.1

43.3.2

Ce choix demeurera valable aussi longtemps que le Contractant n'aura pas regu de I'Etat
une nouvelle notification qui devra étre faite avec un préavis d'au moins cent quatre-vingt
(180) Jours.

Si ce choix n'est pas notifié dans les délais impartis, la totalité de la Redevance sur la
Production et du Tax Oil sera versée en espéces.

Relevé de Ja production mensuelle

Au plus tard le quinze (15) de chaque mois, le Contractant notifiera a I'Etat, avec toutes
justifications utiles, un relevé de la production du mois précédent faisant ressortir les
informations suivantes :

(a) la Production Nette d'Hydrocarbures et les quantités d'Hydrocarbures utilisées
pour les Opérations Pétrolitres (consommation propre) ;

(b) les caractéristiques techniques de chaque qualité des Hydrocarbures extraits ;

(c) les quantités d'Hydrocarbures affectées au paiement de la Redevance sur la
Production due a I'Etat mesurées au Point de Mesurage, que celle-ci soit payée
en espéces ou en nature ; :

(d) les quantités d'Hydrocarbures délivrées aux Points de Livraison ;

(e) les quantités d'Hydrocarbures affectées au remboursement des Coiits Pétroliers
au titre du Cost Oil mesurées au Point de Livraison ;

® les quantités d'Hydrocarbures affectées 4 chaque Partie au titre du partage du
Profit Oil mesurées au Point de Livraison, que la part revenant a I'Etat soit payée
en espéces ou en nature ;

(g) le Volume de Remplissage, calculé selon les stipulations du Paragraphe 43.6.

Le relevé précisera séparément les quantités de Pétrole Brut et de Gaz Naturel et la
situation des quantités et valeurs de chacun de ces Hydrocarbures au début et a Ja fin du
mois concerné.

Paiement en espéces de Ja Redevance sur la Production et du Tax Oil

Lorsque la Redevance sur la Production et la part de Profit Oil revenant 4 I'Etat sont
pergues en espéces, elles sont liquidées mensuellement, 4 titre provisoire, et
trimestriellement, a titre définitif.

Le Contractant versera le montant provisoire de la Redevance sur la Production, dans les
dix (10) Jours suivant la notification du relevé mentionné au Paragraphe 43.2, sur la base
des quantités précisées aux alinéas (c) et (g) du Paragraphe 43.2, multipliées par le Prix du
Marché Départ Champ.

Le Contractant versera le montant provisoire de la part de Tax Oil dans les dix (10) Jours
suivant la notification du relevé mentionné au Paragraphe 43.2, sur la base :

(a) des quantités précisées 4 alinéa (£) du Paragraphe 43.2, multipliées par le Prix
du Marché Départ Champ ; et

(b) de la valeur du Facteur-R.

97
43.4

435

Dans le cas spécifique du Pétrole Brut :

. dans I'attente du calcul du Prix du Marché Départ Champ pour un
Trimestre donné, la Redevance sur la Production et la part de Profit
Oil revenant 4 I'Etat dues a titre provisoire, conformément a I'alinéa
(a) du présent Paragraphe 43.3.2, seront payées sur la base d'un
Prix du Marché Départ Champ provisoire correspondant au Prix du
Marché Départ Champ le plus récent arrété conformément au
Paragraphe 39.2;

. suite 4 la notification a I'Etat du calcul du Prix du Marché Départ .
Champ pour le Trimestre considéré, le Contractant notifie 4 I'Etat
l'état définitif de liquidation de la Redevance sur la Production et la
part de Profit Oil revenant 4 I'Etat, déduction faite des sommes
versées A titre provisionnel. Si le solde, aprés liquidation, de I'un de
ces droits révéle un trop pergu au profit de I'Etat, son montant est
imputé au droit ultérieur identique, jusqu’a épuisement. Si le solde
aprés liquidation d'un de ces droits révéle un moins pergu au
détriment de I'Etat, le Contractant en effectue le versement dans les
quinze (15) Jours qui suivent la date de notification a l'Etat de l'état
défimitif de liquidation.

Paiement en nature de la Redevance sur la Production et du Tax Oil

Lorsque la Redevance sur la Production est pergue en nature, le Contractant met ala
disposition de I'Etat, aux Points de Mesurage, les quantités de Pétrole Brut dues au titre de
cette Redevance sur la Production. L’Etat peut demander a ce que lesdites quantités soient
mises & sa disposition a un Point de Livraison, si celui-ci est un des Points de Livraison -
usuels du Contractant. Dans ce cas et si l’Etat le demande, Je Contractant transportera et
livrera lesdites quantités & I'Etat. L'Etat supporte les Coiits de Transport calculés comme
indiqué au Paragraphe 39.1.4, relativement a ces quantités.

Lorsque le Tax Oil est pergu en nature, le Contractant met a la disposition de I'Etat, aux
Points de Livraison, les quantités de Pétrole Brut dues au titre dudit Tax Oil revenant 4
PEtat.

Sauf accord contraire des Parties et sous réserve des dispositions du Paragraphe 18.7, les
quantités mentionnées au présent Paragraphe 43.4 sont mises la disposition de I'Etat sur
une base mensuelle.

Relevé Trimestrie]

Aux fins d'application du présent Article et des Articles 39, 40, 41, 42 le Contractant
préparera et transmettra a I'Etat, au plus tard trente (30) Jours aprés la fin de chaque
Trimestre, un état contenant les calouls de la valeur de la production totale du Trimestre
précédent.

Cet état contiendra, pour le Trimestre considéré, les informations suivantes :

(a) Ja Production Nette de Pétrole Brut ;
(b) les quantités de Pétrole Brut utilisées pour les Opérations Pétroliéres ,
(consommation propre) ;

98
43.6

(c) les quantités de Pétrole Brut vendues pour satisfaire les besoins de la
consommation intérieure ;

(d) les quantités de Pétrole Brut vendues par le Contractant aux personnes autres
que des acheteurs indépendants, tels que définis au Paragraphe 39.2, ainsi que
les prix pratiqués et les recettes réalisées, pour chacune de ces quantités
vendues ;

(e) les quantités de Pétrole Brut vendues par le Contractant aux acheteurs
indépendants, tels que définis au Paragraphe 39.2, ainsi que les prix pratiqués et
les recettes réalisées pour chacune de ces quantités ;

® la quantité et la valeur du Pétrole Brut en inventaire 4 la fin du Trimestre qui
précéde le Trimestre concerné ;

(g) la quantité et la valeur du Pétrole Brut en inventaire la fin du Trimestre
concerné ;

(h) toute information en possession du Contractant concernant le prix des Pétroles .

Bruts de qualités similaires, vendus sur les marchés internationaux.

Cet état fournira, le cas échéant, les mémes informations en ce qui concerne le Gaz
Naturel.

Remplissage

Le Contractant ne commencera a payer la Redevance sur la Production sur ces dites
quantités qu’A compter du remplissage du Systéme de Transport des Hydrocarbures par
Canalisations. Le Systéme de Transport des Hydrocarbures par Canalisations sera
présumé rempli une fois pour toutes dés que du Pétrole Brut s’écoulera au Point de
Livraison. Le volume nécessaire au remplissage du Systéme de Transport des
Hydrocarbures par Canalisations (le "Volume de Remplissage") sera indiqué dans le
relevé de la production mensuelle prévu au Paragraphe 43.2 correspondant au mois au
cours duquel le Syst8me de Transport des Hydrocarbures par Canalisations sera réputé
rempli.

Article 44. DES ENGAGEMENTS LIES A LA FORMATION DES AGENTS pu

44.1

MINISTERE CHARGE DES HYDROCARBURES ET A LA
PROMOTION DE L'EMPLOI

Contribution du Contractant a Ja formation et au perfectionnement

Le Contractant contribuera a la formation et au perfectionnement des agents du Ministére
chargé des Hydrocarbures et 4 la promotion de l'emploi suivant les modalités ci-aprés :

(a) 4 compter de I'entrée en vigueur du Contrat, le Contractant s'engage a supporter,
pour chaque Année Civile (et au pro rata des mois, pour l'Année Civile au cours
de laquelle le Contrat entre en vigueur et pour celle au cours de laquelle
Y'Autorisation Exclusive de Recherche prend fin) et jusqu’a la fin de
l'Autorisation Exclusive de Recherche, des dépenses 4 concurrence de deux cent
cinquante mille (250 000) Dollars au titre du plan annuel de formation et de
promotion de l’emploi ;

99
(b) dés l'octroi au Contractant de toute Autorisation Exclusive d’Exploitation le
Contractant s'engage a supporter, pour chaque Année Civile (et au pro rata des
mois, pour I'Année Civile au cours de laquelle ['Autorisation Exclusive
d'Exploitation est octroyée et pour celle au cours de laquelle cette méme
autorisation prend fin) et par Zone Contractuelle d’Exploitation, des dépenses 4
concurrence de cing cent mille (500 000) Dollars au titre du plan annuel de
formation et de promotion de l’emploi.

Modalités de contribution

A la demande du Ministére chargé des Hydrocarbures, le Contractant paiera les dépenses
mentionnées au Paragraphe 44.1, soit a Etat, soit directement aux prestataires chargés
par I'Etat de réaliser tout ou partie du plan annuel de formation et des actions de
promotion. Les paiements correspondants s'effectuent sur une base trimestrielle, sauf
accord particulier entre les Parties. Les dépenses prévues au Paragraphe 44.1 constituent
des Coiits Pétroliers récupérables.

Article 45. DE LA REDEVANCE SUPERFICIAIRE

45.1

Baréme de la taxe superficiaire

Le Contractant est soumis au paiement d'une redevance superficiaire annuelle calculée
selon le baréme ci-aprés (en Dollars ) :

(a) Autorisation Exclusive de Recherche :
© — premiére période de validité: 1 Dollar/km?/an
© — deuxiéme période de validité: 5 Dollars/km?/an

* — prorogation : 10 Dollars/km?/an

(b) Autorisation Exclusive d'Exploitation :
« — premiére période de validité: 100 Dollars/km?/an

© — deuxiéme période de validité: 150 Dollars/km?/an

©) Autorisation de Transport Intérieur :

© période de validité : 45 Dollars/km?/an

100
45.2

Liquidation et recouvrement

La redevance superficiaire est liquidée annuellement et d'avance sur la base de la situation
au ler janvier de l'année en cours. Elle est payée au Trésor Public au plus tard le 31 mars
de l'année concernée.

La redevance superficiaire ne constitue pas un Coit Pétrolier récupérable.

Article 46. DU PRELEVEMENT EXCEPTIONNEL SUR LES PLUS-VALUES DE

46.1

46.2

46.3
46.3.1

46.3.2

CESSION D'ELEMENTS D'ACTIFS
Principe de l'imposition
Le Contractant et chacune des entités le composant n'est soumis au paiement d'aucun
impot direct sur les bénéfices 4 raison de ses Opérations de Recherche et d'Exploitation en
plus de la Redevance sur la Production et du Tax Oil. Toutefois, par exception 4 ce
principe, les plus-values résultant de la cession d'éléments d'actifs relatifs 4 1’ Autorisation
Exclusive de Recherche, réalisées par le Contractant ou toute entité le constituant (le
"Cédant"), sont soumises a un prélévement exceptionnel de vingt-cing pour cent (25%)
payable par le Cédant, dans les conditions du présent Article. Le prélévement
exceptionnel prévu au présent Article 46 ne s’applique pas aux cessions d’éléments
dactifs relatifs 4 une Autorisation Exclusive d’Exploitation découlant de’l’Autorisation
Exclusive de Recherche susvisée.
Cessions taxables

Les cessions d'éléments d'actifs taxables sont exclusivement constituées par les cessions
directes de droits et obligations réalisées par les Cédants :

(a) soit dans I'Autorisation Exclusive de Recherche ,

(b) soit dans le présent Contrat en relation avec l'Autorisation Exclusive de
Recherche.

Ces cessions sont ci-aprés désignées les "Cessions d'Eléments d'Actif".

Détermination de la plus-value taxable

La base du prélévement exceptionnel est la différence entre :

(a) le prix de Cession d'Eléments d'Actif d'une part, et

(b) le prix de revient des Eléments d'Actif concernés.

Le prix de cession est constitué par le prix effectivement pergu, en espéce ou en nature,
déduction faite de tout remboursement d'avances, au titre de l’Elément d’Actif concerné
par la Cession, au Contractant.

Le prix de revient des Eléments d'Actifs concernés est constitué par :

(a) les Coiits Pétroliers non encore récupérés ;

(b) augmentés des éléments d'actifs incorporels non valorisés dans lesdits coits 4 la
date de la cession, incluant l'ensemble des coats pour aboutir 4 la signature du

101
46.4

46.5

46.5.1

46.5.2

46.5.3

46.5.4

46.5.5

Contrat et relatifs 4 l'attribution d'une Autorisation, notamment le montant du
Bonus de Signature et le cas échéant des bonus d’Attribution d’une Autorisation
Exclusive d’Exploitation.

Liquidation du prélévement

Le prélévement est di par le Cédant dans les trente (30) Jours suivant I'octroi de |
Tautorisation de cession. La Cession d'Eléments d'Actifs concernée ne prend effet qu'a
compter du dépét par le Cédant d'une déclaration relative 4 la plus value de Cession
dEléments d'Actif accompagnée, le cas échéant, du paiement du prélévement
exceptionnel sur Ja plus-value correspondante.

Cessions entre Sociétés Affiliées

Nonobstant toute disposition contraire, le prélévement exceptionnel sur les plus values de
Cession d’Eléments d’Actifs fait l’objet de modalités spécifiques lorsque une entité
composant le Contractant céde tout ou partie des éléments d'actifs relatif 4 une
Autorisation 4 un Cessionnaire de droit tchadien qui lui est affilié (le "Cessionnaire
Affilié"). Au sens du présent Paragraphe 46.5, est considéré comme Cessionnaire Affilié :

(a) dune part, toute société ayant directement ou indirectement le Contréle du
Cédant ou étant directement ou indirectement sous le Contréle dudit Cédant ;

(b) d@autre part, toute société ou autre personne morale directement ou
indirectement sous le Contréle d’une société ou de toute autre personne morale *
ayant directement ou indirectement le Contréle dudit Cédant.

Les plus-values de Cessions d’Eléments d’Actifs réalisées au profit de tout Cessionnaire
Affilié bénéficient d’un sursis d’imposition au titre du prélévement exceptionnel, sous
réserve de l’accomplissement des formalités prévues au Paragraphe 46.5.4.

Le sursis d’imposition est levé et le prélévement exceptionnel devient exigible 4 compter
de la date de la Cession des Eléments d’Actifs concernés 4 tout Cessionnaire autre qu’un
Cessionnaire A ffilié.

Lors de la Cession d’Eléments d’Actif a un Cessionnaire Affilié, le Cédant calcule la plus-
value conformément aux stipulations du Paragraphe 46.3.

La Cession d’Eléments d'Actifs concemée ne prend effet qu'a compter du dépét par le
Cédant d'une déclaration relative a la plus value ou inoins value de Cession d'Eléments
d'Actif et du dépét par le Cessionnaire Affilié d’un engagement conjoint et solidaire avec
le Cédant d’acquitter, sil y a lieu, le prélévement exceptionnel sur la plus-value réalisée, ©
le cas échéant, par le Cédant, a compter de la date d’exigibilité de cette plus-value
conformément au Paragraphe 46.5.3.

En cas de Cessions des Eléments d’Actifs successives 4 des Cessionnaires Affiliés, pour
chaque opération de cession, la base du prélévemnent exceptionnel, qu’il conviendra
@indiquer dans les déclarations visées au deuxiéme alinéa du Paragraphe 46.5.4,
correspondra a :

(a) la plus-value (nette de toute moins value) en sursis d’imposition a Ja date de
Lopération de Cession des Eléments d’Actifs concernée ;

(b) augmentée de la plus-value ou diminuée de la moins-value réalisée 4 Poccasion
de l’opération de Cession des Eléments d’Actifs concemée.

102
46.5.6

Les stipulations du Paragraphe 46.5.2et celles du deuxiéme aliméa du Paragraphe
46.5.4s’appliquent aux Cession d’Eléments d’Actifs décrites au Paragraphe 46.5.5.

Lorsque le Cessionnaire Affilié procéde 4 la Cession d’Eléments d’Actif 4 un
Cessionnaire, autre qu’un Cessionnaire Affilié, il détermine la base du prélévement
exceptionnel qui est égale a :

(a) la plus-value (nette de toute moins value) en sursis d’imposition 4 la date de
L’opération de Cession des Eléments d’Actifs concernée ;

(b) augmentée de la plus-value ou diminuée de la moins-value déterminée
conformément aux stipulations du Paragraphe 46.3pour la Cession d’Eléments
d’Actifs concemée.

La base du prélévement exceptionnel ainsi déterminée est soumise au prélévement -
exceptionnel de vingt-cinq pour cent (25%) visé au Paragraphe 46.1 payable par le
Cessionnaire Affilié ayant la qualité de dernier Cédant conformément aux stipulations du
Paragraphe 46.4.

Article 47. AUTRES DISPOSITIONS FISCALES

471

47.11

471.2

Exonération générale d'imposition

A Pexclusion des droits fixes, du prélévement exceptionnel sur les plus-values de Cession
d’Eléments d’Actifs tel que défini a |’Article 46, de la Redevance sur la Production, de la
redevance superficiaire telle que définie 4 1’Article 45, de la part de Profit Oil revenant a
L’Etat, des droits de timbre et d’enregistrement (sauf exception prévue dans le Contrat), et
des stipulations du Paragraphe 47.4, chaque entité composant le Contractant est exonérée
de tous impéts, retenues, droits, taxes et autres contributions obligatoires :

(a) soit 4 raison des activités réalisées en application du présent Contrat ;

(b) soit 4 raison des paiements regus ou effectués dans le cadre de I'exécution de ce
Contrat.

Cette exonération générale d’impéts, droits, taxes et autres contributions obligatoires
couvre, notamment, sans que cette liste ne soit exhaustive :

(a) Vimpét minimum forfaitaire ou son équivalent ;

(b) la taxe d’apprentissage ;

(c) la contribution des patentes ;

(d) Pimpét direct sur les bénéfices ;

(e) L’impét sur les distributions de bénéfices ;

(69) les impéts et taxes de quelque nature que ce soit sur les intéréts et autres produits :

des sommes empruntées par le Contractant pour les besoins des Opérations
Pétroliéres ;

(g) Jes droits d'enregistrement consécutifs 4 la constitution des sociétés et aux
augmentations de capital ;

103
47.13

47.2

47.2.1

47.2.2

47.3

47.4

@) la taxe immobiliére sur les biens des personnes morales et tous autres impéts
fonciers a l'exception de ceux exigibles sur les immeubles a usage d’habitation.

Les exonérations visées au présent Article ne s'appliquent pas toutefois aux redevances
pour services rendus. Au sens du présent Paragraphe, I’on entend par redevances pour |
services rendus l’ensemble des prestations fournies au Titulaire par les administrations
publiques et autres services publics administratifs ou  caractére industriel et commercial,
moyennant paiement d’un prix.

Impét sur les bénéfices

La part de Profit Oil revenant a I’Etat au titre du Tax Oil est I'équivalent de l'impét sur les
bénéfices de chaque entité composant le Contractant provenant des activités réalisées en
application du présent Contrat, en proportion de la participation de chaque entité dans
L’Autorisation Exclusive d’Exploitation concemée. Les déclarations fiscales sont établies
en Dollars et en Francs CFA et fournies par chaque entité composant Je Contractant. Les
quitus fiscaux correspondants établis au nom de chaque entité leur seront remis par
Vadministration fiscale tchadienne.

Les dispositions du présent Paragraphe 47.2.1 s’appliquent séparément 4 chaque entité
composant le Contractant pour l’ensemble des Opérations Pétroliéres réalisés au titre du
présent Contrat.

Les bénéfices nets, tel que défini dans le Code Général des Impéts, que chaque entité
composant le Contractant retire de l'ensemble de ses opérations réalisées sur le territoire
de Ia République du Tchad autres que celles couvertes par le présent Contrat ou y
relatives, sont imposables d’aprés les régles de droit commun et doivent faire l’objet d'une
comptabilité séparée de celle des Opérations Pétroliéres.

Taxes sur le chiffre d'affaires

Les fournitures de biens et les prestations de services de toutes natures, y compris les
études, qui se rapportent directement a I'exécution des Opérations Pétroliéres ou a Ja mise
en place d’un Systéme de Transport des Hydrocarbures par Canalisations, sont exonérées
de toute taxation sur le chiffre d'affaires, de la taxe sur la valeur ajoutée et de toutes taxes
assimilées (y compris toute taxe sur les opérations fimanciéres). Les Sous-traitants du
Contractant bénéficient des exonérations prévues au présent Paragraphe 47.3.

Une liste des fournitures de biens et des prestations de services pouvant bénéficier de ces
exonérations est jointe en Annexe E. Cette liste est révisée en cas de besoin a la demande '
de T'une ou de l'autre des Parties, sous réserve des droits acquis du Contractant, pour tenir
compte des évolutions techniques et pour assurer l'application du principe général visé au
précédent alinéa.

Le bénéfice des exonérations prévues au présent Paragraphe 47.3 est subordonné
P’accomplissement par le Contractant et les Sous-traitants des formalités prévues par le
droit commun en matiére d'exonération de taxes sur le chiffre d’affaires.

Retenue a Ia source

Le Contractant et chaque entité composant le Contractant demeurent soumis 4 toutes les
obligations d’assiette et de paiement relatives aux impéts et taxes prélevés a la source
pour le compte du Trésor Public et concernant notamment (i) les impéts cédulaires sur les
traitements et salaires et (ii) les reteriues 4 la source sur les rémunérations versées a des
personnes physiques ou morales domiciliées  l'étranger en raison de services rendus par

104
ces derniéres sur le territoire tchadien. Cette retenue 4 la source porte notamment sur les
prestations de service suivantes lorsque ces prestations sont rendues au Tchad et dans la
mesure seulement of une telle retenue doit étre pratiquée selon les Lois en Vigueur:
Yassistance technique, financiére et comptable, la quote-part des frais de siége se
rapportant aux opérations faites en République du Tchad, la location d'équipements, de
matériels, la fourniture d'informations d'ordre mdustriel, commercial, scientifique et
technique et toutes prestations de services rendues au Contractant par ses Sous-traitants et
Sociétés Affiliées. Pour l'application des stipulations du présent Article, les notions
d'assistance technique, financiére et comptable, ainsi que celle de frais de siége sont celles
consacrées par le droit commun.

Il est précisé, 4 cet égard, que, les intéréts servis aux Préteurs dépourvus de domicile
fiscal en République du Tchad ne sont pas soumis 4 la retenue a la source prévue au
présent Paragraphe. De méme, en raison de I'exemption générale visée au Paragraphe
47.1, les sommes versées a titre de dividendes ou autres distributions (y compris
versement en comptes courants) aux Actionnaires du Contractant et des entités qui le
composent, domiciliés a I'étranger sont exempts de tous impéts, retenues, droits, taxes et
autres contributions obligatoires.

Les sommes prétées ou mises 4 la disposition du Contractant par ses Actionnaires ou
Sociétés Affiligées notamment dans le cadre de conventions de compte courant sont
également exempts de tous impéts, retenues, droits, taxes et autres contributions
obligatoires.

Article 48. DISPOSITIONS DOUANIERES

48.1

48.2

. Exonérations dans le cadre d'une Autorisation Exclusive de Recherche

Sont admis en franchise de tous droits et taxes d’entrée, y compris toute taxe sur le chiffre
@affaires, A l’exception de la Redevance Statistique et de la TCI, & l’occasion de leur
importation, les produits, matériels, matériaux, machines et équipements, tels qu’indiqués
en Annexe E (bis) et destinés, directement, exclusivement et 4 titre définitif, aux
Opérations Pétroliéres effectuées dans le cadre d'une Autorisation Exclusive de
Recherche.

Exonérations dans le cadre d'une Autorisation Exclusive d'Exploitation

Les produits, matériels, matériaux, machines et Equipements tels qu’indiqués en Annexe
E (bis) et destinés, directement, exclusivement et 4 titre définitif aux Opérations
Pétroliéres effectuées dans le cadre d’une Autorisation Exclusive d’Exploitation sont, 4
Loccasion de leur importation, exonérés de tous droits et taxes d’entrée, y compris toute
taxe sur le chiffre d’affaires, 4 l’exception de la Redevance Statistique et de la TCI,
pendant les cing (5) premiéres années qui suivent l’octroi de cette Autorisation.

Au-dela de la période de cing (5) ans visée 4 I'alinéa précédent, les importations nouvelles
de produits, matériels, matériaux, machines et équipements (importations qui étaient
précédemment exonérées) sont soumises au régime de droit commun.

Stocks de piéces détachées
Les exonérations prévues aux Paragraphes 48.1 et 48.2 ci-dessus s'étendent aux
fournitures, piéces détachées et parties de pices détachées destinées aux produits,

matériels, matériaux, machines et équipements liés directement, exclusivement et a titre
définitif aux Opérations Pétroliéres.

105
48.4

48.5

48.6

48.7

48.7.1

48.7.2

48.7.3

48.7.4

Liste

La liste des produits, matériels, matériaux, machines et équipements aimsi que les
fournitures, piéces détachées et parties de pigces détachées s’y rattachant, exonérés en
vertu des dispositions du présent Article est jointe en Annexe E. Cette liste est révisée en
cas de besoin, & la demande de I'une ou de l'autre des Parties, sous réserve des droits
acquis du Contractant, pour tenir compte des évolutions techniques et pour assurer
Yapplication du principe général visé aux Paragraphes 48.1 a 48.3.

Régime d’admission temporaire

Les produits, matériels, matériaux, machines et équipements, importés en République du
Tchad, affectés aux Opérations Pétroliéres et destinés 4 étre réexportés en l'état ou aprés
avoir subi une transformation sont placés sous un régime suspensif de tous droits et taxes
dentrée, y compris les taxes sur le chiffre d'affaires, la Redevance Statistique et la TCL
pendant toute la durée de leur séjour sur le territoire de la République du Tchad.

La réexportation des produits, matériels, matériaux, machines et équipements
susmentionnés, conformément aux dispositions régissant le régime suspensif dont ils
bénéficient, ne donne lieu au paiement d’aucun droit de sortie ou redevance.

Les véhicules automobiles utilisés exclusivement sur la Zone Contractuelle sont importés
sous le régime de I’ATS. La redevance statistique et la TCI restent dues pour les véhicules
admis suivant le régime I’ ATS conformément au présent alinéa.

Bénéfice de I'exonération

Les exonérations et régimes suspensifs prévus au présent Article s’appliquent également
aux Sous-traitants.

Formalités douaniéres

Pour le bénéfice des exonérations de droits de douanes, de redevances et de taxes d’entrée
prévues au présent Article, le Contractant et chaque Sous-traitant remplissent, chacun
pour ce qui le concerne, le certificat d’exonération des taxes pergues en douane.

Les certificats d’exonération remplis par les Sous-traitants doivent étre préalablement
visés par le Contractant.

Chaque certificat doit étre établi en six (6) exemplaires. II précise, pour chacun des biens
qui y figurent :

(a) Ja nature, les quantités et la valeur prévisionnelles des achats de biens ;
(b) les références ou la rubrique correspondante de la liste mentionnée au
Paragraphe 48.4.

Le certificat d'exonération mentionné au Paragraphe 48.7.1, est visé conjointement par les
services compétents du Ministére chargé des Hydrocarbures et du Ministére chargé des
Finances, dans un délai de quinze (15) Jours 4 compter de Ja réception de ce certificat
d'exonération par le Ministére chargé des Hydrocarbures.

Le Ministre chargé des Hydrocarbures ou le Ministre des Finances peut demander, dans le

délai de quinze (15) Jours mentionné 4 I’alinéa ci-dessus, que ledit certificat soit modifié
afin de respecter la liste mentionnée au Paragraphe 48.4.

106
48.7.5

48.8

48.9

A défaut des visas mentionnés au présent Paragraphe 48.7.4, le certificat d’exonération
présenté par le Contractant ou le Sous-Traitant est considéré comme rejetée.

Le bénéfice du régime suspensif de droits est, de plus, subordonné au dépét par le
Contractant ou le Sous-traitant, concomitamment a la remise du certificat d’exonération
mentionnée au Paragraphe 48.7.1, d’un engagement écrit :

(a) Wutiliser les produits, matériels, matériaux, machines et équipements ainsi que
les fournitures, piéces détachées et parties de piéces détachées destinées aux
matériels, machines et équipements pour la réalisation des Opérations
Pétroliéres ;

(b) de réexporter les équipements, matériels, matériaux, machines, engins spéciaux
ou non, outillages et appareils concernés aussit6t que seront réalisés les travaux,
le chantier ou l'objet pour lesquels ils ont été introduits en République du
Tchad ; . .

(c) de détruire aprés avis et sous le contréle de |’adininistration des douanes, les
équipements, matériels, matériaux, machines, engins spéciaux ou non, outillages
et appareils concernés au cas oi ces derniers ne seraient plus susceptibles d’étre
réutilisés ;

@) de déclarer auprés de l’administration des douanes pour la perception éventuelle
de droits, les cas de mise en consommation sur le marché local ou d'affectation 4
dautres fins que la réalisation des Opérations Pétroliéres, des équipements,
matériels, matériaux, machines, engins spéciaux ou non, outillages et appareils
préalablement importés sous le régime suspensif des droits.

Le non respect des engagements souscrits conformément aux stipulations du présent
Paragraphe 48.7.5, entraine la déchéance des avantages accordés, la liquidation et le
recouvrement par les autorités compétentes des droits dus, sans préjudices des sanctions
et pénalités prévues par la réglementation fiscale et douaniére en vigueur en République
du Tchad.

Mise a la consommation

En cas d'utilisation des biens ayant bénéficié d'exonérations douaniéres conformément
aux dispositions du présent Contrat a des fins autres que les Opérations Pétroliéres, ou de
cession de ces biens a un tiers, le Contractant ou le Sous-traitant est tenu d'acquitter le
montant des droits et taxes prévus par la réglementation douaniére en vigueur sur la base
de leur valeur résiduelle arrétée en accord avec I'administration des douanes a la date de
déclaration de mise 4 la consommation.

Toutefois, le transfert 4 I'Etat a titre gratuit des biens mentionnés présent Paragraphe 48.8
ou leur éventuelle cession aprés transfert 4 I'Etat ne sera pas considéré comme une mise 4 _
la consommation sur le marché local et ne donnera lieu au paiement d’aucun droit de
douane ou redevance ni d’aucun droit de mutation.

Personnel expatrié

Le personnel expatrié employé par le Contractant et ses Sous-traitants et résidant en
République du Tchad bénéficiera de la franchise des droits et taxes grevant ’importation
de ses effets et objets personnels en cours d'usage. La réexportation des dits biens est faite
en franchise de tout droit de sortie ou redevance.

107
48.10

48.11

48.12

Régime applicable aux Hydrocarbures

La part des Hydrocarbures revenant au Contractant au titre du présent Contrat est exportée
en franchise de tout droit de sortie ou redevance.

Régime de droit commun

Sont soumises au régime de droit commun, toutes les importations autres que celles
bénéficiant de I'un des régimes spéciaux prévus au présent Article.

Facilitation des procédures d'importation et d'exportation

Les importations et exportations sont assujetties 4 toutes les formalités requises par
{Administration des Douanes. Toutefois, 4 la demande du Contractant, d'une des entités
le composant ou des Sous-traitants, et sur proposition du Ministre chargé des
Hydrocarbures, le Ministre chargé des Finances peut, en tant que de besoin, prendre
toutes mesures de nature 4 accélérer les procédures d'importation ou d’exportation.

Article 49, DE LA COMPTABILITE

49.1

49.2

Procédure comptable

Le Contractant tient sa comptabilité conformément aux dispositions de la procédure
comptable faisant l’objet de I’ Annexe B.

Comptabilité en Dollars

Chaque entité composant le Contractant est autorisée a tenir sa comptabilité en Dollars et
4 libeller son capital social dans la méme monnaie. De méme tous les comptes, livres,
relevés et rapports sur la comptabilité des Cofits Pétroliers seront préparés en francais et
libellés en Dollars. Les déclarations fiscales annuelles des résultats sont établies en
Dollars. Toutefois, il est également remis 4 I'administration fiscale, a titre informatif, des
déclarations annuelles exprimées en Francs CFA. Dans ce cas, les montants figurant dans
la déclaration sont convertis en utilisant le taux de change du Jour de cl6ture de I’Exercice
Fiscal concerné. Seules les déclarations fiscales établies en Dollars feront foi. .

Article 50. DU REGIME DES CHANGES

50.1

50.2

Application de la réglementation des changes

Chaque entité composant le Contractant est soumise 4 la réglementation des changes en
vigueur en République du Tchad, sous réserve des dispositions du présent Article.

Dérogations a la réglementation des changes applicable au Contractant

Chaque entité composant le Contractant, les Sous-traitants et les Préteurs bénéficient des
garanties et dérogations suivantes pendant la durée de validité du présent Contrat :

(a) le droit de posséder un ou plusieurs comptes bancaires en Francs CFA ou en
devises en République du Tchad et a l’étranger ;

108
50.3

50.4

(b) le droit de transférer et de conserver librement a |’ étranger les recettes des ventes
d’Hydrocarbures réalisées en République du Tchad, les dividendes et les
produits de capitaux investis, ainsi que le produit de la liquidation ou de la
réalisation de ses avoirs ;

(c) le droit d’encaisser et de conserver librement  |’étranger les fonds acquis ou
empruntés a I’étranger, y compris les recettes provenant des ventes de sa quote-
part de production, et d’en disposer librement, dans la limite des montants
excédants ses obligations fiscales et ses besoins locaux pour les Opérations .
Pétroliéres ;

(d) le droit de payer directement a l'étranger a partir de ses comptes étrangers les
Fournisseurs, Sous-traitants, Préteurs ou autres prestataires ou fournisseurs de
biens et de services nécessaires a la conduite des Opérations Pétroliéres, non-
résidents.

Garanties de change au profit du personnel étranger

Il est garanti au personnel étranger résidant en République du Tchad et employé par toute
entité composant le Contractant ou les Sous-traitants, Ja libre conversion et le libre
transfert, dans son pays d'origine, de tout ou partie des sommes qui Iui sont dues, sous
réserve quiil se soit acquitté de ses impéts et cotisations diverses conformément 4 la
législation et a la réglementation en vigueur en République du Tchad.

Obligations déclaratives

Le régime de change dérogatoire prévu au présent Article ne dispense pas les’
bénéficiaires de ce régime d'accomplir les obligations déclaratives prévues par la
Législation Applicable.

Chaque entité composant le Contractant est tenu de transmettre trimestriellement a |’Etat,
ensemble des informations relatives aux mouvements de capitaux et paiements effectués
par lui, nécessaires 4 la tenue des comptes de la nation en matiére de balance des
paiements et :

(a) provenant de la République du Tchad et 4 destination de tout Etat étranger,
d’une part,

(b) provenant de tout Etat étranger et 4 destination de la République du Tchad,
d’autre part.

‘Article 51. DISPOSITIONS PARTICULIERES AUX SOUS-TRAITANTS

En ce qui concerne les Sous-traitants, le Contractant est soumis a J'obligation de retenue 4
Ja source indiquée au Paragraphe 47.4.

Les Sous-traitants du Contractant qui sont assujettis au paiement de l’impét sur les
bénéfices en application des régles de droit commun, peuvent opter pour Je régime de la
retenue 4 la source prévue au Paragraphe 47.4, en raison des rémunérations qui leurs sont
servies par le Contractant dans le cadre des Opérations Pétroliéres. Dans ce cas, le Sous-
traitant doit renoncer expressément a l’imposition suivant les régles de droit commun et
n’est pas tenu de déposer de déclaration statistique et fiscale.

109
Outre les exonérations dont ils bénéficient conformément aux Paragraphes 47.3 et 48.6,
les Sous-traitants pourront également se prévaloir de toutes les exonérations qui leur sont
normalement applicables selon les Lois en Vigueur et toutes autres lois subséquentes, dont
Pentrée en vigueur serait postérieure 4 la Date d’Entrée en Vigueur, suivant les limites et
sous les réserves prévues auxdites lois. .

110
TITRE VU - DISPOSITIONS DIVERSES

Article 52. DE LA SURVEILLANCE ADMINISTRATIVE ET TECHNIQUE ET DU
CONTROLE FINANCIER
52.1 Exercice du droit de surveillance administrative et technique et de contréle financier .

52.2

52.2.1

52.2.2

52.3

Le droit de I’Etat en matiére de surveillance administrative et technique et de contréle
financier est exercé soit par des agents habilités et assermentés de 1’administration
tchadienne, soit par des consultants mandatés par l’Etat (ci-aprés dénommés les
“Auditeurs").

Domaine de Ja surveillance administrative

La surveillance administrative visée au Paragraphe 52.1 a pour objet le contréle de la
régularité technique de la réalisation des Opérations Pétroligres et notamment des
conditions :

(a) de conservation de tous Gisements ;

(b) du transport des Hydrocarbures ;

(c) de préservation de la sécurité publique, de la sécurité et de I'hygigne du
personnel ;

(d) de préservation des édifices, des habitations et des voies de communication ;

(e) de protection de l’Environnement ;

(6a) d’usage des sources et nappes aquiféres.

LEtat a en outre le droit de faire examiner et vérifier, par ses agents ou par des Auditeurs,
les registres et livres des comptes relatifs aux Opérations Pétrolitres conformément aux
dispositions de la procédure comptable faisant l’objet de l’Annexe B.

Droits des agents et Auditeurs

Tl est reconnu aux agents habilités et assermentés et aux Auditeurs mandatés par |’Etat, le
droit, notanunent :

(a) de pénétrer et d’inspecter, pendant les heures normales de travail et toute
période de l’Année Civile, les sites, batiments, installations, structures,
véhicules, navires, aéronefs, matériels, machines et autres équipements utilisés
aux fins des Opérations Pétroliéres ;

(b) de se faire remettre, contre récépissé, tous échantillons d’Hydrocarbures, d’eau
ou autres substances que le Contractant est tenu de conserver conformément au
Contrat, aux fins d’analyses ;

(c) d’examiner et de se faire remettre des copies ou extraits de documents, rapports

et autres données relatives aux Opérations Pétroliéres que le Contractant est tenu
de conserver conformément au Contrat ;

li
52.4

52.4.1

52.4.2

52.4.3

52.4.4

52.4.5

52.5

@ de procéder a tout examen et enquéte pour s’assurer du respect des dispositions
de la Législation Pétroliére et du présent Contrat.

Procédures de contréle

Au moins huit (8) Jours Ouvrables avant le commencement des opérations de surveillance
administrative et technique ou de contréle financier dans les locaux et sites du
Contractant, I'Etat informe le Contractant du déroulement desdites opérations et contréle,
de leur objet, de I'identité des agents de I'Etat ou des Auditeurs mandatés par ce dernier et
de la durée des opérations et contréles. Le Contractant peut demander aux agents de l’Etat
ou aux Auditeurs mandatés par ce demier de présenter leurs piéces officielles
d identification et d’habilitation.

Dans l'exercice de leurs attributions, les agents habilités et assermentés et les Auditeurs
mandatés par 1’Etat devront se conformer aux régles internes et procédures élaborées par -
le Contractant pour la gestion de ses établissements durant leur séjour dans ses
installations, sans que cette obligation ne puisse constituer une entrave a leur mission.

Le Contractant préte toute l’assistance nécessaire aux agents habilités et assermentés et
aux auditeurs mandatés par I’Btat. Il est tenu de mettre a leur disposition les moyens
nécessaires 4 l'accomplissement de leur mission.

Le Contractant et ses Sous-traitants se soumettent aux mesures justifiées qui peuvent étre
notifiées pendant les missions d’inspection ou a la suite de ces missions (y compris .
Vinstallation, 4 leurs frais, d’équipements en vue de prévenir ou de faire disparaitre les
risques de danger que les Opérations Pétroliéres feraient courir a la sécurité publique, leur
personnel, l’Environnement, les sites et réserves archéologiques, les réserves classées, les
édifices publiques, les sources et nappes aquiféres ainsi que les voies publiques) sous
réserve que les mesures en question aient pu étre discutés de facon contradictoire y
compris, le cas échéant, au sein du Comité de Gestion.

Le Contractant est également consulté au préalable pour les modalités d’exécution de ces -
mesures. Le Contractant peut soumettre les dites mesures & la Procédure d'Expertise s'il
estime que les mesures en questions ne sont pas justifiées ou adaptées. Le recours ala
Procédure d'Expertise est suspensif.

Notification en cas d'accident

En cas d’accident grave, le Contractant en informe les autorités administratives
compétentes et le Ministre chargé des Hydrocarbures par tous moyens et dans les plus
brefs délais. Les frais des déplacements sur les lieux de I’accident desdites autorités et de
tous agents désignés a cet effet sont a la charge du Contractant.

Article 53. DE LA FORCE MAJEURE

53.1

Principe

Lorsqu'une Partie se trouve dans l'impossibilité d'exécuter ses obligations contractuelles,
ou ne peut les exécuter qu'avec retard, l’inexécution ou le retard n’est pas considéré
comme une violation du présent Contrat s'il résulte d'un cas de Force Majeure, 8 condition
toutefois que la preuve du lien de cause a effet entre l’empéchement constaté et le cas de
Force Majeure invoqué soit diment rapportée par la Partie qui allégue la Force Majeure.
La Force Majeure ne peut, en aucun cas, étre invoquée par une Partie pour se soustraire a
Lune quelconque des obligations de paiement résultant du présent Contrat.

112
532

53.3

53.3.1

53.3.2

53.4

53.5

53.6

53.6.1

Notion de Force Majeure

‘Aux termes du présent Contrat, doit étre entendu comme cas de Force Majeure, tout
événement imprévisible, irrésistible et extérieur 4 la Partie qui l’allégue, tel que cause
naturelle, épidémie, tremblement de terre, incendie, mondation, gréve, émeute, —
insurrection, troubles civils, sabotage, explosion, faits de guerre ou conditions imputables
& la guerre, ayant pour effet d’entrafner l’impossibilité pour la Partie affectée d’exécuter
ses obligations contractuelles. L’intention des Parties est que l’expression Force Majeure
recoive l'interprétation la plus conforme aux principes et usages du droit international,
notamment celle consacrée par la Commission du Droit International de l’Organisation
des Nations Unies.

Procédure

Lorsqu'une Partie estime qu'elle se trouve empéchée de remplir ses obligations en raison
d'un cas de Force Majeure, elle doit immédiatement notifier A l'autre Partie cet
empéchement et en indiquer les raisons.

Dés la cessation de I'événement constituant le cas de Force Majeure, la Partie affectée
doit, prendre toutes dispositions utiles pour assurer dans des délais raisonnables lareprise -
normale de I'exécution des obligations affectées. Les obligations autres que celles
affectées par la Force Majeure devront continuer a étre remplies conformément aux
stipulations du présent Contrat. .

Extension des délais

Lorsque, par un cas de Force Majeure, l'exécution de tout ou partie des obligations du
présent Contrat est retardée, la durée du retard est ajoutée au délai prévu par le présent
Contrat pour I'exécution des obligations affectées et, le cas échéant, a la durée du présent
Contrat, mais seulement en ce qui concemne la Zone Contractuelle affectée par le cas de
Force Majeure. La durée du retard est augmentée, le cas échéant, du délai de réparation du
matériel et des installations nécessaires a la reprise des Opérations Pétroliéres.

Fin du Contrat

Lorsque le cas de Force Majeure dure depuis plus de trois cent soixante (360) Jours, les
Parties peuvent, par accord mutuel, convenir de mettre fin au présent Contrat en ce qui
conceme la Zone Contractuelle concernée. Dans ce cas, le Contractant est tenu
d’accomplir toutes Jes opérations prévues par le présent Contrat en cas de cessation
activité A Pintérieur de la Zone Contractuelle sous réserve que l’exécution de ces '
opérations ne soit pas empéchée par la Force Majeure.

Litiges
Il peut-étre fait recours 4 la Procédure d'Expertise aux fins d'établir la preuve de

Texistence d'un cas de Force Majeure, lorsque la Force Majeure alléguée repose sur des
considérations d'ordre technique.

113
53.6.2

Tl peut également étre fait recours a l'arbitrage en cas de différend entre les Parties quant &
existence d’un cas de Force Majeure, lorsque la Force Majeure alléguée ne repose pas
sur des considérations d'ordre technique. En tout état de cause, le recours a la Procédure
dExpertise fait obstacle 4 un éventuel recours, pour les mémes causes et prétentions, 4
Parbitrage prévu au présent Contrat, dés lors que l'expert désigné conformément 4 la
Procédure d'Expertise s'est déclaré compétent pour connaitre du litige. De méme, le
recours a la Procédure de Conciliation préalable ou a un tribunal arbitral dans les
conditions prévues a l'Article 57, fait obstacle au recours a la Procédure d'Expertise, dans
les limites du litige soumis a l’arbitrage, sauf dans le cas of le recours 4 la Procédure
d'Expertise a été sollicité et accordé dans le cadre de l’instance arbitrale.

Article 54, DES SANCTIONS ET DE LA RESILIATION DU CONTRAT

54.1

Défaillance du Contractant

‘Au cas ob le Contractant commet I'un des manquements énumérés au Paragraphe 54.2 (un
"Manquement") ‘et ne parvient pas  y remédier ou a le réparer dans le Délai de
Remédiation prévu au Paragraphe 54.3, I'Etat sera en droit de résilier T'Autorisation au
titre de laquelle le Manquement est imputé (I"Autorisation Visée"), conformément et
sous réserve des stipulations du présent Article.

‘Au sens du présent Article 54, un Manquement constitué par la défaillance 4 prendre une
action dans un délai antérieur précis sera considéré comme réparé ou remédié et ne
donnera pas lieu 4 l’application des sanctions prévues au présent Article si Je Contractant
prend cette action @ tout moment avant la notification prévue au Paragraphe 54.3 ou
pendant le Délai de Remédiation prévu audit Paragraphe 54.3 (augmenté, le cas échéant,
de la durée de la Procédure d’Expertise ou d’Arbitrage tendant au réglement d’un
éventuel différend portant sur les obligations du Contractant relativement a cette action).

Un Manquement qui, de par sa nature, ne peut étre réparé, peut, au choix du Contractant,
étre remédié et de ce fait considéré comme réparé par le paiement d'une compensation
pour dommages directs résultant de ce Manquement (tel que déterminé a ]’Article 57 ou
par accord mutuel), sous réserve que ledit Manquement wait pas porté atteinte a l’ordre
public d’une maniére telle que la poursuite des relations contractuelles est définitivement
compromise. Au sens du présent Paragraphe 54.1 et de l’alinéa (h) du Paragraphe 54.2, le
trouble a ordre public sera caractérisé dés lors que le Manquement est de nature 4 porter
une atteinte significative 4 la paix publique. Tout différend quant 4 Pexistence d’un
trouble 4 Pordre public de nature 4 comprometiré définitivement la poursuite des relations
contractuelles sera réglé conformément aux dispositions de l’Article 57 du Contrat. Le
déclenchement des Procédures de Conciliation, d’Expertise et/ou d’Arbitrage prévues &
T’Article 57 suspend l’application au Contractant des sanctions prévues au présent Article.

Sans préjudice de ce qui précéde, I'Etat n’aura pas le droit de résilier une Autorisation
dans les cas de Manquements suivants :

(a) stils se produisent pendant ou sont consécutifs 4 un cas de Force Majeure *
conformément aux stipulations de I'Article 53 ;

(b) s*ils sont la conséquence d’un Manquement de VEtat dans I'exécution de ses
obligations telles qu’elles sont prévues dans le présent Contrat ; ou

(c) si PEtat s’abstient de revendiquer son droit de résilier dans un délai de quatre-
vingt dix (90) Jours a compter de sa connaissance dudit Manquement.

114 7
54.2

Cas de Manquements

Les cas de Manquements, sous réserve du Paragraphe 54.1, pouvant donner lieu 4 la _
résiliation de I'Autorisation Visée sont limités aux cas suivants :

(a) Les Manquements visés aux Paragraphes 10.5 (mais uniquement dans les limites
de ce Périmétre d'Evaluation) et 15.1.2 ;

(b) Le Contractant arréte les Opérations d'Exploitation pendant une période de
soixante (60) Jours consécutifs, sans qué cet arrét ne soit justifié par un cas de
Force Majeure ou par des raisons techniques, opérationnelles, commerciales ou
de sécurité entérmées par le Comité de Gestion, agissant raisonnablement ;

(c) Le Contractant manque de maniére répétée et non justifiée par des nécessités
techniques ou une exigence opérationnelle rendant particuliérement difficile
’accomplissement de cette obligation, de mettre a Ja disposition de I'Btat la
quote-part de la production Ini revenant, dans le cas ot I'Etat a opté pour un
versement en nature de la Redevance sur la Production ou du Tax Oil ;

@ le Contractant manque de maniére répétée 4 ses obligations relatives au
paiement de la Redevance sur la Production et du Tax Oil dans le cas ob TEtat a *
opté pour un paiement en espéces, total ou partiel, de la Redevance sur la
Production et du Tax Oil ;

©) Je Contractant ou une entité composant le Contractant céde des droits et
obligations dans I'Autorisation Visée, en violation des stipulations du Contrat ;

@® a Pexception des fusions, scissions, apports partiels d’actifs ou de toutes autres
formes de restructurations si I’un des événements ci-aprés survient :

. les Actionnaires d'une entité composant le Contractant
prennent une résolution en vue de la liquidation de cette
entité ;

° une entité composant le Contractant dépose son bilan ;

. une juridiction compétente a rendu une décision de

liquidation de I'une des entités composant le Contractant, °
laquelle décision est devenue définitive et ne peut plus faire
objet d’un appel ou d’une opposition ;

. une juridiction compétente a rendu une décision de réglement
judiciaire d'une entité composant le Contractant, laquelle
décision est demeurée sans appel et n'est pas suivie d'un
concordat entre I'entité en question et la masse des créanciers
dans les quatre vingt dix (90) Jours suivant ladite décision,
sous réserve du respect par I'entité en question des
obligations mises 4 sa charge par le Contrat, notamment
pendant le déroulement de Ja procédure d'appel, s'il y a lieu ;

(g) le Contractant n'a pas payé, dans les délais, le Bonus de Signature ou un Bonus
d’Attribution d’une Autorisation Exclusive d’Exploitation prévus a l’Article 38 ;

» 115
|

54.4

54.4.1

54.4.2

54.4.3

(h) tout autre manquement répété et significatif par le Contractant 4 ses obligations
visées dans ce Contrat qui porte atteinte a l'ordre public ou a la salubrité
publique d’une maniére telle que la poursuite des relations contractuelles est
définitivement compromise.

Notification

Les manquements énumérés au Paragraphe 54.2 donnent droit 4 1’Etat d'entamer la
procédure de résiliation de l'Autorisation Visée par l'envoi dune mise en demeure

adressée au-Contractant et qui indique de maniére précise :

(a) les Manquements invoqués pour lesquels la mise en demeure est envoyée ;

(b) lintention de I'Etat de résilier I'Approbation Visée si dans le délai prescrit par
cette mise en demeure (le “Délai de Remédiation") qui tient compte de la
nature du Manquement et qui ne peut étre inférieur 4 soixante (60) Jours, le
Contractant n'a pas entrepris de remédier aux Manquements invoqués. Le délai
de soixante (60) Jours ci-dessus est exceptionnellement réduit a trente (30) Jours
pour le cas du défaut de paiement visé 4 l’alinéa (g) du Paragraphe 54.2 ci-
dessus.

Retrait

Si le Contractant n'a pas entrepris de remédier au Manquements invoqués dans le délai
imparti, Etat peut envoyer une notification de carence et prononcer le retrait de
YAutorisation Visée, sous réserve de la procédure suivante :

(a) si le Manquement invoqué est de nature technique, le Contractant peut recourir 4 |
la Procédure d'Expertise dans le délai imparti pour remédier au Manquement,
auquel cas le délai pour réparer ce Manquement est suspendu jusqu'a ce que
Texpert rende son avis sur l’existence de ce Manquement ; et

(b) Si le manquement est l'un des Manquements visés aux alinéas (e) ou (f) du
Paragraphe 54.2, le Manquement sera considéré comme étant remédié si des
entités composant le Contractant autres que l'entité défaillante s'engagent 4
reprendre et a assurer les droits et obligations de I'entité défaillante et justifient
des capacités techniques et financiéres nécessaires 4 cet effet. Dans ce cas le
transfert effectif desdits droits et obligations devra étre poursuivi avec toute la
diligence requise.

LEtat n'aura aucun droit de résilier 'un quelconque des droits au titre de I'Autorisation
Visée concernant tout Manquement pour lequel il n'aura pas accordé au Contractant un
délai minimum de soixante (60) Jours ou trente (30) Jours si cela est requis par le
Paragraphe 54.3 pour remédier audit Manquement.

Sauf stipulation contraire du Contrat, tout Manquement visé aux alinéas i) ou (f) du’
Paragraphe 54.2 ne donnera droit @ TEtat de résilier les droits relatifs a I'Autorisation
Visée qu'en ce qui concerne I'entité constituant le Contractant qui a été a Vorigine de ce
Manquement et les droits concernant toutes les autres entités constituant le Contractant ne
seront pas affectés.

116
54.5

54.5.1

54.5.2

54.6

54.7
54.7.1

54.7.2

Effets de la Résiliation

La décision de résilier une Autorisation Visée prise au titre du présent Contrat constituera
une cause d'exonération et de réduction de la responsabilité encourue par le Contractant en
vertu du Contrat et de toute autre Loi en Vigueur, sauf dans la mesure ot les dommages
réels de toutes nature, y compris les préjudices futurs dés lors qu’il est établi que ceux-ci
ont un caractére certam et sont directement liés au Manquement, causés a 1’Etat et
résultant d’une action qui donne lieu 4 un retrait, dépassent le bénéfice économique tiré
par |’Etat, y compris en résiliant les droits du Contractant au Cost Oil ou au Profit Oil,
résultant de cette extinction.

Le retrait de I'Autorisation Exclusive de Recherche ou de l'une quelconque des
Autorisations Exclusives d'Exploitation régies par le présent Contrat entraine la résiliation
de plein droit du Contrat mais seulement en ce qui concerne I'Autorisation Visée.

Réglement des différends

Tout différend portant sur l’existence, la nature ou la matérialité du Manquement invoqué
ou sur le retrait de I'Autorisation Exclusive de Recherche ou de l'une quelconque des ,
Autorisations Exclusives d'Exploitation et la résiliation du Contrat est susceptible du
recours a l'arbitrage conformément aux stipulations de I'Article 57 ci-dessous et le Délai
de Remédiation ne commencera pas a courir avant le réglement définitif du litige.

Sanctions

Le Contractant encourt par ailleurs les sanctions civiles et pénales prévues par les Lois en
Vigueur en cas de violation des Lois en Vigueur, notamment celles relatives 4 la
protection de l'Environnement et aux établissements classés dangereux, insalubres ou
incommodes. II ne peut étre exonéré de sa responsabilité en raison de la participation de
YEtat a I'Autorisation Exclusive de Recherche ou ]'Autorisation Exclusive d'Exploitation
concernée, quelle que soit la forme ou la nature juridique de cette participation. Tous les
cotits constitueront des Cofits Pétroliers récupérables et seront récupérables au titre du
Cost Oil, sauf s’ils résultent d’une faute du Contractant.

La constatation des mfractions sanctionnées conformément aux dispositions de la
Législation Pétroliére et aux stipulations du présent Article est effectuée en vertu des Lois _
en Vigueur. 7

Article 55, DE LA SOLIDARITE

Sauf stipulation contraire et expresse du présent Contrat, les obligations et responsabilités
des entités composant le Contractant résultant du présent Contrat relativement 4 chaque
Autorisation, sont conjointes et solidaires.

117
Article 56. DROIT APPLICABLE ET STABILISATION DES CONDITIONS

56.1

56.2
56.2.1

56.2.2

56.2.3

Droit applicable

Tl est expressément convenu que pendant toute la durée de validité du présent Contrat, la
Législation Pétroliére et le présent Contrat ainsi que les régles applicables du droit
international constituent la loi des Parties, sous réserve, (i) en ce qui concerne les régles
conventionnelles du droit international, que celles-ci ne résultent pas de conventions
internationales qui n’ont pas été régulitrement ratifiées par "Etat et qu’il soit tenu compte
des réserves exprimées par "Etat dans l’application des conventions réguliérement |
ratifiées par I’Etat; et (ii) en ce qui concerne les autres régles et principes du droit
international, que I’Etat n’ait pas manifesté d’une maniére ou d’une autre, avant la
conclusion du Contrat, son intention de ne pas étre lié par lesdites régles. Il est convenu
que la clause de stabilisation stipulée au Paragraphe 56.2 ci-aprés s’applique aux régles,
conventionnelles ou non conventionnelles, du droit international. Toutefois, en cas de
contradiction ou d’incompatibilité entre les dispositions du présent Contrat et celles de la
Législation Pétroliére, les dispositions de la Législation Pétroliére, 4 condition qu'elles
soient en accord avec ledit droit international, prévalent.

Stabilisation

Pendant toute la durée de validité du présent Contrat, I'Etat assure qu'il ne sera pas fait
application au Contractant, sans son accord préalable, d'une modification aux Lois en
Vigueur ayant pour effet :

(a) d'aggraver, directement ou par voie de conséquence, immédiatement ou a terme,
les obligations et charges imposées au Contractant par les dispositions de la |
Législation Pétroliére ou les stipulations du présent Contrat ;

(b) de porter atteinte aux droits et avantages économiques du Contractant résultant
de la Législation Pétroliére et du présent Contrat.

En cas de changement apporté par I’Etat aux Lois en Vigueur dont I'application au Contrat
aurait pour effet de modifier les conditions économiques et financiéres, les obligations et
charges ainsi que les droits et avantages différents de ceux prévus au présent Contrat, les
Parties conviendront des modifications 4 apporter au présent Contrat afin d'en préserver
T'économie.

A défaut d'accord entre les Parties dans un délai de quatre-vingt dix (90) Jours 4 compter
de la date de l’ouverture des négociations en vue de l’adoption des amendements
nécessités par les changements mentionnés & ce Paragraphe, lesdits changements ne
s'appliqueront pas au Contractant.

Article 57. DU REGLEMENT DES DIFFERENDS

57.1

Réglement amiable
Les Parties conviennent de tout mettre en ceuvre pour trouver directement par elles-

mémes ou au sein du Comité de Gestion, un réglement amiable a tout différend qui
pourrait naftre entre elles dans le cadre du Contrat ou en relation avec celui-ci.

118
57.2

57.2.1

57.2.2

57.2.3

57.2.4

57.2.5

57.2.6

57.2.7

A défaut de parvenir & une solution amiable dans un délai de trente (30) Jours 4 compter
de la notification du différend par la Partie la plus diligente au Comité de Gestion, le
différend sera soumis 4 la Procédure de Conciliation préalable décrite au Paragraphe 57.3
ci-aprés. Toutefois les différends techniques sont soumis 4 la Procédure d'Expertise
décrite au Paragraphe 57.2 ci-aprés.

Procédure d'Expertise

Tout "différend technique" pour lequel la procédure de réglement amiable prévue au
Paragraphe 57.1 n'a pu aboutir dans le délai prévu 4 ce méme Paragraphe, est soumis 4
une procédure d'expertise administrée conformément au Réglement d'expertise de la
Chambre de Commerce Internationale (la "Procédure d’Expertise"). Les experts
nommés conformément ces régles devront rendre leur rapport dans un délai d'un (1)
mois  compter de leur nomination, sauf prorogation acceptée par les Parties. Les Parties
acceptent que la soumission du différend 4 la Procédure d’Expertise interrompra toute
prescription applicable audit différend.

Les "différends techniques" sont les différends suivants :

(a) ceux pour lesquels le renvoi 4 la Procédure d'Expertise est expressément prévu
par le Contrat ; et

(b) les différends qui touchent 4 des aspects techniques ou non que les Parties
décideraient d'un commun accord par écrit de soumettre pour réglement a cette
Procédure d'Expertise.

Les experts retenus devront, dans toute la mesure du possible, avoir une expérience
reconnue dans le domaine des opérations d'exploration et de production d'Hydrocarbures
et étre capable de‘mener la Procédure d’Expertise aussi bien en frangais qu’en anglais.

Pour les besoins du réglement du différend technique, chacune des Parties présentera aux
experts son opinion sur la solution qu’il conviendrait de donner au litige. Les experts
devront obligatoirement se prononcer en faveur de la solution proposée par l’une ou
l’autre des Parties et ne pourront pas proposer une solution tierce.

Les constatations et avis des experts auront un effet obligatoire et décisif pour les Parties,
sans préjudice des stipulations du présent Paragraphe 57.2.4 concernant leur éventuelle
réformation dans le cadre de la Procédure d’Arbitrage. En cas de désaccord avec les
constatations et avis de l'expert, une Partie peut soumettre dans un délai de quinze (15)
jours 4 compter de la date a laquelle les experts ont fait leurs constatations et rendu leurs
avis, toute contestation (non réglée de fagon satisfaisante par le biais de la Procédure
dExpertise) 4 la procédure visée au Paragraphe 57.4 afin qu'elle soit définitivement
tranchée par voie d'arbitrage. Ce recours 4 la procédure prévue au Paragraphe 57.4 ne
suspendra pas l'obligation des Parties de se conformer aux constatations et opinions de

Texpert.

Si le différend n'a pas été réglé au moyen d'une telle Procédure d'Expertise administrée, il
sera, aprés notification par le Centre de l'achévement de la Procédure d'Expertise, tranché
définitivement par voie d'arbitrage conformément aux termes du Paragraphe 57.4.

Les frais relatifs a la Procédure d'Expertise sont supportés par le Contractant et inclus dans
les Coaits Pétroliers et entirement récupérables au titre du Cost Oil. .

119
57.2.8

§7.3

57.3.1

57.3.2

57.3.3

Les stipulations de ce Paragraphe 57.2 relatives au réglement des différends de nature
technique ne font pas obstacle 4 ce que les Parties puissent, indépendamment de tout
différend, soumettre toute question technique a la Procédure d'Expertise.

Procédure de Conciliation

La procédure de conciliation préalable (la "Procédure de Conciliation") est diligentée au
choix des Parties, soit par un conciliateur unique, désigné d’un commun accord par les .
Parties, soit par trois (3) conciliateurs conformément aux stipulations ci-dessous. Dans le
cadre de la conciliation a trois (3) conciliateurs, chaque Partie désigne un conciliateur
conformément aux stipulations ci-dessous, les deux (2) conciliateurs ainsi désignés par les
Parties désignent d’un commun accord, dans un délai de sept (7) Jours calculé 4 compter
de la notification visée au Paragraphe 57.3.3 ou, le cas échéant, de l'expiration du délai de
sept (7) Jours visé au Paragraphe 57.3.4, le troisiéme conciliateur, qui agit en qualité de
Président. Si Pune des Parties ne désigne pas de conciliateur ou si les deux (2)
conciliateurs désignés par les Parties ne désignent pas un troisiéme conciliateur dans les
délais prévus, la Partie la plus diligente peut recourir A la procédure arbitrale prévue au
Paragraphe 57.4 ci-dessous. Dans le présent Paragraphe 57.3, l'expression “les
conciliateurs" désigne indifféremment le conciliateur unique ou le collége de trois (3)
conciliateurs désignés par les Parties, selon le cas.

La Partie qui initie la Procédure de Conciliation devra le notifier 4 l’autre Partie et
communiquer A celle-ci au moment de cette notification, un mémoire présentant
notamment :

(a) Tobjet du différend ;

(b) le choix de la Procédure de Conciliation, soit un conciliateur unique, soit trois -
conciliateurs, en indiquant Je nom du conciliateur qu’elle propose dans le cas
d'une procédure avec un conciliateur unique et le nom du conciliateur qu'elle
désigne dans le cas d'une procédure de conciliation a trois (3) conciliateurs ;

©) une description du différend ;
@ une déclaration de sa position sur le différend ; et
(O} les documents pertinents au soutien de sa position.

L’autre Partie dispose d’un délai de quinze (15) Jours 4 compter de la réception de la
notification visée au Paragraphe 57.3.2 pour notifier a la Partie qui initie la Procédure de
Conciliation un mémoire précisant :

(a) son choix sur la Procédure de Conciliation :

(b) en marquant, le cas échéant, son accord sur la procédure avec un
conciliateur unique et, dans ce cas, en indiquant son accord sur le nom
du conciliateur unique proposé par l'autre Partie ou, en cas de refus, en
proposant un autre nom ;

(c) en cas de choix d'une procédure a trois (3) conciliateurs et, a titre
provisionnel, en cas de choix d'une procédure avec un conciliateur
unique, en désignant son propre conciliateur ;

(b) sa position sur le différend ; et

120°
57.3.4

57.3.5

57.3.6

(©) Jes documents pertinents qui appuient sa position.

En cas d'accord sur une Procédure de Conciliation avec un conciliateur unique mais de
désaccord sur la désignation dudit conciliateur unique, les Parties disposent d’un délai de
sept (7) Jours pour s’entendre sur le choix dudit conciliateur. A l’expiration de ce délai, la
conciliation avec trois (3) conciliateurs s’impose automatiquement aux Parties et les
conciliateurs qu'ils avaient désignés a titre provisionnel disposeront d’un délai maximum
de sept (7) Jours pour désigner le troisiéme conciliateur.

Les conciliateurs procédent A examen du différend ex aequo et bono. Ils ne seront li¢s
par aucune régle de procédure. Ils seront habilités 4 procéder toutes investigations sur
pices ou sur place et a recueillir les témoignages utiles.

(a) Les conciliateurs ont pour fonction d’éclaircir les points contestés entre les
Parties et doivent s’efforcer de les amener 4 une solution mutuellement
acceptable.

(b) Les conciliateurs peuvent, 4 tout moment, recommander aux Parties les termes
d’un réglement.

(ce) Les Parties s’obligent a collaborer de bonne foi avec le ou les conciliateurs afin

de leur permettre de remplir leur fonction.

La Procédure de Conciliation sera achevée dans un délai de quatre-vingt dix (90) Jours 4
compter de la notification du différend. Les Parties conviennent que la notification du
différend afin de commencer la Procédure de Conciliation mterrompra toute période de
prescription applicable audit différend. La Procédure de Conciliation pourrait aboutir 4
T'un des résultats suivants :

(a) si les Parties se mettent d’accord, les conciliateurs rédigent un procés-verbal
faisant l’mventaire des points d'opposition et prenant acte de l’accord des
Parties ;

(b) si A une phase quelconque de la procédure, les conciliateurs estiment qu’il n’y a ,

aucune possibilité d’accord entre les Parties, ils closent la procédure et dressent
un procés-verbal constatant que le différend a été soumis a la conciliation et que
les Parties n’ont pas abouti a un accord ;

(c) si l'une des Parties fait défaut ou s’abstient de participer 4 la procédure, les
conciliateurs cléturent la procédure et dressent un procés-verbal constatant
qu’une des Parties a fait défaut ou s’est abstenue de participer a la procédure ;

(d) si dans un délai de quatre vingt dix (90) jours 4 compter de la notification du
différend, aucune solution amiable n’est trouvée a I'issue de cette Procédure de
Conciliation préalable, et sauf accord des Parties pour proroger ce délai, le
différend non, résolu est soumis exclusivement 4 la Procédure d’Arbitrage
conformément aux stipulations du Paragraphe 57.4 ;

(e) si Popinion des conciliateurs n’est pas unanime, le procés-verbal indique la
position de chacun des conciliateurs.

121
57.3.7

57.3.8

57.4

57.4.1

57.4.2

57.4.3

STAA

57.4.5

57.4.6

Sauf accord contraire par écrit des Parties, aucune d’elles ne peut a l’occasion des

procédures se déroulant devant des arbitres, un tribunal ou de toute autre maniére,

invoquer les opinions exprimées, les déclarations ou les offres de réglement faites par

Vautre Partie au cours de la Procédure de Conciliation préalable, ainsi que le procés-

verbal ou les recommandations qui en découlent. Sauf accord contraire par écrit des

Parties, le ou les conciliateur(s) désignés par les Parties ne peuvent étre désignés par les

Parties en qualité d'arbitre ou cités comme témoin dans le cadre d'une Procédure
Arbitrage relative au différend ayant fait l'objet de la Procédure de Conciliation

préalable ou de tout autre différend pendant toute la durée du Contrat.

Les Parties conviennent que les frais engagés lors de la Procédure de Conciliation
préalable sont repartis comme suit :

(a) chaque Partie supporte les honoraires et tous les frais du conciliateur qu’elle
aura nommé dans le cas d’une procédure a trois (3) conciliateurs, ainsi que la
totalité de ses propres frais ; et

(&) les honoraires et tous les frais du conciliateur unique ou du troisiéme
conciliateur dans le cas d’une procédure A trois (3) conciliateurs, sont repartis 4
égalité entre les deux (2) Parties.

Procédure d'Arbitrage

Dans l’hypothése ot les Parties ne seraient pas parvenues a régler tout différend relatif au *
Contrat ou A l'investissement y afférent 4 l’amiable par application des stipulations des
Paragraphes 57.1 et 57.3 ci-dessus ou dans le cadre de la Procédure d'Expertise prévue au
Paragraphe 57.2, tout différend sera tranché par voie d'arbitrage conduit selon le
Réglement d’Arbitrage de la Chambre de Commerce Internationale (CCT).

Lune ou l'autre des Parties peut initier la Procédure d’Arbitrage conformément au
Paragraphe 57.4 sans avoirs recours a la Procédure d'Expertise prévue au Paragraphe 57.2
ou la Procédure de Conciliation prévue au Paragraphe 57.3, ou A tout moment de la
Procédure d'Expertise ou de la Procédure de Conciliation, si elle a déja été initiée, si
Tintroduction ou la poursuite d'une telle procédure est susceptible d'aboutir 4 écoulement
de toute période de prescription applicable au différend.

Le différend sera réglé définitivement par un tribunal arbitral, composé de trois (3)
arbitre(s), constitué conformément au Réglement d’ Arbitrage de la CCI.

Le différend sera tranché conformément aux stipulations du Contrat et au droit applicable
prévu 4 l'Article 56 et a titre supplétif, aux principes du droit international applicable en la »
matigre et non contraires au droit applicable tel que complété par les régles du droit
international.

Il est convenu qu'en cas de recours a l'arbitrage :

(a) Varbitrage aura lieu 4 Paris (France) et sera conduit en langue frangaise ;

(b) le tribunal arbitral décidera de la répartition des frais d'arbitrage entre les Parties.
Les Parties s’engagent a se conformer dans les meilleurs délais 4 toute mesure

conservatoire recommandée par le tribunal arbitral et de nature 4 sauvegarder les droits
des Parties.

122
574.7

57.4.8

57.5

Par la conclusion de la présente stipulation, |’Etat renonce expressément au bénéfice de
son immunité de juridiction. L'Etat renonce également expressément a se prévaloir pour
lui-méme et pour ses biens de son immunité d’exécution afin de faire échec & Texécution
de Ja sentence rendue par un tribunal arbitral conformément aux stipulations du
Paragraphe 57.4.

Les Parties s'engagent 4 exécuter, sans délai, la sentence rendue par les arbitres et
renoncent a toute voie de recours a I'encontre de celle-ci auxquelles elles sont en droit de
renoncer. L'homologation de la sentence aux fins d'exequatur peut étre demandée a tout
tribunal compétent.

Effets des procédures de conciliation et d'arbitrage sur I'exécution des obligations

contractuelles des Parties

57.5.1

57.5.2

57.53

L'introduction d'une Procédure de Conciliation ou diarbitrage par I'une quelconque des ,
Parties ne dispense pas cette Partie de l'exécution des obligations mises 4 sa charge par le
Contrat.

Pendant le déroulement de la Procédure de Conciliation ou d'arbitrage, les Parties
s'engagent a poursuivre I'exécution de leurs obligations respectives au titre du Contrat.

Nonobstant ce qui précéde, le tribunal arbitral pourra, 4 la demande de une quelconque
des Parties ou de son propre chef, décider que la computation d’un délai visé au Contrat
doit étre ou non suspendu 8 titre de mesure provisoire ou conservatoire.

Article 58. NOTIFICATIONS

58.1

58.2

Mode de transmission
Toutes communications ou notifications prévues au présent Contrat doivent étre faites par .
lettre recommandée avec accusé de réception, par lettre au porteur contre décharge, ou par
télex, télécopie ou courriel confirmé par lettre recommandée avec accusé de réception ou
par lettre au porteur contre décharge.
Adresses
(a) Les notifications 4 I'Etat doivent étre faites a I'adresse ci-dessous :

Ministére des Hydrocarbures

Adresse : BP 94, N’Djamena, Tchad

Tel (pob-Pubuc. couTacr)

Fax Tboe- PHBuc cCopTAee |"

123
(b) Les notifications au Contractant doivent étre faites a l'adresse ci-dessous :

Adresse: Griffiths Energy (Chad) Ltd
The Continental Building
25 Church Street
Hamilton HM12
Bermuda
Tel: Leoo- PUBLIC eet
Fax 4 Thop - PaB LS cosacr |

Courtiel : Tpob-qusuie conTacr |

Tout changement d'adresse de l'une des Parties doit étre notifié par écrit dans les formes
ci-dessus 4 ]’autre Partie.

58.3 Calcul des délais
Lorsqu’un délai stipulé au présent Contrat pour |’accomplissement d'une obligation vient
A expiration un Jour non ouvrable, la date limite pour I'accomplissement de cette
obligation est reportée au premier Jour Ouvrable suivant.

58.4 Pouvoirs
Les documents signés par une personne autre que les mandataires sociaux du Contractant,
doivent étre accompagnés des pouvoirs habilitant le signataire 4 engager le Contractant.

Article 59. DES DOCUMENTS CONTRACTUELS, DE LA LANGUE ET DE LA

MONNAIE DU CONTRAT

59.1 Langue

59.1.1 Le présent Contrat est rédigé uniquement en langue frangaise.

59.1.2 Tous rapports ou autres documents établis ou 4 établir en application du présent Contrat
doivent étre rédigés en langue frangaise.

59.1.3. Si une traduction dans une langue autre que celle du présent Contrat est faite, elle Pest
dans le but exclusif d’en faciliter |’application. En cas de contradiction entre le texte en
langue frangaise et tout texte rédigé dans une autre langue, le texte frangais prévaut.

59.2 Avenants
Le présent Contrat ne pourra étre l'objet d'un avenant ou d'une révision, ni étre changé ou
complété si ce n'est par un document écrit, signé par le Ministre chargé des
Hydrocarbures et par le Contractant et approuvé par la Loi d’Approbation.

59.3 Interprétation

En cas de contradiction entre ’'une quelconque des stipulations du corps du Contrat et de
celles des Annexes, les stipulations du corps du Contrat prévaudront 4 moins qu'il ne soit
expressément prévu autrement. Le corps du Contrat et ses Annexes constituent
l'intégralité du Contrat entre les Parties en ce qui concerne les sujets qu'il contient et
prévaudra sur tous autres contrats et actions, verbaux ou écrits, qui y sont relatifs
intervenus entre les Parties ou leurs sociétés affili¢es.

124
59.4 Monnaie de compte et révision

Sauf stipulation contraire du présent Contrat, les sommes figurant au présent Contrat, sont
exprimées en Dollars constants du mois de la Date d'Entrée en Vigueur, étant précisé que
les montants exprimés en Dollars sont révisés 4 la fin de chaque Année Civile & compter
de la Date d'Entrée en Vigueur. La révision s'effectue en multipliant chacun des montants

concernés par le facteur :
Infni
Avec :
@ "In" : l'indice d'inflation figurant 4 I'index mensuel du "US Consumer Prices"

révisé chaque trimestre, tel qu'il apparait 4 la publication "International Financial
Statistics" du Fonds Monétaire International pour le mois de I'Année Civile
pendant laquelle I'ajustement est effectué, correspondant au mois de la Date
dEntrée en Vigueur ;

(b) “Ini" : le méme indice d'inflation que celui mentionné au point (a) du présent
Paragraphe, pour le mois de I'Année Civile précédent celle pendant laquelle
l'ajustement en question est réalisé, correspondant au mois de la Date d'Entrée
en Vigueur.

125
Fait 4 N’Djamena
En deux (2) exemplaires originaux

Pour I’Etat

Varened) -
Ernee RUGBAE RGAOULAM)

Monsieur TABE EUGENE NGAOULAM.
Ministre du Pétrole et de I’Energie

Pour GRIFFITHS ENERGY (CHAD) LTD

(stanetS]
PBeavcey artrros)

Monsieur BRADLEY GRIFFITHS
Chairman of the Board

126
TABLE DES MATIERES

Principe de liquidation
Valeur des transactions ..
Taux de Change ..
Parties imposables, déclarations fiscales et quitus fiscal
CHAPITRE Il - COMPTABILITE DES COUTS PETROLIERS.
10.  Principes comptables et tenue des comptes de Cofits Pétroliers
11. Classification, définition et allocation des Cofits Pétroliers...
12. | Méthodes comptables et principes d’imputations des Coiits Pétroliers 13
13.  Principes de détermination des prix de revient
14. — Cofits non récupérables ..
15.  Crédits et produits connexes
16. Utilisation des biens, cessions, mises au rebut.
17. Inventaire ....
CHAPITRE Il — COMPTABILITE GENERALE.
18.  Principes comptables de la comptabilité générale
19. Le Bilan...
20. Les comptes de résultat..
CHAPITRE IV — ETATS — SITUATIONS.
21. Etats obligatoires
22. — Etats des Opérations de Recherche
23. Etats des Opérations de Développement et d’Exploitation
24. — Etats de variation des comptes d’immobilisations et de stocks de matériels, fournitures et de
matiéres consommables....
25. Etatde récupération des Cofits Pétroliers et de partage de la production
26. Etats des quantités d’Hydrocarbures transportées
27. — Etats des quantités d’Hydrocarbures enlevées..
CHAPITRE V -AUDITS — SUIVI- CONTROLES PAR L’ETA’
28. Droit d'audit et d'inspection de Etat .
ANNEXE C..
ANNEXE D..
Les Parties au Contrat d’Association et leurs Participations ..
L’ objet du Contrat d’Association....
Durée du Contrat d’Association.
L’Opérateur.....
Les processus de prise de décisio
Les droits et obligations des Parties.
Les procédures d’enlévement
Les processus de séparation ..
Les procédures de liquidation des opérations
10. Dispositions diverses

wo mmeUI IIIs

PON AA AWN

Comité d’ Association.

PENA YN
ANNEXE A

DELIMITATION DE LA ZONE CONTRACTUELLE DE
RECHERCHE

Les coordonnées de la Zone Contractuelle sont telles que décrites dans les deux pages ci-
aprés :

o CHARI-OUEST (BOROGOP)
o CHARI-DOSEO.

Les coordonnées 46 a 51 présentées sur la page Chari-Doseo font partie intégrante de la
Zone Contractuelle de Recherche dans la limite des surfaces qui n’entrent pas dans le
périmétre d'un permis ou d’une autorisation accordé avant la date de signature du présent
Contrat @ un Tiers.
Le a |
me o oF wm
Ap Lv oLb NiuGibS 08 OF
3 .6P ZS oll ibS 08 SP
2 .6b 2S oLL N.uQS.€S 8 bh
A.8h 25 Ab N,9S.€5 8 €v
3 .8b LS Lb Nal? 9S 8 ZF
3 n9b.b BL Nal? 9S 8 Ly
f| 3.9% Bb NGS .8S 08 OF
dub .9 8b NuSS 8S 08 6€
dubs .9 BL Nu6E.0 6 8E
3.0} .9 8b N60 6 2E
A.0L,5 8b Nu8€ i? 6 OE
5.95 9S Lb Nu8€.2 6 SE
5.99 95 Lb N82 8S 08 PE &,
A.ZS 6b Lb N 87.85 8 €& L
ZS 6h ob Nav 9S 08 ZE
562 OE oll osete | aS
A whZ OF ob Nuch 0S 08 Of if
Aud €% oLb Nuc 0S 8 62
Aud €7 Lb NuSb ZS 8 82
AZ bb oLb N.8b ZS 08 £2
A eT bb oLb N 0% .ZE 08 92
dn8b.6 Lb N02 .ZE 8 SZ
F816 ob NSE 62 8 72
8 ~
Pm
SN
(doBolog) senoQ-WeUD

3.Ob sb Lb
3,05 15 OL
3.05 15 OL
A.€l Zp OL
A.€) Zp Ob
5.9r be OL
5.Op ve OL
3.0 SZ Ob
3.0 SZ OL
3.6€ OL OL
3.6 OL OL
AulZ 9€ OL
AulZ OE OL
3.0€ Zy OL
30 2 OL
Bb LE ob}
AbZ LE Lb
A.Zv BE aL}
Afb BE ob
Ah Lb Lb
ZLSOM bw

N GE 62 08 €%
N 8S 9% 8 2%
NBS 92 8 LZ
N.8Z ZZ 8 0%
N.8Z.2Z 08 6L
N.u8 02 8 St
Nu .02 08 ZL
NuO.2/ 8 Ob
NuO.2b 8 SL
Nab GL & bb
Nub Gb 8 €b
Nip bb 8 Zb
NwLb bb 8 bb
Nu8€ 9 8 OL

2 8 b

ZLSOM 1

di

me oo oe : i

ta

WepUnog |EUOHeUJaIU! Molo, | 0} 7G Aul,Ph 6b NQv.2E 6 9€ ws
5.822 0% N.wOb2 679 N.2¥.8Z 6 GE
5.82 2 0% N.8b.0r 6 19 3.99.2 6) Nich .82 6 PE
: Hu8e 2b 02 NWb.0P 6 0G H9G.2 6) NubS.72 6 CE . . LN
: A.8e 2b 0% NwWS.2r 6 6 H.0€,2G 8b NubG.P2 6 ZE f
5.0.0 0% N.8G.2 6 8h 3 OE .29 8b Nulv.02 6 LE i
: 50.002 N.9b.97 6 LP AsGhbG 8b NwehO% 60 |. :
Aubb 99 6b NuQb.Sh 6 97 AuGbsbS 8b NOEL 6 62
Aubb.9G 6b Nwh.9% 6 SP A .82 EP 8b = Nuf.Lb 6 82 .
Auth Gh 6b Nuwv.92 6 PV «82 EP 8b Nw2.Gb 6 LZ
Aapb.Gp 6b NevbsbZ 6 &P 327 .2€ 8b NOZ.Gb 6 92
Aulsb 6b NaPbibe 6 CP Heh .ZE Bb NubZ.Zb 6 G2
j Alb 6b NuBE.Lb 6 bP «8.82 Bb NubZ.Zb 6 2
j AulG 22 6b NuGe.Zb 6 OF 8,87 8b Nab€.2 6 €2
AulG 22 6b NuwOb.b2 6 6E H.07.6b 8 Nul€i2 6 22
AOE 02 6) NOb.bZ 6 8€ . HnQ7Z 6) Bb = Nu G6 LZ
HOE 02 6b Nive 6 LE 3.07.0 8h N «0,9 6 02

3.0? 0} 8h
3.79.98 N.G7,.Z 6 81
APS 9 8b N.GS.89 8 LI
3.07.7 8b N.GS.8S 8 9b
3.07 b 8b Nab h.9S 8 SL
3.87 9 Lb Nab ¥.99 08 FL
3.87 JG Lb N.OG.€S 8 Eb
3.67.29 Lb Nu9G.€9 8 2)
WG? .Z9 ob = NuQsbS 8 bE
Ault 7 Lb NuG.bS 8 OF
Ault LP oLb
: A788 Nu 88
' : AZ 8 8b Nuhh.82 82
: : 365.08 8b Nur? 82 89
~ 3.69.06 8 N6b.9€ 8S

’ ented . 37.86 8b NG} .87
BalZ BC Bb NubZiby Be
AuLib 6b Nab bP? 8Z
Auld 6b N.6Z.97 8 |

ossoq-Heyd , ZLSOM Buoy ZLSOM FET Gi

aL

3.

4,

5.

5.1.

5.2.

ANNEXE B

PROCEDURE COMPTABLE

CHAPITRE I - DISPOSITIONS GENERALES

Objet

La présente Annexe portant procédure comptable a pour objet :

a) d’une part, de définir les régles, méthodes et procédures auxquelles le Contractant
est tenu de se conformer dans le cadre de la comptabilisation des opérations
résultant de l’exécution du Contrat ;

b) d’autre part, de préciser les états, déclarations, documents, informations et
renseignements comptables et financiers périodiques ou non, qui doivent étre
obligatoirement fournis a |’Etat en plus de ceux prévus par la législation fiscale et
douaniére applicable au Contractant.

Interprétation

Les termes utilisés dans la présente Annexe ont la méine signification que celle qui leur est
donnée dans le Contrat.

En cas de contradiction ou de divergence entre les stipulations de la présente Annexe et celles
du Contrat, ces derniéres prévalent.

Modification

Les stipulations de la présente Annexe peuvent faire |’objet d’une révision d’accord Parties
par un avenant signé par les Partiés approuvé par I’ Assemblée Nationale et joint au Contrat.

Unité de compte

Tous les livres, comptes, relevés et rapports seront préparés en frangais et libellés en Dollars.

Paiement

A moins qu'il n'en soit disposé autrement, les paiements entre les Parties seront effectués en
Dollars et versés sur tout compte banoaire désigné par la partie bénéficiaire.

En cas de retard de paiement par l’une des Parties des sommes dues 4 autre Partie, lesdites
sommes porteront intérét au Taux de Référeuce plus trois pour cent (3%) 4 compter du Jour ob
elles auraient di étre versées.
6.1.

6.2.

8.1.

8.2.

8.3.

8.4.

Principe de liquidation

Tous les livres, comptes, relevés et autres états comptables seront préparés sur la base des
engagements (par opposition a Ja base des paiements effectifs). Les revenus seront imputés 4 la
période comptable pendant laquelle ils sont acquis, et les frais et dépenses a la période pendant
laquelle ils sont encourus, sans qu'il soit nécessaire de distinguer si la somme concernant une
transaction a été effectivement encaissée ou payée. Les frais et dépenses seront considérés
comme encourus :

a) dans le cas des biens, pendant la période comptable au cours de laquelle le
transfert de propriété a lieu ; et

b) dans le cas des prestations de services, pendant la période comptable au cours de
laquelle ces services ont été effectués.

La base de comptabilisation pourra étre changée par accord mutuel des Parties si le Contractant
démontre qu'un tel changement est, d'une part, équitable et, d'autre part, en accord avec les
pratiques en usage dans l'industrie pétroliére internationale.

Nonobstant les dispositions du paragraphe 6.1, tous les états visés aux articles 21 4 27 de la
présente Annexe seront préparés sur la base des paiements effectifs. Une réconciliation
trimestrielle et annuelle entre les états préparés sur la base de paiements effectifs et ceux
préparés sur la base des engagements sera jointe aux états visés aux articles 21 4 27 ci-dessous.

Valeur des transactions

Sauf accord contraire écrit entre I’Etat et le Contractant, toutes les transactions donnant lieu 4
des revenus, frais ou dépenses crédités ou débités sur les livres, comptes, relevés et états
préparés, tenus ou a soumettre au titre du Contrat, seront conclues dans des conditions de
pleine concurrence entre parties.

Taux de Change

Pour permettre la conversion entre le Franc CFA ou toute autre monnaie d’une part, et le
Dollar d’autre part, la moyenne des taux de change A I'achat et a la vente sera utilisée. Cette
moyenne sera basée sur les taux cotés sur le marché des changes de Paris 4 la cléture du
premier Jour du mois pendant lequel les revenus, frais ou dépenses sont enregistrés.

L’enregistrement initial des dépenses ou recettes afférentes aux Opérations Pétroliéres réalisées
dans une monnaie autre que le Dollar, y compris le Franc CFA, s’effectue en Dollars, a titre
provisoire, sur la base des taux de change calculés conformément aux stipulations du
paragraphe 8.1de la présente Annexe.

La différence de change constatée entre l’enregistrement initial et le montant résultant de
Vapplication du taux de change en vigueur lors du réglement ou de |’encaissement est imputée
aux mémes comptes de Cofits Pétroliers que ceux qui ont été mouvementés par
lenregistrement initial.

Le Contractant fera parvenir a l’Etat, avec les états trimestriels prévus aux articles 21 27 dela
présente Annexe, un relevé des taux de change utilisés au cours du Trimestre concerné
déterminés conformément aux stipulations du paragraphe 8.1 de la présente Annexe.
8.5.

91.

9.2.

9.3.

9.4.

9.5.

Tl est de l’intention des Parties qu’A l’occasion de la conversion de devises, de la
comptabilisation en Dollars de montants en monnaies autres que le Dollar, y compris le Franc
CFA, et de toutes autres opérations de change relatives aux Opérations Pétroliéres, le
Contractant ne réalise ni gain, ni perte qui ne soit porté aux comptes de Coiits Pétroliers.

Parties imposables, déclarations fiscales et quitus fiscal

Conformément aux stipulations du Paragraphe 22.2 du Contrat, la Comptabilité des Coiits
Pétroliers relative aux opérations résultant de l’exécution du Contrat, est tenue par l’Opérateur
pour le compte du Contractant.

Chaque entité composant le Contractant souscrit auprés des administrations fiscales chargées
de Vassiette des impéts, toutes les déclarations fiscales prévues par les Lois en Vigueur,
notamment la déclaration statistique et fiscale relative a l’imp6t direct sur les bénéfices. Ces
déclarations doivent étre accompagnées de toutes les annexes et piéces justificatives requises
par la législation en vigueur.

Pour les besoins d’établissement de la déclaration statistique et fiscale mentionnée au
paragraphe 9.2 de la présente Annexe, l’assiette taxable de |’imp6t direct sur les bénéfices de
chaque entité composant le Contractant est égale 4 la somme des ventes effectuées au titre du
Cost Oil et du Profit Oil de l’Année Civile par ladite entité, valorisées au Prix du Marché
Départ Champ, déduction faite des dépenses effectivement récupérées par ladite entité au titre
du Cost Oil pendant la méme Année Civile.

Chaque entité composant le Contractant est exonérée du paiement de l’impét direct sur les
bénéfices prévu par le droit commun pour ses opérations réalisées dans le cadre du Contrat.
Toutefois, la part de Profit Oil revenant 4 1’Etat a l’issue des affectations et des partages définis
aux Articles 42 et 43 du Contrat est l’équivalent de l’impét direct sur les bénéfices di par les
entités soumises a cet imp6t en République du Tchad. Cette part de Profit Oil est portée sur les
déclarations fiscales de chaque entité composant le Contractant en proportion de sa
participation dans |’Autorisation Exclusive d’Exploitation concernée.

Le reversement a l’administration fiscale du produit de la commercialisation de la part de
Profit Oil revenant 4 l’Etat incombe a |’Etat.

10.

10.1.

10.2.

10.3.

CHAPITRE Il - COMPTABILITE DES COUTS PETROLIERS

Principes comptables et tenue des comptes de Coiits Pétroliers

Organisation de Ia comptabilité

Le Contractant tiendra une comptabilité (ci-aprés désignée la "Comptabilité des Coiits
Pétroliers") permettant de distinguer les Opérations Pétroliéres régies par le Contrat des autres
activités éventuellement exercées en République du Tchad.

Il doit par ailleurs enregistrer séparément dans ses livres et comptes tous les mouvements
représentatifs des intéréts séparés du Contractant qui ne sont pas imputables aux Cofits
Pétroliers régis par le Contrat et par les Annexes.

La Comptabilité des Cofits Pétroliers correspondra 4 la comptabilité analytique du Contractant
et A des états complémentaires de suivi et de synthiése relatifs aux Opérations Pétroliéres.

La comptabilité du Contractant doit étre sincére et exacte. Elle est organisée et les comptes
tenus et présentés sous une forme qui permet aux entités composant le Contractant, une fois les
relevés regus, d'enregistrer normalement dans leurs livres comptables les Cofits Pétroliers
relatifs aux Opérations Pétroliéres que le Contractant a payés ou encourus.

Plan des comptes

Dans les soixante (60) Jours qui suivent la Date d’Entrée en Vigueur, le Contractant soumettra
a L’Etat un projet de plan des comptes relatif 4 ses comptes, livres, relevés et états. Ce plan
devra décrire, entre autres et en détails, les bases du systéme comptable (comptabilité
analytique, comptabilité générale) et les procédures A utiliser dans le cadre du Contrat ainsi
que la liste des comptes. Ce plan sera conforme aux régles, principes et méthodes comptables
édictées par le plan comptable OHADA et aux pratiques comptables généralement admises
dans l’industrie pétroligre internationale lorsque ces derniéres ne sont pas contraires au plan
comptable OHADA.

Dans les cent quatre-vingt (180) Jours qui suivent la soumission 4 |’Etat de ce projet de plan
comptable, le Contractant et I’Etat se mettront d'accord sur un plan comptable définitif. Suite a
cet accord, le Contractant devra établir avec diligence, et fournir 4 "Etat des copies formelles
du plan des comptes détaillé et des manuels concernant la comptabilité, les écritures et la
présentation des comptes, ainsi que les procédures qui devront étre observées dans l'exécution
du Contrat.

Modifications du Plan des comptes

Toute modification ultérieure du plan des comptes définitif arrété conformément aux
stipulations du paragraple 10.2 de la présente Anuexe devra étre soumise 4 Papprobation de
V Etat. La proposition de modification et le nouveau plan comptable correspondant doivent étre
accompagnés d’un exposé des motifs justifiant cette modification. L’Etat se prononce sur cette
proposition de modification dans un délai de trente (30) Jours 4 compter de sa date de
réception. II pourra, le cas échéant, demander par écrit des révisions appropries 4 ladite
proposition de modification. Le sileuce gardé par |”Etat 4 l’expiration du délai mentionné au
présent paragraphe 10.3 vaut approbation du projet de modification.

10
10.4.

i.

11.1.

11.2.

Registres, comptes, livres, états comptables et relevés

Le Contractant établira et conservera au lieu de son siége social ou de son principal
établissement en République du Tchad, les registres, comptes, livres, états comptables et
relevés complets, ainsi que les originaux des piéces justificatives, contrats, factures et autres
documents relatifs 4 tous revenus, cofits et dépenses se rapportant aux Opérations Pétroliéres,
dans les conditions prévues par les textes en vigueur et conformément aux régles et procédures
en usage dans l'industrie pétroliére internationale.

Tous les registres, comptes, livres, états comptables et relevés complets ainsi que les originaux.
des piéces justificatives, contrats, factures et autres documents relatifs 4 tous reverius, cofits et
dépenses se rapportant aux Opérations Pétroliéres doivent étre présentés a toute réquisition
écrite et raisonnable du Ministére. chargé des Hydrocarbures ou du Ministére chargé des
Fimances, avec un préavis minimum de dix (10) Jours. Toute réquisition écrite adressée au
Contractant en vertu du présent paragraphe 10.4 devra étre transmise au Contractant par lettre
recommandée avec accusé de réception ou par lettre au porteur contre récépissé.

Tous les rapports, états et documents que le Contractant est tenu de fournir a |’Etat, soit en
vertu de la réglementation en vigueur, soit en application du Contrat, doivent comporter tous
renseignements, informations et indications utiles au suivi du Contrat, présentés dans les
conditions, formes et délais indiqués par la Législation Pétroliére et aux articles 21 4 27 de la
présente Annexe.

Classification, définition et allocation des Cofits Pétroliers

Eléments des Coats Pétroliers

Suivant les mémes régles-et principes que ceux visés aux’ articles précédents, le Contractant
tiendra en permanence, une comptabilité faisant ressortir le détail des dépenses effectivement
payées par lui et donnant droit 4 récupération en application des dispositions du Contrat et de
la présente Annexe, les Cofits Pétroliers récupérables par le Contractant, au fur et 4 mesure de
Laffectation de la production destinée a cet effet, asi que les sommes venant en déduction
des Coiits pétroliers.

Ventilation des Coiits Pétroliers

Les Colts Pétroliers sont enregistrés séparément en fonction de l'objet des dépenses. Les
dépenses admises au titre des Cofits Pétroliers sont celles autorisées conformément aux
stipulations de I’Article 24 du Contrat, notamment dans le cadre du Programme Annuel de
Travaux et du Budget correspondant de l’Année Civile au cours de laquelle les dépenses ont
été engagées. La Comptabilité des Cofits Pétroliers doit étre organisée et les comptes tenus et
présentés de maniére a :

a) permettre l’attribution des Coiits Pétroliers 4 chaque Zone Contractuelle ;

b) ce que tous les Cofits Pétroliers soient classés et catégorisés comme suit, pour
permettre leur récupération au titre de l’Article 41 du Contrat en :

cofits des Opérations de Recherche ;

cofits des Opérations de Développement ;

cofits des Opérations d’Exploitation ;

provisions pour la couverture des Travaux d’ Abandon.

oo00

11

11.2.1. Cottts des Opérations de Recherche

Les cofits des Opérations de Recherche sont les Cofits Pétroliers, directs et indirects, engagés
dans le cadre des Opérations de Recherche réalisées a l'intérieur de la Zone Contractuelle de
Recherche. Ils comportent notamment les cofits liés aux éléments suivants :

a)

b)

°)

()

e)

Les dépenses payées au titre du Bonus de Signature ainsi que les Honoraires du
Conseil dans la limite des montants stipulés a l’Article 38 ;

les études géophysiques, géochimiques, paléontologiques, géologiques,
topographiques et les campagnes sismiques et leurs interprétations ;

le personnel, le matériel, les fournitures et les services utilisés dans le carottage,
le Forage des Puits d'Exploration et d’Evaluation qui ne sont pas achevés en tant
que Puits de Production, et la réalisation des puits destinés |’ approvisionnement
en eau ;

les équipements utilisés afin de réaliser les objectifs visés aux alinéas b) et c) du
présent paragraphe 11.2.1, y compris les voies d'accés ;

la part des frais généraux imputable aux cotits des Opérations de Recherche en
proportion de la part des cofits des Opérations de Recherche sur l'ensemble des
Coiits Pétroliers, hors frais généraux.

11.2.2. Coitts des Opérations de Développement

Les cofits des Opérations de Développement sont constitués par les Cofits Pétroliers directs et
indirects exposés dans le, contexte des Opérations de Développement avant la production de la
premiére tonne métrique d'Hydrocarbures, et comprennent l'ensemble des cofits liés aux
éléments suivants :

a)

b)

°)

d)

e)

le Forage des Puits de Développement et de Production, y compris les Puits forés
pour I'injection d'eau et de Gaz Naturel afin d'augmenter le taux de récupération
des Hydrocarbures ;

les Puits complétés par I'mstallation de tubages (casing) ou d'équipements aprés
qu'un Puits ait été foré dans l'intention de le compléter en tant que Puits de
Production ou Puits d'mjection d'eau ou de Gaz Naturel destiné 4 augmenter le
taux de récupération des Hydrocarbures ;

les équipements liés 4 la production, au transport et au stockage, tels que
canalisations, canalisations sur champ (flow lines), unités de traitement et de
production, équipements sur tétes de Puits, systtmes de récupération assistée,
unités de stockage, et autres équipements connexes, ainsi que les voies d'accés
liges aux activités de production ;

Mngénierie liée aux Opérations de Développement ;
la part des frais généraux imputable aux cotits des Opérations de Développement

en proportion de la part des cofits des Opérations de Développement sur
l'ensemble des Coiits Pétroliers, hors frais généraux.

12

11.2.3. Cotits des Opérations d'Exploitation

121.

Les cofits des Opérations d'Exploitation sont tous les Cofits Pétroliers encourus aprés la date
de production de la premiére tonne d'Hydrocarbures autres que les cofits des Opérations de
Recherche, et les cofits des Opérations de Développement. Les cofits des Opérations
dExploitation comprennent en outre les provisions constituées en vue de faire face 4 des
pertes ou charges, a l’exception de la provision pour Travaux d'Abandon, laquelle est versée
intégralement, au fur et 4 mesure de sa dotation, au compte s€questre constitué dans le but de
financer les Travaux d'Abandon.

La partie des frais généraux qui n'a pas fait l'objet d'une attribution aux cofits des Opérations
de Recherche ou aux cofits des Opérations de Développement est incluse dans les cofits des
Opérations d'Exploitation.

Méthodes comptables et principes d’imputations des Coiits Pétroliers

Les Cofits Pétroliers encourus au titre du Contrat seront calculés et comptabilis¢s selon les
définitions et principes suivants, et incluront les dépenses suivantes :

Dépenses relatives aux acquisitions d’immobilisations et biens corporels :

Il s’agit des dépenses nécessaires aux Opérations Pétroliéres et se rapportant notamment 4
Tacquisition, la construction ou la réalisation :

a) de terrains ;

b) de batiments, installations et équipements connexes, tels que les installations de
production d’eau et d’électricité, les entrepéts, les voies d’accés, les installations
de traitement du Pétrole Brut et leurs équipements, les systmes de récupération
secondaire, les usines de traitement du Gaz Naturel et les systmes de production
de vapeur ;

c) de batiments 4 usage d’habitations, équipements sociaux et installations de loisirs
destinés au personnel, ainsi que les autres biens affectés a de tels batiments ;

d) d’installations de production, tels que les derricks de production ;

e) d’équipements pour tétes de Puits, d’équipements de fond pour le pompage, de
tubages, de tiges de pompage, de pompes de surface, de conduites de collecte,
d’équipements de collecte et d’installations de livraison et de stockage ;

f) de biens meubles, tels que les outillages de production et de Forage en surface ou
au fond, les équipements et instruments, les péniches et le matériel flottant, les
équipements automobiles, les avions, les matériaux de construction, le mobilier,
les agencements de bureaux et les équipements divers ;

g) de Forages de Puits de Développement et de Production, d’approfondissement et
de remise en production de tels Puits ;

h) de voies d'accés et ouvrages d'infrastructure générale ;

i) de moyens de transport des Hydrocarbures (canalisations d'évacuation, citernes,
etc.) dans la Zone Contractuelle d’Exploitation ;

13
12.2.

3) de toutes autres immobilisations corporelles.

Les actifs corporels construits, fabriqués, créés ou réalisés par le Contractant dans le cadre des
Opérations Pétroliéres et effectivement affectés 4 ces Opérations Pétroliéres sont comptabilisés
a leur prix de revient. Ce prix de revient est déterminé selon les dispositions de l’article 13 de
la présente Annexe. Il convient de noter que des opérations de gros entretiens peuvent figurer
dans les actifs conformément aux normes comptables de I’industrie pétrolitre 4 condition que
ces opérations permettent d’augmenter le niveau des réserves ou le taux de récupération des
Hydrocarbures.

Les dépenses d’acquisition des immobilisations corporelles sont ventilées sur une base
périodique en fonction de leur affectation effective, entre cofits des Opérations de Recherche,
cofits des Opérations de Développement et cofits des Opérations d'Exploitation, dans les
conditions prévues aux paragraphes 11.2.1, 11.2.2 et 11.2.3 de la présente Annexe.

Lorsque des immobilisations corporelles sont affectées aux opérations réalisées A l”intérieur de
plusieurs Zones Contractuelles, le Contractant procéde a la ventilation des dépenses y
afférentes entre les Cofits Pétroliers des Zones Contractuelles concemées, sur une base
justifiée et équitable.

Dépenses relatives aux acquisitions d’immobilisations incorporelles :

Il s’agit des dépenses nécessaires aux Opérations Pétroliéres et se rapportant notamment aux
études et prestations de services relatives :

a) aux travaux de terrain, de géologie, de géophysique et de laboratoire, aux travaux
sismiques, aux retraitements, aux Gisements et aux Réservoirs ;

b) aux Forages des Puits d'Exploration ;
c) aux autres immobilisations incorporelles lorsqu'elles sont récupérables.

Les dépenses relatives aux immobilisations incorporelles réalisées par le Contractant dans le
cadre des Opérations Pétroliéres et effectivement affectées 4 ces Opérations Pétroliéres sont
comptabilisées a leur prix de revient. Ce prix de revient est déterminé selon les dispositions de
Particle 13 de la présente Annexe.

Les dépenses d’acquisition des immobilisations -incorporelles sont ventilées sur une base
périodique et en fonction de leur affectation effective, entre cofits des Opérations de
Recherche, cofits des Opérations de Développement et cofits des Opérations d'Exploitation,
dans les conditions prévues aux paragraphes 11.2.1, 11.2.2 et 11.2.3 de la présente Annexe.

Lorsque des immobilisations incorporelles sont affectées aux opérations réalisées 4 Pintérieur
de plusieurs Zones Contractuelles, le Contractant procéde a la ventilation des dépenses y
afférentes entre les Cofits Pétroliers des Zones Contractuelles concernées, sur une base
justifiée ou équitable.
12.3. Dépenses de personnel

12.3.1.

12.3.2.

Principe

Il s’agit des paiements effectués ou des charges encourues a l’occasion de l'utilisation et pour
les besoins du personnel travaillant en République du Tchad dans le cadre des Opérations
Pétroligres ou pour leur supervision. Ces dépenses sont imputables aux Coiits Pétroliers sous
réserve qu’elles correspondent 4 un travail effectif et qu’elles ne soient pas excessives eu
égard aux responsabilités exercées, au travail effectué et aux pratiques habituelles de
Lindustrie pétroliére.

Au sens du présent paragraphe 12.3, ‘ce personnel comprend les personnes recrutées par le
Contractant et celles mises a la disposition de celui-ci par les Sociétés Affiliées ou par des
Tiers.

Eléments de dépenses du personnel du Contractant et des besoins du Personnel

Les dépenses de personnel comprennent dune part, toutes les sommes payées ou remboursées
par le Contractant en tant qu’employeur du personnel visé ci-dessus en vertu des textes légaux
et réglementaires, des conventions collectives ou accords d’établissement, des contrats de
travail et du réglement propre au Contractant et, les dépenses payées ou encourues pour les
besoins de ce personnel. Il s’agit notamment :

a) des salaires, appointements d’activités ou de congés, heures supplémentaires,
primes et autres indemnités ;

b) des charges patronales et autres contributions y afférentes résultant des textes
Jégaux et réglementaires, des conventions collectives et des conditions d’emploi,
y compris les pensions et retraites obligatoires ou complémentaires souscrites en
République du Tchad ou a I’étranger ;

c) des cotits encourus par le Contractant concernant les congés payés, les vacances,
maladies, pensions d'invalidité, allocations et gratifications diverses et
émoluments, imputables lorsque la prise en charge de ces dépenses est prévue par
le contrat de travail ou la législation du travail en vigueur en République du
Tchad ;

d) des dépenses d’assistance médicale et hospitalitre et d’assurances sociales
obligatoires ou complémentaires souscrites en République du Tchad ou a
Pétranger ;

€) des dépenses de transport des employés, de leurs familles et de leurs effets
personnels lorsque la prise en charge de ces dépenses est prévue par le contrat de
travail ou par la législation du travail en vigueur en République du Tchad ;

f) des dépenses de logement du personnel, y compris les prestations y afférentes,
telles que eau, électricité, gaz ou téléphone, lorsque leur prise en charge est
prévue par le contrat de travail ou par la législation du travail en vigueur en
République du Tchad ;

g) de tous autres avantages en nature accordés au personnel, lorsque ces avantages
en nature sont prévus par le contrat de travail, les conventions collectives ou
accords d’établissement ou la législation du travail en vigueur.en République du
Tchad ;

15
12.4.

12.5.

h) des plans de préretraite et de réduction du personnel en proportion de la durée de
Paffectation du personnel concerné aux Opérations Pétroliéres ;

i) des mdemnités encourues ou payées 4 l’occasion de l’installation ou du départ du
personnel lorsque leur prise en charge est prévue par le contrat de travail ou par la
législation du travail en vigueur en République du Tchad ;

j) des dépenses afférentes au personnel administratif lorsque ces dépenses ne sont
pas incluses dans les frais généraux mentionnés au paragraphe 12.7 de la présente
Annexe ou sous d’autres rubriques.

Si le personnel est également affecté a une activité étrangére aux Opérations Pétroliéres, les
dépenses de personnel visées au présent paragraphe 12.3 seront ventilées sur la base de
feuilles de présence conformément aux pratiques comptables généralement acceptées dans
I'mdustrie pétroliére mternationale.

Dépenses liées aux prestations de services techniques

Ces dépenses correspondent aux montants payés ou encourus en raison des prestations de
services fournies par des Tiers (y compris les services publics), les entités composant le
Contractant ou les Sociétés Affiliées.

Elles sont imputables aux Coiits Pétroliers sur la base du prix de revient réel des contrats de
prestation de services, de consultants, des services publics et autres services nécessaires pour
la réalisation des Opérations Pétroliéres. Ce prix de revient correspond :

a) au prix payé par le Contractant, dans le cas de services techniques exécutés par
des Tiers intervenant en tant que Sous-traitants, y compris les consultants,
entrepreneurs et services publics, 4 condition que ce prix n'excéde pas ceux
normalement pratiqués par d'autres entreprises pour des travaux ou des services
identiques ou analogues et,

b): au prix facturé par l’entité composant le Contractant ou la Société Affiliée, dans le
cas de services techniques exécutés par une des entités composant le Contractant
ou Pune des Sociétés Affiliées, 4 condition que ce prix n'excéde pas les prix les
plus favorables proposés, selon les méthodes de répartition des coiits 4 convenir
dans le plan comptable visé au paragraphe 10.2 de la présente Annexe, a d'autres
Sociétés Affiliées ou a des Tiers pour des services identiques ou analogues.

Dépenses liées aux assurances et réclamations

Ces dépenses correspondent aux primes payées pour les assurances qu'il faut normalement
souscrire pour les Opérations Pétroliéres, 4 condition que ces primes concernent une
couverture prudente des risques et qu’elles n'excédent pas celles pratiquées dans des
conditions de pleine concurrence par des compagnies d'assurances qui n’ont pas la qualité de
Sociétés Affiliées. Les imdemnités regues de toute assurance ou tout dédommagement
viendront en déduction des Cofits Pétroliers.

Si aucune assurance n'est contractée pour la couverture d'un risque’ particulier, ou en cas
d'assurance insuffisante, tous les frais encourus par le Contractant pour le réglement d'une
perte, d'une réclamation, d'un préjudice ou d'un jugement, y compris les prestations de services
juridiques afférents audit risque, seront considérés comme Cofits Pétroliers, 4 condition que
ces frais ne résultent pas d'une faute ou de la négligence du Contractant.

16
12.6. Frais de justice et de contentieux

Tl s’agit notamment :

a) des frais de justice et dépenses de prestations de services liés aux contentieux et
litiges en relation avec les Opérations Pétroliéres autres que ceux intervenus entre
les Parties ;

b) des frais encourus par le Contractant au cours d’une Procédure d’Arbitrage
administrée selon les dispositions de I'Article 57 du Contrat, qui sous réserve des
stipulations de cet Article concernant les frais d’ arbitrage technique, ne seront
inclus dans les Cofits Pétroliers que dans la mesure od le tribunal arbitral prononce
sa sentence au profit du Contractant.

12.7, Frais Généraux

Les frais généraux couvrent :

a) les dépenses de fonctionnement des bureaux principaux, des bureaux sur chantier,
et les frais généraux, au sens de la législation fiscale applicable a la Date d’Entrée
en Vigueur, encourus en République du Tchad. Ces dépenses comprennent sans
que cette liste ne soit limitative, les cofits engagés pour la surveillance, la
comptabilité et les relations avec le personnel, les Sous-traitants et le public ;

b) une indemnité pour les frais encourus en raison des services rendus par la société
mére en dehors de la République du Tchad aux fins d'assister et de gérer les
Opérations Pétroligres (ci-aprés dénommée "Frais de Siége de la Société
Mere").

Les Frais de Siége de la Société Mére sont réputés couvrir les salaires,
émoluments et charges sociales, les avantages, les frais de voyage et
d'hébergement et toutes autres dépenses remboursables, versés pendant la période
en question par le Contractant a la Société Mére conformément aux pratiques en
usage sous réserves que ces dépenses remplissent les conditions cumulatives
suivantes :

© elles sont encourues par les départements de la société mére du Contractant y
compris, sans que cette liste ne soit limitative, le département exploration, le
département production, la direction des finances, les cellules fiscales et
juridiques, les cellules de communication, les services informatiques, les
départements administratifs et les services de recherche et d'Ingénierie ;

o elles sont imputables a juste titre aux Opérations Pétroliéres.

Il est entendu toutefois que les services rendus par les départements de la société mére, qui
constituent des services directs rendus aux fins des Opérations Pétroliéres, seront
comptabilisés comme des cofits directs et seront ventilés suivant leur nature conformément
aux stipulations du paragraphe 11.2 de la présente Annexe.

Limputation aux Cofits Pétroliers, des Frais de Siége de la Société Mére, sera plafonnée 4 un
pourcentage qui ne pourra excéder, en tout état de cause, la valeur correspondante a un pour
cent (1%) desdits Cofits Pétroliers avant Frais de Si¢ge de la Société Mére.

17

12.8.

12.9.

12.10.

12.11.

12.12.

Tous les frais généraux sont ventilés conformément aux stipulations du paragraphe 11.2 de la
présente Annexe, respectivement entre cofits des Opérations de Recherche, cofits des
Opérations de Développement et cofits des Opérations d'Exploitation.

Intéréts et agios

Les intéréts, agios et autres charges financiéres, peuvent étre imputés aux Codtits Pétroliers, a
condition qu'ils n'excédent pas les taux commerciaux en usage dans des conditions analogues
et quiils se rapportent a des préts et crédits obtenus par le Contractant pour les besoins de
financement des Opérations Pétroliéres.

Les plans de financement détaillés et leurs montants devront étre inclus, a titre d'information,
dans chaque Programme Annuel de Travaux et Budget y afférents.

Frais de bureau dans la République du Tchad

Il s’agit des dépenses nettes supportées par le Contractant pour établir, entretenir et faire
fonctionner en République du Tchad tous bureaux, y compris notamment les bureaux
temporaires, chantiers, entrep6ts, immeubles 4 usage d'habitation ou autres installations
destinées aux Opérations Pétroliéres.

Si une installation est affectée aux opérations réalisées 4 |’intérieur de plusieurs Zones
Contractuelles, le Contractant procéde A la ventilation des frais de bureau y afférents entre les
Cotits Pétroliers des Zones Contractuelles concernées, sur une base justifiée ou équitable.

Pour les installations également affectées 4 des zones non régies par le Contrat, les cofits de
bureau sont répartis sur une base justifiée ou équitable.

Dépenses liées 4 la protection de l’Environnement

Il s’agit des dépenses engagées a l’intérieur de la Zone Contractuelle conformément aux
stipulations du Contrat et aux textes en vigueur en République du Tchad pour les travaux
destinés 4 protéger l’Environnement, et notamment le patrimoine culturel et naturel, les
agglomérations, les infrastructures, les terrains de culture, les plantations et les points d’eau,
ainsi que les travaux écologiques qui peuvent étre demandés par I'autorité compétente.

Ces dépenses incluent également les cofits des équipements destinés a lutter contre Ja pollution,
ainsi que ceux consécutifs au contréle de la pollution et au nettoyage suite 4 des épanchements
d'Hydrocarbures.

Frais divers

Il s’agit de toutes les dépenses, autres que celles visées au présent article 12, encourues par le
Contractant et nécessaires 4 la conduite des Opérations Pétroliéres, y compris notamment les
dépenses de formation et de promotion de l’emploi.

Double emploi des débits et des crédits

Nonobstant toute disposition contraire de la présente Annexe, il est de 'intention des Parties
d'exclure tout double emploi des débits et des crédits de la Comptabilité des Cotits Pétroliers.

18
Principes de détermination des prix de revient

Les équipements, matériels, matiéres consommables et fournitures sont :

a) soit acquis pour utilisation immédiate, sous réserve des délais d’acheminement et,
si nécessaire, d’entreposage temporaire par le Contractant (sans toutefois qu’ils
soient assimilables ses propres stocks).

Dans ce cas, ils sont valorisés, pour imputation aux Coiits Pétroliers, 4 leur prix

de revient rendu au lieu de leur utilisation. Ce prix de revient comprend :

ole prix d'achat aprés ristournes, rabais et toute autre réduction ;

o s?ilya lieu, les frais d'expédition, de transport, de manutention, de transit, les
assurances, les frais d'inspection, les frais accessoires et, le cas échéant, les
droits de douane et autres taxes qui ont grevé leur prix depuis le magasin du
vendeur jusqu’a celui de l’acheteur ou jusqu’au lieu d’utilisation, selon le cas.

b) soit fournis par une Société Affiliée ou une entité composant le Contractant 4
partir de ses propres stocks.

Dans ce cas, ils sont valorisés, pour imputation aux Cofits Pétroliers, 4 un prix de

revient qui correspond 4 un montant :

o n’excédant pas celui qui serait pratiqué pour des équipements, matériels,
matiéres consommables et fournitures comparables dans des conditions de
pleine concurrence par des fournisseurs indépendants et,

© qui intégre un coefficient de dépréciation tenant compte de l’usage et de la
défectuosité desdits équipements, matériels, matiéres consommables et
fournitures.

Coiits non récupérables

Les dépenses suivantes ne constituent pas des Cofits Pétroliers et ne peuvent pas donner lieu a
récupération :

a) les cofits engagés avant la Date d’Entrée en Vigueur ;

b) les redevances superficiaires ;

c) les Bonus d’Attribution d’ume Autorisation Exclusive d’Exploitation ;

d) les cofits et dépenses non liés aux Opérations Pétroliéres, sauf accord des Parties ;

e) les frais relatifs 4 la commercialisation et au transport des Hydrocarbures sur tout
Systéme de Transport des Hydrocarbures par Canalisations au-dela du Point de
Mesurage ;

f) la Redevance sur la Production due 4 lEtat au titre de I’Article 43 du Contrat ;

g) les intéréts, agios et frais se rapportant aux emprunts non destinés a financer les
Opérations pétrolires et aux emprunts qui ne sont pas destinés au financement

des Opérations de Recherche ;

h) les contributions et dons, excepté ceux approuvés par TEtat ;

19
D

k)

m,

15.

les remises, réductions et dons accordés aux Fournisseurs, ainsi que les dons ou
commissions servis aux intermédiaires utilisés pour des contrats de services ou de
fournitures ;

les intéréts, amendes, ajustements monétaires ou augmentations de dépenses
résultant de la faute du Contractant 4 remplir ses obligations contractuelles, a
respecter les lois et réglements qui lui sont applicables ;

Jes intéréts sur les préts consentis par des Sociétés Affiliées dans la mesure ott les
taux d’intéréts pratiqués excédent la limite du Taux de Référence plus trois pour
cent (3%) ;

les pertes de change résultant des risques liés a l’origine des capitaux propres et
de l’autofinancement du Contractant ;

les cofits supportés par le Contractant pour les besoins ou a l’occasion des
Travaux d’Abandon dans la mesure oi ces cofits sont couverts par la provision
pour Travaux d’Abandon récupérable au titre des Cofits Pétroliers ;

toutes autres dépenses qui ne sont pas directement nécessaires 4 la réalisation des

Opérations Pétroliéres, et les dépenses dont la déductibilité est exclue par les
stipulations du Contrat.

Crédits et produits connexes

Les produits des Opérations Pétroligres en vertu du Contrat, hors ventes commerciales
d'Hydrocarbures, seront portés au crédit des comptes de Cofits Pétroliers. Il s’agit notamment
et sans que cette liste ne soit exhaustive, des éléments cités ci-dessous :

a)

b)

o)

qd)

e)

les quantités de Pétrole Brut consommées par Je Contractant au cours des
Opérations Pétroligres (consommation propre) valorisées au Prix du Marché
Départ Champ ;

les indemmités regues de compagnies d'assurances, en réglement d'un contentiewx
ou 4 la suite d’une décision de justice en rapport avec les Opérations Pétroliéres ;

les indemnités regues de compagnies d’assurance pour tout actif faisant l’objet
d’une assurance et dont les primes d'assurances ont été débitées aux comptes de
Cofits Pétroliers ;

les frais de justice débités aux comptes de Cofits Pétroliers conformément aux
stipulations du paragraphe 12.6 de la présente Annexe et éventuellement
recouvrés par le Contractant ;

les gains de change réalisés sur les créances et dettes du Contractant dans les
mémes conditions que les imputations de méme nature, au titre du paragraphe
12.8 de la présente Annexe, ;

les revenus regus de tierces personnes pour l'utilisation de biens ou d'actifs dont
les cofits ont été débités aux comptes de Cofits Pétroliers ;

20
16.

16.1.

16.2.

16.3.

16.4,

g) toute remise regue par le Contractant et émanant de Fournisseurs ou de leurs
agents pour une piéce défectueuse, dont le coiit a été au préalable débité aux
comptes de Cofts Pétroliers ;

h) les produits des locations, remboursements ou autres orédits regus par le
Contractant, correspondant 4 un débit aux comptes de Cofits Pétroliers, 4
Yexclusion toutefois de toutes indemnités accordées au Contractant en raison de la
Procédure d'Expertise ou de la Procédure d'Arbitrage visées 4 l’Article 57 du
Contrat ;

i) les montants débités aux comptes de Coiits Pétroliers pour des biens
éventuellement exportés du territoire de la République du Tchad sans avoir été
utilisés pour les Opérations Pétroliéres ;

j) les rabais, remises et ristournes obtenus, s’ils n’ont pas été imputés en déduction
du prix de revient des biens auxquels ils se rapportent ;

k) les produits des ventes ou échanges, par le Contractant, d'équipements ou
dinstallations de la Zone Contractuelle, lorsque les cofits d'acquisition ont été
débités aux comptes de Cofits Pétroliers ;

1) les produits résultant de la vente d'informations pétroliéres se rapportant 4 la Zone
Contractuelle lorsque le cofit d'acquisition de l'information a été débité aux
comptes de Coiits Pétroliers ;

m) les produits dérivés de la vente ou d'un brevet portant sur une propriété
intellectuelle dont les cofits de développement ont été débités aux comptes de
Cofits Pétroliers ; .

n) les produits résultant de la vente, de I'échange, de la location ou de la cession de
quelque maniére que ce soit de tout élément dont les cofits ont été débités aux
comptes de Cots Pétroliers.

Utilisation des biens, cessions, mises au rebut

Les matériels, équipements, installations et consommables qui sont inutilisés ou inutilisables
sont soustraits aux Opérations Pétroligres pour étre soit déclassés ou considérés comme
ferrailles et rebuts, soit rachetés par le Contractant pour ses besoins propres, soit vendus a des
acheteurs indépendants ou a des Sociétés Affiliées.

En cas de cession de matériel, équipement, installation ou consommables aux entités
composant le Contractant ou a des Sociétés Affiliées, les prix sont déterninés conformément
aux stipulations de l’alinéa (b) de l’article 13 de la présente Annexe.

Les ventes 4 des Tiers de matériels, équipements, imstallations ou consommables sont
effectuées par le Contractant au prix du inarché.

Les ventes et retraits de biens appartenant a |’Etat conformément aux stipulations de I’Article
28 du Contrat, sont soumis a autorisation préalable du Comité de Gestion.

21
17.

Inventaire

Le Contractant tiendra un inventaire permanent, en quantité et en valeur, de tous les biens
meubles et immeubles affectés aux Opérations Pétroliéres, selon les usages généralement
admis dans l'industrie pétroliére internationale. Le Contractant procédera, a des intervalles
raisonnables et au moins une fois par Année Civile et ce, en présence d’un représentant de
Etat, @ un inventaire physique de tous les matériels, fournitures et consommables figurant
dans ses stocks constitués dans le cadre des Opérations Pétroliéres. Le rapprochement de
Vinventaire physique et de l’inventaire comptable tel qu’il résulte des comptes, se fera par le
Contractant. Un état détaillant les différences en plus ou en moins sera fourni a |’Etat.

Le Contractant apportera les ajustements nécessaires aux comptes dés la fin des opérations
@’inventaire.

22
18.

18.1.

18.2.

18.3.

18.4.

19.

19.1.

19.2.

19.3.

19.4.

CHAPITRE DI — COMPTABILITE GENERALE

Principes comptables de la comptabilité générale

La comptabilité générale enregistrant les activités des entités composant le Contractant,
exercées dans le cadre du Contrat doit &tre conforme aux régles, principes et méthodes du plan
comptable général des entreprises en vigueur en République du Tchad (plan comptable de
POHADA).

Toutefois, lesdites entités ont la faculté d'appliquer les régles et pratiques comptables
généralement admises dans l'industrie pétroliére dans la mesure od celles-ci ne sont pas
contraires au plan comptable OHADA.

Les réalisations au titre des Opérations Pétroliéres sont imputées au débit ou au crédit des
comptes de Coiits Pétroliers dés que les charges ou produits correspondants sont dus ou acquis.

Les charges et produits peuvent donc comprendre des imputations de sommes déja payées ou
encaissées et de sommes facturées mais non encore payées ou encaissées, ainsi que des
imputations correspondant 4 des charges 4 payer ou 4 des produits 4 recevoir, c’est-A-dire des
dettes ou créances certaines, non encore facturées et calculées sur la base des éléments
d'estimation disponibles. Le Contractant fait diligence pour que toute imputation provisionnelle
et diment justifiée au cours d’une Année Civile, hormis la provision constituée au titre des
Travaux d’Abandon, soit régularisée au plus tard lors de la cléture de |’ Année Civile suivante
par la comptabilisation de la dépense ou de la recette exacte.

Le Bilan

La comptabilité générale doit refléter fidélement la situation patrimoniale aussi bien active que
passive de chaque entité composant le Contractant, et permetire I'établissement d’un bilan
annuel suffisamment détaillé pour que |’Etat puisse suivre l'évolution de chaque élément de
Pactif et du passif et apprécier la situation financiére du Contractant.

Le bilan doit faire ressortir, pour chaque catégorie d’ opérations, le résultat desdites opérations.
Il est constitué par la différence entre les valeurs de I'actif net affecté aux Opérations
Pétroliéres, 4 la cléture et 4 l'ouverture de I'Année Civile, diminuée des suppléments d'apports
correspondant a des biens ou espéces nouvellement affectés auxdites opérations, et augmentée
des prélévements correspondant aux retraits, par l’entité composant le Contractant concernée,
de biens ou d'espéces qui y étaient précédemment affectés.

Lactif net s'entend de l’excédent des valeurs d'actif sur le total formé, au passif par les
créances des Tiers et des Sociétés Affiliées du Contractant, les amortissements et provisions
autorisés et justifiés.

Les dispositions des paragraphes 19.1 4 19.3 de la présente Annexe s'appliquent seulement aux
entités composant le Contractant opérant dans un cadre monocontractuel (opérations entrant
uniquement dans le cadre du’'Contrat).
19.5.

19.6.

19.7.

20.

20.1.

20.2.

20.3.

En ce qui conceme les entités opérant dans un cadre pluricontractuel (opérations entrant dans
le cadre du Contrat et opérations non régies par le Contrat, y compris les opérations régies par
d’autres contrats pétroliers), les obligations relatives au bilan sont celles normalement
appliquées dans le cadre des régles du plan de ’OHADA et conformes aux méthodes
habituellement utilisées dans l’industrie pétroliére. Les entités opérant dans ce cadre
pluricontractuel devront établir périodiquement des états correspondant aux éléments de leur
bilan relatifs aux actifs immobilisés et aux stocks de matériels et matigres consommables
acquis, construits, fabriqués, créés ou réalisés par le Contractant dans le cadre des Opérations
Pétroliéres.

Les biens appartenant a l’Etat, en application des stipulations de l’Article 28 du Contrat, sont
enregistrés dans la comptabilité de chaque entité composant le Contractant de maniére a faire
ressortir clairement leur statut juridique et leur valeur d’acquisition, de construction ou de
fabrication.

Chaque entité composant le Contractant est responsable de la tenue de ses propres registres
comptables et doit respecter ses obligations légales et fiscales en la matiére.

Les comptes de résultat

Les comptes de charges

Peuvent étre portés au débit des comptes de charges et pertes, par nature, toutes les charges,
pertes et frais qu'ils soient effectivement payés ou simplement dus, relatifs 4 l'Année Civile
concemée, condition qu'ils soient justifiés par les besoins des Opérations Pétroliéres et qu'ils
incombent effectivement au Contractant, A I'exclusion de ceux dont l'imputation aux Coiits
Pétroliers n'est pas autorisée par les stipulations du Contrat et de la présente Annexe et les
dispositions de la législation fiscale non contraires auxdites stipulations.

Les charges a payer et les produits 4 recevoir, c'est-d-dire les dettes et les créances certaines
mais non encore facturées, payées ou encaissées, sont également pris en compte. Ils sont
caloulés sur la base des éléments d'estimation disponibles. Le Contractant doit faire diligence
pour que toute inscription diment justifiée de cette nature au cours d’une Année Civile,
hormis la provision constituée au titre des Opérations d’ Abandon, soit régularisée au plus tard
lors de la cléture de I’ Année Civile suivante par la comptabilisation de la charge ou du produit
réel correspondant.

Les comptes de produits

Doivent étre portés au crédit des comptes de produits et profits, par nature, les produits de
toutes natures, liés aux Opérations pétroliéres, qu'ils soient effectivement encaissés ou
exigibles par le Contractant, y compris les reprises de provisions comptabilisées en
application des stipulations de la présente Annexe.

Comptabilité du CPP uniquement

Nonobstant toute disposition contraire de cette Annexe, les obligations de reporting comptable
et financier visées dans cette Annexe sont limitées a celles visées dans le Contrat et ses
Annexes dans le cadre des Opérations Pétroligres qui y sont visées et ne s'appliqueront pas 4
d'autres aspects financiers et comptables du Contractant, ainsi qu’aux activités entreprises par
le Contractant Transport.

24
21.

CHAPITRE IV - ETATS - SITUATIONS

Etats obligatoires

Outre les documents requis, par ailleurs, par Je Contrat et la présente Annexe, le Contractant
fera parvenir A |’Etat les états prévus aux articles 22 4 27 de la présente Annexe, dans les
conditions, contenus et délais indiqués ci-aprés. Ces états préciseront le détail des travaux,
dépenses, colts, recettes et ventes enregistrés dans les comptes, documents ou rapports tenus
ou établis par le Contractant et relatifs aux Opérations Pétroliéres.

La forme desdits documents devra étre soumise a ]’Etat pour validation au fur et 4 mesure de
leur production et ce, A compter de Ja Date d’Entrée en Vigueur.

Etats des Opérations de Recherche

Dans les quatre vingt dix (90) Jours qui suivent le début du premier Trimestre d’une Année
Civile et dans les soixante (60) Jours qui suivent Je début de chacun des trois (3) derniers
Trimestres de la méme Année Civile, le Contractant fera parvenir 4 |’Etat, un état des
réalisations imdiquant, pour le Trimestre précédent, Je détail, Ja nature et les coiits des
Opérations de Recherche effectuées a l’intérieur de toute Zone Contractuelle, et notamment
relatifs : .

a) Ala géologie, en distinguant les travaux de terrain des travaux de laboratoire ;

b) a Ja géophysique par catégorie de travaux (sismiques, magnétométrie, gravimétrie,
etc.) et par équipe ; .

c) aux traitements et retraitements des données sismiques ;

d) aux analyses de laboratoires ;

e) aux Forages des Puits d’Exploration, et ce pour chaque Puits foré ;

f) aux Forages des Puits d’Evaluation, et ce pour chaque Puits foré ;

g) aux autres travaux se rapportant a la Zone Contractuelle ;

h) aux autres travaux se rapportant aux Opérations de Recherche.
Dans les quatre vingt dix (90) Jours qui suivent Ja fin d’une Année Civile, le Contractant fera
parvenir A Etat, un état identique 4 celui mentionné au présent article 22 concernant les
données de |’ Année Civile entiére.

Etats des Opérations de Développement et d’Exploitation

Dans les quatre vingt dix (90) Jours qui suivent Je début du premier Trimestre d’une Année
Civile et dans Jes soixante (60) Jours qui suivent le début de chacun des trois (3) derniers
Trimestres de la méme Année Civile, Je Contractant fera parvenir 4 I’Etat, un état des
réalisations indiquant, pour le Trimestre précédent, le détail, la nature et les cotits des
Opérations de Développement, d’une part, et des Opérations d’Exploitation, d’autre part,
effectuées a l’intérieur de toute Zone Contractuelle et relatifs notamment :

25

24,

25.

a) aux Forages de Puits de Développement et de Production, par Réservoir et par
campagne de Forages ;

b) aux reconditionnements de Puits de Développement ; .

c) aux installations, infrastructures et équipements spécifiques de développement et de
production ;

d) aux installations et moyens de transport des Hydrocarbures ;
e) aux installations de stockage des Hydrocarbures.

Dans les quatre vingt dix (90) Jours qui suivent la fin d’une Année Civile, le Contractant fera
parvenir 4 l’Etat, un état identique 4 celui mentionné au présent article 23 concernant les
données de I’ Année Civile entiére.

Etats de variation des comptes d’immobilisations et de stocks de matériels,
fournitures et de matiéres consommables

Dans les quatré vingt dix (90) Jours qui suivent le début du premier Trimestre d’une Année
Civile et dans les soixante (60) Jours qui suivent le début de chacun des trois (3) derniers
Trimestres de la méme Année Civile, le Contractant fera parvenir a 1’Etat, un état des
réalisations indiquant, pour le Trimestre précédent, le détail des acquisitions et créations
d@immobilisations, de matériels, de fournitures et de matiéres consommables nécessaires aux
Opérations Pétroligres par Gisement et par grandes catégories, ainsi que les sorties (cessions,
pertes, destructions, mises hors service) de ces biens.

Dans les quatre vingt dix (90) Jours qui suivent la fin d’une Année Civile, le Contractant fera
parvenir a I’Etat, un état identique 4 celui mentionné au présent article 24 concernant les
données de I’ Année Civile entiére.

Etat de récupération des Cofits Pétroliers et de partage de la production

Dans les quatre vingt dix (90) Jours qui suivent le début du premier Trimestre d’une Année
Civile et dans les soixante (60) Jours qui suivent le début de chacun des trois (3) derniers
Trimestres de la méme Année Civile, le Contractant fera parvenir a |’Etat, un état des
réalisations indiquant, pour le Trimestre précédent, les informations suivantes pour toute Zone
Contractuelle d’Exploitation :

a) les Cofits Pétroliers restant 4 récupérer au début du Trimestre ;

b) les Coftts Pétroliers afférents aux activités du Trimestre ;

c) les sommes venues en diminution des Coiits Pétroliers au cours du Trimestre ;

d) un relevé de la production du Trimestre ventilée conformément aux stipulations du
Paragraphe 43.2 du Contrat ;

e) le Prix du Marché et le Prix du Marché Départ Champ déterminés et approuvés
conformément aux stipulations de l’Article 39 du Contrat ;

f) les états contenant les calculs de la valeur de la production totale du Trimestre
ventilée conformément aux stipulations du Paragraphe 43.5 du Contrat ;

26
26.

g) Jes quantités de la Redevance sur Ja production dues 4 |’Etat au titre du Trimestre
précédent ;

h) Jes quantités et la valeur des Hydrocarbures ayant été affectés au remboursement des
Colts Pétroliers ;

i) le cumul, depuis la date d’attribution de 1’ Autorisation Exclusive d’Exploitation, de la
valeur au Prix du Marché Départ Champ de la part de Pétrole Brut et le cas échéant
de Ja valeur de Ja part de Gaz Nature] revenant au Contractant au titre du Cost Oil et
du Profit Oil ;

j) Je cumul, depuis Ja date d’attribution de |’Autorisation Exclusive d’Exploitation, des
cofits des Opérations d’Exploitation de la Zone Contractuelle d’Exploitation
concernée ;

k) Je cumul, depuis la date d’attribution de |’ Autorisation Exclusive d’Exploitation, des
cofits des Opérations de Développement de la Zone Contractuelle d’Exploitation
concernée ;

1) Je cumul, entre la Date d’Entrée en Vigueur et Ja date de l’octroi de J’Autorisation
Exclusive d’Exploitation concernée, des cofits des Opérations de Recherche 4
condition qu’ils n’aient pas été inclus dans les Cofits Pétroliers en rapport avec une
autre Zone Contractuelle d’Exploitation ;

m) Ja valeur du Facteur-R applicable, déterminée conformément aux stipulations de
Article 42 du Contrat ;

n) les quantités et la valeur des Hydrocarbures affectés, au titre du partage du Profit Oil,
A chaque Partie et 4 chaque entité composant Je Contractant ;

0) les Cofits Pétroliers non encore recouvrés a Ja fm du Trimestre concerné.

Dans les quatre vingt dix (90) Jours qui suivent la fin d’une Année Civile, le Contractant fera
parvenir a Etat, un état identique a celui mentionné au présent article 25 concernant les
données de |’Année Civile entiére.

Etats des quantités d’Hydrocarbures transportées

Au plus tard le quinze (15) de chaque mois, le Contractant fera parvenir 4 I’Etat, un état
indiquant, notamment par Gisement et pour chaque qualité d’Hydrocarbures, les quantités
d@’Hydrocarbures transportées au cours du mois précédent, entre Je Point de Mesurage et le
Point de Livraison ainsi que Je Systéme de Transport des Hydrocarbures par Canalisations
utilisé et le prix payé pour le transport. Cet état indiquera, en outre, la répartition provisoire
entre Jes Parties et entre les entités composant le Contractant, des quantités d’Hydrocarbures
ainsi transportées.

Dans les soixante (60) Jours qui suivent Ja fin de l’Année Civile, le Contractant fera parvenir

4 V’Etat, un état identique a celui mentionné au présent article 26 concernant les données de
lAnnée Civile entiére.

27

27.

Etats des quantités d*Hydrocarbures enlevées

Au plus tard le quinze (15) de chaque mois, le Contractant fera parvenir a |’Etat, un état
indiquant, notamment par Gisement et pour chaque qualité d’Hydrocarbures, les quantités
d’Hydrocarbures enlevées au cours du mois précédent, pour exportation ou pour livraison en
application des stipulations du Contrat. Cet état indiquera, en outre, la répartition entre les
Parties et entre les entités composant le Contractant, des quantités d’Hydrocarbures ainsi
enlevées.

Dans les soixante (60) Jours qui suivent la fin de 1’ Année Civile, le Contractant fera parvenir
a l’Etat, un état identique A celui mentionné au présent article 27 concernant les données de
PAnnée Civile entiére.

28
28.

28.1.

28.2.

28.3.

28.4.

28.5.

28.6.

CHAPITRE V -AUDITS — SUIVI- CONTROLES PAR L’°ETAT

Droit d'audit et d'inspection de I'Etat

Sous réserve des stipulations des paragraphes 28.3 et 28.4 de la présente Annexe et 4 condition
de le notifier au Contractant au moins trente (30) Jours avant la date prévue pour le début des
opérations concemées, I'Etat a le droit de procéder, pendant les heures normales de travail, a
Linspection et 4 l’audit de toute piéce, et de tout document comptable relatifs aux Opérations
Pétroligres, notamment et sans que cette liste ne soit limitative :

a) les archives et registres comptables ;
b) les factures ;

c) les bons de paiement ;

d) les notes de débit ;

e) les listes de prix ;

£) et toute documentation similaire.

Le Contractant mettra a la disposition des agents de |’Etat ou des auditeurs mandatés a l’effet
de procéder aux opérations d’inspection ou d’audit, l’ensemble des piéces et documents
comptables qui lui seront demandés, a son siége social ou dans son établissement principal en
République du Tchad.

De plus, les agents ou auditeurs pourront, dans le cadre de I'exécution de leurs missions,
inspecter en tout temps les chantiers, lieux de travail, entrep6ts et bureaux du Contractant
affectés directement ou indirectement 4 la conduite des Opérations Pétroliéres. Ils pourront
poser toute question au personnel responsable.

L®tat pourra exécuter les audits Iui-méme ou par I'intermédiaire d'un cabinet d'audit habilité 4
cet effet. Les audits réalisés doivent étre conduits conformément aux normes internationales en
matiére d’ audit.

A issue de la période initiale de |’ Autorisation Exclusive de Recherche et de la période de
renouvellement de la durée de validité de ladite autorisation, |’Etat réalisera un audit sur la
période écoulée. Chaque audit devra étre commencé dans les cing (5) ans qui suivent la fin de
la période concernée.

Dés |’attribution d’une Autorisation Exclusive d’Exploitation, les audits de I'Etat pourront étre
réalisés pour chaque Année Civile. A moins que les Parties en aient convenu autrement, I'Etat
dispose d'un délai de cing (5) ans suivant la fin de chaque Année Civile pour commencer tout
audit de |’ Année Civile en question.

Si lEtat n'effectue pas un audit dans le délai prévu aux paragraphes 28.3 et 28.4 de la présente
Annexe, les comptes, livres et rapports seront réputés exacts et définitifs.

Le Contractant mettra a la disposition de |’Etat, un budget qui sera consacré aux audits. Ce
budget constitue un Coiit Pétrolier. Le montant dudit budget s'élévera a :

a) Deux cent mille (200000) Dollars pour chacune des Années Civile au cours

desquelles les audits seront réalisés dans le cadre de ]’Autorisation Exclusive de
Recherche ;

29
b) quatre cent mille (400 000) Dollars pour chacune des Années Civiles au cours de
laquelle les audits seront réalisés dans le cadre de chaque Autorisation Exclusive
@’Exploitation.

Ces montants sont stipulés hors frais de transport et hors frais de vie lesquels sont pris en
charge par le Contractant, pour quatre (4) agents de "Etat ou auditeurs, étant précisé en ce qui
conceme le transport aérien et terrestre, que les allers et retours devront étre effectués par la
voie la plus directe jusqu'au lieu d'audit.

Les budgets d’audits prévus au présent paragraphe 28.6 seront actualisés annuellement a
compter de la Date d’Entrée en Vigueur, par application de l’indice défini au Paragraphe 59.4
du Contrat.

28.7. Les observations d'audit sont relevées par écrit, et notifiées au Contractant dans un délai de

quatre-vingt dix (90) Jours 4 compter de la date de la fin de l'audit. Elles font l'objet d'un
échange de lettres entre le Contractant et I'Etat. Faute d'avoir relevé une ou plusieurs
exceptions d'audit dans les délais sus-indiqués, le principe est acquis que la comptabilité du
Contractant est fiable et réguliére.

Le Contractant répondra a toutes lettres d'observations regues en vertu du présent paragraphe
28.7 dans un délai de quatre-vingt dix (90) Jours 4 compter de la date de sa réception. Faute
pour le Contractant d'avoir répondu dans le délai précité, l'exception d'audit sera réputée

acceptée.

Tous les ajustements acceptés suite & un audit et tous ceux qui résultent des observations
retenues seront mis en application sans délai dans la comptabilité du Contractant. Tous les
paiements éventuels dus 4 Etat et résultant des ajustements susmentionnés seront régiés dans
un délai de trente (30) Jours 4 compter de la date de la notification de ces ajustements.

Si le Contractant et I'Etat ne parviennent pas 4 un accord sur les ajustements & apporter aux
comptes, ils pourront soumettre le différend pour résolution a la Procédure d'Arbitrage prévue
a I'Article 57 du Contrat. S'il subsiste des problémes relatifs a l'audit, le Contractant
conservera les piéces y afférentes, mais autorisera leur examen tant que le différend ne sera
pas résolu. .

30

ANNEXE C

PLANS PREVISIONNELS DE TRAVAUX DE RECHERCHE
POUR LA PERIODE INITIALE

Pendant Ja Période Initiale, le Contractant s'engage 4 effectuer un Programme de Travail Minimuin
dont le montant des dépenses correspond aux sommes stipulées a ]’ Article 9.

31
LL.

12.

13.

2.1.

ANNEXE D

PRINCIPES DU CONTRAT D'ASSOCIATION

En vertu des dispositions du Paragraphe 14.6 du Contrat, les Parties se sont engagées 4
négocier un Contrat d'Association conforme aux stipulations de la présente Annexe. La
présente annexe, présente les principales stipulations (sans qu’elles ne soient exhaustives) qui
formeront le Contrat d'Association qui sera signé entre les Parties.

En cas de contradiction, d'incohérence ou de divergence entre les stipulations de la présente
Annexe D et les stipulations du corps du Contrat, les stipulations du corps du Contrat
prévaudront.

Le Contrat d'Association :

(A) sera conforme aux dispositions du modéle de contrat 2002 International Operating
Agreement élaboré par l'dssociation of International Petroleum Negotiators (le
"Contrat d'Association AIPN") qui servira de base a l'interprétation du Contrat
d'Association en tant que de besoin. Les termes définis utilisés dans cette Annexe ont
la signification qui leur est donnée dans le Contrat ou dans le Contrat d'Association
AIPN, le cas échéant,

@) s'appliquera sous réserve des dispositions du Contrat, notamment les dispositions
relatives 4 la Participation Publique,

(C) comprendra notamment les principales dispositions suivantes :
Les Parties au Contrat d’Association et leurs Participations

Sont considérées comme parties au Contrat d'Association tout Co-Titulaire de 1’Autorisation
Exclusive de Recherche et/ou de |’Autorisation Exclusive d’Exploitation, 4 hauteur de sa
participation dans ladite Autorisation (la Participation"), qui sera, par ailleurs, mentionnée
dans le Contrat d'Association.

En cas de cession ou transfert par une Partie de tout ou partie de sa Participation
conformément aux dispositions du Contrat, les Participations seront modifiées en
conséquence. .

Sauf dispositions contraires du Contrat, notamment celles relatives au financement par |’Etat
ou l’Organisme Public qui le représente, les Parties contribueront, selon leurs Participations
respectives, aux cofits des Opérations Pétroliéres et Activités Connexes et auront droit 4 une
part de la Production Nette d’Hydrocarbures proportionnelle auxdites Participations.

L’objet du Contrat d’ Association

Le Contrat d'Association aura pour objet :

a) de fixer les conditions dans lesquelles les Parties assureront la recherche, le
développement et l’exploitation d’Hydrocarbures dans la Zone Contractuelle de
l’Autorisation en conformité avec le Contrat ; et

32
2.2.

41

42

43

43.1

b) de regrouper les moyens des Parties pour la durée de 1’Autorisation (de Recherche
et/ou d’Exploitation) en vue de la réalisation des Opérations Pétroliéres et des
Activités Connexes tout au long de la durée de I’Autorisation et, au dela, pendant
une période raisonnablement nécessaire pour la réalisation des Travaux
d’ Abandon.

Les droits, devoirs, obligations et responsabilités des Parties en vertu du Contrat d'Association
seront individuels et non solidaires, et chaque Partie sera seulement responsable de ses
obligations comme il est stipulé dans le Contrat d'Association, la volonté et l’intention
expresses des Parties étant que le Contrat d'Association ne soit pas interprété comme créant
une société, une association ou un « partnership » entre elles.

Durée du Contrat d’Association

Le Contrat d'Association entrera en vigueur a la date d’octroi de |’Autorisation concernée,
sous réserve qu'il y ait plus d'un membre au sein du Consortium 4 cette date. Autrement, il
entrera en vigueur 4 compter de la cession d'un intérét dans ladite Autorisation. II restera en
vigueur, sous réserve de l’application des autres dispositions du Contrat, pendant la période de
validité de ladite Autorisation et, au-dela, pendant une période raisonnablement nécessaire
pour la réalisation des Travaux d’Abandon.

L’Opérateur

Qualité d’Opérateur

L’Opérateur sera désigné parmi les Co-titulaires de 1’Autorisation. Il devra justifier de
capacités techniques et d’une expérience suffisante en matiére d’exécution d’Opérations
Pétroligres et Activités Connexes dans des zones comparables 4 celle de la Zone
Contractuelle concemée. I] est convenu que ni I'Etat ni I'Organisme Public ne pourra étre
Opérateur.

Désignation, démission et révocation de ’Opérateur

Le Contrat d'Association devra préciser les régles de désignation de 1’Opérateur, les
modalités de sa démission ainsi que celles de sa révocation.

Attributions de P Opérateur

Conformément aux programmes et budgets approuvés et sous réserve des instructions pouvant
lui étre données par le Comité d'Association, l’Opérateur :

a) aura la charge exclusive des Opérations Pétroliéres et Activités Connexes de la
Zone Contractuelle ;

b) _exécutera tous les travaux pétroliers au titre des Opérations Pétroliéres et Activités
Connexes de la Zone Contractuelle ;

c) pourra désigner, sous sa responsabilité, des représentants diment autorisés et des

Sous-Traitants indépendants pour effectuer certaines Opérations Pétroliéres et
Activités Connexes de la Zone Contractuelle.

33
43.2 Le Contrat d'Association définira les attributions et responsabilités de l’Opérateur dans le
cadre de l’exécution des Opérations Pétroligres et Activités Connexes ce, conformément 4
Pensemble des stipulations du Contrat et des dispositions de la Législation Pétroliére, ainsi
qu’a toutes les suites qui en découlent nécessairement d'aprés les usages en vigueur dans
l'industrie pétroliére internationale. A ce titre le Contrat d'Association devra notamment
préciser :

a) les conditions d’emploi du personnel tchadien et expatrié dans les Opérations
Pétroligres au regard de la législation du Tchad, et en application des dispositions
du Contrat ;

b) les obligations de |’Opérateur en termes de conservation des immeubles et biens
appartenant conjointement aux Parties : 'Opérateur fera ses meilleurs efforts afin
d'assurer que ces derniers soient conservés de maniére a étre libres de tout droit de
rétention, de toute servitude et de tout privilége qui découlerait des Opérations
Pétroliéres et Activités Connexes ;

c) les pouvoirs de l’Opérateur en matiére d’engagement des dépenses et de
représentation des entités composant le Contractant et notamment : Je droit qu’il
aura de faire pour le compte des Parties, tous les paiements (a l’exception des
impéts qui ont pour assiette les revenus des Parties et/ou de tout autre impét et
taxe incombant personnellement 4 chaque Partie) ;

d) les obligations relatives au paiement de tous les frais et dépenses encourus par
V’Opérateur dans ses opérations au titre des Opérations Pétroliéres et Activités
Connexes, aussitét qu’ils sont dus et exigibles ;

e) _ les obligations relatives 4 l’obtention et au maintien de toutes les couvertures
d’assurance de nature et de montant pouvant étre exigées du Contractant en vertu
du Contrat et obligations relatives 4 l’obtention de toutes les couvertures
d@assurance supplémentaires qui pourraient étre convenues d’un commun accord
par les Parties ;

f) __ les obligations en matiére de reporting aux Parties selon le type, Ja nature et la
fréquence d’informations et documents qui auront été convenue au Contrat et au
Contrat d'Association ;

g) _ les consignes en matiére de mise a la disposition des Parties et de |’Btat, de toutes
Jes données, tous les rapports et toutes autres informations en vertu de la
Législation Pétroliére et des dispositions du Contrat ;

h) les régles d’exécution des Programmes de Travaux adoptés par les Parties et des
Budgets approuvés correspondants ;

iD les régies d’acquisition des biens et services.
44 Responsabilité de l’Opérateur
4.4.1 Dans le Contrat d'Association qui sera signé entre les Parties, l'Opérateur, ne réalisera ni

bénéfice ni perte dans le cadre de ses attributions d'Opérateur pour la conduite des Opérations
Pétroliéres et Activités Connexes.

34

44.2

443

5.1

5.2

5.2.1

5.2.2.

5.2.3

53

5.4
5.4.1

5.4.2

L’opérateur désigné conformément aux régles du Contrat d'Association exercera ses fonctions
en industriel diligent. Toutes dépenses, pertes, dommages et autres conséquences financiéres
résultant directement ou indirectement des Opérations Pétroliéres et Activités Connexes de la
Zone Contractuelle seront inscrites au compte des opérations communes et supportées par les
Parties au prorata de leur Participation.

De méme, sauf en cas de faute lourde de l’Opérateur, toutes les dépenses, pertes, dommages
et autres conséquences financiéres résultant directement ou indirectement des manquements
de l’Opérateur aux obligations mises 4 sa charge en sa qualité d’Opérateur au titre du Contrat
d'Association seront portées au Compte des opérations communes et supportées par les Parties
au prorata de leur Participation.

Les processus de prise de décision : le Comité d’Association

Mise en place du Comité d'Association

Le Contrat d'Association devra prévoir, aprés sa signature et dans un délai convenu, la mise
en place d’un Comité d'Association, dont les prérogatives seront de prendre toutes les
décisions concernant la direction, la surveillance et le contréle de toutes les opérations
découlant du Contrat, pour le compte du Contractant.

Processus de prise de décision dans le Comité d'Association

Les décisions autres que celles nécessitant l’unanimité seront prises par le Comité
d'Association et nécessiteront un vote a la majorité des membres détenant au minimum
soixante-dix pour cent (70%) de la Participation.

Les décisions du Comité d’Association sur les questions suivantes nécessiteront une
unanimité des Parties en ce qui concerne :

a) les demandes de renonciation aux droits et obligations résultant de |’ Autorisation
Exclusive de Recherche et le cas échéant des Autorisations Exclusives
d’Exploitation ;

b) les décisions prises 4 l’issue de l’Etude de Faisabilité, ayant pour objet de
constater le caractére commercial d’un Gisement et de décider de procéder au
développement et a l’exploitation dudit Gisement ;

-c) le choix du tracé du Systéme de Transport des Hydrocarbures par Canalisations.

Les séances du Comité d'Association seront présidées par le représentant de I'Opérateur.
Convocation, tenue, rapports et procés verbaux du Comité d’Association
Le Contrat d'Association fixera les modalités et délais de convocation, de tenue des réunions
des Comités d'Association amsi que de transmission des rapports et procés verbaux
correspondants.
Sous-comités au Comité d’Association

Le Comité d'Association pourra créer en son sein un Comité Technique et un ou plusieurs
sous-comités au Comité Technique.

Le Comité d' Association fixera ainsi les modalités et délais de convocation, de tenue des

réunions du Comité Technique et sous-comités. La présidence et le secrétariat du Comité
Technique seront assurés par |’Opérateur.

“35
543

6.1.2

6.13

6.14

Le Comité Technique aura la charge de la préparation de projet de Programmes et Budgets &
soumettre au Comité d'Association pour examen. .

Les droits et obligations des Parties

Le Contrat d' Association fixera les droits et obligations des parties en matiére de :
¢ Financement des Opérations Pétroliéres et Activités Connexes ;
© Gestion du Compte-Avances avec l’Etat ou l’Organisme Public ;
_ © Cession de la Participation de Etat ou de l’Organisme Public ;

© Disposition, par les Parties, des Hydrocarbures issus du partage de la
production ;

e Propriété des biens ;

e Défaillance financiére ;

Financement des Opérations Pétroliere:

Le financement des Opérations Pétroligres et Activités Connexes sera effectué par les Parties
en proportion de leurs Participations (sous réserve des dispositions particuliéres du Contrat
relatives a la Participation de 1’Etat ou de l’Organisme Public qui le représentera).

Les Parties financeront les dépenses et investissements au titre des Opérations Pétroliéres et
Activités Connexes, y compris toutes sommes dues en cas de non-réalisation du Programme
Minimum de Travaux fixé au Contrat, et tous les frais relatifs la terminaison du Contrat ou @
l’expiration de celui-ci.

Le financement des dépenses et investissements au titre des Opérations Pétroliéres et
Activités Connexes se fera par le biais d’un mécanisme d’appel de fonds précisé dans
annexe au Contrat d’Association relatif 4 la procédure comptable.

Si I'Etat décide de prendre une participation dans I'Autorisation Exclusive d'Exploitation,
conformément aux dispositions du présent article 6, "Etat est tenu, a hauteur de sa
Participation dans I'Autorisation Exclusive d'Exploitation, sous réserve des stipulations du
Contrat, de :

a) procéder au remboursement, libre de tous intéréts, de sa part proportionnelle des
Cofits Pétroliers afférents aux Opérations de Recherche ; et,

b) contribuer au méme titre que les autres Co-Titulaires de I'Autorisation au
financement des Colts Pétroliers afférents aux Opérations de Développement,
d'Exploitation et des Travaux d'Abandon 4 compter de la date d'attribution de
'Autorisation Exclusive d'Exploitation.

62

6.2.1

6.2.2

6.23

6.2.4

6.2.5

6.2.6

6.2.7

Le financement et le remboursement des coiits incombant a |’Etat ou a l’Organisme Public qui
le représentera seront assurés par des Avances des Parties autres que |’Etat ou l’Organisme
Public pour-‘un montant correspondant la Participation Publique de 1’Etat ou de l’Organisme
Public, fixée conformément aux stipulations du Contrat.

L’Etat ou |’Organisme Public paiera, comme les autres Parties, sa part de coiits au prorata
diminuée des coiits devant étre portés par les autres Parties conformément aux dispositions de
T'Accord.

Gestion du Compte-Avances

L’Opérateur tiendra un compte-avances entre |’Etat ou l’Organisme Public d’une part et
chaque Partie, autre que I’Etat ou l’Organisme Public, d’autre part, qui fera apparaitre toutes
Jes Avances faites dans le cadre de la Participation Publique correspondant aux Coits
Pétroliers des Opérations de Recherche, des Opérations de Développement et des‘ Opérations
@’Exploitation de I’ Autorisation Exclusive d’Exploitation concemée (le "Compte-Avance").

Chaque Compte-Avances sera tenu en Dollars.

Le Compte-Avances portera intérét, du Jour ot |’Avance concernant tout appel de fonds est
effectué par l’Opérateur dans le cadre de la procédure comptable, jusqu’au remboursement
par l’Etat ou I’Organisme Public du montant en question, conformément aux stipulations du
Contrat.

La période d’intéréts initiale pour chaque Avance commencera a la date de l’Avance, et
prendra fin le dernier Jour ouvrable du Trimestre au cours duquel l’Avance est réalisée.
Chaque pétiode d’intéréts suivante débutera le dernier Jour de la période d’Intéréts
précédente, et prendra fin le dernier Jour ouvrable du Trimestre suivant.

L’Opérateur communiquera tous les renseignements nécessaires 4 |’Etat ou A POrganisme
Public par courrier, au cours des sept (7) premiers Jours de chaque période d’intéréts.

Les remboursements des Avances ne commenceront qu’a compter de la date de
commencement de la production d’Hydrocarbures a partir de la Zone Contractuelle
d’Exploitation concernée.

Les remboursements des Avances seront financés et remboursés en affectant le Cost Oil
appartenant a I'Etat au titre de sa Participation Publique selon I'ordre suivant (et, dans chaque
cas, avec intéréts) :

a) affectation par l'Opérateur au remboursement de la part proportionnelle de I'Etat
ou de !'Organisme Public au titre des Coiits Pétroliers relatifs aux Opérations
d’Exploitation enregistrée dans le Compte-Avances ;

b) affectation par l'Opérateur au remboursement de la part proportionnelle de IEtat
ou de I'Organisme Public au titre des Coiits Pétroliers relatifs aux Opérations de
Développement enregistrée dans le Compte-Avances ;

c) affectation par I'Opérateur au remboursement de la part proportionnelle de TEtat

ou de l'Organisme Public au titre des cofits des Cofits Pétroliers relatifs aux
Opérations de Recherche enregistrée dans le Compte-Avances.

37
6.2.8

6.2.9

63

6.4

6.5

6.5.2

Dans chaque catégorie précédente, la part proportionnelle de |’Etat ou l’Organisme Public au
titre des Coiits Pétroliers sera affectée au remboursement et au financement d’une catégorie
selon la méthode du « premier entré, premier sorti ».

Dans la mesure oi la part d’Hydrocarbures revenant a I’Etat ou I’Organisme Public telle que
fixée au paragraphe 6.2.7 de la présente Annexe excéderait 4 un moment quelconque le total
des quatre catégories ci-dessus, |’Opérateur mettra cet excédent a la disposition de TEtat ou
de l’Organisme Public.

Disposition par les Parties des Hydrocarbures issues du partage de la production

Chaque Partie aura le droit, chaque Année Civile et selon les dispositions du Contrat et du
Contrat d’Association, de recevoir en nature et sera tenue d’enlever séparément les quantités
d’Hydrocarbures correspondant 4 l’application de sa Participation au montant de la
Production Nette (ci-aprés désigné son "Droit A Enlévement") et aura le droit de disposer
librement desdites quantités d’Hydrocarbures. Les Parties, 4 l’exception de I'Etat et de
TOrganisme Public, auront également le droit de recevoir et d'enlever leur part
d'Hydrocarbures correspondant au remboursement par I'Etat ou l'Organisme Public du
Compte-Avance.

Les Parties autre que I'Etat et !'Organisme Public auront l'obligation, sur demande de ces
derniers, de vendre pour son propre compte tout ou partie de la production a laquelle I'Etat ou
TOrganisme Public a droit aprés l'attribution d'une partie de sa production conformément au
paragraphe 6.2 de la présente Annexe relatif aux Opérations Pétroliéres et au remboursement
du Compte-Avances.

Propriété des biens

Tous les matériels et équipements acquis par |’Opérateur ou en son nom pour les Opérations
Pétroligres et les Activités Connexes seront la propriété indivise des Parties au prorata de leur
Participation respective. Toutefois, au cas ot le Contrat d’Association prendrait fin avant le
démarrage de la premiére production commerciale, tous les biens qui auront été acquis pour
les Opérations Pétroliéres et qui pourront étre récupérés et retirés de la Zone Contractuelle
concerée et ce en conformité avec les dispositions du Contrat, et qui auront été fmancés par
les Parties (autres que Etat ou 1’Organisme Public) au moyen des Avances faites par celles-ci
a l’Etat ou a l’Organisme Public, appartiendront exclusivement aux Parties autres que I’Etat
ou l’Organisme Public.

Défaillance financiére

Sans préjudice des stipulations du paragraphe 6.6 de cette Annexe, toute Partie, qui
manquerait 4 échéance a son obligation d’avancer 4 l’Opérateur sa part de dépenses ou de
verser ses contributions au titre du financement des Opérations Pétroliéres et Activités
Connexes sera déclarée défaillante et ?Opérateur devra notifier cette défaillance sans délai 4
ladite Partie (ci-aprés désignée "Partie Défaillante") avec copie aux autres Parties.

Chaque Partie non Défaillante devra avancer a |’Opérateur une partie du montant pour lequel
la Partie Défaillante est en défaut ce, proportionnellement au rapport entre sa Participation et
la somme des Participations des Parties non défaillantes plus la part des dépenses incombant 4
Etat ou ’Organisme Public mais devant étre financée par la Partie Défaillante.

38

y

6.54

6.5.8

6.5.9

6.5.10

6.5.11

La part des dépenses de 1’Etat ou l’Organisme Public ainsi financée par chaque Partie non
Défaillante sera comptabilisée dans le Compte-Avance entre |*Btat ou l’Organisme Public et
chaque Partie non Défaillante jusqu’au remboursement éventuel de ces sommes par Ja Partie
Défaillante.

Chaque Partie non Défaillante continuera d’avancer 4 I’Opérateur une quote-part identique
des sommes dues a l’avenir, y compris la part incombant a I’Etat ou 1’Organisme Public mais
portée par les autres Parties et pour lesquelles la Partie Défaillante serait en défaut et ce,
jusqu’a ce que la Partie Défaillante ait remboursé les sommes dues, qu’elle ait cédé sa
Participation ou que les Opérations Pétroliéres soient abandonnées ou aient cessé
conformément aux dispositions du Contrat. .

La Partie Défaillante pourra mettre fin a sa défaillance en disposant de la somme impayée,
plus une somme supplémentaire égale aux intéréts exigibles calculés conformément aux
intéréts sur Compte-Avances, au compte de ’Opérateur, dans les trente (30) Jours suivant la
date de la notification de sa défaillance.

Aussitét que la Partie Défaillante aura payé la somme pour laquelle elle est en défaut, y
compris les intéréts y relatifs, cette somme sera partagée et versée aux Parties non
Défaillantes proportionnellement aux versements qu’elles auront faits jusqu’a cette date. Le
Compte-Avances sera alors régularisé en conséquence.

‘Au cas ow la Partie Défaillante omettrait de corriger un tel défaut dans un délai de trente (30)
Jours suivant la date de la notification de sa défaillance, elle sera automatiquement réputée
avoir choisi de se retirer du Contrat d’ Association et, nonobstant toutes autres dispositions du
Contrat d’Association, perdra immédiatement tous les droits aux termes de celui-ci, y compris
son droit aux Hydrocarbures.

La Partie Défaillante qui se retire comme prévu précédemment devra participer aux
obligations et dettes nées ou a naitre avant la date de prise d’effet de son retrait conformément
aux dispositions du Contrat d’Association, y compris sa part du solde impayé sur tout budget
avant l’expiration du délai de trente (30) Jours susvisé. L’Opérateur ou toute Partie non
Défaillante pourra prendre toutes mesures de rétention appropriées pour garantir l’exécution
des obligations de la Partie Défaillante pendant le délai de trente (30) Jours.

La Participation de la Partie Défaillante sera ainsi transférée aux Parties non Défaillantes au
prorata de leur Participation ou, a un tiers avec l’accord des Parties et celui de |’Etat
conformément aux stipulations du Contrat.

Si les Parties non Défaillantes (autre que I'Etat ou 'Organisme Public) refusent expressément
daccepter (ou d'identifier une tierce partie acheteur pour), au total, lensemble de la
Participation de la Partie Défaillante dans les cent-vingt (120) Jours, ceci aura pour
conséquence la renonciation par les Parties 4 |’Autorisation. Chaque Partie y compris la Partie
Défaillante devra dés lors supporter 4 hauteur de sa Participation, sa part de cofits et dépenses
consécutifs a la renonciation a |’Autorisation, conformément aux stipulations de la Législation
Pétroliére.

Dans la mesure oi la participation de la Partie Défaillante est nécessaire et utile nonobstant
toute autre disposition du Contrat d’Association, la Partie Défaillante n'aura pas le droit
pendant la Période de sa défaillance :

a) de convoquer ou d'assister A toute réunion du Comité d'Association, du Comité
Technique et de tout autre sous-comité ;
6.6

6.6.2

6.6.4

b) de voter toute question soumise au Comité d'Association, au Comité Technique et
tout autre sous-comité ;

c) d'avoir accés 4 toutes données ou toutes informations se rapportant aux opérations
en vertu du Contrat d'Association ;

d) de consentir 4 tout échange de données entre les Parties et des tiers, ni de
s'opposer 4 un tel échange de données, ni d'avoir tout accés aux données
échangées dans ce cadre ;

e) de transférer tout.ou partie de sa Participation, sauf en faveur des Parties non
Défaillantes conformément au stipulations du présent paragraphe 6.5 ;

f) de consentir 4 tout transfert, ni de s'opposer 4 un tel transfert, ni d'exercer
autrement tous autres droits afférents aux Transferts aux termes du présent article
6;

g) de recevoir son Droit 4 Enlévement (I'Opérateur sera autorisé 4 vendre la part
d'enlévement dans des conditions commerciales normales et raisonnables en
fonction des circonstances et, déduction faite de tous les cofits, charges et
dépenses afférents 4 cette vente, versera le produit net des ventes aux Parties non
Défaillantes au prorata des montants qui leur sont dus par la Partie Défaillante) ;

h) de se retirer du Contrat ou du Contrat d'Association ; et

i) d'acquérir tout ou partie de la Participation d'une autre partie lorsque cette autre
partie est défaillante ou se retire du Contrat d'Association ou du Contrat.

Défaillance de I’Etat ou de l’Organisme Public

En ce qui concerne |’obligation des autres Parties de financer la part, correspondant a la
Participation Publique de 1’Etat ou de l’Organisme Public, des dépenses afférentes aux
Opérations Pétroliéres et Activités Connexes, toute défaillance de la part d’une société dans
les versements a l’Opérateur, conformément aux dispositions du paragraphe 6.5 de la présente
Annexe, d’une avance ou d’une contribution quelconque afférente aux Opérations Pétroliéres
et Activités Connexes sera considérée comme une défaillance de cette société, et non comme
une défaillance de |’Etat ou de l’Organisme Public.

La défaillance de I'Etat ou I'Organisme Public pourra seulement étre établie sur la base de sa
Participation excédant le pourcentage de la Participation Publique.

L’Etat ou |’Organisme Public pourra mettre fin 4 sa défaillance en disposant de la somme
impayée, plus une somme supplémentaire égale aux intéréts exigibles calculés conformément
aux intéréts sur Compte-Avances, au compte de l’Opérateur, dans les soixante (60) Jours
suivant Ja date de la notification de sa défaillance.

Au cas ot |’Etat ou |’Organisme Public omettrait de corriger sa défaillance telle que définie
au paragraphe 6.6.2 de la présente Annexe dans le délai de soixante (60) Jours suivant la date
de la notification de sa défaillance, il sera automatiquement réputé avoir choisi de renoncer a
cette Participation et perdra immédiatement tous les droits aux termes de celui-ci, y compris
son droit aux Hydrocarbures.

40
6.6.5

71

72

Dans 'hypothése oi 1a Partie Défaillante serait I'Etat ou l’Organisme Public, le transfert de sa
Participation pourra étre effectué, nonobstant toute disposition contraire du Contrat, sans
Y'autorisation de I'Etat (comme partie signataire du Contrat).

Les dispositions des paragraphes 6.5.8 4 6.5.11 de la présente Annexe s’appliqueront alors 4
la Participation A laquelle 1’Etat aura renoncé au titre de sa défaillance.

Les procédures d’enlévement

Accord d’enlévement

Si du Pétrole Brut est produit a partir de l'Autorisation Exclusive d'Exploitation, les Parties
devront, sur notification de 'Opérateur, négocier de bonne foi et conclure un accord
denlévement pour couvrir la commercialisation du Pétrole Brut produit dans le cadre du
Contrat (la "Procédure d'Enlévement"), au minimum dans les trois (3) mois précédant la
premiére livraison anticipée de Pétrole Brut.

La Procédure d'Enlévement

La Procédure d'Enlévement sera fondée sur le modéle Lifting Procedure élaboré par
l'Association of International Petroleum Negotiators qui servira de base a l'interprétation du
Contrat d'Association et de la Procédure d'Enlévement en tant que de besoin, devra contenir
toutes les dispositions négociées entre les Parties conformément au Programme de
Développement, sous réserve des termes du Contrat, et notamment :

a) le Point de Livraison auquel passe la propriété du Droit dEnlévement de Pétrole
Brut de chaque Partie ainsi que les risques y afférents ;

b) Testimation réguliére par l'Opérateur de la production totale disponible pour les
périodes suivantes, des quantités de chaque qualité de Pétrole Brut et des Droits
d'Enlévement de chaque Partie afin de permettre a l'Opérateur et aux Parties de
planifier les enlévements. Cette estimation doit aussi couvrir pour chaque qualité
de Pétrole Brut la production totale disponible et les livraisons pour la période
précédente, les sur-enlévements et sous-enlévements ;

c) lacceptation par les Parties de leur part de la production totale disponible pour la
période suivante (cette acceptation doit porter sur la totalité des Droits
dEnlévement de chaque Partie pendant toute période, sous réserve des tolérances
opérationnelles, du volume minimum convenu des chargements ou tel dont les
Parties pourraient convenir) ;

d) la gestion en temps utile des sur-enlévements et des sous-enlévements et toute
affectation de la production ;

e) la distribution aux Parties du Pétrole Brut disponible de sorte que chaque Partie
regoive, pour chaque Autorisation Exclusive d'Exploitation 4 laquelle elle
participe, les mémes qualités, gravités et densités de Droits dEnlévement de
Pétrole Brut pour chaque période, sous réserve que les Parties prennent livraison
de leurs Droits d'Enlévement lorsqu'ils sont disponibles ;

) une méthode pour procéder 4 des ajustements si la disponibilité des installations

ou le volume des chargements ne permet pas la distribution des Droits
dEnlévement ;

41
8.1

8.2

8.2.1

8.2.2

83

8.3.1

8.3.3

g) le droit pour ’Opérateur de vendre les Droits d'Enlévement dont une Partie ne
prend pas livraison, conformément aux procédures convenues, a condition qu'un
tel comportement constitue une rupture de contrat de la part de ladite Partie
conformément au Contrat d'Association ou risque de réduire ou d'entrafner I'arrét
de la production ; et

h) les modalités d’affectation en nature des Droits d'Enlévement de |’Etat en
remboursement des Avances et des intéréts conformément aux dispositions du
Contrat d'Association.

Les processus de séparation

Renonciation volontaire d’une Partie

Sous réserves des dispositions du Contrat et de la Législation Pétroliére, chaque Partie aura le
droit de renoncer 4 la totalité de sa Participation dans |’Autorisation et de se retirer dans cette
mesure du Contrat d'Association moyennant préavis écrit de cent quatre vingt (180) Jours aux
autres Parties, 4 condition que les obligations du Contractant prévues par le Contrat soient
intégralement satisfaites. Si aucune des autres Parties ne choisit de reprendre la Participation
de la Partie renongante, le Contrat d'Association prendra fin aussitét raisonnablement que
possible en ce qui concerne |’Autorisation concernée et ceci aura pour conséquence
immeédiate, la renonciation par les Parties 4 l’Autorisation. Chaque Partie, y compris la Partie
renongante, devra dés lors supporter 4 hauteur de sa Participation, sa part de cofits et dépenses
consécutifs, conformément aux stipulations du Contrat, a la renonciation 4 l’Autorisation.

Cessions

Sous réserves des dispositions du Contrat et de la Législation Pétrolire, chaque Partie pourra
céder librement tout ou partie de sa Participation 4 une ou plusieurs Sociétés Affiliées.

De méme chaque Partie peut céder a des tiers tout ou partie de sa Participation sous réserve
des dispositions du Contrat, de la Législation Pétroliére et de l’accord préalable donné par les
autres Parties, étant entendu qu’un tel accord ne pourra étre refusé que pour motifs sérieux.

Droit préférentiel d’acquisition

Toute Partie désirant céder tout ou Partie de sa Participation 4 une Partie autre qu’A une
Société Affiliée devra notifier son intention 4 chacurie des autres Parties, en précisant les
conditions auxquelles elle offre de céder sa Participation et donnera 4 chacune d’elles soixante
(60) Jours pour notifier sa décision d’acqueérir ladite Participation aux mémes conditions.

Si une Partie exerce ce droit, la Participation de la Partie offrante et celle de la Partie
acceptante seront ajustées en conséquence et, si plus d’une Partie exerce ce droit, la
Participation offerte sera partagée entre les parties acceptantes proportionnellement a leur
Participation respective, sauf accord contraire des Parties acceptantes. Le droit préférentiel
dacquisition des Parties acceptantes ne pourra étre exercé que sur la totalité de la
Participation mise en cession. Si la Participation offerte n’est pas intégralement acceptée dans
un délai de soixante (60) Jours, la partie cédante pourra alors céder tout ou partie de la
Participation, 4 condition que cette cession ne soit pas faite 4 des conditions plus avantageuses
pour la tierce partie que les conditions offertes aux autres Parties et que le transfert soit réalisé
dans les cent quatre vingt (180) Jours de la date a laquelle l’offre a été faite aux Parties.

Aucun transfert ni aucune cession n’entreront en vigueur avant que l’Opérateur ait regu l’acte
de cession ou de transfert.

42
8.4

%

9.1
9.2

9.3

9.4

10.

10.1

10.2

10.3

10.4

Cession de la Participation de l’Etat ou l’Organisme Public

Les droits découlant de la Participation Publique de 1’Etat ou de l’Organisme Public sont
consentis intuitu personae a |’Etat ou a l’Organisme Public et ne peuvent en aucun cas étre
cédés, sauf dans le cas d’une cession par |’Etat ou l’Organisme Public 4 un autre Organisme
Public de la République du Tchad.

Les procédures de liquidation des opérations

L’opérateur procédera aux Travaux d’Abandon pour le compte des Parties.

L’opérateur liquidera toutes les opérations en cours et les actifs acquis, le cas échéant, dans
les meilleurs délais et au meilleur de l’intérét des Parties.

Il rend compte de cette liquidation et de la fin des opérations de Travaux d’Abandon 4
travers des rapports respectifs adressés au Comité d’ Association.

Les frais relatifs 4 la réalisation des Travaux d'Abandon sont supportés par les Parties au
prorata de leur Participation.

Dispositions diverses

Les dispositions du Contrat d'Association et notamment, les dispositions applicables en cas
de différends, seront régies par les Lois en Vigueur, excepté pour toute régle relative aux
conflits de lois qui imposerait l'application d'un autre droit.

Tout différend sera exclusivement et définitivement résolu par voie d'arbitrage définitif et
engageant les Parties, censé couvrir tous les différends possibles, conformément aux
dispositions de I'Article 57 du Contrat. Toutefois, le Contrat d'Association pourra prévoir le
recours 4 un expert international, en particulier en cas d'audit.

Toute Partie qui, 4 tout moment, pourrait soulever une exception relative 4 son immunité de
souveraineté, pour elle-méme ou tous actifs, abandonnera ce privilége tel qu'autorisé par les
lois de toute juridiction applicable. Cet abandon comprendra l'immunité contre (i) toute
détermination par un expert, médiation ou procédure arbitrale initiée en vertu du présent
Contrat d'Association ; (ii) toute procédure judiciaire ou administrative ou toute autre
procédure en vue de faciliter la détermination par un expert, la médiation ou Ja procédure
arbitrale initiée en vertu du présent Contrat d'Association ; et (iii) toute tentative de
confirmer, de faire exécuter ou d'exécuter les décisions, réglements, sentences, jugements,
citations en justice, ordonnances d'exécution ou arréts (notamment avant le jugement) qui
résulteraient d'une détermination par un expert, d'une médiation ou d'une procédure arbitrale
ou toute autre procédure judiciaire ou administrative initiée en vertu du présent Contrat
d'Association.

Le Contrat d'Association sera signé en langue frangaise.

43
ANNEXE E

LISTE DES FOURNITURES, DES BIENS ET DES
PRESTATIONS DE SERVICES POUVANT BENEFICIER
DES EXONERATIONS DE TAXES SUR LE CHIFFRE
D’AFFAIRES EN VERTU DE L’ARTICLE 47 DU
CONTRAT

Conformément a I'Article 47.3 du Contrat, le Contractant et ses Sous-traitants bénéficient d'une
exonération de toute taxation sur le chiffre d'affaires, de la taxe sur la valeur ajoutée et de toutes taxes
assimilées (y compris toute taxe sur les opératious financiéres) sur les fournitures de biens et les
prestations de services de toutes natures, y compris les études, qui se rapportent directement 4
Yexécution des Opérations Pétroligres ou 4 la mise en place d’un Systéme de Transport des
Hydrocarbures par Canalisation, et notamment en relation avec les activités suivantes :

1.

9.

Travaux d'exploration géologique et géophysique et détection par tout moyen de Gisements
d'Hydrocarbures liquides ou gazeux.

Prospection et délimitation des Gisements par forages, sondages ou tout autre moyen et estimation
des réserves et opérations connexes s'y rapportant.

Développement, mise en production et exploitation des Gisements découverts ainsi que les
opérations connexes s'y rapportant.

Construction et mise en ceuvre pour le stockage et la reprise des produits extraits.
Mise en vente des produits bruts extraits destinés 4 I'exportation.

Construction des voies d'accés, pistes d'atterrissages, campements, baraquements, et site sur le
champ pétrolier.

Transport de I'équipement et du personnel, travaux de recherche d'eau, stockage, réparation et
entretieu de l’équipement, sécurité des personues et du matériel.

Transport de I'équipement ci-aprés : matériel lourd de prospection et explosifs, équipement lourd
de forage et sondage, produits 4 boue, équipement de pompage, équipement de stockage, matériels
servant au transport par pipelines des produits extraits.

Travaux de construction et de rénovation des bureaux et logement des travailleurs.

10. Mise en place d’équipements de communication et de services.

11. Contrats de prestations de services pour le recrutement de personnel.
ANNEXE E BIS

LISTE DES PRODUITS, MATERIELS, MATERIAUX,
MACHINES, EQUIPEMENTS ET PIECES DETACHEES
EXONERES DES DROITS DE DOUANES EN VERTU DE

L’ARTICLE 48 DU CONTRAT

Conformément a I’Article 48 du Contrat, le Contractant et ses Sous-traitants bénéficient d’un régime
douanier privilégié pour les produits, matériels, matériaux, machines et équipements importés dans le
cadre des Opérations Pétroliéres effectuées dans le cadre de I’Autorisation Exclusive de Recherche et le
cas échéant d’une Autorisation Exclusive d’Exploitation et notamment les produits, matériels, matériaux,
machines et équipements suivants :

1.

2.

10.

ul.
12.
13.
14.

15.

16.

Equipements de prospection géologique et géophysique y compris explosifs et détonateurs.

Equipements de forage et sondage y compris boue, ciments spéciaux et produits chimiques
nécessaires 4 ces opérations.

Equipements de laboratoire.

Equipements de mesure et d'intervention sur et dans les Puits.

Equipements de Puits (de surface et de fond).

Equipements de production.

Equipements de traitement et de transformation primaire pour les produits extraits.
Equipements de ramassage et de stockage.

Equipements de pompage, d'enlévement et de transport pour les produits extraits.

Véhicules servant au transport du personnel, véhicules commerciaux pour le transport des
marchandises, véhicules tout terrain, avions, matériels de génie civil et machines spéciales,
équipement de transport fluvial.

Equipements de télécommunications.

Matériels informatiques et accessoires.

Equipements de sécurité, entretien, stockage, fourniture d'eau et fourniture d'électricité.
Mobiliers de bureau et mobiliers des logements des travailleurs.

Equipements et matériels nécessaires pour T'installation des sondages, pipelines et routes
diaccés.

Matériels et matériaux pour les bureaux et logements des travailleurs.

45
17.

18.

19.

20.

21.

Essence, jet fuel, gas-oil, builes et graisses de lubrification, produit 4 boue et ciments dans
tous les cas od ils sont employés lors d'activités relatives au Contrat.

Tous produits chimiques ou préparations a base de produits chimiques employés pour l'essai
d'une substance quelconque, en relation avec les activités concernées par le Contrat.

Tout appareil de climatisation ou de chauffage ou tout autre appareil, y compris pour la
génération d'électricité.

Equipements et médicaments pour les besoins de traitement médical et matériels de cuisine.

Toutes piéces de rechange employées pour l'entretien et les réparations de 1'équipement ci-
dessus.

46
ANNEXE F

REGIME DU TRANSPORT DES HYDROCARBURES
PAR CANALISATIONS

Le Contractant envisage une phase de développement a long terme qui passera, le cas échéant
lorsque des réserves suffisantes auront été mises en évidence, par Ja construction d'un ou
plusieurs Systémes de Transport des Hydrocarbures par Canalisations permettant I'évacuation
du Pétrole Brut aux Points de Livraisons situés sur le territoire tchadien ou sur le territoire
d'autres états. Ces Opérations de Transport seront réalisées par le Contractant Transport.

Les termes précédés d'une majuscule ont la signification qui leur est attribuée dans le Contrat,
sous réserve des définitions particuliéres prévues dans cette Annexe.

Les Parties ont constaté que Ja législation en vigueur au Tchad ne couvrait pas totalement
environnement juridique nécessaire 4 la conduite des Opérations de Transport, qui
constituent pourtant un élément indissociable a I'exécution du Contrat

Pour éviter toute difficulté ou retard lors de la demande et de I'octroi d'une Autorisation de
Transport Intérieur, les Parties sont convenues de déterminer a I'avance, dans le cadre de la
présente Annexe, les principes sur lesquels ladite Autorisation sera délivrée et la Convention
de Transport qui s’y rattache sera négociée.

Article 1. Autorisation de Transport Intérieur

Les travaux de construction et d’exploitation d’un Systéme de Transport des Hydrocarbures
par Canalisations sur le territoire de la République du Tchad ne peuvent étre entrepris qu’en
vertu d’une Autorisation de Transport Intérieur attribuée par décret pris en Conseil des
Ministres.

Cette Autorisation peut étre attribuée a toute Société Pétroliére ou Consortium désireux
@effectuer des opérations de construction et d’exploitation d’un Systéme de Transport des
Hydrocarbures par Canalisations et pouvant justifier des capacités techniques et financiéres
nécessaires a la réalisation de ces opérations, y compris les Sociétés Pétroliéres ou Consortium,
non titulaires d’un Permis d’Exploitation ou d’une Autorisation Exclusive d’Exploitation.

Article 2. Modalité d’attribution d’une Autorisation de Transport Intérieur

21.

Demande d’une Autorisation de Transport Intérieur

La demande d’attribution d’une Autorisation de Transport Intérieur est présentée au moins six
(6) mois avant la date envisagée pour le commencement des travaux. Cette demande fournit
ou indique :

1. un mémoire descriptif de l'ouvrage, indiquant notamment :
ole tracé et les caractéristiques de la construction envisagée ;
ola nature des produits qui doivent étre transportés et les Autorisations
Exclusives d’Exploitation d’od sont issus les Hydrocarbures qui seront
transportés en priorité par ce Systéme de Transport des Hydrocarbures
par Canalisations ;

47
2.2.

14.

ole diamétre, le sectionnement, |’épaisseur, la pression maximum en
service, le débit maximum horaire dans les différents trongons et les
principales dispositions des installations faisant partie de la conduite, en
particulier des stations de pompage et des installations de stockage ;
ole programme et I'échéancier des travaux de construction ;
ole cas échéant, le détail des empiétements prévus sur le domaine public
ou privé ; :
une étude économique et financiére du projet tenant compte des quantités
transportées, des prix de revient et de vente de la production, assortie d’une
estimation des cofits de construction et d’exploitation et de l’indication des
moyens de financement envisagés ;
le tarif proposé et les différents éléments qui le constituent, au cas ot il y aurait
un ou plusieurs tiers utilisateur(s) ;
toutes les indications sur le raccordement et, le cas échéant, une copie certifiée
des accords conclus 4 cet effet, lorsque la canalisation projetée est raccordée 4
des canalisations existantes ;
un rapport d’Etude d’Impact Environnemental conforme aux dispositions de
l’Article 36 ;
dans le cas ot le tracé comporte la traversée de territoires extérieurs au Tchad,
les autorisations et contrats relatifs 4 la construction, 4 l'exploitation et 4
lentretien de la partie de l'ouvrage située sur ces territoires. Dans I'hypothése ob
ces actes ne seraient pas encore intervenus, le requérant devra indiquer l'état des
pourparlers et s'engager 4 compléter le dossier dés la signature desdits actes ;
un plan, a l'échelle 1/1.000.000e de l'ensemble des installations et canalisations ;
une carte a l’échelle 1/200.000e des régions traversées par les canalisations,
précisant le tracé de ces derniéres ;
les plans et croquis détaillés des installations projetées, et notamment des
stations de pompage, des installations de stockage et de l'aménagement du
terminal ;

la description des mesures de sécurité prévues pendant la réalisation des

opérations de transport ;

. le schéma envisagé pour le Démantélement des installations de transport ;
. les projections financitres complétes pour la période d’ exploitation du Systéme

de Transport des Hydrocarbures par Canalisations ;

. tous les documents justifiant des capacités techniques et financiéres du

requérant 4 mener 4 biens les travaux ;
une quittance attestant le versement des droits fixes pour V’attribution de
l’Autorisation de Transport Intérieur.

Enquéte par le Ministre chargé des Hydrocarbures

Le Ministre chargé des Hydrocarbures provoque toutes enquétes utiles en vue de recueillir
tous renseignements sur les garanties morales, techniques et financiéres offertes par le
requérant et fait rectifier ou compléter le dossier de la demande par le requérant, s’il y a lieu,
notamment pour I’une des raisons suivantes :

YARNS

utilisation commune avec des tiers ;

sauvegarde des intéréts de la défense nationale ;

sauvegarde du patrimoine naturel et culturel ;

sauvegarde des droits des tiers ;

respect des normes techniques relatives a la sécurité publique et a la protection
de l’environnement.

48
23.

2.4.

2.5.

26.

2.7.

Recevabilité de la demande

Lorsque la demande est jugée recevable en la forme, le Ministre chargé des Hydrocarbures en
notifie le requérant dans les quinze (15) jours qui suivent la décision de recevabilité.

Approbation de la Convention de Transport

Le Ministre chargé des Hydrocarbures procéde, avec le requérant, a |’établissement du projet
de Convention de Transport.

Le projet de Convention de Transport ainsi que le projet de construction décrits dans la
demande, modifiés le cas échéant conformément aux dispositions de la présente Annexe, sont
signés par le Ministre chargé des Hydrocarbures et le requérant dans les trois (3) mois suivant
la date de la décision de recevabilité de la demande, puis approuvé par l’Assemblé Nationale.

Attribution de l’Autorisation de Transport Intérieur

L’Autorisation de Transport Intérieur est attribué par décret pris en Conseil des Ministres. Ce
décret déclare d’utilité publique le projet de construction envisagé.

Le décret octroyant l’Autorisation de Transport Intérieur est publié au Journal Officiel de la
République du Tchad. Notification en est faite au requérant dans les quinze (15) jours suivant
la date de signature du décret.

Présentation d’un projet de modification

Tout projet de modification des installations et canalisations fait l'objet, trois (3) mois au
moins avant la date prévue pour le commencement des travaux, d'une demande d'approbation.
Cette demande d’approbation est présentée et instruite dans les formes prévues aux alinéas 2.1
et 2.2 de la présente Annexe.

Approbation du projet de modification

Le projet de modification est approuvé par décret pris en Conseil des Ministres qui le déclare
d’utilité publique.

Le décret mentionné 4 l’alinéa ci-dessus est publié au Journal Officiel de la République du
Tchad. Notification en est faite au requérant dans les quinze (15) jours suivant la date de
signature du décret.

Article 3. Occupation des terrains

Les modalités d’occupation des terrains nécessaires au transport des Hydrocarbures par
canalisations sont identiques a celles prévues dans la Législation Pétroliére en ce qui concerne
occupation des terrains dans le cadre d’une Autorisation Exclusive d’Exploitation.

49
Article 4. + Bénéfice des conventions internationales en matiére de transport

L'Etat et le Contractant coopéreront mutuellement afin de négocier et de parvenir 4 la
finalisation des Accords Internationaux de Transport avec les états étrangers concernés. L’Etat
fera ses meilleurs efforts pour que le Contractant Transport puisse obtenir, dans tel ou tel autre
état étranger et sous réserve du respect par le Contractant Transport de la législation de l’état
étranger concerné, toutes autorisations ou permis requis par ledit état étranger relativement au
Systéme de Transport. Les obligations de 1’Etat au titre du présent alinéa sont des obligations
de moyens et non de résultat.

Dans le cas ot des conventions ayant pour objet de permetire ou de faciliter le transport par
canalisation des Hydrocarbures a travers d’autres Etats viendraient 4 &tre passées entre la
République du Tchad et lesdits Etats, cette derniére accordera sans discrimination tous les
avantages résultant de ces conventions au Contractant Transport.

Article 5. Cession et renonciation en matiére d’Autorisation de Transport Intérieur

5.1.

5.2.

5.3.

Cession et changement de Contréle

Le Titulaire d’une Autorisation de Transport Intérieur peut céder tout ou partie de son
Autorisation, sous réserve de l’approbation préalable du Ministre chargé des Hydrocarbures.

En cas de cession de tout ou partie d’une Autorisation de Transport Intérieur, le cessionnaire
doit satisfaire aux conditions prévues par la présente Annexe. Le cessionnaire succéde au (x)
cédant (s) dans la Convention de Transport signé entre le (s) cédant (s) et I'Etat et se soumet
aux mémes obligations que celles supportées par le (s) cédant (s).

Tout projet de contrat ou accord de cession de tout ou partie d’une Autorisation de Transport
Intérieur, ou tout projet de contrat ou accord entrainant un changement du Contréle d’un ou
plusieurs Titulaire (s) doit étre transmis par le ou les Titulaire (s) concerné (s) au Ministre
chargé des Hydrocarbures pour approbation. L’approbation de |’opération constitue de droit
une condition suspensive de la cession ou du changement de Contréle.

Non respect des obligations liées 4 la cession ou au changement de Contréle

Tout changement de Contréle ou cession réalisé en violation de l’article précédant est de nul
effet et peut entrainer pour le Titulaire le retrait de la ou des Autorisation (s) concernée (s)
directement ou indirectement par la cession ou le changement de Contréle.

Renonciation totale ou partielle

Le titulaire d’une Autorisation de Transport Intérieur peut 4 tout moment renoncer en totalité
ou en partie aux surfaces faisant l’objet de son Autorisation. La renonciation ne prend effet
qu'aprés avoir été acceptée par décret pris en Conseil des Ministres. Elle entraine l'annulation
de l’Autorisation pour I'étendue couverte par ladite renonciation et la fin de la Convention de
Transport lorsque la renonciation est totale.

La renonciation partielle n’entraine pas de réduction des obligations contractuelles du
Titulaire. La renonciation totale ou partielle ne peut étre acceptée que si le Titulaire a rempli
ensemble des obligations prescrites par la Convention de Transport et par la réglementation
en vigueur jusqu’‘a la fin de la période en cours, notamment en ce qui concerue la protection
de l’environnement et l’abandon des installations de surface.

50
5.4.

Renonciation d’un Co-Titualaire

Lorsque |’Autorisation de Transport Intérieur appartient conjointement a plusieurs Co-
Titulaires dans le cadre d’un Consortium, la renonciation d'un ou plusieurs d'entre eux
n’entraine ni l’annulation de |’Autorisation, ni la caducité du Contrat si le (s) Titulaire (s)
restant reprend (reprennent) 4 son (leur) compte, les engagements souscrits par celui ou ceux
qui se retire (nt). Les protocoles, accords ou contrats passés a l’occasion de la renonciation
doivent étre transmis par le ou les Titulaire(s) concerné(s) au Ministre chargé des
Hydrocarbures pour approbation.

Article 6. Convention de Transport

6.1.

Sous réserve des précisions de la présente Annexe, la Convention de Transport est négociée
entre les Parties sur la base des conditions juridiques, économiques, fiscales, douaniéres et de
change prévues par le Contrat.

Régime fiscal

Le régime fiscal des Opérations de Transport est établi sur la base des dispositions fiscales du
Contrat Pétrolier applicables au Contractant Transport.

. Impét direct sur les bénéfices

Les bénéfices réalisés par le Contractant Transport 4 raison des Opérations de Transport
réalisées sur le territoire de la République du Tchad, y compris ceux liés au transport sur le
territoire de la République du Tchad des Hydrocarbures en provenance des pays tiers, sont
soumis a l'impét sur les bénéfices applicable selon les Lois en Vigueur au Tchad.

Pour l'application des stipulations du présent paragraphe 6.1.1, les opérations résultant de la
construction et de l'exploitation de chaque Systéme de Transport des Hydrocarbures par
Canalisations feront l'objet d'une comptabilité séparée tenue par le Contractant Transport en
frangais.

. Exonération

A Pexclusion de l’impét sur les bénéfices, de la redevance superficiaire, et du droit de transit,
Je Contractant Transport est exonéré de tout impét et taxes intérieurs, y compris de tout droit
de transit en ce qui concerne les Hydrocarbures produits sur le territoire de la République du
Tchad. Sans limiter ce qui précéde, cette exonération d’impét et taxe s’étend a tout impét,
droit, taxe, retenue ou prélévement frappant les bénéfices issus des Opérations de Transport
réalisées par le Contractant Transport et notamment a tout impét, retenue ou prélévement a la
source applicables, notamment aux sommes distribuées par le Contractant Transport 4 ses
actionnaires domiciliés a I'étranger et aux rémunérations versées 4 des personnes physiques ou
morales domiciliées a l'étranger.

Les fournitures de biens et prestations de services de toutes natures, y compris les études, qui
se rapportent directement aux Opérations de Transport, sont exonérées de toute taxation sur le
chiffre d’affaires, de la taxe sur la valeur ajoutée et de toutes taxes assimilées (y compris toute
taxe sur les opérations financiéres). Les sous-traitants du Contractant Transport bénéficient de
cette exonération sur la taxation sur le chiffre d’affaires, de la taxe sur la valeur ajoutée et de
toutes taxes assimilées.

Les résultats provenant des activités du Contractant Transport exercées en République du
Tchad et autres que les Opérations de Transport ne sont pas soumis aux dispositions de la
présente Annexe et sont imposables au Tchad dans les conditions de droit commun selon les
Lois en Vigueur.

51
6.2.

6.3.

6.4,

6.5.

6.6.

Droit de transit

Le Contractant Transport sera exonéré de tout droit de transit sur le transport des
Hydrocarbures extraits sur le territoire de la République du Tchad. Le Contractant Transport
sera soumis 4 un droit de transit pour les Hydrocarbures provenant de pays tiers,
commercialisés en République du Tchad ou transitant par le territoire de la République du
Tchad et transportés par le Contractant Transport a I'intérieur du territoire de la République du
Tchad par le Systéme de Transport. Le montant d'un tel droit de transit sera fixé, au cas par .
cas, par la Convention de Transport correspondante, en considération de importance et des
retombées économiques du Systéme de Transport des Hydrocarbures par Canalisations
concerné, des avantages et des priviléges demandés et accordés par I'Etat, a condition toutefois
que le droit de transit devra étre compris entre un demi (0,5) et deux (2) Dollars par Baril
Equivalent Pétrole. Dans le cas ot ces Hydrocarbures seraient transportés par plusieurs
Systémes de Transport des Hydrocarbures par Canalisations, le plancher et le plafond
mentionnés ci-dessus doivent s’entendre du cumul des Droits de Transit.

Le droit de transit sera déductible des bases de l’impét direct sur les bénéfices di par le
Contractant Transport.

Ce droit de Transit exprimé en Dollars sera révisé a la fin de chaque Année Civile 4 compter
de la date de la signature de la Convention de Transport. La révision s'effectuera
conformément aux stipulations du Paragraphe 59.4 du Contrat

Tarif de transport
La Convention de Transport détermine le montant du tarif de transport, sur la base des
éléments figurant au Paragraphe 19.3 du Contrat. Tout différend a cet égard est soumis a Ja
Procédure dExpertise.

Régime douanier
Le Contractant Transport et ses sous-traitants bénéficient, pendant toute la période de
construction et jusqu’a I'expiration d'une période de trois (3) année suivant la date de mise en
exploitation commerciale de chaque Systéme de Transport des Hydrocarbures par
Canalisations, d’un régime douanier identique a celui prévu par le Contrat Pétrolier pour le
Titulaire d’une Autorisation Exclusive d’Exploitation et les Sous-traitants au cours des cing
(5) années qui suivent I’ octroi de ladite autorisation.

Clause de stabilité
La Convention de Transport devra comporter une clause identique a I'Article 56 du Contrat,
mutatis mutandis, prévoyant la stabilisation des régles juridiques, économiques, fiscales,
douaniéres et du régime des changes a la Date d'Entrée en Vigueur.

Sous contractants

Les Sous-traitants pour le Systeme de Transport seront sélectionnés sur appel d'offres
international.

52
